MAY
Commission Decisions
05-15- 85
05-16- 85
05- 28-85
05-28-85

Southwestern Illinois Coal Corp .
Mineral Coal Sales, · rnc.
Disciplinary Proceeding
Robert Roland v . MSHA

LAKE 82- 38
Pg. 610
Pg. 615
VA
83-26
84-1
Pg . 623
D
~~EST 84- 46-DM(A) Pg. 630

Administrative Law Judge Decisions
05-03-85
05 - 03- 85
)5- 07-85
05-07-85
05 - 07- 85
05-08-85
05 - 07-85
05-07- 85
05-10-85
05-10-85
05-10-85
05-10-85
05- 10-85
05- 10- 85
05-10- 85
05 - 10- 85
05-14-85
05-15- 85
05- 15- 85
05-15-85
05-15-85
05-15-85
05-15-85
05 - 20- 85
05 - 23-85
05-23-85
05-23-85
05-23-85
05-23-85
05-23- 85
05-23-85
05- 30- 85
05-30-85
05-30-85
05-30-85
05-30- 85
05-30-85
05- 30-85
05-31-85
05-31-85
05-31-85
05-31-85
05-31-85
05-31-85

FMC Corporation
Jerry Joseph v . Leeco, Inc .
Sec . /George Logan v . Bright Coal Co .
Oliver Coal Company
Nine Mile Mines, Inc .
Consolidation Coal Company
Rushton Mining Company
Price Construction , Inc .
Consolidation Coal Company
Foy Brothers
Ideal Basic Industries , Inc.
J & J Coal Company, Inc .
K C & D Mining Co ., Inc .
Quarto Mining Company
Andersen Sand & Gravel Co .
Quarto Mining Company
Granite Rock Company
Adams Stone Corporation
Peabody Coal Company
Amax Chemical Corporation
U.S. Steel Mining Co., Inc .
Peabody Coal Company
Kennecott Mine~als Company
J .A.D . Coal Company, Inc.
Bradford Coal Company, Inc .
UMWA v. Fox Ten Mining Corp.
Albert Cross v . MSHA
Industrial Resources, Inc.
Greenwich Collieries
LaBelle Processing Company
Kennecott Minerals Company
Florida Lime & Dolomite Co . , Inc.
Medusa Cement Company
Texas Mining Company
Consolidation Coal Company
U.S. Steel }lining Co. , Inc.
Ruttman Corporation
Cargill, Inc.
Atlas Minerals
Allen Young v. Atlas Minerals
Standard Metals Corporation
Tunnelton Hining Company
Sec./Wm. Beveridge v. Globe Enterprises
East Gulf Fuel Corporation

WEST 84-118-RM
KENT 85-74-D
KENT 81-162-D
VA
84-40
WEST 84- 152-N
WEVA 84.-326
PENN 85-44-R
CENT 84- 46-M
WEVA 84-316-R
PENN 85-99
CENT 85-13-M
KENT 84-83
\~EVA 8Lf-246
LAKE 85-22- R
LAKE 84- 107- M
LAKE 85-51
WEST 84-73-M
KENT 84-171-M
LAKE 85-18
CENT 84-70-M
PENN 84-224
WEST 85-28
WEST 83-121-M
VA
84-37
PENN 82-91
VA
84-47-C
WEVA 84-145-R
VA 85-13
PENN 85-115-R
PENN 84-163
WEST 84-77- M
84-70~M
SE
SE
85-3-M
CENT 85-10-M
WEVA 84-250
PENN 84-164
WEVA 84-300
CENT 84-48- M
t</EST 83-8 7-M
WEST 84-4-DM
WEST 83-43-M
PENN 84-149-R
WEVA 85-68-D
t~EVA 85-35

Pg. 640
Pg. 641
Pg . 643
Pg . 652
Pg. 656
Pg . 658
Pg. 660
Pg . 661
Pg . 664
Pg. 666
Pg. 667
Pg . 670
Pg . 672
Pg. 674
Pg. 675
Pg. 678
Pg. 685
Pg. 692
Pg . 726
Pg. 728
Pg. 730
Pg. 731
Pg. 732
Pg . 733
Pg. 753
Pg. 754
Pg. 755
Pg . 757
Pg. 760
Pg . 762
Pg . 766
Pg. 768
Pg. 770
Pg. 772
Pg. 774
Pg. 776
Pg. 778
Pg . 780
Pg. 782
Pg. 826
Pg. 836
Pg. 855
Pg . 856
Pg. 858

:

The following case was directed for review during the month of May:
Secretary of Labor, MSHA v. Amax Chemical Corporation, Docket No.
CENT 84-91-M. (Judge Melick, March 26, 1985)
Review was denied in the following case during the month of May:
Raymond Copeland v. Agrico Mining Company, Docket No. SE 84-48-DM.
(Judge Lasher, April 15, 1985)

COMMISSION DECISIONS

..
'

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 15, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docke t No . LAKE 82-38

v.

SOUTHWESTERN ILLINOIS COAL
CORPORATION

BEFORE:

Backley, Acting Chairman ; Lastowk.a and Ne l son , Commissioners
DECISION

BY THE C0~1ISSION :
This civil penal ty proceeding arising under the Federal Mine Safe ty
and Health Act of 1977, 30 U.S.C. § 801 ~~ · (1982), involves application
of the principles and conclusions announced in Southwestern Illinois Coal
Corp ., 5 FMSHRC 1672 (October 1983) ("Southwestern I") . The parties and
the crucial issues in the present case are the same as those involved in
Southwestern I. We find the decision in that case dispositive of t he
issues before us and conclude that Southwestern Illinois Coal Corporation
(" Southwestern") violated 30 C. F . R. § 77 .1710(g) . 1/
Accordingly, for
the reasons explained below, we reverse and remand- for a determina tion
of whether the violation was "significant and substantial" and for
assessment of an appropriate civil penalty .

lJ

30 C.F.R. § 77.1710(g) provides:
Each employee working in a surface coal mine or in the surface
work areas of an underground coal mine shall be required to wear
protective clothing and devices as indicated below:

*

*

*

(g) Safety belts and lines where there is danger of fallin g ; • •• .

The relevant facts are stipulated. Southwestern owns and operates
a large surface coal mine in Perry County, Illinois, b1own as the Captain
Mine. On September 18, 1981, during a regular inspection of the Captain
Mine, an inspector of the Department of Labor's Mine Safety and Health
Administration ("MSHA") observed a miner working approximately 18 feet
above ground on the mine's "lazer tower". One of the miner's knees was
~rrapped around the vertical leg of the tower, and he was using both
hands to reposition the "lazer". The mi ner was not wearing a safety
belt and there were no safety belts in the immediate area. The parties
stipulated that the miner was in danger of falling. The inspector
ordered the miner down, instructed him to get a safety belt, and issued
Southwestern a citation alleging a violation of 30 C.F.R. § 77.1710(g).
The inspector further found that the violation was of such a nature as
could significantly and substantially contribute to the cause and effect
of a mine safety hazard . 30 U.S.C. § 814(d)(l) . After the miner obtained
a safety belt the inspector instructed him in its use and terminated the
citation.
During October 1978 Southwestern had implemented a nevi company
safety program at the mine . According to Southwestern ' s safet;• directo z-,
the safety program included g~v~ng a copy of the company 9 s safety rules
and regulations to each new employee and explaining the rules in detail
to all new employees during a seminar. These rules required al l employees
to comply with federal mine safety and health standards and specifically
provided that 11 safety belts and l ines shall be 'too70rn at all t i mes i.vhen
there is a danger of falling . •r The r u les were explained again t o al l
employees during an annual, XSHA approved, refresher training course.
All Southwestern employees who participated in the safety training were
informed that violations of any of the safety rules or regulations would
warrant issuance of a company notice of safety violation and that the
notice would remain in an employee's personnel file for one year from
the date it was written. Southwestern ' s policy also mandated progressive
discipline for repeated violations, including suspension without pay or
discharge.
Pursuant to this policy , the mine r in question had received a copy
of Southwestern ' s safety rules and regulations and participated in the
new miner safety seminar . ' The seminar included one hour of training
regarding safety belts and their use . Approximately seven months later,
and approximately 15 months before the tmo1er incident, the miner had
received refresher training which included instructions in the use of
safety belts. Following the tower incident, the miner was issued a
notice of safety violation because of his failure to comply with the
rule regarding the wearing of safety belts. Because it was the minerts
first violation, the notice was placed in his personnel file for one
year and no further action was taken.

Rll

Based on these facts the parties submitted cross- motions for summary
decision. The Secretary of Labor argued that the miner violated the
standard by not wearing a safety belt while working where there was a
danger of falling and that Southwestern should be held liable for the
violation. The Commission's administrative law judge held that the fact
that the miner was working \·lithout a safety belt ir.. a situation posing a
danger of falling did not establish a violation of 30 C. F.R. § 1710(g)
unless the Secretary also proved that Southwestern had fai1.ed to require
its employees to wear safety belts. 5 FMSHRC at 1186-87, citing
Southwester'n Illinois Coal Corp., 3 FMSHRC 8 71 (April 1981) (ALJ).
Because Southwestern instructed its employees to wear safety belts in
situations involving a danger of falling and because that instruction
was supported by disciplinary action 9 the judge concluded that the
Secretary had not met his burden of proof and vacated t he citation.
5 FMSHRC at 1187 .
Subsequent to ouY-" grant of review· i'J. this case . we issued our
decision in Southwestern I interpreting 30 C.F.R. § l7lO ( g), we held
that "when an operator requires its employees to wear [ safety] belts
vJhen needed, and enforces that requirement , it: has discharged i ·i:s obli·gation under the regulation." 5 FMSHRC at 1675. Thus, the j ud ge in the
present case interpreted the standard in a manner facially consistent
with our decision in Southwestern I.
We fur ther concluded in South,vestern I • hov1ever, ·;:hat tt'le 1.·ecor<i
did not show that Southwestern had engaged ir, sufficiently specific and
diligent enfo rcement of the safe ty belt requ irement to discharge ~-cs
obligation under the standard. We found Southwestern ~ s relevant safety
policies and procedures deficient because they left the decision to wear
a safety belt largely to the miner and because of a virtual absence of
any site-specific guidelines and supervision on the subject of actual
fall dangers. 5 FMSHRC at 1676 .
We reach the same conclusion in the present case . The affidavit in
the record of Southwestern's safety director states that the same sa fe ty
policies and enforcement pr~cedures in effect in Southwestern I were
also in effect at the time of the instant citation. While the record
supports the judge's findings that Southwestern had a safety program
requiring the wearing of safety belts, and that miners violating this
requirement were disciplined, sufficient evidence of Southwestern's
specific enforcement actions and its diligence in site-oriented enforcement of its safety belt rule is lacking. As in Southwestern I, the
present record reveals a too broad delegation to the miner of the
ultimate decision as to whether the wearing of a belt was necessary and
too little hazard-specific guidance and supervision by the operator .

612

Accordingly, we conclude that Southwestern violated 30 C.F.R .
77.1710(g) . We reverse the judge's vacation of the citation and
remand for determination of whether the violation was significant and
substantial and for assessment of an appropriate civil penalty. 11

§

Richard V. Backley ,

L. Cl air Nelson ? Commissioner

11

Pursuant to section 113(c) of the Mine Act , 30 U. S. C. § 823(c), we
have designated ourselves as a panel of three membe rs to exercise the
powers of the Commission.

613

Distrib.ut ion
Brent L. Motchan, Esq.
Southwestern Illinois Coal Corp.
500 North Broadway
St. Louis, Missouri 63102
Barry Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Administrative Law Judge James A. Broderick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

·()14

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 16, 1985

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA)

Docket Nos . VA 83- 26
VA 83- 36
VA 83- 39
VA 83-44

v.
MINERAL COAL SALES ~ INC.

BEFORE:

Backley, Acting Chairman; Lastowka and Nelson, Commissioners
DECISION

BY THE COHMISSION :
This civil penalty proceeding arises from four ci'tations issued to
Mineral Coal Sales , Inc. ("Mineral"), for regulatory violations alleged
to have occurred at its Mineral Siding facility. As its sole contention
on review , Mineral argues that its Mineral Siding facility is not a
"mine" and that Mineral itself is not an "operator" within the meaning
of the Federal Mine Safety and Heal th Act of 1977, 30 U.S.C. § 801 et
~· (1982).
A Commission administrative law judge rejected these
arguments, found that the Secretary of Labor had established the existence
of the violative conditions, and assessed civil penalties against Mineral
for those violations. 6 FMSHRC 809 (April 1984) (ALJ) . For the reasons
set forth below, we affirm .
Mineral is the owner of Mineral Siding, a facility that consists of .
a railroad siding, a storage yard, and a trailer that houses laboratory
equipment for testing coal . Equipment at the site includes a truck
scale , a mobile tipple that crushes coal and conveys it onto railroad
cars, a stationary grading tipple, and front-end loaders used to transfer
coal from various stockpiles to the tipples . A combination house and
office building adjacent to the tract serves as Mineral's office.

615

At the time of the events at issue, Mineral extracted no coal
itself and was not affiliated with any producing mine or transportation
company. Rather, the coal handled at its facility was purchased by coal
brokers from producing mines or from independent truckers. The brokers
arrange for delivery of coal by truck to Mineral Siding and, after
loading, for delivery of the coal by rail to their various customers.
Mineral charges the brokers a flat rate per ton of coal loaded onto
the railroad cars. The coal broker last operating at Mineral Siding was
Hubbard Enterprises of Southwest Virginia, Inc. ("Hubbard.,).
Coal trucked to Mineral Siding is weighed on a truck scal e by a
Hubbard employee, who then directs the hauler to dump the coal on a
specific stockpile. Coal of substantially the same quality is stockpiled
together. Once the coal is dumped onto a stockpile, Hubbard tests it to
determine BTU, ash , and sulfur content , and its free swelling index .
When coal is to be loaded for shipment to a customer, Hubbard informs
Mineral as to how many scoops of coal should be taken from particular
stockpiles in order to fill the appropriate number of railroad cars
comprising the order. Mineral then draws off the proper numbe r of
scoops from the stockpiles and dumps them into the hopper of the mob ile
tipple . Another Mineral employee operates the tipple and oversees the
loading of the railroad cars. The coal passes from the hopper of the
tipple into the crusher unit where it is crushed to a uniform size . The
coal then travels on the tipple ' s conveyor belt and is l oaded onto the
railroad car . When each railroad car i s full , t he mob ile t ip ple is
repositioned to load the next car. Once a railroad car i s loaded,
Hubbard again samples and tests the coal to ensure that the load meets
the specifications of the respective order.
A stationary grading tipple is also present at the Mineral Siding
facility . Coal passes over various sizing screens to separate "lump",
"egg'', and "stoker" coal. This tipple is used primarily to produce coal
for domestic consumption.
At various times relevant to these proceedings, Mineral leased
property interests in Mineral Siding to other business concerns. From
January 1982 through June 1982, Mineral leased the facility to Summit
Resources, Inc. During the latter part of its leasehold, Summit denied
inspectors of the Department of Labor's Mine Safety and Health Administration (''MSHA") access to the facility. MSHA obtained a court order
allowing the inspection. When the inspectors returned, Mrs. Bobbie
Slusher, Mineral's president and sole stockholder, informed them that
Mineral had resumed control of the facility and permitted the inspection.
From July 1982 through the end of February 1983, Mineral leased the
· Mineral Siding facility to a company known as Interwise. Interwise
operated Mineral Siding on a trial basis with the intention of purchasing
the facility from Mineral. When Interwise was unable to obtain the
financing necessary to complete the transaction, Mrs . Slusher terminated
its lease and Mineral again proceeded to operate the facility itself .

From June 1982 through at least the time of the hearing, Mineral
leased Hubbard that portion of Mineral Siding necessary to conduct
Hubbard's opera tions. While Hubbard did not have exclusive use of the
facility, it was entitled to first use to conduct its business . During
the time that Interwise operated Mineral Siding , Hubbard paid Mineral a
flat rate per ton for use of the loading facility and for the lo~ding of
its coal. Mineral, in turn, paid Interwise one-half of that amount for
doing the actual loading. When operation of the facility reverted to
Mineral from Interwise on March 1, 1983, Mineral realized the full
amount for the coal its employees loaded for Hubbard. Hubbard continued
to rent an office in the same building where Mineral maintaine~ its
office . Hubbard also rented for its exclusive use the trailer and
laboratory facilities used for testing coal . None of these leases or
contracts were ever reduced to writing.
Each entity operating at Mineral Siding maintained its own payroll
and controlled its own employees. Typically, not more than a total of
four employees from all the entities were present on the property at any
time . When Interwise operated the facilityt two of Mineral ' s current
employees, Mrs. Slusher ' s brother- in-law and her nephew , toJere on its
payroll and were responsible to its management . During Inten~isevs
tenancy , Mineral had no employees. Following termination of the
Interwise lease, its two employees were placed on Mineral's payroll.
In December 1982 and January 1983, during lntetvlise i s lease of the
facilities, MSHA cited Mineral for two violations o f 30 C. F. R. § 50.30
for failure to submit accurate quarterly employment and production
reports. On March 1 , 1983 , the day Mineral terminated the lease to
Interwise and resumed operation of the facility , MSHA cited Mineral
under 30 C.F . R. § 71.803 for failure to conduct a periodic noise survey
for two employees. Prior to that date , the affected employees had been
employed by Interwise. Also on March 1, MSHA cited Mineral under 30
C. F.R . § 77 . 1705 for failure to provide first aid refresher training for
a supervisory employee during the previous calendar year . The supervisory employee had been employed by Interwise at the close of the
previous calendar year . Mineral contested the four citations arguing
primarily that the Mineral Siding facility was not a mine and that it
was not a mine operator .
In his decision, the judge rejected both arguments . The judge
applied the principles enunciated in Oliver M. Elam, Jr., Co ., 4 FMSHRC
5 (January 1982) , but distinguished the facts in the present case from
those giving rise to Elam's holding that the commercial loading dock
involved therein was not a "mine". The judge found that, unlike the
operation involved i n Elam, " the coal loading process carried out [at
the Mineral Siding facility] includes a procedure and practice whereby
the coal that is ultimately loaded and shipped to the customers of
Hubbard ••• is mixed to their particular specifications and standards ."
6 FMSHRC at 840. The judge further found that the "operation carried

out by (Mineral] includes the custom blending and loading of coal to
meet the .•• specifications and needs of Hubbard's customers." 6 FMSHRC
at 841. With r egard to his finding that Mineral was an "operator" under
the Mine Act, the judge commented:
While I consider [Mineral's] "mining operation" to
be a rather low key family operation, it does in
fact qualify as a "mine" under the Act. My view
here is that the operations carried out by Hubbard
• .. and Mineral • •• consist of small family oriented
business ventures which may not compare in size
and scope with some other mining operations inspected
by [MSHA] . However, ••• I am constrained to find
that [Mineral] is a "mine operator" within the
meaning of the Act, and is subject to MSHAvs
enforcement jurisdiction.
6 FMSHRC at 840. The judge affirmed the citations issued to Mineral and
assessed civil penalties .
review Mineral contests only the judge 9 s findings t hat t he
Mineral Siding facility is a "mine" and that Mineral is an noperator" .
We address first the question of whether the Mineral Siding operation is
a "mine" within the meaning of the t-1ine Act .
On

Section 4 of the Mine Act ~ 30 u.s .c. § 803 ~ provides tha t C "'~h
"coal or other mine" i s subject to the Act. The definition of t ...::: term
"coal or other mine" provided in section 3(h) of the Act is extremely
broad • .!:_/ A "mine" includes the area of land from which minerals are
extracted, roads appurtenant to such areas , lands and facilities used in
the work of extracting, milling, or preparing coal or other minerals,
and custom coal preparation facilities. The central question in this
case is whether coal preparation, or the "work of preparing the coal",
is carried out at Mineral Siding. That term is defined in section 3(i)
of the Act:
"[W]ork of preparing the coal" means the breaking
crushing, sizing, cleaning, washing, drying,
1/

Section 3(h), 30 U.S.C. § 802(h), states:
(1) "[C]oal or other mine" means (A) an area of land from
which materials are extracted in nonliquid form or, if in
liquid form, are extracted with workers underground,
(B) private ways and roads appurtenant to such areas, and
(~) lands, excavations, underground passageways, shafts,
slopes, tunnels and workings, structures, facilities,
equipment, machines, tools, or other property including
(footnote 1 continued)

mixing, storing and loading of bituminous coal,
lignite, or anthracite, and such other work of
preparing such coal as is usually done by the
operator of the coal mine[.]
30 u.s.c . § 802(i).
In previous decisions, the Commission has discussed the basic
framework for· determining whether a coal handling operation ~s engaged
in coal preparation. In Elam, the Commission held that under the statutory
definition the mere fact that some of the work activities listed in
section 3(i) are performed at a facility is not solely determinative of
whether the facility properly is classified as a 11mine" . Rather :
[IJnherent in the determination of whether an
operation properly is classified as "mining" is an
inquiry not only into whether the operation performs
one or more of the listed activities, but also
into the nature o f the operation performing such
activj_ties ••••

footnote 1 end .
impounr'<· ·:mts , ;:-etention dams, and tailings ponds , on the
surfac or underground , used in, or to be used in, or
resulting from, the work of extracting such minerals from
their natural deposits in nonliquid form, or if in liquid
form , with workers underground , or us ed in , or to be used
in , the milling of such minerals , or . the work of
preparing coal or other minerals, and includes custom
coal preparation facilities . • . .
(2) For purposes pf titles II, III, and IV, "coal
mine" means an area of land and all structures,
facilities, machinery , tools, equipment, shafts, slopes,
tunnels , excavations, and other property, real or
personal, placed upon , under, or above the surface of
such land by any person, used in, or to be used in, or
resu l ting from, the work of extracting in such area
bituminous coal, lignite, or anthracite from its natural
deposits in the earth by any means or method, and the
work of preparing the coal so extracted, and includes
custom coal preparation facilities[.]
30 u.s.c. § 802(h).

619

• •. [A]s used in section 3(h) and as defined
in section 3(i) , "work of preparing [the] coal11
connotes a process , usually performed by the mine
operator engaged in the extraction of the coal or
by custom preparation facilities , undertaken to
make coal suitable for a particular use or to meet
market specifications.
4 FHSHRC at 7, 8 (emphasis in original). In Elam the Commission held
that a commercial loading dock that loaded co~in addition to other
materials, was not a "mine". The Commission concluded that Elam's
handling of the coal, which included storing, breaking, crushing, and
loading, was done solely to facilitate its loading business and not to
meet customer ' s specifications or to render the coal fit for any particular use .
The Commission followed El am i n Alexander Brothe r s , I nc ., 4 FMSHRC
541 (April 1982), a case arising under the 1969 Coal Act ~ 30 u. s.c. §
801 et seq . (1976) (amended 1977) . v1e concluded that an operation that
extracted materials from e was t e dump and separated coa l from the re f use
in order to market the coal was engaged in coal preparation. Accord :
Marshall v. Stoudt's Ferry Preparation Co. 9 602 F.2d 589 9 591- 92 (3rd
Cir. 1979)(a facility that separated coal fuel from material dredged
from a river bottom by another entity was engaged in coal preparat ion
under the Mine Act) . The Commiss i on has a lso emphas i zed t hat a preparation or milling facility need not have a connection with the extracto r
of the mineral in order to be subjec t to coverage of the Mine Act .
Carolina Stalite Co., 6 FMSHRC 2518 , 2519 (November 1984) ; Alexander
Brothers, Inc. , 4 FMSHRC at 544.
Applying the above criteria , we have no difficulty concluding that
the business engaged in at Mineral Siding constitutes "mining" under the
Act. At this facility coal is stored, mixed, crushed, sized, and
loaded--all activities included in the statutory definition of coal
preparat ion. Furthermore, an examination of the nature of the Mineral
Siding operation reveals that, unlike the commercial loading dock in
Elam at which coal was crushed merely to facilitate loading and transportation on barges, at Mineral Siding all of the above listed work
activities are performed on the coal to make it " suitable for a particular use or to meet market specifications.'':!:_/ Thus, coal preparation
occurs at Hineral Siding and MSRA properly asserted its inspection
authority over the facility.
Mineral further argues , however, that its employees at the Mineral
Siding facility merely load coa'l from t~vo or three different stockpiles
and that such activity does not constitute coal preparation, particularly
when such selective loading is done under the direction and control of
the other entity involved, Hubbard . In effect, Xineral contends that
the various activities at the Mineral Siding faci li ty should be analyzed
in isolation from one another . We reject this approach . In examining
2/
Coal is the sole conmodity handled at ~1inera l Siding . In Elam,
only 40 to 60 percent of th~ tonnage loaded was coal. Elam, 4 FMSHRC
at 5.

820

the "nature of the operation" performing work activities listed in
section 3(i), the operations taking place at a single site must be
viewed as a collective whole. Otherwise, facilities could avoid Mine
Act coverage simply by adopting separate business identities along
functional lines, with each performing only some part of what, in reality,
is one operation. This approach is particularly appropriate in the
present case in view of the pervasive intermingling of personnel and
functions among entities that sporadically operated at the facility,
with little or no apparent regard for business or contractual formalities.
Having determined that the Mineral Siding facility is a mine, we
further hold that Mineral Coal Sales was properly found to be an operato?
of that mine . Section 3(d) of t he M..i.ne Act defines the term " opera-cor 1'
as follows :
[ 0] pe:rator~' means any ovmer ~
l essee , cr other
person who operates t controls , or supervises ;;_ coa].
o;: o ther- mine or any independent contractor per-·
forming services or construc tion at such mine! .,:
71

30 U.S.C. § 802(d) ,. Hineral is the o~'Yl.er: of the Hineral Siding facility ,
which, as concluded above, is a 11rnine 11 • The record reveals that Mineral
maintained an active presence at Mineral Siding, retained sufficient
control over the facility to terminate leas es 2t ~-1i.:..l" a.nci before ~
during , and after the various l easeholds., operated an<1 supervised ·;:he
facility itself , G:i.ven the statu·~ory cl.e:Cir~i tion and these r:'acts 1 HSHA : s
citation of Mineral as an operator of i:he Hinera~- Sidiug facility mus ·c
be upheld .
For the reasons set forth above. the decision of the administrative
law judge is affirmed. 3/

Lastowka,

d:L~
L. Clair Nelson, Commissioner

3/
Pursuant to section ll3(c) of the Hine Act. 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

621

Distribution
Debra Feuer, Esq .
Office of the Solicitor
U. S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Robert T. Winston, Esq.
Mullins, Winston, Stout & Thomason
30 Seventh Street
P.O. Box 408
Norton, Virgi.nia 24273
Administrative Law Judge George Koutras
Federal Mine Safety & Health Review Commission
5203 Leeshurg Pike, lOth Floor
Falls Church, Virginia 22041

622

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 28, 1985
DISCIPLINARY PROCEEDING

BEFORE:

Docket No. D-84-1

Backley, Acting Chairman; Lastowka and Nelson, Commissioners

DECISION
BY THE COMMISSION :
This disciplinary proceeding arises under Commission Procedural
Rule 80, 29 C. F.R. § 2700.80. J./ In a decision f ind i ng Getz Coal Sales 9
Inc. ("Getz"), in default and assessing civil penalties for violations

ll

Rule 80 provides in pertinent part .
Standards of conduct; disc~plinary proceedings .
(a) Standards of conduct . Individuals practicing
before the Commission shall conform to the standards of
ethical conduct required of practitioners in the courts of
the United States. ·
(b) Grounds. Disciplina~; proceedings may be instituted
against anyone who is practicing or has practiced before the
Commission on grounds that he has engaged in unethical or
unprofessional conduct, •• • or that he has violated any
provisions of the laws and regulations governing practice
before the Commission •• • •
(c) Procedure •••• [A] Judge or other person having
knowledge of circumstances that may warrant disciplinary
proceedings against an individual who is practicing or has
practiced before the Commission, shall forward such information, in writing , to the Commission for action. Whenever
in the discretion of the Commission, by a majority vote of the
members present and voting, the Commission determines that
the circumstances reported to it warrant disciplinary proceedings , the Commission shall either hold a hearing and
issue a decision or refer the matter to a Judge for hearing
ana decision . ••.

29 C.F.R. § 2700. 80.

623

of mandatory safety standards, a Commission administrative law judge
referred to the Commission circumstances concerning the conduct of the
operator and its counsel which the judge believed warranted disciplinary
proceedings. 6 FMSHRC 1333 (May 1984)(ALJ) . By order of July 2, 1984,
the Commission accepted the referral and docketed this disciplinary
proceeding. On the grounds explained below, we conclude that a cautionary
warning is in order, but that no further disciplinary proceedings are
necessary at this time.
Getz operates a surface coal mine located near Lisbon, Ohio. On
May 16, 1983, an inspector of the Department of Labor's Mine Safety and
Health Administration ("MSHA") issued Getz four citations .alleging
violations of mandatory safety standards involving the presence of
uncorrected equipment defects and a lack of required equipment on two
bulldozers at the mine . Getz abated the alleged violations and did not
file notices of contest with respect to the citations .

On August 15, 1983 , the Secretary of Labor filed v7ith this independent Commission a proposal for the assessment of civil penalties
seeking penalty assessments of $20 each for t he four alleged violations .
By letter to the Commission dated August 30, 1983, Roland A. Getz~
president of Getz, "appeal[ed]" the Secretary's penalty proposal and
requested "a telephone hearing . " As a result of Getz ' s contest of the
proposed penalties. this civil penalty proceeding was assigned to a
Commission administrative lavl judge.
On January 16, 1984, the Commission~s administrative law judge
issued a notice scheduling a hearing for April 12, 1984 , in Youngstown ~
Ohio, and denying the operator's request for a telephonic hearing:
Respondent [Getz] has contested the civil
penalty proposals made by the petitioner [Secretary
of Labor] in this case, and requests a "telephone
hearing." The [Commission's] rules do not provide
for telephone hearings, and respondent's request
is DENIED. Respondent is entitled to a personal
hearing in this matter, and is entitled to be
represented by counsel of its own choosing, or by
its President Roland A. Getz. Further, this is
not the first time th~s respondent has appeared in
cases docketed before this Commission, and it
should be familiar with the procedures. Under the
circumstances, a hearing is hereby scheduled in this
matter, commencing at 9:30a.m., Thursday, April 12.
1984, in Youngstown, Ohio, and the parties will be
further advised as to the precise hearing location
in Youngstown .

*

*

*

624

The parties are advised that any proposed
settlement concerning this matter shall be filed
with me in writing no later than ten calendar days
in advance of the scheduled hearing • • • •
Any proposed settlements filed later than the
ten day period noted above will be rejected and
the parties will be expected to appear at the
scheduled trial of the case.

-

Notice of Hearing dated January 16 , 1984 (emphasis in original). The
judge's notice was sent by certified mail to Mr. Getz, and the record in
this case includes the operator's signed and returned certified mail
receipt. By letter to the judge dated February 6 , 1984, attorney Neal
s. Tostenson advised the judge that he would be representing Getz at t he
scheduled hearing . On March 22, 1984 , the j udge issued an amended
notice of bearing setting forth the specific l ocation of the hearing
site. This notice was sent by certified ma il t o Mr . Tostenson, and the
record includes his office vs signed certified mail r eceipt .
On the afternoon of April 11 9 1984, the day before the schedul ed
bearing, the judge was advised by counsel for the Secretary of Labor
that Getz ~ s attorney , Mr. Tostenson , had tel ephoned him that morning to
inform him that Getz wished to settl e the case and pay t he $80 in proposed
penalties . Tr. at 7 ~ 9 ; Judge ss lliemorandum t o Fi le da t ed Apr i l 23 ?
1984. The judge requested the Secr e t ary ~ s counsel to telephone Mr .
Tostenson and inform him that the judge i ntended to proceed with the
hearing as scheduled . Tr . at 8, 9; Judgevs Memorandum to File dated
April 23, 1984. The judge informed counsel for the Secretary that if Mr.
Tostenson did not appear, he would treat Getz as being in default and
would consider referring the matter to the Commission for poss ible
disciplinary action . Id. A short time later, counsel f or the Secretary
telephoned the judge and informed him that he had contacted Mr. Tostensonvs
office, but that Mr . Tostenson had already left for the day . Id. Counsel
for the Secretary left instructions with Mr. Tostenson ' s secretary to relay ·
the judge's message to him: Id.

Prior to convening the hearing on April 12, 1984, the judge telephoned Mr . Tostenson at his office and was advised by a receptionist and
a secretary that Mr. Tostenson had received the message left for him by
counsel for the Secretary. 6 FMSHRC at 1344; Tr . at 9. Mr. Tostenson
was not in his office and neither of his employees could indicate whether
he would enter an appearance at the hearing . Id. Mr. Tostenson fail ed
to appear at the hearing and no other appearance was entered on behalf
of Getz .
In his final decision, the judge found Getz in default, affirmed
the citations, determined that the violations were "significant and
substantial," and assessed penalties higher than those proposed by the
Secretary. Additional ly, the judge noted that Getz had a history of
being found in default by Commission judges for failing to appear at
scheduled hearings. 6 FMSHRC at 1343. The judge also found that counsel

625

Tostenson had received notice of the hearing, and that his failure to
appear constituted a "flagran[t]" disregard of the judge's notices and
orders . 6 FMSHRC at 1344. Accordingl y, the judge referred the matter
to the Commission for consideration of disciplinary action pursuant to
Commission Procedural Rule 80, 29 C.F.R. § 2700.80. By order dated July
8, 1984, the Commission accepted the referral and ordered the parties to
submit in writing their respective statements of position regarding the
referral. The Secretary submitted his sta t ement through counsel , as did
Getz and Mr. Tostenson , who are each represent ed before the Commission
by counsel.
Because in this proceeding Getz r etained counsel to represent its
interests, the focus of our attent i on is upon t he conduct of Mr. Tostenson
in failing to appear at t he sch eduled hearing on Apr i l 12 9 1984. Although
some minor f actual matters may be in dispu te ~ our disposition of this
disciplinary matte r does not re quir e us ·::o r esol 7e them. The mat e rial
facts are not in dispute . Hr. Tostenson 1'....11ew that any proposed sett l ement
o f this case was subje ct t o the judge 9 s a pprova l. He also rece i ved t he
message r elayed through the Sec reta ry ' s counse l. on the <iay prior to the
heari ng that the j udge wa s no1: going to cance l <he hearing and ·t:hat c.
failure to appear by Mr . To s tenson "t•Tould subject Ge tz to default and
could result i n disciplinary proceedings . De spi t e th is notice , Mr.
Tostenson failed t o appear a t the hearing as schedul ed or othenvis e
attempt personally t o advise the j udge of his intent ..
1

The jud ge 1 s Janua ry 16, 1984 notice of heal-J.ng s t ated unambiguously
that any proposed settl ement filed la tel:' ·c han t en calendar· days pr i or ;:o
the April 12, 1984 hearing would be r ej ected and t hat the part i es would
be expected to appear at the hearing as schedul ed . Having e n tered his
appearance on behalf of Ge t z on February 6, 1984 , Mr . Tostenson had
ample time to evaluate the case and negotiate ~ proposed settlement with
the Secretary . Instead, he elected to wait unt i l j us t bef ore the hearing
to propose a settlement . (Section llO (k ) of t he Mine Act mandates
Commission approval be f ore a contested pena lty can be a ccepted ). Mr .
Tostenson also relied on the Secretary's counsel to submi t his proposed
settlement to the judge for approval the day before the hearing . The
statement of position filed with us on Mr. Tostenson~s behalf avers :
[Mr. Tostenson} left his law office in Cambridge ,
Ohio on April 9 and spent the rest of t he week in
Columbus on business ••• •
He left knowing that : (1) his offer of
payment of $80 i n f ull settlement of the case was
subject to [the judg~ ~ s] approval , (2 ) [the Secre tary 9 s
counsel] was to discuss h i s offer with [ the judge]
and (3) he had unequ i vocabl y informed [the Secretary ' s
counsel] that he wou l d not attend the hearing in
Youngstown.
He subsequently learned that [t he Secretary ' s
counsel] did call his office to tell him that [the
judge] was not going to cancel t he hearing .

62 6

Thus, Mr. Tostenson decided unilaterally that he would not attend the
hearing, despite the judge's prior notice that any settlement proposal
submitted within 10 days of the hearing would be rejected. Mr. Tostenson
also ignored the message relayed to his office by the Secretary ' s counsel
the day prior to the hearing that the hearing would go forward as scheduled
and that a failure to appear by Mr . Tostenson would subject Getz to
default and could trigger disciplinary proceedings . Mr. Tostenson's
failure to appear flouted the judge's orders and his authority to
regulate the course of proceedings under Commission Procedural Rule 54,
29 C. F. R. § 2700.54 .
The Commission does not condone and will not tolerate such conduct
by an attorney practicing before it. Considerable time , effort~ and
expense were expended in affording a forum in which the mine operator
could pursue its contest of the civil penalty assessments proposed by
the Secretary of Labor. Dockets had to be managed , hearing space
reserved, and a court reporter provided. The Commission judge had to
travel to Youngstown, Ohio, from Falls Church , Virginia , for t he
hearing. And , of course, the Secretary also incurred time and expense
in preparing the government ' s case . Having entered an appearance be f ore
this independent adjudicatory agency, Mr. Tostenson, as an "officer of
the court", was obliged to conduct his affairs in accordance with all
appl icable rules, procedures, and codes of conduct . His conduct in the
present case f alls short of acceptable standards . In mitigation ,
however , we note that to our knowledge this is the f irst display of such
conduct by Mr. Tostenson before the Commission. Largely because of th is
consideration, we conclude that no disciplinary action against Mr .
Tostenson is warranted presently. We must warn Mr. Tostenson, however,
against any repetition of this or similar conduct. 2/ Further incidents
will result in a disciplinary referral before this Commission and other
appropriate bodies.

2/
Due to the appearance entered on behalf of Getz Coal Sales by an
attorney, Getz's history of defaults, described by the judge in his
decision , is not squarely before us in the present proceeding. However ,
we also serve notice on Getz that any continuing course of conduct
evincing a refusal to comply ·with the duly issued orders of Commission
judges could subject it to injunctive sanctions instituted by the
Secretary of Labor under section 108 of the Mine Act, 30 U.S.C . § 818,
and to the contempt provisions set forth in section ll3(e) of the Act,
30 U.S.C . § 823(e) .

6 27

For the reasons set forth above, this disciplinary proceeding is
terminated. 1_/

~~AJa~ . .·
Richard V. Backley, Acting Chairman ~

• Cla1r Nelson , Comm1ss1oner

11

Pursuant to section 113(c) of the Mine Act, 30 U.S.C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

628

Distribution
Neal S. Tostenson, Esq .
Georgetown ~ldg.
Georgetown Road
P.O. Box 477
Cambridge, Ohio 43725
James T. Hemphill, Esq .
Corcoran, Hardesty, ~.fuyte, Hemph:Ul & Ligon, P.C.
1575 Eye Street, N.W.
Washington, D. C. 20005
Mr. Roland Getz, President
Getz Coal Sales , Inc .
8310 Hoffee Road
Lisbon, Ohio 44432
Patrick M. Zohn , Esq .
Office of the Solicito r
U.S. Department of Labor
881 Federal Office Bldg .
12b,O E. 9th St.
Cleveland , Ohio 44199
McCord, Esq.
Office of the Solicitor
U.S . Department of Labor
4015 Wilson Blvd.
Arlington , Virginia 22203
~lichael

Administrative Law Judge George Koutras
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

629

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

May 28, 1985
ROBERT K. ROLAND
Docket No. WEST 84-46- DM(A)

v.

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

BEFORE:

Backley ~

Acting Chairman; Lastowka and Nelson ~ Commissioners
DECISION

BY THE COMMISSION :
This case involves a complaint of discrimination filed by a miner ~
Robert K. Roland, against the Secretary of Labor and the Department of
Labor's Mine Safety and Health Administration ("MSHA"). The complaint
alleges that the Secretary violated section 105(c) of the Federal Mine
Safety and Health Act of 1977, 30 U. S.C. § 801 et seq. (1982)("Mine
Act") by withdrawing his representation of Mr. Roland in an action
against Mr. Roland ' s former employer~ Oil Shale Constructors ("OSC").
The Secretary filed a motion to dismiss the complaint against the
Secretary and MSHA, asserting the failure of the complainant to state a
claim upon which relief could be granted . A Commission administrative
law judge denied the Secretary's motion, concluding that the Secretary and
MSHA were susceptible to suit under the provisions of section 105(c) of
the Mine Act, 30 U.&.C . § 815(c), and that the complainant, therefore,
had stated a cause of action. We granted the Secretary's petition for
interlocutory review . 1/ For the reasons that follow, we reverse the
judge's decision and dismiss Mr. Roland's complaint.
On May 2, 1981, Mr . Roland suffered serious injuries to his head,
shoulders, and back as a result of a ground fall at OSC's Parachute
· Creek Mine near Parachute, Colorado. After a period of recuperation ,

1/ 'The Commission solicited the participation of amici curiae at the
review level. The United Mine Workers of America ("UMWA") responded and
filed a brief that assisted the Commission in resolving the important
issues presented in this case brought by a~~ miner.

630

Mr. Roland returned to light work at various OSC job sites. He was
working in the Wheat Ridge Office Shop in Denver, Colorado, when he was
discharged on February 9, 1982. Mr. Roland filed with MSHA a 26-page
complaint of discrimination against OSC, pursuant to section 105(c)(2)
of the Mine Act. 30 U.S.C. § 815(c)(2). Mr. Roland alleged that, among
other things, OSC had wrongfully discharged him because he had questioned
the safety procedures of OSC and had been in contact with MSHA regarding
his accident .
After investigating Mr . Roland's complaint, the Secretary ~f Labor,
on June 13, 1983, filed with the Commission a complaint of discrimination
on Mr . Roland's behalf against OSC. On December 15, 1983, however , the
Secretary filed a motion seeking to wi thdravT the discrimination complaint .
The motion provided no reasons for the requested withdrawal. The motion
was granted by Commission Judge John Carlson in an order issued on
December 22, 1983. Secretary of Labor on behalf of Robert K. Roland v.
Oil Shale Constructors , 5 FMSHRC 2221 (December 1983)(ALJ) . In his
order , Judge Carlson indicated that previously he had i nformed Mr.
Roland that he had " fifteen days ~ i f he wished them~ in which to file
formal objections to the Secretary 's motion to withdra~J . Mr . Roland
indicated an understanding of what was involved and affirmatively waiv~d
his right to object . " 5 FMSHRC at 2222. ·The judge advised Mr . Roland
in the decision that he had thirty days to refile a complaint with the
Commission on his own behalf pursuant to section 105(c)(3) of the Mine
Act, 30 u.s.c. § 815(c)(3) . Id .
On January 20~ 1984, Mr . Roland filed a letter with the Commission
expressing dissatisfaction with the Secretary ' s withdrawal from the case
and indicating a desire to know why the complaint had been withdrawn.
In the letter, Mr. Roland reasserted his claim of discrimination against
OSC, as well as his .request for temporary reinstatement . The Commission's
Chief Administrative Law Judge treated this letter as a section 105(c)(3)
complaint of discrimination against OSC and styled the matter Robert K.
Roland v. Oil Shale Constructors. (The letter did not name the Secretary
or MSHA as respondents.) The case was assigned to Commission Judge Gary
Melick. Although Mr. Roland's letter made no mention of taking action
against either the Secretary of Labor or MSHA, ~he next order issued by
Judge Melick included the Secretary and MSHP. as additional party-respondents .
That order did not explain the reason for the joinder.
Shortly thereafter, on February 27, 1984, Mr . Roland and counsel
for OSC filed with the Commission a Motion to Dismiss, asserting that a
written settlement agreement had been executed between Mr. Roland and
OSC. The mo tion requested dismissal with prejudice of Mr. Roland's
claim against OSC, but indicated Mr. Roland 's intent to maintain any
claims he might have against the United States or its agents and representatives . On March 5, 1984, the judge dismissed the case of Roland v .
Oil Shale Constructors, but continued Mr. Roland's complaint against the
Secretary of Labor and MSHA under a new docket number. Again, no reason
was provided as to how the Secretary and MSHA became parties to this
action.

631

In a show cause order issued on March 5, 1984, the judge directed
Mr. Roland to explain his claim against the Secretary. In the ensuing
months, Mr. Roland submitted to the judge a series of let ters that
comprised his amended complaint and provided the basis for his claim
against the Secretary and MSHA. Essentially, Mr. Roland alleged that
the Secretary's decision not to prosecute his discrimination complaint
was not based on the merits of the case, but rather was directed by
unnamed government officials to avoid setting a precedent that might
prove injurious to unidentified mine operators . This, Mr. Roland alleged,
was violative of his rights under section l05(c) of the Mine Act. 30
U.S.C. § 815(c) . Mr . Roland asserts monetary damages totalling $79,357,650.
Subsequently. the Secretary filed a motion to dismiss this action ,
asserting that Mr . Roland had failed to state a claim cognizable under
the Mine Act. The judge denied this motion in an unpublished decision
issued on July 3 ~ 1984 . TI1e judge held that , in the prior proceedings
before Judge Carlson, Mr . Roland 1 s waiver. of his right to object to the
dismissal of his discrimination complaint against OSC was not a knowing
waiver. The judge stated that had Mr. Roland kno~m of the Secretary ~ s
alleged improper motives for withdrawing from the case ~ he would not
have acquiesced in the dismissal. Additionally; the judge determined
that the Secretary of Labor is a "person" within the meaning of section
105(c)(l) of the Act . 30 U. S.C. § 815(c)(l), and that Mr . Roland's
complaint did in fact state a cause of action agains t the Secretary and
MSHA .
We disagree t-Tith the judge ' s determination that Mr. Rol and has
stated a cause of action under section lOS(c) of the Mine Act. 2/ We
hold that the Secretary's decision to withdraw his previously filed
2/

Section 105(c) provides:
(1) No person shall discharge ?r in any manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise of
the statutory rights of any miner, r epresentative of miners
or applicant for employment in any coal or other mine
subject to this Act because such miner, representative of
miners or applicant for employment has filed or · made a
complaint under or related to this Act, including a complaint notifying the operator or the operator's agent, or
the representative of the miners at the coal or other mine
of an alleged danger or safety or health violation in a
coal or other mine, or because such miner, representative
of miners or applicant for ·employment is the subject of
medical evaluations and potential transfer under a standard
published pursuant to section 101 or because such miner,
representative of miners or applicant for employment has
instituted or caused to be instituted any proceeding under
or related to this Act or has testified or is about to
(footnote 2 continued)

632

discrimination complaint, based on his subsequent determination that
discrimination has not occurred, does not constitute a violation of
section 105(c) and is subject to limited review by this Commission.
footnote 2 continued.
testify in any such proceeding, or because of the exercise
by such miner, representative of miners or applicant for
~mployment on behalf of himself or others of any statutory
right afforded by this Act.
(2) Any miner or applicant for employment or representative of miners who believes that he has been discharged .
interfered with, or otherwise discriminated against by any
person in violation of this subsection may , within 60 days
after such violation occurs, file a complaint with the
Secretary alleging such discrimination. Upon receipt of
such complaint, the Secretary shall forward a copy of t he
complaint to the respondent and shall cause such invest igation to be made as he deems appropriate. Such investigation shall commence within 15 days of the Secretary's
receipt of the complaint, and if the Secretary finds that
such complaint was not frivolously brought . the Commiss ion ,
on an expedited basis upon application of the Secretary.
shall order the immediate reinstatement of the miner pendi ng
final order on the complaint. If upon such investigation ,
the Secretary determines that the provisions of this subsection
have been violated, he shall immediately file a co~plaint
with the Commission, with service upon the alleged violator
and the miner, applicant for employment, or representative
of miners alleging such discrimination or interference and
propose an order granting appropriate relief. The Commission
shall afford an opportunity for a hearing (in accordance
with section 554 of title 5, United States Code, but without
regard to subsection (a)(3) of such section) and thereafter
shall issue an order, based upon findings of fact, affirming,
modifying, or vacating the Secretary's proposed order, or
directing other appropriate relief. Such order shall become
final 30 days after its issuance. The Commission shall have
authority in such proceedings to require a person committing
a violation of this subsection to take such affirmative
action to abate the violation as the Commission deems appropriate,
including, but not limited to, the rehiring or reinstatement
of the miner to his former position with back pay and interest .
(footnote 2 continued)

633

A fundamental purpose of section lOS(c) is to encourage miners and
their representatives to play an active part in the enforcement of the
Mine Act by shielding them from retaliation or discrimination as a
footnote 2 end .
The complaining miner, applicant, or representative of
miners may present additional evidence on his own behalf
during any hearing held pursuant to this paragraph.
(3) Within 90 days of the receipt of a complaint filed
under paragraph (2)~ the Secretary shall notify, in writing ,
the miner, applicant for employment, or representative of
miners of his determinat ion whether a violation had occurred .
If the Secretary , upor.. investigation , determines that the
provisions of this subsection have not been violateCl , the
complainant shall have the right 9 wi thin 30 days of notice
of the Secretary : s determination , to file an acti on :.tn his
own behalf 'Defor e the Commission" charging discriminatio·c.
or interference ir. viol~ 'cion of paragraph (l) . The Commission
shall afford an opportunity for a hearing (in accordance
\·lith section 554 of title s. United States Code , but without
regard to subsection (a)(3) of such section)? and t hereaft er
shall issue an orde'i..· , based upon findings of f act " dismissing
or sustaining the compla:i.nant ~ s charges and ~ if th:= charges
are sustained, granting such relief as it deems approp:;:ia ·i:e ,
including, but not limited to, an order requiring the
rehiring or reinstatement of the miner to his former position
with back pay and interest or such remedy as may be appropriate.
Such order shall become final 30 days after its issuance.
Whenever an order is issued sustaining the complainant's
charges under this subsection, a sum equal to the aggregate
amount of all costs and expenses (including attorney 1 s
fees) as determined by the Commission to have been reasonably
incurred by the miner, applicant for employment or representative of miners for, or in connection \-lith, the institution
and prosecution of such proceedings shall be assessed
against the person committing such violation. Proceedings
under this section shall be expedited by the Secretary and
the Commission. Any order issued by the Commission under
this paragraph shall be subject to judicial review in
accordance with section 106 . Violations by any person of
paragraph (1) shall be subject to the provisions of section
108 and 110 (a) •

30 U. S.C. § 81S(c).

634

result of their protected activities. SeeS . Rep . No. 181, 95th Cong.,
2d Sess. 36 (1977)("S. Rep."), reprinted in Senate Subcommittee on
Labor, Committee on Human Resources, 95th-cong., 2d Sess. , Legislative
History of the Federal Mine Safety and Health Act of 1977, at 623 (1978)
("Legis . Hist.") . Section 105(c)(l ) proh ibits any discrimination against,
discharge of, or other interference with a miner for exercising any
statutory right under the Act. Section 105(c)(2) provides that a miner
may file a discrimination complaint with the Secretary, and that upon
receipt of a discrimination complaint , the Secretary :
shall cause such investigation to be made as he
deems appropriate • ••• If upon such investigation,
the Secretary determines that the provisions of
this subsection have been violated ~ he shall
immed i ately file a comp l aint with t he Commiss ion ..
30 U.S.C . § 815(c)(2) . Shoul d the Secretary determine tha t no discrimi nation has occurred , the miner , pursuant to section 105(c)( 3) , 30 U.S . C,
§ 815(c)(3) ? may file a discrimination complaint on h i s own behal f
before the Commission.
Section 105(c)(2) places on the Secretary certain mandato ry obligations . Upon the f iling of a discrimination complain t, t he Secretary
must conduct an appropriate investigation and i f h is investigat i on o f a
miner vs d i scrimination complaint results in a f inding o f d isc rimina t ory
conduct on the pa r t of the ope rator , he mu st f i l e a disc rimina tion
complaint on the miner ' s beha lf Ylith the Commission. This s e ction ,
however, also endows the Secretary with wide discretion . The phrases in
section 105(c)(2) referring to the Secretary's handling of discrimination
complaints, i.e., "causes such investigation .•. as he deems appropriate"
and "[i]f upon such investigation the Secretary determines • .. ," indicate
a clear Congressional intent to grant the Secretary discretion in determining whether the facts underlying a discrimination complaint filed
with him require his filing of a complaint with the Commission. Cf.
UMWA v. Secretary of Labor. 5 FMSHRC 807 (May 1983), aff'd mem . , 725
F.2d 126 (D . C. Cir. 1983)(miners do not have statutory authority under
the Mine Act to initiate review of citations issued by the Secretary
through the filing of a notice of contest); illfl~A v. Secretary of Labor,
5 FMSHRC 1519 (September 1983)(miners have no standing to contest the
Secretary's vacation of a section 104( d ~(l) withdrawal order . )
This exercise of Secretarial discretion cannot constitute discrimination under section 105(c). The spe cific language of section lOS(c)
does not provide that the Secretary's prosecutory and representation
determinations are subject to its prohibitions . Such a reading of
section lOS(c) would place unwarranted constraints upon the discretion
Congress intended the Secretary to exercise in determining the validity
of miners' section lOS(c) complaints, and would frustrate the enforcement
scheme of the Act. Instead, section 105(c)(3) provides the miner an
independent avenue of adjudication "[i]f the Secretary , upon investigation, determines that the provisions of [section 105(c)] have not been
violated . " The presence of section 105(c)(3) within the statutory

635

scheme establishes the appropriate recourse Congress intended the miner
to have under the Mine Act, should th~ Secretary determine that a complaint
should not be filed with the Commission.
In the instant case, the Secretary reversed his original administrative determination that a violation of section 105(c)(l) occurred
and subsequently dete r mined that a violation of section 105(c)(l) in
fact did not occur. We have held in previous cases that in view of the
unique administrative scheme established in the Mine Act, once Commission
jurisdiction attaches , we will not grant automatically motions to dismiss,
modify or vacate the pending action. Rather 9 adequate reasons supporting
such a request must be present on the record. See Youghiogheny & Ohio
Coal Company, 7 FMSHRC 200, 203 (February 1985) ; Kocher Coal Company, 4
FMSHRC 2123, 2124 (December 1982) ; and Climax Molybdenum Co ., 2 FMSHRC
2748, 2750- 51 (October l980) t aff vd sub . nom. Climax Molybdenum Co . v .
Secretary of Labor , 703 F.2d 4 47 (lOth Cir . 1983) . In t he present case ~
Commission jurisdiction attached upon the Secretary vs filing of a dis~
crimination complaint. We conclude , howeve r , that t he Secretary cannot
be forced to pursue a discrimination complain t before t he Commiss i on
after further review of the f acts convinces him t hat his o r i gina l f inding
of a violation was in error . Indeed, the Sec retary has an e t hical
obligation at that point to seek withdrawal from the case . Accordingly ,
we hold that the Secretary may withdraw a discrimination case already
filed with the Commission, but the Secretary must suppor t hi s vTithdrawal
request with a statement of the r eason f or withdrav7aL This r e quirement
strikes an appropriate balance between the need f or o rderly a nd proper
disposition of cases over which the Commission e xer cise s j uri sd i ct i on
and of the Secretary's discretion in this area . l~ile no such statement
was provided in the present case prior to the judge's dismissal of the
Secretary ' s action on behalf of Mr. Roland, in subsequent pleadings filed
with the Commission counsel for the Secretary consistently has represented
that withdrawal '~as sought based on a determination that discrimination,
in fact, had not occurred. We accept these record statements as sufficient
in the present case, but in the future such statements must accompany
motions to withdraw discrimination complaints .

This holding does not in any way hamper realization of section
l05(c)'s statutory objectives , i.e., providing an environment free from
employer action taken to interfere with or retaliate for a miner's
exercise of a statutory right. Our holding simply means that section
105(c)'s objectives must be realized through the specific remedies
provided by Congr ess. Cf . Block v. Community Nutrition Institute,
u.s. , 81 L. Ed . 2dat 270, 275 , 280 (1984); Banzhaf v . Smith, 737
i:2d 116~ 1168- 70 (D . C. Cir. 1984). In this case, Mr. Roland had the
opportunity to pursue his discrimination action against OSC before the
Commission. He did so, but then chose to settle his claim against the
operator. He has no recourse against the Secretary or MSHA in these
circumstances .

636

For the foregoing reasons, we conclude that Mr. Roland's complaint
against the Secretary and MSHA fails to state a cause of action under
the Mine Act. Accordingly, the judge's decision is reversed and Mr.
Roland's discrimination complaint is dismissed. 11

L. Clair Nelson, Commissioner

lf

Pursuant to section 113(c) of the Mine Act, 30 U.S .C. § 823(c), we
have designated ourselves as a panel of three members to exercise the
powers of the Commission.

Distribution
Mr. Robert K. Roland
1640 Eppinger Blvd.
Thorton, Colorado 80229
Vicki Shteir- Dunn, Esq .
Office of the Solicitor
U. S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Earl R. Pfeffer, Esq .
UMt.JA

900 15th St., N.W.
Washington, D.C. 20005
Administrative Law Judge Gary ~felick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, lOth Floor
Falls Church, Virginia 22041

6 38

ADMINISTRATIVE LAt.J JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
333 W . COLFAX AVENUE . ~UITE 400
DENVER. COLORADO

FMC CORPORATION ,
Contestant

MAY ~i

l;' bJ
:g· ' ) ' -

80204

CONTEST PROCEEDING
Docket No. WEST 84-118-RM
Citation No. 2096468; 6/20/84

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) 9
Respondent

FMC Trona Mine

DECISION AND ORDER OF DISMISSAL
Appearances : John A. Snow 8 Esq. , VanCott 7 Bag l e y , Cornwa l l &
McCarthy , Salt Lake Ci ty , Uta h ,
for Contestant ;
James H. Barkley, Esq., and Margaret Miller 9 Esq .f
Office of the Solicitor v U.S . Departme n t o f Labo r F
Denver, Colorado v
for Respondent .
Before:

Judge Lasher

Contestant having moved to withdraw i ts contest on the
record on March 8, 1985 , pursuant to 29 C . F.R. § 2700.11 the same
is approved and this matter dismissed. ~/

~~"
~,)!,,
Michael A. Lasher, Jr.
Administrative Law Judge
Di stribution:
John A. Snow , Esq ., VanCott, Bagley, Cornwall & McCarthy , 50 S.
Main Street, Suite 1600, Salt Lake City, Utah 84144 (Certified
Mail)
J ames H. Barkley , Esq ., and Margaret Miller, Esq., Office of the
S o li citor , U. S. Department of Labor , 1585 Federal Building, 1961
Stout Street , Denver, Colorado 80294 (Certified Mail)

1/ Contestant withdrew its contest after MSHA vacated the subject
C i tat i on, 2096 4 68 , on the record at a hearing in Salt Lake City
on March 8, 1985.
/ blc

64 0

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 3 1985

JERRY JOSEPH,
Complainant

DISCRIMINATION PROCEEDING

v.

Docket No. KENT 85-74-D
BARB CD 85-05

LEECO , INC. ,
Respondent

.
0

No . 29 Mine

DECISION
·Before :

Judge Fauver

This proceeding was brought by Jerry Joseph under sectio~
lOS(c) of the Federal Mine Safety and Health Act of 1977 , 30
U.S.C. § 801 et seq . The complaint states that Mr . Joseph
injured his right knee while working at the subject mine on
August 29 v 1983 , and because of the injury he has been· unable
to work at the mine 9 and Leeco 1 Inc. ; has refused to pay his
medical bills and other compensation he seeks .
Pursuant to ~ection lOS(c) (2) of the Act, Mr . Joseph
first filed a complaint with the Secretary of Labor (Mine
Safety and Health Administration). After investigation, the
Secretary found that no violation of section lOS(c) had
occurred . Mr. Joseph then exercised his right to file a
complaint before this Commission.
Leeco, Inc., has moved to dismiss the complaint for
failure to state a claim for which relief can be granted
under section 105(c) (1) of the Act.
Section lOS(c) (1) of the Act provides as follows:
·(c) (1) No person shall discharge or
in any ~anner · discrimi~at~ against or cause
to be di~charged or ca~s~ · ~iscrimination against
or otherwise interfere with the exercise of the
statutory rights of any miner, representative
of miners or applicant for employment in any
coal or other mine subject to this Act because
such miner, representative of miners or .applicant
for employment has filed or made a complaint
under or related to this Act, including a
complaint notifying the operator or the

operator's agent , or the representative of
the miners at the coal or other mine of an
alleged danger or safety or health violation
in a coal or other mine , or because such
miner, representative of miners or applicant
for employment is the subject of medical
evaluations and potential transfer under a
standard published pursuant to section 101
or because such miner, representative of
miners or applicant for employment has
instituted or caused to be instituted any
proceeding under or related to this Act or
has testified or is about to testify in any
such proceeding , or because of the exercise
by such miner ,
representative of miners or
applicant for employment on behalf of himself or others of any s tatutory r ight afforded
by this Act o
I agree with the motion to dismiss . The complaint does
not allege or indicate that Mr. Joseph was i n any manner
discriminated against because of an activity covered by
section 105 (c) (l) of the Act .
ORDER
WHEREFORE IT IS ORDERED that Respondent ' s motion to
dismiss is GRANTED and this proceeding is DISMISSED.

~
-=1--~veAT.Villiam Fauver
Administrative Law Judge
Distribution:
Mr. Jerry Joseph , HC 64, Box 500 , Yeaddiss, Kentucky 41777
(Certified Mail)
Gene Clark, Esq., Reece, Clark & Lang, 304 Bridge Street,
Manchester, ~entucky 40962 (Certified Mail)
Leece , Inc . , 100 Kaneb Drive, London, Kentucky 40741 (Certified
Mail)
Mr. Kenneth Dixon, U.S . Department of Labor, Mine Safety and
Health Administration , P . O. Box 572, Barbourville, Kentucky
40906 (Certi fied Mail)
/kg

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 7 1985

COMPLAINT OF DISCRIMINATION

OF LABOR,
MI NE SAFETY AND HEALT.H
ADMINISTRATION (MSHA)
ON BEHALF OF
GEORGE ROY LOGAN,
Complainant

SECP~TARY

Docket No: KENT 81-162-D
PIKE CD 81- 10
Mine No. 2

Vo

BRIGHT COAL COMPANY, INC . 9 &
JACK COLLINS ,
Respondent s
DECISION ON REMAND
Before :

Judge Moore

On July 23 , 1982, I i ssued a Decision in this matter
which was favorable to Bright Coal Company and Jack Collins .
In that proceeding I had ordered the government , both by
subpoena and discovery order to produce any exculpatory
material in its files.
In doing so, I relied upon Brady v .
Maryland , 373 U.S . 83 (1963) . 1/ Counsel for the government
refused to either produce such-material or deny that it
existed .
As a result, I stated that I was drawing inferences
a dverse to t he government . After discussing complainant ' s
s t atements in h i s deposit i o n which were not included in
h i s testimony, I drew the inference that the files might

In its brief to the Commission the Solicitor's appellate
staff stated that this case was applicable only in
criminal cases.
See Page 24..
Back in 1 97 4 Administrative
Law Judge Merritt Ruhlen prepared a " Manual for
Administrative Law Judges" for the Admi nistrative Law
Conference of the United States. At page 14 of that
Manual Judge Ruhlen citin g Brady v. Mar yland said:
In Jencks v. Un i ted States it was held
t.,;ke de.f endant in a criminal prosec-uti on has the
r i ght to examine all reports in the possession of
the •prosecution that bear upon the events and
activities to which a prosecution witness

643

contain other statements made by Mr. Logan which could
not be substantiated by others.
In issuing the order that
resulted in these inferences, I denied that the exculpatory
information was subject ·to any privilege .
On November 8, 1984, the Commission reversed my decision
and held that the informer's privilege is applicable to
any "person \17hO has furnished information to a government
official relating to or assisting in the government's
investigation of a possible violation of law • • • " All
of the people who gave statements to MSHA , including
Jack Collins, were thus informants. The Commission
remanded the case to me with instructions that I require
the government to furnish the material for my in camera
inspection . After e x amin{ng the rnaterial 1 I
to decide
whether fairness would require that the qualified informer
privilege y ield. Pursuant ·to my ord er ? the Secretary
did produce the p revious ly excluded mate rial and upon
examining i t I f ound t h a t it did n o t contain excu l patory
evidence other ·than ·wha·t h a d already b een d iscussed in
my previous decision.
I also found n o r eason to disregard the informers privilege.

was

The material submitted f o :r my in c amera inspection is
divided into two distinc t secti ons " ~Exhibit A is the
original investigation fi l e compi l e d by Inspector
Finney and referred ·to the Solicito r.· ~ s office .
It is
not the work product of an attorney . Exhibit B consists
of interview reports and notes collected by Inspector Finney
after Attorney Taylor had taken control of the case.
Inspector Finney received instructions from Mr . Taylor
both by telephone and in a memorandum as to who to interview,
~hat questions to ask , and what facts to try to develop.
fn (continued-)
testifies at trial.
In modified form, this
principle has been extended to administrative
proceedings in which the agency is adversary
and some agencies have adopted procedural rules
specifically directed to the "Jencks" situation.
The attorney representing the agency in such
cases has the responsibility of providing any
information in -the agency's files that is
favorable to the respondent, and the Judge should
be sure that the attorney is aware of such
responsibility.
[Footnote omitted].

This portion of the file is the work product of an attorney
and not discoverable except under special circumstances
which have not been shown here. ~I did not at the time of my original ruling , and do not
now , interpret the amended motion to compel production
of documents as involving 11 Jencks" statements. The Jencks
Act, 18 u.s.c. § 3500 requires that in a criminal
proceeding , after a witness has testified for the government ,
the· government must , on request, produce any verbatim
statement or written statement taken from that witness.
As applied in administrative law cases the disclosure of such
statements can be required: ··. Pr~or to the testimony of the
witness. Section (a) of the amended motion calls for documents
to be introduced and witnesses (presumably the names)
expected to testify.
It clearly does not request any
documents such as interview reports of witnesses expected
to testify except such documents as the government intended
to offer in evidence.
Obviously the government did not
intend to offer interview reports in evidenceo Request
(b) refers only to witnesses the government did not intend
to call and documents which tended to disprove the allegations
of the application. Statements of witnesses who are not
expected to testify are not subject to the "Jencks" rule and
I have already dealt with the matter of exculpatory information
As stated , all of the people who gave information to
MSHA were informers. Once they became witnesses however,

In its brief before the Commission the Sol icitor ' s
appellate staff took what I think is an incredible
position regarding the· attorney ' s work product privilege • .
It argued in effect , that if an attorney had to do any
work compiling material in response to a discovery
production order , the fact that he worked on it would
convert it i.e. the material, into an attorney ' s work
product and thus make it not discoverable except u nder
special circumstances.
(See page 19 of the Secretary ' s
brief) .
If the Commission had adopted that argument
it would have seriously hampered discovery in Commission
proceedings .

G45

the informer privilege was lost and their prior confidential
statements became Jencks Act statements. The government ·
says that it did produce such statements . I have resealed
the files submitted for in camera inspection and suggest
that they be returned to~he Solicitor.
After the remand , the parties agreed that no new
evidence was necessary, but counsel for the government
wanted to file a brief . He filed an exhaustive brief on
March 13, 1985. Respondents had announced that they did not
think further briefing was necessary but I nevertheless gave
them 15 days to respond to the government brief. They did
so on March 29 .
In Secretary of Labor ex Rel . Jenkins v . Hecla-Day
Mines Corporation, 6 FMSHRC [841 , 1846 (Au~ust 1984) the
Commlssion summarlzed the case law in discrimination cases
as follows:
In order to establ i sh a prima f ac ie case of
discrimination under Section 105(c} of the Mine
Act, a complaining miner bears the burden of
production and proof to establish (1) that he
engaged in protected activity and (2 ) that the
adverse action complained of was motivated in any
part by that activity .
Secretary on behal.f- of Pasu l a v .
Consolidation Coal· Co., v. Marshall, · 663 F. 2d . 1211
3rd. cit. 1981) . The operator may rebut the prima facie
case by showing either that no protected activity
occurred or that the adverse action was. in no part
motivated by protected activity. If an operator
cannot rebut the prima facie case in this manner it
may nevertheless affirmatively defend by proving
that (1} it was also motivated by the miner's unprotected activities, and (2) it would have taken the
adverse action in any event for the unprotected activities
alone. The operator bears the burden of ·proof
with. ·regard to the affirmative defense. - Haro v.
Magma Copper Co., 4 FMSHRC 1935, 1936-38
(November 1982). The ultimate burden of persuasion
does not shift from the complainan~. Robinette ,
3 FMSHRC at 818 n. 20. See also Boich v. FMSHRC,
719 F . 2d. 194, 195- 96 (6th Cir. 1983) and Donovan v .
Stafford Constr. Co ~ , 732 F.2d 954, 958 - 59 . (D.C.
Cir. 1984) (specifically approving the Commission's
Pasula- Robinette test·} • The Supreme Court has
approved the Natlonal Labor Relations Board's virtually

- ~]46

identical analysis for discrimination cases arising
under the National Labor Relations Act. NLRB v.
Transportation Management Corp.,
U• S •
, 7 6 L . Ed • 2 d • 6 6 7 ( 19 8 3 ) •
The key issue in this case is whether or not Mr. Lo.g an
was engaged in a protected activity . Was he told to go
under unsafe roof and did he refuse to do so? Mr. Logan
says yes and Mr. Collins says no, and no one else was present.
In order to decide in favor of the government and Mr . Logan
I have to find that Mr . Collins gave perjured testimony
when he denied that he orq~r~d Mr. Logan to go under unsafe
roof. The Solicitor devoted a substantial part of its brief
attempting to show that the testimony of Mr . Co l lins is
unbelievable. 3/ The Solicitor gives a number of examples
of inconsistencies and some are genuine but in my opinion he
overstates his case. At page 19 of the brief the Solicitor
says :
After Collins learned of the ' threat ~ on
January 15 directed toward Johnson he (Collins)
discussed same with Logan at work the next day (Tr .
407) . Logan , however u was absent f rom work on
January 16 (Tr . 458; Applicant ~ s Exhibit No . 1} .
What Mr. Collins actually said when asked when he had talked
to .Mr . Logan about the threat was "probably the next day.n
On the same page of the government brief "Collins also
stated Logan threaten [sic] Johnson on January 18 while he
(Logan) was at the tail piece (response to second interrogatories,
No. 6; Tr . 469) . January lB was a Sunday and the mine did
not operate on Sunday (Tr. 470) ." What actually appears
at page 469 of the transcript is :
Q.

Mr . Collins , do you ever remember saying
or telling anybody that Eugene Lewis told
you on the lBth that Mr. Logan threatened
Mr . Johnson?

A.

It could possibly have been the lBth .

On page 470 of the transcript Mr. Taylor reaq an answer
that Mr. Collins had given in response to an interrogatory

It also attacked the credibility of State Inspector
Lewis .

G4'7

fn (cont1nued)
In footnote 4 on page 16 of the government brief , the
following appears:
Lewis also testified to their conversation
(Tr. 237). However, Lewis ' account lacks any
indicia of inherent credibility. Lewis
testified that Logan approached him while he was
on his way to the entry where the . pull-test was to
occur, accompanied ·by both Collins and Celtite
representative, Paul Reid (Tr . 235) . Neither
Collins nor Reid testified that they had seen any
conversation between Lewis and Logan.
Indeed ; it
appears highly unlikely that a miner would voluntarily
tell a State inspector , whom he did not know well v
that he was going to attack his foreman .
While I have not previously encountered the phrase 11 i nd i c i&
of inherent credibility 11 I can not imagine why the
government would doubt the honesty of a State mine
inspector when its own client, Mr . Logan, corroborated
Mr. Lewis t testimony. At Tr . 176 , the following appears :
Q.

Did you tell Gene Lewis in December o r
January ; 1981 that you were going to whip
Scott Johnson?

A.

I don't know.
I don't know whether I said
I'm going to 'whip him' or said, ' somebody
ought to whip him before they leave. '

Q.

How many times did you tell

A.

I told him once .

Q.

Where were you when you told him that?

A.

It was somewhere around the tailpiece .

hi~

848

that?

as follows:
"Probably on January 18 , 1981 , Le wis was at
the tail piece of the No. 3 entry when George Roy Logan
threatened Scott Johnson to Eugene Lewis ."
Again, beginning on page 19 of the brief, counsel
states that Collins testified that he fired Logan on January 15
the day of the pull- test, and cites page 471 of the transcript
Mr. Collins had been asked how many time s he had reprimanded
Mr. Logan for not doing his job properly.
A.

I talked to him twice.

Q.

Two times?

A.

Yeah ••

Q.

When did that occur?

A.

I first - - when we was making the pull-test
and up at the tail -piece when - 1
that is the day I fired him.

To me, that means that he talked to Logan on the day of
the pull-test and on the da y that h e fired him . Mr . Coll ins
did not sa y that he fired Logan on the day of the pull-test .
At page 20 of the brief the government says:
Collins claims that Jimmy Cornett told him
(ColLins) that Logan was asleep in the mine
and Cornett almost ran over him (response to
interrogatory No . 45). ~ornett denied he
ever told Collins that Logan was asleep . (Tr.
40 - 41)
0

Interrogatory No . 45 is " please provide the name, address,
telephone number and job title of the person or persons who
told Jack Col l ins that Jimmy Cornett {scoop operator) ~lmost
ran over George Roy Logan because George Roy Logan was
asleep in the underground runway No. 2 Mine? " The answer
to interrogatory 45 was "Jimmy Cornett , Skyline, Kentucky ,
Scoop Driver." The answer was half right and half wrong
but hard l y per j ury.
At page 18 of the brief , the government states:
Co l lins also claimed that Logan hqd
refused to return to work when he was ordered
to, following the January 15 pull-test. (Tr.
401) .
However, both Logan and Johnson agree
that Logan did return to work, albeit reluctantly
( Tr • 61 - 6 2 , 14 6 ) .

84 9

What actually appears at page 402 of the transcript referring
to the time when Mr. Logan was told to go back to work is :

Q.

Did he ever go back to work?

A.

[Collins] Not that I know of .

*

*

*

Q.

What did he do , just sit there for 45 minutes?

A.

Evidently, but me and Gene and that·
Celtite man went around and was going to make
a pull - test . o~ another bolt and
we broke that 'pulley .

Again on page 18 of the brief "in contrast to Collins ~
assertion that Logan was found asleep underground, both
Jimmy Cornett and Willard Blair confirmed that Logan was
never found asleep underground (Tr . 40 ,. 137." All that
Mr. Blair and Mr. Cornett actually said was that neither of them
had found Logan asleep underground.
These inaccuracies in citations are unfortunate . They
were also contained in the material that was filed with the
Commission. 4/ When an attorney makes a statement of fact
in a brief and cites the record, the record cited should
support the statement fully.
The citations should
show that Mr. Collins lied. The ones referred to above dd ·
not .
Failing to remember who said exactly what , the dates
events occurred , etc. , does not constitute perjury.
Mr. Coll i ns was not a good witness. He failed to understand
questions at times and gave some confusing answers
and he changed his story on occasion. But the only evidence
that he was l ying when he denied that he had told

An example of the Solicitor ' s appellate staff ' s
misstatement of the record appears on page 33 of its
brief to the Commission . The appellate staff states:
" further , the judge ' s statement that Logan ' s denial of
'both allegations' does not constitute rebuttal evidence
makes no sense ". What I actually said at page 5 of my
decision was " At his deposition Logan denied both allega tions although he did not present any rebuttal testimony
at the trial".

85 0

Roy Logan to go under unsafe roof and f i red him when he
refused is the testimony of Logan himself.
In his deposition taken on September 8, 1981, Mr. Logan
said the preshift examinations were not being made at
the mine .
See pages 11 , 12, 13, 14 , 15, 16 , 17 , 36 and 55
of that deposition.
As I mentioned in my earlier decision
failure to make preshift examinations is a serious charge
and supportive evidence would have been beneficial to
the government ' s case .
No such evidence was forthcoming.
If the preshift examinations were not in fact being made,
the government should have been able to locate and put on
the stand a corroborating witness. The fact that it did
not is significant.
When Mr . Logan testified that he had been fired because
he refused to go under unsafe roof he made out a prima facie
case .
When Mr . Collins testified that he did not tell
Logan to go under unsafe roof and that Logan did not r e fuse
an order to do so , it brought into question the v ery
existence of any protected activity on Mr. Logan ° s part .
If the government has the ultimate burden of persuasion,
as the Commission says, then in order to find for the government
I have to be persuaded that ~rr . Logan was telling the truth
as to the existence of the protected activity and that
Mr . Collins was not telling the truth with respect to that
issue .
I am not persuaded of that and must . therefore find
in favor of Bright Coal Company and Jack Col l ins .
The case is DISMISSED .

~cPJ?~~f? .

Charles c. Moore, Jr.
Administrative Law Judge
Distribution:

W.F . Tay l or , Esq. ,
Office of the Solicitor, u.s. Department of Labor , 280 u.s. Courthouse, 801 Broadway, Nashville,
TN 37203 {Certified Mail)
Ro nald G. Polly, Esq.,
(Certified Mail)

P.O.B. 786, Whitesburg ,

/db

651

KY

41858

FEDERAL MIN E SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADM INISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 7 1985
CIVIL PENALTY PROCEEDING

3ECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (M.SHA) ,
Petitioner

Docket No . VA 84-40
A.C . No . 44-03506 - 03515

v.
No. 2 Hine
OLIVER COAL COMPANY ~
Respondent
DECISION
Appearances:

Mark Malesky, Esq. , Off ice o f the Solicitor ,
u.s . Department o f Labor, Arlington,
Virginia , for Petitioner;
Carl E. Mc Afee, Esq. , Cline , McAfee & Adkins ,
Norton, Virginia, for Respondent .

Before:

Judge Broderick

STATEMENT OF THE CASE
Petitioner seeks a civil penalty for an alleged violation
of 30 C. P.R. § 75.200 charged in a withdrawal order issued
under section 104(d) (l) of the Act on March 21, 1984 .
Respondent contends that it did not violate that mandatory safety
standard charged, and that if a violation occurred, it should
not have been charged in a l04(d) (1) order . Pursuant to
notice, the case was heard in Abingdon, Virginia , on April 2,
1985. Larry Meade , Ewing C. Rines and Clarence Sloane testi fied on behalf of Petitioner . ~o witnesses were called by
Respondent .
The "parties orally' ar·g ued their positions at the
conclusion of the hearing , and waived their right to file
posthearing briefs.
I have considered the entire record and
the contentions of the parties in making the following dec1sion.
F I NDINGS OF FACT
1. At all times pertinent to this case , Respondent was
the owner and operator of an underground coal mine in
Dickenson County , Virginia , known as the No. 2 Mine.

6 52

2.
Respondent is a small operator, having approximately
14 to 15 employees in one mine and producing approximately
350 tons of coal per day .
3.
In the 24-months prior to the alleged violation
involved herein, Respondent had 18 paid violations of mandatory standards. This history is not such that penalties
otherwise appropriate should be increased because of it.
4. The imposition of a penalty in this proceeding will
not affect Respondent ' s ability to continue in business .
5. The alleged violation involved herein was abated
timely and in good faith.
6. Prior to March 2lr 1984; the subject mine was
engaged in pillar recovery mining. The coal seam was
approximately 60 inches high. The r oof consisted of fragile
shale.
It was described as a "slippery roofli which mear:s
that it had many slip faul t s .
The roof conditions were
generally adverse.
7. At some date prior to March 21, 1984: an unintentional roof fall -occ urred in the subject mine.
The fall
·trapped the continuous-mining machine which '\t.Tas in the
intersection outby the No. 2 and No. 3 blocks in 001 section.
Respondent reported this to ·the local MSHA office.
8 . On March 21, 1984, MSHA supervisory inspector
E . c . Rines and Inspectors Larry Meade and Clarence Sloane
went to the mine. While Rines and Sloane inspected the roof
fall between No . 2 block and No . 3 block, Meade inspected the
intersection to the right, namely that between No. 3 block
and No . 4 block .
9. On March 21 , 1984 , the A wing of the No. 4 block
had been mined out and approximately l/3 of the B wing (the
outby portion) had been mined or;' "pushed out . 11 The rest of
the B wing (toward the gob) was ·not ' mined . This was not in
accord with the pillar recovery mining sequence prescribed
in the approved roof control plan which called for the cut
sequence to retreat from the gob.
10. The approved roof control plan in effect at the
subject mine on March 21, 1984 , required that roadways to
pillar· splits be limited to a maximum width of 16 feet by
the installation of 2 rows of posts or timbers on 4- foot
centers.

653

11. On March 21, 1984, Federal Mine Inspector Larry
Meade issued an order under section 104(d) (1) of the Act
charging a violation of 30 C . F . R~ § 75.200 because the
approved roof control plan was not being complied with.
12. On March 21 , 1984, the roadway leading to the
final p~sh out on the B wing was approximately 28 feet wide.
It was approximately 24 feet deep. The distance was determined by counting the roof bolts which were on 4 foot spacing.
No posts or timbers had been set . This area had been mined
1 or 2 days prior to the issuance of the citation.
I SSUES
§

1. Whether the facts show a violation of 30 C.F.R.
75.200 .

2. If so, whether the order properly charged a signifi cant and substantial violation under section l04(d) (l) of the
Act.
3. If so, what is the appropriate penalty for the
violation.
CONCLUSIONS OF LAW
1 . Respondent is subject to the provisions of .the
Federal Mine Safety and Health Act of 1977 in the operation
of the subject mine , and I have jurisdiction over the parties
and subject matter of this proceeding.
2. The conditions cited on March 21 , 1984, constitute
a violation of the approved roof control plan , and therefore
constitute a violation of 30 C.F.R. § 75.200 .
The evidence
shows that Respondent did pillar recovery mining without
limiting the roadway to a maximum width of 16 feet , by the
installation of posts or timbers.
3. The violation was very ~erious. The roof conditions
in the mine were adverse according to the testimony and as
evidenced by the unintentional roof fall occurring shortly
before the inspection.
4. The condition or practice was such that a serious
injury was likely to result if normal mining continued. The
violation was significant and substantial.
5. The violation was obvious to visual inspection and
should have been known to the operator.
It resulted from
Respondent ' s negligence .

35 4

6. Considering the criteria in section llO(i) of the
Act, I conclude that a penalty of $750 is appropriate.
ORDER
Based on the above f .indings of fact and conclusions of
law, IT IS ORDERED that Order No. 2276618 issued March 21,
1984, is AFFIRMED as issued.
IT IS FURTHER ORDERED that Respondent pay the sum of
$750 within 30 days of the date of this decision as a civil
penalty for the violation found herein.

j

tl/t1!-e ·5

.ktf.vd1/l&/

James A. Broderick
Administrative Law Judge

Distribution :
Mark Malecki, Esq., Off ice of the Solicitor , u.s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified Mail)
Carl E . McAfee, Esq., Cline, McAfee & Adkins 7 Professional
Arts Building, 1022 Park Avenue 1 N.W. , Norton, VA 24273-0698
(Certified Mail)
/fb

355

FEDERAL MINE SAFETY AN D HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRA-TIVE LAW JUDGES
333 W. COlFAX AVENUE, SUITE 400
DENVER. COlORADO 80204

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

MAY 7 1985

CIVIL PENALTY PROCEEDING
Docket No. WEST 84-152-M
A.C. No. 24-01700- 05503

v.

:

..

Nine Mile Mine

0

NINE MILE MINES, INC. ,
Respondent

0

DECISION APPROVING SETTLEMENT
Appearances g

Margaret Miller u Esq. ~ Office of ~he Solicitor u
U.S. Department of Labor q Denver 8 Colorado u
for Petitioner;
Barney Sanders, Esq., Nine Mile Mines , Inc .u Park
City 0 Utah "
for Respondent .

Before :

Judge Lasher

The parties have reached a settlement of the single
violation involved in the total sum of $250.00. MSHA's initial
assessment therefor was $500.00.
The compromise settlement is approved since the record
reveals the fo l lowing:
1 . The Respondent is a small gold mine (6 , 450 man - hours
worked per annum);
2.
No injuries or . fatalities resulted from the violation in
question ;
3. Both the degree of Respondent ' s negligence and the
gravity of the violation were initially overestimated .
ORDER
Respondent, if i t has not previously done so, i s o r dered to
pay $250.00 to the Secr etary of Labor within 30 d a ys from the
date of this decision.
,. . / ~--;
-:.:::.. :f': , \ ...:.
Mi chael A. Lasher , /Jr.
Administrative Law Judge.

;/ • .

656

Distribution :
Margaret A. Miller, Esq., Office of the Solicitor, U. S . Department
of Labor , 1585 Federal Building, 1961 Stout Street, Denver , co.
80294 (Certified Mail)
Barney Sanders, Esq., Nine Mile Mines , Inc., 1901 Prospect Square,
P.O. Box 3418, Park City, Utah 84060 (Certified Mail)

/b l c

657

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

Hay 8, 1985

SECRETARY OF LABOR,
MlNE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA . 84 - 326
A. C. No . 46 - 01968-03584
Blacksville No . 2 Mine

CONSOL I DATION COAL COMPANY,
Respondent
DEC I SION APPROVING SETTLEMENT
Before:

Judge Merlin

On January 18 , 1985 , the Solicitor fi l e d a Mot i on for
Decision and Order Appro ving Settlement i n t he above - capt i oned
case . At i ssue is one violation originally assessed at $1 92.
Settlement is proposed for $175.
Citation No . 2261814 was issued for violation of 30 C.F.R.
§ 75.1106-5(a) when it was found that two grease guns were stored

in a tool box with hoses, gauges and a torch for the acetylene
tanks in the 10-G section of the mine . The Solicitor represents
that negligence was less than originally thought since the tool
box is usually locked to prevent the storage of grease guns with
the hoses and torch . He further represents that the operator
t rains the mechanics who use the said equipment to clean the
grease guns and to keep them in separate locations. The So·l icitor further asserts that gravity is reduced because further
investigation of the parties revealed that no grease was found
near the torch and it is the standard practice of the mechanics
pursuant to the operator •s policy to always clean the hoses prior
to use.
·
In light of the foregoing factors, which the Solicitor
asserts mitigate both negligence and gravity, I hereby Approve
the settlement of $175 .

658

ORDER
The operator is ORDERED to pay $175 within 30 days from the
date of this decision.

c
Paul Merlin
Chief Administrative Law Judge
Distribution :
JohnS. Chinian, Es q.~ Office of the Solicitor , U. S . Department
of Labor, Room 14480-Gateway Building, 3535 Market Street ,
Philadelphia, PA 19104 (Certified Mail)
Samuel P. Skeen, Esq. , Consolidation Coal Company , Conso i Plaza ,
Pittsburgh , PA 15241 (Certified Mail)
/gl

659

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS .CHURCH, VIRGINIA

RUSHTON MINING COMPANY,
Contestant

v.

22041

MAY 7 .1985

COMPLAINT FOR DECLARATORY
RELIEF OR FOR ENFORCEMENT OF
A COMMISSION FINAL ORDER
Docket No: PENN 85-44-R
Order No :
2255 375 1 11/1 /8 4

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) ,
Respondent

Rushton Mine

ORDER OF DISMISSAL
Before:

Judge Moore

Rushton has moved to dismiss its Complaint in the
above case .
It appears that the parties have work ed out
an agreement that will be satisfactory for the time being .
While I have views as to the meaning of my former decision,
I see no point in expressing them. They would not be
binding on whatever judge is assigned a similar case in
the future .
The Motion is GRANTED and the case is DISMISSED with out prejudice.

Distribution:
Timothy M. Biddle and Thomas C . Means, Esqs., Crowell and
Moring, 1100 Connecticut Avenue, NW., Washington , D.C. 20036
(Certified Mail)
Robert Cohen , Esq., Office of the Solicitor, u.s . Depart ment of Labor, 4015 Wilson Boulevard , Arlington , VA 22203
(Certified Mail)
Mr. Lemuel Hollen, Chairman, UMWA Local 1520, P . O . B . 589,
Philipsburg, PA 16866 (Certified Mail)

/db

66 0

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 7 1985
SECRETARY OF LABORu
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) f
Petitioner

.
0
0

CIVIL PENALTY PROCEEDING

0

Docket No. CENT 84-46-M
A.C. No. 41-02577-05505

0
0

v.
~

PRICE CONSTRUCTION ? INC. v
Respondent

Crusher No. 1

g

DECISION
APPEARANCES :

Before:

Allen Reid Tilson u Esq. 0 Office of the
Solicitor u u.s . Department of Labor g Da ll as ~
Texas , for Petitioner ~
Robert Price, Vice President , Price
Construction Inc., Big Spring , Texas, for
Respondent.

Judge Melick

This case is before me upon the petition for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety·and Health Act of 1977 ,
30 u.s.c. § 801 et. ~, the "Act;" for a "significant and
substantial" violation of the regulatory standard at
30 c. F. R. § 56.12-16. ~ The general issues before me are
whether Price Construction Inc. (Price Construction> has
violated the regulation as alleged and, if so, what is the
appropriate civil penalty to be assessed in accordance with
section llO<i> of the Act. The special "significant and
substantial" findings in the citation are not challenged.
The citation at bar (No. 2235106) as modified on
February 1, 1984 alleges as follows:
An employee performing welding on a rolls crusher

(Pioneer Model Number 33-R Triplex) was seriously
injured when the rolls crusher was inadvertantly
energized. The investigation revealed that a
lock-out procedure had not been established also
a lock-out device was not available on the master
switch .

661

The cited standard provides in part as follows:
Electrically powered equipment shall be
deenergized before mechanical work is done on
such equipment. Power switches shall be
locked-out or other measures taken which shall
prevent equipment from being energized without
the knowledge of the individuals working on it.
The evidence shows that Alvin Parrish, a .w elder for
Price Construction with 25 years experience at crusher plants
lost one of his legs when he was injured by the rollers of a
crusher he was working one The steel crusher rollers , 18
i nches in diameter and 30 inches long t had worn down and were
to be rebuilt by weld ing additional steel over the worn out
sections. Parrish was setting up to perform this task and
called to the plant foreman Roger Junker to start the gener ator to act ivate the welder .. The same generator powered both
the crusher rollers on which Parrish was ·to work and the
welder to be used for the repairs.
In order to activate the
crusher rollers however, both a master switch and a roller
switch had to be engaged . To activate the welder only the
master switch had to be engaged o Although Junkers had t:mrked
with Parr i sh in rebuilding rollers on prior occasions he
apparently misunderstood Parr ish • s command ·to start only tne
generator and Junkers also engaged the master switch ~ Since
the roller switch had admittedly not been locked-out and had
apparently been left in the "on" position, as soon as the
master switch was engaged the crusher rollers bega n rotating
and Parrish's leg was caught and crushed.
Respondent's safety director, James Hill; admitted to
MSHA Inspector Charles Price that he knew a padlock had to be:
used on the roller switch to conform with required lock-out
procedures.l Plant superintendant Luther Wright also
admitted that at the time of the accident he did not require
padlocks to lock- out the roller switches. Under company
procedures then in effect a ••lock-out" was accomplished by
merely turning off the generator and cutting the switches.
Within this framework of evidence it is clear that the violation at bar was caused by the gross negligence of management
personnel. This negligence is imputed to the mine operator.
Secretary v. Ace Drilling Co. , 2 FMSHRC 790 (1980).

lThe testimony of Inspector Price is undisputed that it is a
generally understood practice in the mining industry that a
"lock-out" requires the use of a padlock.

661

By way of defense Price Construction contends that
Parrish knew that the rollers could rotate once the generator
was started and that he therefore had "knowledge" wi thin the
framework of the cited standard that the equipment was
thereby being energized. The facts do not however support
the proffered defense. Parrish testified that he told Junker
to start only the generator and did not expect Junker to also
engage the master switch. Parrish further stated that he
would not have been standing on the rollers had he expected
them to become energized. An out-of-court statement given by
Junkers indicates his belief that Parrish wanted him to
engage the master switch but this does not contravene
Parrish's testimony of his own knowledge and belief o
In determining the amount of penalty to be assessed I

am also considering that the operator is of modest size g has
no serious history of violations, and abated the violation as
required. In light of the seriousness of this violation and
the negligence involved I would ordinarily impose a signif icant monetary penalty o I do not however propose in this
case to penalize the mine operator for in effect requesting
and participating in a hearing before this Commission.
Accordingly I will not assess a penalty greater than that
proposed herein by the Secretary o
ORDER
Price Construction Inc. is hereby order
civil penalty of $98 within 30Ada s of this d

to pay a

~/
Judge
Distribution:
Allen Reid Tilson, Esq., Office o
ment of Labor, 555 Griffin Square
75202 (Certified Mail}

he Solicitor, U.S. Departilding, Dallas, Texas

Mr. Robert Price, Vice President, Price Construction, Inc.,
P.O. Box 1029, Big Spring, Texas 79720 (Certified Mail}
rbg

663

FEDERAL MINE SAFETY AND H EALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CONSOLIDATION COAL COMPANY,
tentestant

v.

.("1I.~I '/I

'

_.

•J

1985

CONTEST PROCEEDING
Docket No . WEVA 84-316 - R
Order No. 2261772; 6/18/84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTP~TION (MSHA) I
Petitioner

Humphrey No. 7 Mine

CIVIL PENALTY PROCEEDING
Docket No. WEVA 85-129
A.C. No . 46-01453-03624

v.
Humphrey No . 7 Mine
CONSOLIDATION COAL COMPANY 1
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Kennedy

This matter is before me on the parties' motions to
approve settlement and withdrawal of the captioned reviewpenalty proceedings.
Based on an independent evaluation and de novo review
of the circumstances, I find the settlement proposed is in
accord with the purposes and policy of the Act.
Accordingly, it is ORDERED that the motions be, and
hereby are , GRANTED. It is FURTHER ORDERED that the operator
pay the amount of the penalty agreed upon, $450, on or before
Friday, May 31, 1985, and t
subject to payment the captioned
matters be DISMISSED.

66.'1

Distribution:
Samuel P. Skeen , Esq ., Consolidation Coal Company, Consol
Plaza, Pittsburgh, PA 15241 (Certified Mail)
Howard K. Agran , Esq., Office of the Solicitor, U. S. Department of r. . abor, 3535 Harket St . , Philadelphia, PA 19104
(Certified Mail) -

/ejp

665'

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 85-99
A.C. No. 36-07045-03501 G6N

v.
Barbara No . 1 Mine
FOY BROTHERS ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Kennedy

Based on an independent evaluation and de novo review of
the circumstances, the trial judge issued an-order to show
cause why this matter should not be settled by payment of a
penalty of $150 for Citation 2257061 and Citation 2257062 .
In response the parties agreed to settle on the basis
proposed. Accordingly, it is ORDERED that the operator pay
a penalty of $150 for Citation 2257061 on or before Friday,
May 31, 1985; that Citation 22570~6e , and hereby is VACATED;
and that subject to payment. of the pe alty the captioned
matter be DISMISSED.
·

./ ·
Joseph B. Kenfiedy
Administrative Law
Distribution:
Linda M. Henry, Esq., Office of the Solicitor, u.s. Department
of Labor, 3535 Market St., Philadelphia , PA 19104
(Certified
Mail)
Mr. Dalton R . Foy, Partner, Foy Brothers, Box 150, Shanksville,
PA 15560
(Certified Mail)
/ejp

66G

FEDERAL MINE SAFETY AND HEALTH REVI EW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY l 0 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) :
Petitioner

CIVIL PENALTY PROCEED ING
Docket No . CENT 85-13 - M
A.C. No. 34-0023-05505

v.

Ada Quarry & Plant

IDEAL BASIC INDUS TRIES , INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Koutras
Statement of the Case

This proceeding concerns civil penalty proposa l s filed
by the petitioner against the respondent pursuant to section
llO(a) of the . Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 820(a), seeking civil penalty assessments for
nine alleged violations of certain mandatory safety standards
found in Part 56, Title 30, Code_ of Federal Regulations.
The respondent contested the proposed assessments, and the
case was scheduled for hearing in Oklahoma City, Oklahoma.
However, the hearing was continued after the petitioner
advised me that the parties had reached a settlement of
the case .
By motion filed May 6, 1985, -the parties submitted
their proposed settlement pursuant to Commission Rule 30,
29 C . P.R. § 2700.30, and the citations, initial assessments,
and the proposed settlement dispositions are as follows :
Citation No.

Date

30 CFR §

Assessment

2227753
2228751
2228752
2228755
2228757

7/24 /84
8/13/84
8/13/84
9/10/84
9/11/84

56.11-1
56.12-16
56 . 12-16
56.9-6
56.3-5

$

867

85
136
112
112
98

Settlement
$

85
136
112
112
98

2228758
2228761
2228762
2228763

9/11/84
9/11/84
9/11/84
9/11/84

56.11-1
56.14-1
56.9-87
56 . 9-87

85
112
136
136
$1012

$

85
112
vacated
vacated
$ 740
$

Discussion
The petitioner has vacated two of the citations on the
ground of insufficient evidence to prove the violations.
With regard to the remaining seven citations, the · proposed
settlement is for 100% of the initial penalty assessments
proposed by the petitioner for the violations in question.
In support of the proposed settlement disposition of these
citations, the petitioner has submitted full information
concerning the six statutory civil penalty criteria found
in section llO(i) of the Act . Petitioner has also submitted
a full discussion and disclosure as to the facts and circumstances
surrounding the issuance of the violationsr and the parties
are in agreement that the proposed settlement disposition
is in the public interest.
I take particular note of the
fact that the respondent has no prior history of v~olations
within the 24-month period preceding the issuance of the
citations in question, and that abatement was achieved
immediately or within a matter of hours.
Conclusion
After care~ul review and consideration of the pleadings,
arguments, and submissions in support of the petitioner's
motion to approve the proposed settlement of this case, I
conclude and find that the proposed settlement disposition
is reasonable and in the public interest . Accordingly,
pursuant to 29 C.F.R. § 2700.30, petitioner's motion is
GRANTED and the settlement is APPROVED.
ORDER
The respondent IS ORDERED to pay civil penaltic~ in
the settlement amounts shown above for the seven violltions
in question, and payment is to be made to MSHA within
thirty (30) days of the date of this decision and order .
Upon receipt of payment, this case is dismissed.

fi~u1!~~

~~~?e~.
4<~utras
strative Law Judge

vAdm~n

668

Distribution:
Jack F. Ostrander, Esq., U.S. Department of Labor, Office of
the Solicitor, 555 Griffin Square, Suite 501, Dallas, TX
75202 (Certified Mail)
Mr. Dan E. Northcutt, Plant Manager , Ideal Basic Industries,
Cement Division, Ada Plant, P . O. Box 190, Ada, OK 74820
(Certified Mail)

slk

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 10 1985
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA ),
Petitioner

CIVIL PENALTY PROCEEDING

.
0

Docket No. KENT 8 4- 83
A.C. No Q 15-1 3286-03514

v.
M & J COAL COMPANY, INC . 9
Responden t

.

Docket No. KENT 8 4- 84
A.C. No . 1 5-1 3286-03515

n
0

0

No. l Mi n ee She lbi ana

DECISION APPROVING SETTLEMENT
APPEARANCES g

Before:

William F . Tay l or ~ Esq., Off i ce of the
Solicitor " U.S. Departmen t o:E Lab o r 9 Na s hville "
Tennessee v f or P e tit ioner ~
Michae l Fleet J ohnson , Es q. , Webste r , Clark and
Johnson, Pikeville, Kentucky ; for Respondent.

Judge Melick

These cases are before me upon petitions for assessments of civil penalty under Section 105(d) of the Federal
Mine Safety and Health Act of 1977 (the Act) . Petitioner has
filed a motion to approve a settlement agreement and to
dismiss the cases based on the financial condition of the
mine operator.
In Docket No. KENT 84-83, a reduction in
penalty from $1,601 to $801 is proposed.
In Docket No. KENT
84-84, a reduction in penalty from $324 to $162 is proposed.
I have considered the representations and documentation
submitted in these c~ses, and I conclude that the proffered
settlement is appropriate under the criteria set forth in
Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent pay the following
penalties within 30 days of this order:
Docket No. KENT 84-83
Docket No. KENT 84-8

670

$8 1
$1 2

Distribution:
W. F . Taylor , Esgo, Office of the Solicitor, U. S. Department
of Labor, 280 U.So Courthouse, 801 Broadwayy Nashville, TN
37203 (Certified Mail)
Michael Fleet Johnson, Esq. , Webster; Clark and Johnson, P . O.
Drawer 712, Main Street : Pikeville ; KY 44501 (Certified
Mail)
rbg

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 1 0 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) v
Petitioner

v.

CIVIL PENALTY PROCEEDING
0
0
0

0

Docket No. WEVA 8 4-246
A.C . No . 46-06222-03530

0

0
0
0

Coalburg No. l Mi n e

K C & D MINING CO. , INC .~
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon a petitio n f or a ssessment
of civil penalty under Section- 105( d~ of t he Federal Mine
Safety and Health Act of 1977 ( the Act ). P et i tioner ~s firs t
motion to approve a settlement agreement was denied by the
undersigned on the grounds that "full disclosure" of all
financial data had apparantly not been made. Petitioner has
filed a motion for reconsideration and has submitted
documentation indicating that full disclosure of relevant
financial data has in fact been made. A reduction in penalty
from $534 to $150 has been proposed. I have reconsidered the
representations and documentation submitted in this case u and
I now conclude that the proffered settlement is appropriate
under the criteria set forth in Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is
GRANTED, and it is ORDERED that Respondent pay a penalty of
$150 within 30 days of this order. The he rings scheduled in
this case for May 21, 1985 , are accordingl cancelled.

Distribution:
Mark v. Swirsky , Esq. , Office of the Solicitor, U.S.
Department of Labor , 3535 . Market Street , Philadelphia , PA
19104 (Certified Mail>
Mr. Kenneth S . Stallsmith , K C & D Mining Co., Inc. , Drawer
387 , Gilbert, wv 25621
<certified Mail>
·
Michael H. Holland, Esq., UMWA , 900 15th Street, N.W .,
Washington, DC 20005 <Certified Mail)
rbg

673

FEDERAL MINE SAFETY AND HEALTH REVI EW COMM ISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

QUARTO MINING COMPANY,
Contestant

v.

22041

CONTEST PROCEEDING
Docket No. LAKE 85 - 22 - R
Order No . 2331243; 11/15/84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Powhatan No. 4 Mine

ORDER OF DISMISSAL
Before:

Judge Melick

In light of the settlement agreement recently approved by
the undersigned in Secretary v. Quarto Mining Company , Docket
No. Lake 85-51 (Order No. 2331243) in which the subject order
was modified to a citation under Section 104( ) of the Act ,
the Contest herein of the same order has bee
endered moot.
This case is therefore dismissed .

Distribution:
Timothy M. Biddle , Esq., and Thomas C. Means, Esq . , Crowell
and Moring , 1100 Connecticut Avenue, N. W. Washington, D. C.
20036 (Certified Mail)
Patrick M. Zohn, Esq . , Office of the Solicitor, U.S.
Department of Labor, 881 Federal Office Building, 1240 East
Ninth Street , Cleveland , OH 44199 <Certified Mail)
rbg

671./

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 101985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No . LAKE 84-107 - M
A. C . No. 20 - 00667-05501

v.
Lexis Road Dredge and Mill
ANDERSEN SAND AND GRAVEL CO .,
Respondent
DECISION
Ao.pearances :

Mi g uel J. Carmona , Esq. , Off ice o f the
Sol i citor , u. s . Department o f Labor , Chicag o :
Ill inois , for Petitioner~
Frank Andersen, President, Andersen Sand &
Gravel Co ., for Respondent .

Before :

Judge Broderick

STATEMENT OF THE CASE
On August 9, 1984, five citations v-1ere issued to
Respondent alleging violations of mandatory safety standards.
Respondent contested the penalties assessed and requested a
hearing . Pursuant to notice, t h e case was heard in Saginaw,
Michigan, on April 9, 1985 . Frank Penkevich, a Federal mine
inspector, testified for Petitioner; Frank Andersen testified
for Respondent . The parties waived their rights to file
posthearing briefs.
Based on the entire record and considering the contentions of the parties, I make the following
decision .
Respondent operates a sand and gravel plant in Tuscola
County, Michigan .
Its operation includes a dredge, a wash
plant and a screening plant .
It is a seasonal operation and
normally employs three people.
It produces approximate l y
22,000 tons per year .
Respondent ' s operat ion is generally
clean and safe.
It has no prior history o f violations . All
of the conditions cited in this proceeding were promptly
abated.
Respondent for the most part did not contest the
factual findings of the inspector. He argued, however , that
because he abated the conditions promptly and has an excellent

safety record, the penalties were unfair . The Federal Mine
Safety and Health Act o f 1977 .r·equires MSHA and the Commissior.
to assess a civil penal ty for each vio l ation of a mandatory
health or safety standard. Prompt abatement and a good prior
record _may reduce the penalty but may not eliminate it.
Citation No. 2090096 al l eged that guards on the top of
six tail pul l eys were absent, exposing pinch points. The
pulleys were at ground level and were moving. A walk~;.vay
existed beside the pulleys but was not frequented by employees.
The possibility of an injury was unlikely. The condition was
abated by extending the guards to cover the pinch points. I
conclude that a violation of 30 C.F.R. § 56.14-3 ("Guards at
. . . conveyor tail pulleys shal l extend a distance sufficient
to prevent a person from accidentally reaching behind t he guard
and becoming caught between the belt and the pulley") was
established . The gravity and negligence were low.
I conclude
that an appropriate p enal ty for the violation is $20.
Citation No . 2090097 was issued because ~ stacker was not
guarded over the tail pul ley in violation of 30 C.P.R . § 56.14-1
which requires that moving machine parts which may be contacted
by persons and cause injury be guarded.
Respondent , however,
testified that the stacker had been disassembled and the guard
taken off prio~ to its being moved.
It was not being operated:
and Respondent intended to replace the guard before it was
placed back in operation. Unde r the circumstances~ Pet itioner
has not established a violation. The citation is VACATED and
no penalty is imposed.
Citation No. 2090098 alleged a violation of 30 C.F.R.
56.9-54 because of an inadequate berm on the ramp leading
to the hopper. The ramp was 1 2 feet ··wide and the elevation
was 4 feet on one side and 2 feet on the other. The operator
did not dispute the facts relied on by the inspector, but
argued that many highways have similar conditions. The viol ation was abated by replacing the berm with wooden rails on
each side of the ramp. The violation was not serious and the
inspector believed its neg l igence was l ow. I conclude that
a violation was shown and the penalty is $20.
§

Citation No. 2090099, charged a violation of 30 C.F . R.
56.11-l because of a missing portion of railing on the
walkways around the dredge. About 10 to 12 feet of the
railing was missing.
The standard requires that safe means
of access shall be provided and maintained to a l l working
places. The wa l kways were about l foot from the water which
was deep. Although the machine was down, workers were using
§

6'76

the walk\·Jay to repair the pinion shaft. They wore life
jackets. The violation was abated by repairing and replacing
the railing .
I conclude that a violation was shown and that
it was moderately serious.
I believe an appropriate penalty
is $50.
Citation No. 2090100 charged a violation of 30 C.F . R.
56.4-27 because of the absence of a fire extinguisher on a
front-end loader .
The standard requires that self -propelled
mobile equipment shall be provided with a suitable fire
extinguisher readily accessible to the equipment operator .
The loader was used all over the yard moving material from
one area to another.
It travelled up to about 300 yards from
the plant where fire extinguishers were available. The violation was abated by providing a fire extinguisher for the
loader.
The violation was deemed by the inspector to be
non serious and the operator ' s negligence low.
I conclude
that a violation was shown and that an appropriate penalty
is $20.
§

ORDER
Based on the above findings of fact and conclusions of
law, Respondent is ORDERED to pay within 30 days o f the date
of this decision the f ollowing civil penalties for violations
found herein :
CITATION

PENALTY

2090096·
2090097
2090098
2090099
2090100

$ 20
0
20
50
20
$110

Total

f

/J

.

I

.'

t 'llltLL-s )4'jv'!ick,~.--t- e.-IC
James A. Broderick
Administrative Law Judge

Distribution:
Miguel J. Carmona, Esq., Office of the Solicitor, U.S .
Department of Labor, 230 South Dearborn Street, 8th Floor,
Chicago, IL 60604 (Certified Mail)
Mr . F. N. Andersen, President, Andersen Sand and Gravel Co.,
1705 Boxwood Street, Saginaw, MI 48601 · (Certified Mail)
/fb

677

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 10 l985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ;
Petitioner

CIVIL PENALTY PROCEEDING
0
0
0

0
0

0

Docket No . LAKE 85-51
A.C o NO o 33-01157-036 97

v.
Powhatan No. 4 Mine
QUARTO MINING COMPANY u
Respondent

0

0

DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon a pet i tion for assessmen t
of civil penalty under Section 105(d) of the Federal Mine
Safety and Health Act of 1977 (the Act) . Petitioner has
filed a motion to approve a settlement agreement and to
dismiss the case. A reduction in penalty from $1,500 to $200
and modification of Section 104Cd)(2) Order No. 2331243 to a
Section 104(a) citation is proposed.
In addition, Petitioner
seeks to vacate citation No. 2331244, which was premised on
the validity of the preceding order.
As grounds for the motion Petitioner states as follows:
ORDER NO. 2331243
This order was issued for a violation of 30
C.F.R. § 75.301 which states that:
All active workings shall be ventilated by a current of air containing
not less than 19.5 volume per centum of
oxygen not more than 0.5 volume per
centum of carbon dioxide, and no harmful quantities of other noxious or
posionous gases; and the volume and
velocity of the current of air shall be
sufficient to dilute, render harmless
gases, and dust, and smoke and explosive fumes. The minumum quantity of
air reaching the last open crosscut in
any pair or set of developing entries
and the last open crosscut in any pair
or set of rooms shall be 9,000 cubic
feet a minute, and the minimum quantity

678

of air reaching the intake end of a
pillar line shall be 9,000 cubic feet a
minute. The ~inimum quantity of air in
any coal mine reaching each working
face shall be 3,000 cubic feet a minute.
The authorized representative of the
Secretary may require in any coal mine ·
a greater quantity and velocity of air
when he finds it necessary to protect
the health or safety of miners.
In
robbing areas of anthracite mines,
where the air currents cannot be controlled and measurements of the air
cannot be obtained , the air shall have
perceptible movement .
During an inspection on November l5 v 1 984 at
Quartovs No. 4 Mine a ventilation inspector from MSHA
and his supervisor were exami ning the 9 and 10 Right
off 2 North (hereinafter referred to as the "2 North
Section ~' ) 9u 10 and 11 Right of 2-1/2 North (hereinafter referred to as the "2-1/2 North Longwall Section") of the mine (a map of the affected area is
attached as Exhibit "A~) . This part of the mine
bordered on the abandoned areas and had been a source
of chronic ventilation problems . To remedy this condition Quarto had met several times with MSHA officials
in the si. Clairsville, Ohio subdistrict office and
jointly with officials from the Vincennes, Indiana
district office to arrive at a workable plan that would
resolve the chronic ventilation problems in their
abandoned areas that bordered on active workings.
In late August of 1984 a modification of Quarto's
ventilation plan for abandoned areas was approved by
MSHA that contained inter alia the drilling of two
boreholes from the surface into the abandoned area to
alleviate the ventilation problems. The boreholes were
to be sunk within sixty (60) days from the date of
approval and the modification would be terminated upon
the completion of active mining in the 2-1/2 North
Longwal1 Section.
Implementation of the plan was impeded by
problems in gaining surface easement rights from the
State of Ohio in orde to move the drilling machinery
onto the land above the abandoned areas. Quarto was
monitoring the condition in the 2 North Section at an
intake evaluation point (Point 04 on map) where the air
from the abandoned areas entered into an active bleeder
entry (see map).

Although Quarto would occassionally get oxygen
deficient or impermissible methane readings for brief
periods at the 04 Evaluation Point from August to
November, the condition was not presenting a particularly hazardous problem becaue poor quality air from
the abandoned area would mix with good quality air and
bleed off down the 9 right entry.
Prior to entering the mine on November 15, 1984
the inspector checked Quarto's weekly Bleeder Evaluation book and discovered that poor air quality and
impermissible methane readings had been recorded on two
occasions prior to this inspection. The i nspector had
not been apprised as to the agency 0 s depth of involvement in working with the operator in attempting to
resolve the ventilation problem in this abandoned area
or that these condition had been quickly corrected on
each occasion and had not persisted throughout the
period.
When the inspector arrived on the 2 North Section
he discovered deficient oxygen readings at four locations in the Section . The inspector also dis covered
impermissible methane levels at five locations i~ t he
area (the amounts ranged from 1.0 7% ~o ~. 5 7% i nciud ing
readings taken in the abandoned areas ) . As a re ~ lt of
these findings the inspector decided to issue a §
104(d)(2) order for a violation of 30 C.F.R. § 75.301 .
After a close review by MSHA of the operator's
ongoing efforts prior to the violation to work with the
agency to correct the chronic ventilation problems and
the vigilant monitoring by the operator of the area
even before it was cited , it is the Petitioner's position that a techn i cal vio l ation of 30 C.F.R. § 75.301
was present on November 15, 1984 but there was no
unwarrantable failure and the circumstances merit a
modification from a§ 104(d)(2) order to a§ 104(a)
citation.
The probability of the occurrence of an event
against which the cited standard is directed was
unlikely because the operator was in the process of
complyi ng with an MSHA- approved modification to its
ventilation plan to eliminate the problem at the time
of the inspection. Furthermore, the operator was
closely monitoring the affected area. The gravity of
projected injury had an incident occurred may have
resulted in lost workdays or restricted duty however
the cited area was only travelled once a week by a
union fireboss and by a supervisory official for the
very purpose of checking air quality at the 04 Evaluation Point.

680

The operator exhibited no negligence because it
was aware that the area cited was the subject of vent i lation problems ; had arrived at a workable solution
with the agency and was closely monitoring the area.
The operator exhibited good faith by immediately
increasing its current of air on the section and
changing the 04 Ev aluation Point from an intake point
to an exhaust point.
A review of Quarto's history at this mine indicate s that it had 813 assessed violations during 1 , 870
inspection days in the preceding twenty-four month
period. This results in a average of . 43 assessed
violations during an inspection day . The agreed
penalt y o f $200 . 00 wi.ll not affect the operator 0 s
ability to conti nue i n business .
The p arties u rge tha t reconsideration of the si x
statutor y cri teri a is j ust ifi e d i n light of Quarto is
exce l lent effo r ts t o dea l e f fect ively with a prob l em
area in its mine and its l ack of negligence .
Reassessment of the criteria justifies the penalty amount of
$200.00 and the modifi c ation f rom a§ l 04(d)(2) order
to a non-s i gn i ficant a nd substant i al § l 0 4( a ) c i tat i o n .
CITATION NO . 2331 244
This citation was issued for an alleged violation
of§ 104(d)(2) of the Federal Mine Safety and Health
Act of 1977 wh i ch states that :
If a withdrawal order wi th respect
to any area in a coal or other mine has
been issued pursuant to paragraph (l) v
a withdrawal order shall promptly be
issued by an authorized repre s entative
of the Secretary who finds upon any
subsequent inspection the exis t ence i n
such mine of violations similar to
those that resulted in the issuance of
the withdrawal order under pa r agraph
(1) until such time as an inspection of
such mine discloses no similar violations . Following an inspection of such
mine which discloses no similar violations, the provisions of paragraph (1)
shall again be applicable to that mine.
During the November 15, 1984 inspection that
resulted in the issuance of order No. 2331243 (pre v i ously addressed hereinbefore) one of the consequences
of that order was to include the longwall min i ng crew

68L

as being within the affected area of order No. 2331243
(see Exhibit "A").
The air readings at the longwall were acceptable;
well within permissible limits for oxygen content and
methane content. However because the longwall section
was considered by the inspector to be part of the
affected area under order number 2331243 mining operations were halted. When it was determined that order
number 2331243 would be modified to allow the 04 Evaluation Point to be an exhaust point rather than an intake
point it was further determined by the inipector that
the longwall crew could go back to work .
Although the
inspector had not physically returned to the longwall
to remove his closure tag , one of the operator 1 s
employees interpreted the verbal affirmation that the
longwall crew could resume mining as sufficient notice
that the closure order had been removed and resumed
miping . The citation was issued for this reason .
Most importantly as explained above the Secretary
has determined that the closure order should not have
been issued, but only a nonsignificant and substantial
§ 104(a) citation .
Thus citation number 2331244 was
based on an improperly issued order and was defective
for this reason.
In evaluating the propriety of this settlement it
should also be noted for the Court that one of the consequences of order number 2331243 was the loss of a
day's longwall production while the order, which should
have been a citation, was in effect.
I have considered the representations and documentation
submitted in this case, and I conclude that the proffered
disposition is appropriate under the criteria set forth in
Section llO(i) of the Act.
Wherefore, the motion for approval of settlement is
GRANTED. Order No. 2331243 is hereby MODIFIED to a non 11 Significant and substantial 11 citation under section 104(a) of
the Act and it is ORDERED that Responden
penalty of
$200.00 within 30 days of this d te.
Or
2331244 is
hereby VACATED.

682..

Distribution:
Patrick M. Zohn, Esq . , Office of the Solicitor, u.s. Department of Labor , 881 Federal Office Building, 1240 East Ninth
Street , Cleveland, OH 44199 (Certified Mail)
Thomas C. Means , Esq . , Crowell & Moring, 1100 Connecticut
Avenue, N. W. , Washington, D. C.
20036 (Certified Mail)
rbg

683

..·: ·

..f
v

.-.
f
9

I I 42.1" '2.\1~ 0.~

i

~ ~.._,,,

. H.:rr'~"-

--=?

f. ~Q: l\1'\.. '-W

:
I

.....

'1:~~

:j.

~

-: · --~

.. ·--· ---·- -·--u -·

-~--

__

... ·

JJ

r

I

i

:l
.p

I

I

r;.

I

I'

j.

li ..
-·--- :.. l

. . ....-...

EXHIBIT

"A"

,

..

---~

'

...

,

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

May 14, 1985

CIV IL PE NALTY PROC EEDI NG

SECRETARY OF LABOR,
MINE SAF ETY AND HE AL TH
ADMI NISTRATION (MSHA },
Petitione r

Doc ket No . WEST 84- 73-M
A. C. No . 04-0 0119 -055 08
Doc ket No . WEST 84 - 138-M

v.

A. C. No . 04-00119 - 055 10

GRA NI TE ROCK COMP ANY,
Re s pondent

Lo ga n Quar r y
DEC IS I Oi'!

Appearances :

Marshall P. Salz ma n, E s q.~ Of fice of t he
Solicito rs U. S. De part men t of Lab or , San
F r a n cisco ~ Calif or ni a fo r Petit i oner ;
Gl or i ann Ka te n, Es q . 9 for Granite Roc k
Co mpa ny , Watsonv ille, Cal i fo r nia . Respondent .

Before:

Ju dge Merlin

These cases are petitions for the asse s sment of civil
penalt i es filed under section llO(a) of the Federal Mine Safety
and Health Act ("the Act
by the Secretary of Labor against
Granite Rock Company, for a l lege d violation s of t he ma ndator y
safety standards.
11

}

St i pulation
At the hearing, the parties agreed to t he consolidat i on for
' hearing and decision of the ,two docket numbers (Tr . 2}.
They also agreed to the following stipulations ( Tr . 2-3) :
1.

Granite Rock Company is the owner and operator of the
subject mine.

2.

The operator and the mine are subject to the jurisdiction of the Federal Mine Safety and Health Act of
1977 .

3.

The presiding administrative law judge has jurisdiction
over the proceedings .

4.

The inspector who issued the subj~ct citations was a
duly authorized representative of the Secretary .

8R6

5.

True and correct copies of the subject citations were
properly served upon the operator.

6.

Imposition of any penalty will not affect the operator's
ability to continue in business.

7.

The alleged

8.

The operator has no previous history of violat·ions.

9.

The operator is modera t e in size.

10.

It was raining on November

viola~ions

were abated in good faith.

11~

1983 (Tr. 14).

WEST 84-73
Citation No. 2088078
The Solici to r mo ved to dismiss this citation on the grou nd s
that further investigation had indicated that there was insuffi cient evidence to sustain the citation (Tr. 3). The motion was
granted from the bench (Tr. 4) .
The titation is Vacated and no penalty is assessed .
Citation No. 2088077
The subject citation dated November 16, 1983 , describes the
condition or practice as follows:
On November 11, 1983, at approximately
5:45 p:m. the Euclid dump truck model number
202 LD went over the bank a~ the dump site
and came to res t submerged in approximately
twenty feet of water. The truck driver was
about to dump~ truckload of wet muck when
the ground failed under the truck. The truck
driver jumped off of the truck before it went
over the bank and was not injured.
The citation was issued under 30 C.F . R. § 56.9-55, which
provides as follows:
Where there is evidence that the ground
at a dumping place may fail to support the
weight of a vehicle, loads shall be dumped
back from the edge of the bank.
The operation is described as an open pit. Granite is
drilled and blasted then pushed over a bank to the floor of the
pit with D-9 caterpil la rs. The granite is then loaded by unloaders and hauled to the mill. At the mill the product is
crushed, sized and stockpiled. The waste materials are dumped
into a settling pond which is a 35 foot drop from the edge of the
bank (Tr. 5-6). The dum p site itself consists of dirt and rock

68b

and other waste material compacted due to continual truck traffic
backing up to dump (Tr. 24). The inspector described the area as
unconsolidated earth (Tr . 6) .
As already set forth, the parties have stipulated that it
was r aining on Friday, November 11, 1983 ( Tr. &> . The inspector
testified that about 5:45 p.m. when the driver, Mr . Bispo, was
backing the truck to dump his load over the bank he looked back
to see a crack open (Tr . 10) . Another driver had driven up and
was parked with hi s lights facing the rear wheels of Bispo•s
truck, so Bispo was able to see the crack forming (Tr . . ll).
Bispo put his truck into first gear in order to drive out. He
looked back, saw the bank giving way, and jumped out . The truck
went over the bank and submerged in approximatel y 20 feet of
water (Tr. 10) .
However , although the inspector testified about Bispo•s
account of the accident, which happened at about 5:45 p. m. on
Friday, he himself did not arrive at the site until the Monda y o~
Tuesday fol lo wing the accident (Tr . 13) . The inspector agreed
t hat the rain which continued for two days between th e accident
and his inspection cou ld have caused a change in the angle of
repose as he saw it on the Monday or Tuesday following the
accident (Tr. 15) .
The inspector expressed t he view that the area immediatel y
adjacent to where the tru cks were dumping was unconsolidated
(Tr. 23) and that rain would have made the ground looser and l ess
stable (Tr. 24). The inspector conceded that he had not done
compaction or soil tests (Tr . 25). According to the inspector,
under normal conditions a truck could come within four to five
feet of the bank when dumping (Tr. 27) . But when the ground is
wet and muddy it is less stable and the edge of the bank is
looser (Tr. 26-27). Under such circumstances a wider margin of
safety is required and a truck should remain with its rear wheels
at least 15 feet from the bank (Tr. 26). The ground gave way
eight feet back (Tr. 37).
Mr. Green, the superintendent and Mr. Davies, the swing
shift foreman, inspected the dumping site numerous times on the
day of the accident (Tr. 30, 37). Neither felt that there was
anything to cause them to believe that the ground would fail to
support the weight of the dump trucks (Tr . 30, 37) . Neither saw
any sign of ground cracks (Tr. 31 , 37).
Although Davies expressed concern about the rain to Green,
he testified it was not about the safety of dumping, but rather
was with respect to slipperiness of the surface (Tr. 34, 36) .
This testimony is uncontradicted and was not challenged on
cross-examination . Green stated he would not have ordered
dumping to take place if he had believed it was unsafe ( Tr. 36) .
This testimony also was unchallenged.
The mandatory standards requires "evidence that the ground
at a dumping place vdll fail . " Mr . Green inspected the site

6S7

several times on the day of the accident, the last time being
around 3:15 or 3:30p.m . , just two hours before the incident
(Tr. 30). Mr. Davies was at work beginning at 3:30p.m. the day
of the acci dent and inspected the site two or three times prior
to the acc i dent (Tr. 37). Neither saw anythi ng causing the m to
doubt the ground's stability (Tr. 30, 37). I f ind the testimony
of these two men who themselves saw the ground conditions close
to the ti me of the accident more credible than that of the
inspector who did not see it until two or three days l ater. The
inspector himse l f adm i tted that rain in the intervening days
could change the angle of repose (Tr. 15) . The only conte mporaneous evidence offered by MSH A was the insp e ctor's second-hand
account of wha t the driver t old him . The operator's evidence is
more pe rsuasi ve .
I n ligh t of the fo r ego i ng ~ I conc lu de MSHA has failed to
susta i n i t s bur den of prov i ng a violation of t he ci ted manda t or y
standard .
Citation No. 208 807 9
The subject citation dated November 16, 1983 , describes the
condition or prac t ice as fo ll ows :
Adequate i l lum ination was not prov i ded
at the dump s it e where the Eucl id tr uck went
over t he bank an d into the pon d on
November 11, 1983.
The citation was issued under 30 C.F . R. § 56.17-1, which
provides as follows:
Illumination sufficient to pro vide safe
working conditions shall be provided • • • ,
loading and dumping sites, and work areas.
The operator's safety director testified that the lighting
at the site consisted of a light tower on the conveyor belt. The
~ower contained 4 westinghouse 400 watts high intensity sodium
luminaires, two of which pointed away from the dump site and two
which point in the general direction of the dump site (Tr. 57).
The lights were approximately 50 feet up into the tower, which
was 200 feet from the dump site (Tr . 61). The safety director
further testified to other lighting on the pump raft in the
reservoir. Although not specifically directed to the dump, he
said it would have caused some general illumination at the dump
site (Tr. 58).
The inspector expressed the opinion that the illumination
available at the dump site was inadequate and would not be suffi cient to illuminate the work area unless there were flood l ights
directed specifically to the bank (Tr. 45). However , · he did not
take a light meter reading, but merely relie~ upon what he said
was the industry practice of using ''dumping lights", which stand
and beam light directly into the area (Tr. 46). Moreover, the

688

inspector did not investigate on the day of the accident and he
could not say what time he was at the dump site (Tr. 47). He
admitted that in saying the lighting was insufficient, he was
just taking the driver's word for it (Tr. 47).
Both the safety director and a former Euclid driver,
testified that they found the illumination to be sufficient
(Tr. 58 , 61, 62, 66). The safety director stated that he was at
the site at 5:45 on November 11, 1984, one year after the
incident, under the same artificial lighting as was present
during the accident, and was able to read his notes from the area
lighting provided at the exact point the Euclid went over the
bank (Tr. 58).
The former Euclid driver testified that he actually sa w the
truck go over the edge and that at that time there was adequate
illumination to conduct the dumping operation at the site of the
accident (Tr. 66). He had always considered the ligh t sufficient
to enable him to work safely (Tr. 67) . He speci f icall y s t a t e d
that he saw the edge of the bank , saw a crack open up and cou l d
have seen it without his headlights shining before him (Tr . 68) .
Here again the evidence of the operator is far more persua sive than that of MSHA. The operator's safety direc t or ha d a
precise knowledge of the lighting invo l ved as opposed t o the
inspector who did not . And the safety director tested t he
lighting at the same time one year later. Most persuasive is the
testimony of the former Euclid driver who was at the site exactly
at the time cited by the inspector and who unequivocally stated
the illumination was sufficient.
Accordingly, I find that illumination at the dump site was
suf ficient and conclude therefore that there was no violation.
This citation is VACATED.
WEST 84-138-M
Citation Nos. 2363563 and 2363564
At the hearing the parties agreed that both citations should
be tried together.
Citation Number 2363563, dated May 9, 1984, describes the
condition or practice as follows:
The backup alarm on the No. 2636 dump
truck dumping rock at the main bin for the
primary crusher was inoperable.
Citation Number 2363564, dated the same, describes the
condition or practice as being identica l except with respect to
the number (2639) of the truck .

Both citations were issued under 30 C.F.R . § 56.9 - 2, later
modified to 30 C. F. R. § 56.9-87 which provides as follows:
Heavy duty mobile equipment shall be
provided with audible warning devices . W~en
the operator of such equipment has an
obstructed view to the rear, the equipment
sha ll have either an automatic reverse signal
a l arm which is audible above the surrounding
noise level or an observer to signal when it
is safe to backup .
The inspector testified that the Euclid trucks were
customarily equipped with a horn such as one would find on an
ordinary automobile (Tr . 92) . He did not check for horns and was
therefore unable to testify as to whether these t rucks had them
or not. Accordingly, it must be found in the absence of evidence
to the contrary, that the trucks were so equipped.
In addi t ion , the mandatory standard re quire s that where the
view to the rear is obstructed , such equipment must have an
automatic reverse signal or an observer to signal. The inspector
was of the opinion that the view from the truck was obstructed
(Tr. 70) . The inspector, however, never in t erviewed the driver
as to whether he in fact had an obstructed view (Tr . 82) .
Further, he testified that although he had been in a Euclid to
check noise levels he did not sit in the driver's seat to check
whether the view was obstructed (Tr. 80). There is therefore, no
support for his opinion that the dump part of the truck itself
constituted an obstruction.
The operator presented the testimony of a former employee,
who previously drove a Euclid truck for the operator (Tr. 89).
He testified that the view was not obstructed in any way (Tr. 89).
He relied on 2 mirrors, 12 inches long by 6 inches wide, which
were located on both the passenger and driver sides. With the
aid of the mirrors he was able to see perfectly to the rear of
the truck during all phases of the operation (Tr. 90 - 91).
I accept the opinion of the fo r mer Euclid driver and find
that the view was not obstructed and that therefore, an audible
reverse signal or an observer was not required. The Euclid is
ordinarily equipped with an audible warning device such as a horn
and there is nothing to show that these trucks did not have them.
The operator's safety director and the former driver testified
without contradiction that the trucks had air hor~s. On the
ev~dence presented this was all that was required here .
Accordingly , I conclude there were no violations.
citations are VACATED.
ORDER
In light of the foregoing it is Ordered that:

690

These

WEST 84 - 73
Citation No . 2088078 be VACATED
Citation No. 2088077 be VACATED
Citation No. 2088079 be VACATED
WEST 84-138 -M
Citation No. 2363563 be VACATED
Ci ·tat i on No. 2363564 be VACATED
The above-captioned cases are hereby DISMISSED.

~---~\~

Paul Merlin
Chief Administrative Law J udge

Dist r ibution :
Marshall P. Salzman, Esq., Office of the Solicitor, U. S. Depart - !
ment of Labor, 11071 Federal Building, 450 Golden Gate Avenue ,
Box 36017 9 San Francisco , CA 94102 (Certi f ied Mail )
Gloriann Ka t en , Esq., Granite Rock Company , 411 Wa l ke r St reet ,
Watsonville, CA 95077 ( Certified Mai l )
I g1

691

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

MAY 15 1985
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY .Al'JD HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. KENT 84 - 171-M
A. C. No. 15 -000 61-05502

v.

Docket No. KENT 84-178 - M
A. C. No. 15-00061-05503

ADAMS STONE CORPORATION ,
Respondent

Docket No. KENT 84-194-M
A. C. No . 15-00061-05505
Docket No. KENT 84-234-M
A. C. No. 15 - 00061-05506
MJM Mine and Mill
Docket No. KENT 84-208-M
A. C. No. 15 -00056-055 01
Jenkins Mine and Mill

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. KENT 84 - 235-M
A. C. No. 15 -00061-05504
Docket No. KENT 84-239-M
A. C. No. 15-00061-05507

v.
MJM Mine and Mill
MAGOFFIN , JOHNSON & NORGAN
STONE COMPANY,
Respondent
DECISION
Appearances:

Mary Sue P.ay, Esq., Office of the Solicitor,
u.s. Department of Labor, Nashville, TenDessee,
for Petitioner;
No one appeared at the hearing on behalf of
Respondent.

Before:

Judge Steffey

Pursuant to an order providing for hearing issued
January 24, 1985, a hearing in the above - entitled proceeding

69.2..

was held on February 27, 1985, in Prestonsburg, Kentucky ,
under section 105{d), 30 U.S.C. § 815{d), of the Federal
Mine Safety and Health Act of 1977. The order explained
that 'I would receive evidence from both parties and would
render a bench decision at the conclusion of presentation
of evidence unless the parties expressed a wish to file
posthearing written briefs.
When the hearing was convened, counsel for the Secretary
of Labor entered her appearance, but no one appeared at the
hearing to represent respondent . Normally, when a respondent
fails to appear at a hearing, I return to my office and issue
a show-cause order pursuant to section 2700.63 of the
Commissionvs rules, 29 C . P . R. § 2700.63 , requiring respondent
to show cause why it should not be held in de f ault for failin g
to appear at t he hearing .
If r e spondent fai l s to answer the
show-cause o rder or fails to g ive a satisfactory reason for
failing to appear at the hearing, I simply f ind respondent
in default and order respondent to pay the penalties p roposed
b y MSHA as provi ded fo r in s e ction 2700 . 63 of the rules . For
the reasons hereinafter given , I did not follow that procedure
in this instance.
Instead, I allowed counsel for the Secretary
to present evidence with respect to several alleged violations
which she believ ed to be serious . After she h ad comple ted the
p resentation of evidence , I rendered a bench decision (Tr .
135-174) which will hereinaf ter be issued as a p art o f thi s
decision, but a procedural event occurred after I had rendered
the bench decision which requires that I amend the first part
of the bench decision to show that I have taken that procedural
occurrence into consideration.
Belated Filing of Financial Data
The procedural event referred to above consisted of the
filing by respondents' counsel, Mr. David Adams, of some
financial data which he had been ordered to submit prior to
the hearing. Mr . Adams filed the material on March 7, 1985~
8 days after the hearing had been completed~ The material was
submitted to support Mr. Adams' claim .that payment of penalties
would cause respondent Magoffin , Johnson & Morgan Stone Company
to discontinue in business . As indicated above, a bench
decision was rendered at the conclusion of the hearing held on
February 27, 1985 , which M~. Adams had declined to attend .
Since respondent had presented no financial data whatsoever at
the time the bench decision was rendered, I necessarily concluded in the bench decision that respondent had failed to
prove that it was unable to pay penalties. Therefore, the
portion of the bench decision which considered the criterion
of whether the payment of penalties would cause respondent to
discontinue in business must now be revised to show that I
have examined the financial information belatedly submitted
by Mr . Adams .

693

An additional reason for rewriting the first part of my
bench decision lies in the fact that the Secretary 's counsel
made the following request at the conclusion of her presentation of evidence (Tr. 133):
MS . RAY:
The Secretary would urge that you
consider, not in assessing the amount of penalties,
but for your consideration and perhaps referral to
the Commission, Mr. Adams' lack of attendance at
all the past hearings, his lack of response to your
orders in this case as well as in other cases, and
we just ask you to take that into consideration and
do what you will with i t .
When I rendered the bench decision , I noted in it t he
many times that Mr. Adams had fai l ed to appear at hearings
and his failure to respond t o my orders requesting that he
submit various types of information, but I did not recommend
that the Commission take any disciplinary action against
him pursuant to section 2700.80 of the rules p because I
believed that my giving emphasis in a public decision to his
lack of response to the judges' orders and his failure to
follow the Commission's procedural rules would be sufficient
to impress upon him that he cannot continually ask the
Commission to give consideration to his argument s while
continuing to ignore the Commission ' s procedura l ~ ules and
the judges ' orders.
I still think that the publicity given to his p3st
conduct is all that is necessary at the present time, but
I shall hereinafter discuss Mr. Adams' conduct in more d etail
than I would have if he had appeared at the hearing and had
introduced his financial exhibits in a manner which would
have made it possible for the Secretary's counsel and me to
ask clarifying questions about their meaning and interpretation.
Mr. Adams' Practice of Ignoring Procedural Requirements
It is astonishing to me how Mr. Adams continues to
ignore the Commission's rules and the judges' orders. He
proceeds in each case as if he is a law unto himself and he
seems to think that he can with impun·ity continue to supply
as few of the materials he is requested to submit as suits
his inclination and purpose and that he is absolutely
entitled to submit any sort of material he sees fit to
provide with the belief that everyone is required to give
his contemptuous approach full consideration despite the
fact that he never appears at hearings or presents a witness
who can explain the basis for his arguments or the validity
of his claims.
·

69~

I have had at least three previous proceedings involving
Mr. Adams who, in addition to acting as respondents ' counsel,
is also shown in the Legal Identity Reports filed with MSHA
as respondents' vice president (Exh . 1) . Mr. Adams indicated
in his pleadings filed in each of the previous three proceedings that he wanted a hearing. Yet , when the hearings
in those three proceedings were convened, no one appeared to
represent respondent. When show-cause orders were thereafter
sent to· Mr . Adams , he either failed to answer the show- cause
orders or failed to give a satisfactory reason fo r failing
to appear at the hearing. Therefore, in each case , a default
decision was issued holding respondent in default and assessing
the penalties proposed by MSHA. Secretary of Labor v. ~dams
Stone Corp ., Docket No. KENT 80- 2 54-M, issued January 1 6 ,
198 1 (unreported) ; Secretary of Labor v . Ad ams Sto n e Corp . ,
Docket Nos. KENT 81-71-M , et al., issued December 30 , 1 981
(unreported); and Secretary-o~Labor v. Adams Coa l Ente rprises ,
Inc ., Docket No. KENT 82-10 , 4 FMSHRC 1159 ( 1 982) .
In a ple ading file d on December 7 , 198 4 , i n this p r o ceedin g,
Mr. Adams purports to excuse his failure t o appear a t the
hearings by stating that Magoffin, Johnson & Morgan Stone
Company (hereinafter called ~1JM) "is on the brink of bankruptc y a
and that "it has failed to send counsel to ~everal h earings due
to the l ack of funds to protest , prese nt p r oof, and p ay l e gal
fees ." The lack of merit to that contention is shown by the
fact that the above-mentioned de f ault proce eding in Docket No .
KENT 82-10 pertained only to Adams Coal Enterprises, Inc., as
to which no claim of bankruptcy has been raised . Also three
of the seven cases involved in the default proceeding in
Docket Nos. KENT 81- 71- M, et al . , pertained to the Jenkins r1ine
or to Adams No. 3 Preparation:Plant, which are owned and
operated by Adams Stone Corporation, as to ·which no claim of
bankruptcy has been raised.
Moreover, in the default proceeding in Docket No. KENT
80-254- M, only MJM was involved , but Mr. Adams replied to the
show- cause order issued in that case , "asking him to explain
why he had failed to appear at the hearing, by stating that
he had had to appear before a Federa~ district court on the
same day the hearing was held in Docket No . KENT . 84 - 254 - M
and he requested that I schedule another hearing in that case
so that he could be given another chance to ~ppear. Obviously ,
if the reason he had failed to appear in that case was MJM ' s
lack of funds to pay counsel, that same lack of funds would
have prevented him from corning to the second hearing just as
it allegedly prevented him from appearing at the first hearing.
Since that was my first experience with Mr. Adams' practice of
failing to appear at hearings , I would naively have granted

his request for rescheduling· the hearing, had it not been
for the fact that the Secretary ' s counsel in that case had
tried repeatedly to talk to Mr . Adams on the day prior to
the hearing but Mr. Adams had declined to return the calls
made to his office by the Secretary ' s counsel. Additionally,
at no time prior to the hearing, did Mr . Adams ever try to
let me or the Secretary ' s counsel know that he had to appear
in another proceeding in a Federal court.
The Evidence Shows that MJM Is Not Operated as a Completely
Independent Company As Claimed by Mr . Adams
Because of Mr. Adams' stat ement that r1JM is being
operated under an agreement between the union and MJM, the
Secretary's counsel requested that I order Mr. Adams to supply
"any and all union arbitration agreements which may have an
effect on the MJM Mine and Mill." Mr. Adams was ordered to
supply the above information in my order issued January 24 ,
1985, but he failed to do so , 1/ despite his statement in his
pleading filed on December 7 , 1984 , that "[r]espondent is
willing to submit any and all recoTds including financial
statements, union contracts, or any other information which
the Regional Solicitor would need or the Department of Labor
herein."
In his answer filed on February 8 , 1985 , to my order of
January 24, 1985, Mr. Adams stated as follows :
This corporation [MJM] has been in effect for many
years and has been in good standing with the State
of Kentucky .
It has its own corporate records and
books along with its own employees and equipment.
All records are kept separate, including separate
sales , payroll, accounts payable, gene~al ledger,
and job cost from the Adams Stone Corporation·
[which operates the Jenkins Mine and Mill] .
There
is no intermingling of the employees or equipment
and the two operations are over 100 miles apart
geographically and serve different customers in
different geographical areas .

1/ Mr. Adams was also ordered to submit , in reply to the
Secretary's motion for a more definite statement, the reason
each citation was being contested . as· required by 29 C.P.R.
§ 2700.28.
He was additionally directed to provide me with
the number of witnesses he expected to present at the hearing,
along with an estimate of the amount of hearing time his
direct case would take, and a list of stipulations of any
non - contested facts .
He failed to submit any of the aforementioned materials and failed t o reply to the proposed
stipulations sent to him by the Secret~ry ' s counsel.

Attached hereto is a copy of the bill of sale
when said company (MJH] was purchased.
By an error , either on the Respondent (sic)
or the Petitioner ' s part in past years, the MJr.1
Stone Company has been referred to as the Adams
Stone Company, when in fact there was no
connection between the two as far as corporate
identity.
When one of the inspectors was testifying in t~is proceeding, he stated that MJM's employees had advised him that
the slippage switches used to abate the violation alleged in
Citation No. 2249133 (Exh. 18) were brought from the Jenkins
Quarry and installed on conveyor belts being used at MJM
(Tr. 104) .
He also stated that Adams Stone Corporation
exchanged equipment between its various operations ~ including
the construction and asphalt operation .
He additiona l l y
stated that i t was his understanding that the same general
superintendent is in charge of all of the operations (Tr. 105) .
As to Mr. Adams' statement , quoted above, that Adams Stone
Corporation has erroneous l y been shown to be in charge of
the MJtii operations, i t is clear from an examination of the
material attached to that statement that Adams Stone Corporation is the alter ego of MJM .
One of the documents submitted
by Mr. Adams is a copy of a judgment issued on September 25 ,
1974, by the United States District Court of the Eastern
District of Kentucky in Civil Action No. 1611. That judgment
explains that Adams Stone Corporation purchased the capital
stock of MJM during the calendar year of 1970 and agreed to
pay certain indebtedness of MJM , but the financial arrange ments between the parties were never consummated.
The judgment thereafter approves a settlement under
which Stuart Adams, individually and personally , and Adams
Stone Corporation were made liable for the payment of $600,000
in discharge of a loan made to MJM by the United States of
America through the Small Business Administration.
The settlement concluded all claims between Stuart Adams , Adams Stone
Corporation, Adams Construction Company, MJM , and any other
corporation in which Stuart Adams has a controlling interest
and the Estate of Gaines P. Wilson, Sr., Alexander Equipment
and Trucking Company, Greenup Stone Company, Greenup Aggregate
Comp~ny, Inc. , Ken- Ten , Inc., Gaines P. Wilson & Son, Inc.,
Wilson Contracting Co., Estate of Donald L . Schieman, Hercer
Stone Company, A & W Construction Company , and all other
companies in which the Estate of Gaines P . Wilson , Sr . , is
a substantial stockholder .

G97

The judgment additionally noted that the parties having
possession of the stock book and minute book of HJM would
forthwith deliver those books to Adams Stone Corporation,
that the Estate of Gaines P . Wilson , Sr., would convey to
MJM real estate used in quarry operations and property
adjacent to the quarry, that the Citizens Fidelity Bank &
Trust Company would dismiss all claims against Stuart Adams,
Adams Construction Company, Adams Stone Corporation; and MJM,
and that the parties would secure a release of a working
capital loan needed by MJH.
There was also attached to Hr. Adams' statement in
reply to my order of January 24 , 1985p a satisfaction of
judgment issued on January 2 , 1975 , by the Federal Court in
Civil Action No. 1611 stating that MJM had paid the sum of
$600,000 "as required by the terms of the Judgment entered
in this proceeding on September 25 , 1974 ."
Under 30 C.P.R. § 41.10 each operator of a coal or other
mine is required to file with MSHA " t he name and addres s of
such mine, the name and addres s of the person who contro l s
or operates the mine, and any revisions in such names a nd
addresses." Section 41.10 also state s that the required
information is to be submitted on a Legal Identity Report
Form 2000.7. The Legal Identity Report submitted f or the MJM
Mine and Mill is dated January 30, 1979, and shows that S . H.
Adams is president and that D. H. Adams is vice president of
Adams Stone Corporation. No change in the name of t he operator
of the MJM Mine ~nd Mill was made until a "Change Notice" was
filed on July 12, 1984, showing that the operator of the MJM
Mine and Mill is Magoffin , Johnson & Morgan Stone Company and
that Stuart H. Adams is president, that David H. Adams is
vice president, and tha~ Barbara Adams is Secretary-Treasurer
of Magoffin, Johnson & Morgan Stone Company.
The Legal Identity Report filed on January 30, 1979,
with respect to the Jenkins Quarry shows that Adams Stone
Corporation is the operator and that s. H. Adams is president
of Adams Stone Corporation . The Legal Identity Report filed
on April 29, 1980, with respect to the Adams No. 3 Preparation
Plant shows the operator to be Ada~s Stone Corporation. •and.
indicates that S. H. Adams is president, and that both D. H.
Adams and Robert S. Adams are vice presidents.
MSHA issues all citations and orders in the names of
the operators shown on Legal Identity Reports. All of the
citations in this proceeding ·were issued in the name of

ess

Adams Stone Corporation because all citations , except
Citation No. 2386423 dated July 16 , 1984, in Docket No .
KENT 84- 239 - M, were written before July 12, 1984 , when the
revised Legal Identity Report was filed showing that the
operator of the MJM Mine and Mill had been changed from
Adams Stone Corporation to Magoffin , Johnson & Morgan Stone
Company. The Secretary's counsel filed the proposals for
assessment of civil penalty in Docket Nos. KENT 84 - 235 - M
and KENT 84- 239 - Ivl in the name of Magoffin, Johnson & Morgan
Stone Company, but apparently the association of Adams Stone
Corporation wi th the I-iJM Mine and Mill was so embedded in
the minds of those who processed the pleadings, that ·the
name of Magoffin ; Johnson & Morgan s·tone Company was crossed
ou~c and the name of Adams Stone Corporation was inser-ted as
t.he respondent in both Docket Nos. KENT 84-235-1'1 and KENT
84-239-jYi. f-lfy order of January 24 r 1985 s explained that the
cases in Docket Nos. KENT 84 - 235-M and KENT 84-239- M would
be processed in the name of Magoffin; Johnson & Morgan Stone
Company, instead of Adams Stone Corporation since the Secretary~s
counsel had initially filed those two cases in the name of
Hagoffin , Johnson & l1iorgan Stone Company .
Mr. Adams had not, up to the time of his filing of his
pleadings in this proceeding r attempted ·to obtain a change in
previous cases to indicate that Adams Stone Corporation is
not the operator of t.he MJ M f.'Iine and Mill.
The default.
decisions which I have previously mentioned in Docket Nos .
KENT 80-254-M and KENT 81-71-M, et al., showed Adams Stone
Corporation as the operator of the MJM Mine and Mill.
Mr . Adams' failure to file a revised Legal Identity Report
from 1979 to 1984 and his failure to ask that the name of
the respondent in previous cases be changed from Adams Stone
Corporation to Magoffin, Johnson & Morgan Stone Company as
the operator of the MJ!-1 Hine and Mill show that he did not
distinguish between the two affiliates as the operator of
the M~1 Mine and Mill until he decided to raise a claim in
this proceeding that Magoffin , Johnson & Morgan Stone Company
is financially unable to pay civil penalties .
Moreover, the Federal u.s. Corporation Income Tax Return
for 1983, belatedly submitted by ~1r. Adams on Harch 7, 1985,
shows that it was filed in the name of Stuart Adams Corporation & Subsidiaries. An attachment in that tax return lists
the "Subsidiarie s in Consoll.dated Group" as follows:
Burdine Coal
Adams Sand Corporation
Adams Concrete Products Corporation
Adams Construction Company
Adams Diversified
Adams Ford Company
Adams Stone Enterprises
Adams Equipment Corporation
Adams Stone Corporation
Mago ffin, Johnson & Morgan Stone

Although the Legal Identity Report filed on July 12, 1984,
is checked to state that Magoffin, Johnson & Morgan Stone
Company is not a subsidiary of Stuart Adams Corporation,
the tax return for 1983 clearly indicates otherwise.
MJr-1 Failed to Prove in this Proce_eding that It Cannot Pay
Civil Penalties
The hearing in this proceeding was convened on February 27,
1985, primarily to provide Mr. Adams with an opportunity to
prove his allegation that Magoffin , Johnson & Morgan Stone
Company (MJM) cannot pay penalties. Mr. Adams failed to
appear at that hearing and the only excuse he gives for
failure to appear is that MJM is so close to bankruptcy thc.t
it cannot afford to pay any one to represent it at a hearing .
The Commission held in Sellersburg Stone Co ._, 5 FMSHRC 287
(1983), aff'd, 736 F.2d 1147 (7th Cir. 19 84) , that a judge may
presume that an operator is able to pay penalties unless he
presents financial evidence proving that he is u in fact r unable
to pay penal ties .
Therefore , ·the burden is on the operator ·tc
prove that it is unable to pay penalties. Mr. Adams is no·t
even entitled to have that question determined in this proceeding because he failed to respond to my order requiring him
to present many types of evidence which he declined to do .
The burden should not be on the Secretary • s counsel or me ·to
spend hours examining the complicated tax returns he did
finally submit 8 days after the hearing had been completed
and a bench decision had been rendered, finding that he had
failed to prove that MJM cannot pay penalties.
Despite the fact that r1r. Adams is not procedurally
entitled to have his incomplete financial evidence considered
on its merits, I have spent a great deal of time examining
it. The materials he submitted raise far more questions
than they answer. The Secretary's counsel was enti·tled to
have a witness explain the tax returns and balance sheets
submitted by Mr. Adams because an ordinary person -v1ithout a
background in tax and accounting is unable to det~rmine the
exact financial condition of Stuart Adams corporati01~. &
Subsidiaries .
It should also be noted, before I discuss the details of
the financial information submitted by Mr. Adams, that the
criterion here involved, as stated in section llO(i) of the
Act, is "the effect [tha·t payment .,of -civil penalties ~1ill
have] on the operator's ability to continue in business."
That criterion is not proven by a showing that an operator
participated in providing its affiliated companies with tax
deductions which resulted in a negative taxable income on
line 30 of a U.S . Corporation Income Tax Return Form 1120.

Companies which are making profits which would require them
to pay taxes have been knmvn to purchase corporations in
financial difficulty for the sole purpose of using such
companies' losses as deductions on their Forms 1120 so as
to avoid the payment of income taxes.
One of the questions
which I would have asked Mr . Adams , or his witness, if he
had appeared at the hearing held on February 27, 1985, would
have been just what motive the Stuart Adams Corporation
had in paying the United States Government $600 , 000 and
assuming the debts of the Estate of Gaines P. Wilson, Sr.,
in return for acquiring MJM ' s equipment and real estate
interests.
Mr. Adams submitted the Forms 1120 filed by Stuart Adams
Corporation and Subsidiaries for the years 1979 through 1983 9
He also submitted the individual balance sheets of MJM for
the years 1979 through 1983 9 Al l that can be determined for
certain from that stack of materials is that they were chosen
selectively and are very incomplete . For example , the p ortion
of the return for 1983 consists of only seven pages i but those
seven pages refer to 62 back-up and explanatory statements
which were not submitted a l ong with the return. While I do
not purport to say that I would have understood every aspect
of them even if they had been submitted r it is certain that I
cannot conclude from my examination of the selective portions
of the returns submitted by Mr. Adams that Stuart Adams Corporation is going to stop operating riJM simply because it is
required to pay the civil penalties hereinafter assessed in
this proceeding.
A ~ew pertinent figures from the returns will serve to
illustrate the difficulty of analyzing the information
submitted by Mr . Adams . The respective returns, on line 11,
show that Stuart Adams Corporation and Subsidiaries had a
total income in 1979 of $6 , 534,981, in 1 980 - of $4,432,352,
in 1981 of $6 , 867 ,5 41 , in 1982, of $6 , 286,028 , and 1983 of
$346,330. Line 30 of the returns shows that Stuart Adams
Corporation and Subsidiaries (hereinafter referred to as
SACS) had a taxable income of $700,852. in 1979, a negative
taxabl e income of $1,542,880 in 1980 , .a taxable income of
$132,612 in 1981, a taxable income of $45,348 in 1982, and
a negative taxable income of $602,207 _in 1983. Thus, in
3 of the 5 years, SACS had a taxable income .
The second largest negative taxable income of $602,207
occurred in 1983 and the return f6r that y ear was prepared
by a different accounting firm from the one which prepared
the returns for the previous 4 years.
That firm changed the
method for calculating gross profit on line 3 of the form
by including salaries and wages in the cost of goods sold,

701

whereas the previous accounting firm had included salaries
and wages on line 13 of the form under deducti ons. The
new accounting firm also inc l uded deductions for deprecia tion in determining the cost of goods sold, whereas the
9revious accounting firm had included depreciation as a
deduction on line 21 of the form.
The new accounting firm
also made other changes in the method of determining the
ultimate important figure of taxable income on line 30 .
Those changes cannot be evaluated for effect because they
are explained in statements wh ich were not provided by
Mr. Adams .
The balance sheets submitted by Mr . Ad ams for MJH
raise questions about the interrelationship of SACS and MJ M.
For example, in 1979r the cost of HJM's equipment is shown
as $969,892 and accumulated depreciation is s h own as
$697,502, but the balance sheet for 198 0 shows that the
cost of MJ~1's equipment has been drastica l l y reduced to
$577 , 836 and that accumulated depreciation has been reduced
to $281,626 . That decline in the cost of MJM 1 s e q uipment
by nearly $400 , 000 in a single year may be the result of a
realistic reevaluation o f the equipment or the transfer · of
equipment from MJH to some other subsidiary .
Another unanswered question about the balance sheet s
submit ted by Mr . Adams f or MJM is that each sheet f. or ·t he
5 years from 1979 through 1983 shmvs among MJM ' s assets
an amount ranging from $476,010 in 1979 to $336,000 in 1983
as being "due from affi l iates." That figure is unexplained
on any of the balance sheets, but its presence does add
support to my previous finding that MJM is not the independent company which Mr . Adams claims that it is.
There are , of course, many aspects of MJM's balance
sheets which show that it is not a profitabl e company. The
information supplied by Mr. Adams - does show that MJM. had a
net loss of $59,443 in 1979 , a net loss of $105,733 in
1980 , a net gain of $20 , 184 in 1981, a net loss of $108,681
in 1982, and-a-net loss of $105,541 in _l983 .
In other
words, out of the 5 years reflected in . the information
submitted by Mr . Adams, MJt-1 suffered a net loss on its operations in 4 of those years. The balance sheets also indicate
that MJM did not produce many products in 1982 because it
purchased no explosives, purchased little electrical power,
experienced few repair bills, and paid only $11,895 in wages
and salaries in that year. It should be not ed, however, that
MJH began to increase its operations again in 1983. Although
it still had a large net loss for 1983, there are indications
of improvement in production and sales.
It should also be
noted that Mr . Adams submitted the financial information on

7 02.-

March 7 , 1985. While SACS had not submitted its 1984
Form 1120 by that date , there is no doubt but that
Mr. Adams could have supplied some indication by March of
1985 concerning the nature of MJM ' s operations by the end
of 1984. I have always required a respondent in a civil
penalty case to provide financial information for the
period immediately preceding the hearing if the respondent
made a claim that its financial condition was so poor that
it could not pay civil penalties . The only facts which
Mr . Adams did provide for MJM for the year 1984 is that the
tons sold by MJM increased from 6,697.52 in 1983 to
72,669 . 50 in 1984 and that the total hours worked by
MJM's employees in 1984 increased from 3,648 in 1983 to
17,444 in 1984. The hours worked and the tons produced
show a substantial increase for 1984 and support a conclusion that MJM is not as close to bankruptcy as Mr . Adams
has represented.
The main. theme which I have expressed above is tha-t
one cannot make definite conclusions from the information
submitted by Mr. Adams because of the inherent conflicts
in the way the information was prepared and submitted. A
final illustration of the inconsistent nature of the information may be seen in the fact that the balance sheet for
MJM's operations for 1983 shows that MJM had- a total loss
of $105 ~ 541. Yet another tabulation submitted as a part
of SACS' consolidated tax return for 1983 shows that MJM
had a negative taxable income of $324,964 . It is not
possible to determine from ·t he information submitted by
Mr. Adams how a net loss of $105,541 can be increased by
three times that amount for purposes of filing a tax
return, but that seems to be what happened .
If Mr . Adams had appeared at the hearing on February 27 v
1985, and had explained in person, or through a witness , the
exact nature of MJM ' s operations, it is possible that he
could have proven his contention that MJM is in such dire
financial condition that it will discontinue in business if
it has to pay the civil penalties hereinafter assessed.
The information submitted by Mr. Adams on March 7, 1985 ,
however, is too complicated , inconsistent, and incomplete
to permit me to make a finding that the civil penalties in
this proceeding should be reduced under the criterion that
payment of civil penalties will cause MJM to discontinue in
business.
The remainder of this decision consists of the bench
decision which I rendered at the hearing held on February 27,
1985 (Tr. 143-174):

70S

This proceeding involves seven proposals for assessment of civil penalty filed by the Secretary of Labor
seeking to have penalties assessed for a total of 33
a lleged violations of the mandatory health and safety
standards by Adams Stone C0rporation and Magoffin, Johnson
& Morgan Stone Company. A tabulation showing the docket
number, dates of filing, and the number of violations
alleged in each case is set forth below.
Docket No.

Date of Filing

KENT 84 - 171-M
KENT 84 - 178- M
KENT 84- 194- M
KENT 84-208-M
KENT 84-234- M
KENT 84- 235-M
KENT 84- 239- M

June 21, 1984
July 9, 1984
July 30, 1984
August 13, 1984
September 26, 1984
October 19, 1984
October 19 , 1984

Number Alleged Violations
8
5
6
8
2
1
3
3~

The issues in a civil penalty proceeding are '-'Thether v iolations of the mandatory health and safety standards occurred
and, if so, what monetary penalties should be assessed, based
on the six criteria set forth in section llO(i) of the Act a
The Secretary of Labor presented evidence with respect
to some of the violations , but did not present evidence as i:o
other violations.
I shall consider below all of the violations
alleged under each docket number and indicate that I am either
approving the penalty proposed by HSHA or I am assessing a
penalty on the basis of a de novo hearing with respect to the
violations as to which evidence was presented.
The Commission
held in the Sellersburg case , previously cited, and in
U.S. Steel Min1ng Co., !nc . , 6 FMSHRC 1148 .1 1984), that ·the
Commission and its judges are not bound by the penalty formula
used by MSHA to propose penalties under Part 100 of Title 30
of the Code of Federal Regulations. The penalties which I
hereinafter assess are based on the evidence presented at
this hearing.
DOCKET NO . KENT 84 - 171-M
Citation No. 2248435, or Exhibit 7, alleged a violation
of 30 C.F.R. § 57 . 15 - 4 , because three employees were working
to free a hangup of rock at the primary jaw crusher located
underground and were not wearing safety glasses. Pieces of
rock of various sizes were being thrown in the direction of
the employees . That section requires that all persons shall
wear safety glasses, goggles, or face shields \vhen in or

around an area of a mine or plant where a hazard exists
which could cause injury to unprotected eyes.
The inspector testified that the materials which
would not go into the jaws of the crusher were being pried
by one employee while another employee threw pieces of rock
into the crusher, which was running, for the purpose of
trying to get the crusher jaws to grasp the rocks and pull
them into the crusher . Therefore, one employee was exposed
to being hit with the rocks that were being thrown into the
crusher. The other employee was exposed to the possibility
that a piece of rock might fly out of the crusher and hit
him.
This particular citation was written in conj unction
with an imminent danger order and the inspector considered
that there was a high degree of negligence as we ll as gravity
associated with the violation.
I find that the violation occurred. Having found a vio ~
lation, a civil penalty is required to be assessed. Tazco,
Inc., 3 FMSHRC 1895 (1981). In the discussion at the outset
of this decision I indicated, as to the criterion of whether
the payment of pena lties would cause respondent to discontinue
in business, that respondent had failed to submit sufficient
unambiguous information to prove its allegation that payment
of penalties would adversely affect its ability to continue
in business . Consequently, it will not be necessary to
reduce a penalty determined under the other criteria, under
the criterion of whether the payment of penalties would
cause respondent to discontinue in business.
Counsel for the Secretary presented some information in
Exhibit 2 indicating that the number of hours worked at the
MJM Mine and Mill in 1983 was 13,500, and that the number of
hours worked at the Jenkins Mine and Mill was 19,000. Those
figures would support a finding that respondent is a small
operator.
Therefore, to the extent that penalties are based
on the size of respondent's business, a relatively low
penalty should be assessed. ~
The inspector testified that all 6f the violations were
abated within the time that he provided in his citations and
that he would conclude that ·respondent did demonstrate a
good-faith effort to achieve rapid- co~pliance~ It has always
2/ The information submitted by Mr. Adams on March 7 1 1985
is somewhat different from the facts given in Exhibit 2 but
the finding that respondent is a small operator would r~main
unchanged regardless of whether one uses the information in
Exhibit 2 or the facts submitted by Mr . Adams .

105

been my practice to increase a penalty under the criterion
of good - faith abatement if the evidence shows that respondent
failed to make a good - faith effort to correct the violation ,
and to deduct some amount from a civil penalty determined
under the other criteria if respondent made some outstanding
effort to correct a violation.
In this instance, and in this
entire proceeding , all of the violations were abated in a
normal fashion by the operator correcting the violation
within t he time provided, so that none of the penalties
assessed in this proceeding need to be increased or decreased
under the criterion of good-faith abatement.
Counsel for the Secretary presented as Exhibits 3 and
4 a tabulation of prior violations as to which respondent
has paid civil penalties. Neither exhibit shows that
respondent has previously been assessed a penalty for a
violation of section 57.15-4. Therefore, no portion of the
penalty in this instance should be assessed under the
criterion of history of prev ious vio l ations .
The remaining two criteria are negligence and gravity .
The inspector was unable to say that the foreman knew that
the employees were working on the crusher without wearing
safety glasses of any type . Consequently, ! . cannot find
that there was negligence on the part of the operator in
this instance . The Commission held in Southern Ohio Coal Co .,
4 FMSHRC 1459 (1982) , that an operator is not l~able for the
negligence of rank and file miners in assessing civil penal ties . Therefore , no portion of the penalty should be assessed
under the criterion of negligence.
The Commission has held in other cases that a respondent
is liable for the occurrence of a violat ion without regard
to fault .. U. S . Steel Corp . , 1 FMSHRC 1306 (1979). The dis cussion of the violation here at issue indicates that the
employees had subjected themselves to a serious violation in
this instance and that from the standpoint of gravity a
penalty of $50 should be assessed.
Citation No . 2248436, or- Exhibit 8, alleged a · violation
of section 57 . 12 - 16 because work was being performed on the
vibratory feeder at the jaw crusher underground without
the power switch being locked out and deenergized. The
inspector believed that a very serious violation existed
because the inadvertent start up of the feeder could cause
the emp l oyee to fall into the crusher. Section 57.12-16
requires that electrically powered equipment be deenergized

706

before mechanical work is done on such equipment. Power
switches are required to be locked out or other measures
taken which will prevent the equipment from being energized
without the knowledge of the individuals working on it. The
locks placed on the switches are to be removed only by the
person who installed them or by an authorized person. The
inspector believed that the violation was very serious in
this instance as indicated above, but he was not sure that
the foreman was aware o f the employee's failure to lock out
the equipment. Therefore, I cannot assess any portion of
the penalty under the criterion of negligence.
Exhibits 3 and 4 do not indicate that respondent has
been cited for a previous violation of section 57.12-16.
It is unnecessary for me to repeat the findings made above
with respect to the si z e of the respondent's business or
the ability to pay penalties or good - faith abatement.
Consequently , the penalty to be assessed i s based
entirely on the gravity of the violation, which was extremely
serious in this instance , because the employee was in a
position where rocks could have fallen on him from the
feeder if it had started up. He could also have fallen or
have been pushed by rocks into the crusher itself. I n
view of the extreme ser iousness of the violation I believe
that a penalty of $ 250 should be a ssessed for this violation.
Citation No . 2248437, or Exhibit 9 , alleged a violation
of section 57.4- 24(c) because a fire extinguisher provided
in the underground maintenance truck had been used and
several days had passed without the fire extinguisher being
_immediately recharged or replaced with a fully charged
extinguisher . Section 57.4-24(c) requires that fire extinguishers be replaced with a fully charged extinguisher or
device or recharged immediately after any discharge . The
inspector testified that the foreman did not know that the
fire extinguisher had been discharged. Consequently, no
portion of the penalty may be based on the criterion of
negligence . There is no history of a .previous violation of
section 57.4 - 24(c), so that no portion of the penalty should
be assessed under the criterion of history of previous
violations.
The only remaining criterion not previously discussed
above is gravity. The inspector said that the truck was an
old model, in the late sixties or early seventies, and that
if it had caught fire without having the fire immediately
extinguished, there was a potential for the gasoline tank
to explode. Of course, the rubber tires on the truck could

70 7

catch on fire, along with the wooden beams which it was
hauling, with a result that toxic gases could be transported
to the face area by the ventilation system. Therefore, he
considered the violation to be serious.
In such circumstances, I believe that a penalty of $50 should be assessed.
Citation No. 2248438, or Exhibit 10, alleged a violation
of section 57.4-2 because a sign warning against smoking and
open flames was not provided at the oil storage area located
underground.
Section 57.4-2 requires that signs warning
against smoking and open flames be posted in areas or places
where fire or explosion hazards exist . The inspector testified that there were several 55-gallon and 5-gallon containers
filled with oil in this area and that there was some spillage
from the tanks when the miners went t o them to obtain oi l for
their vehicles .
It is permissible for the employees to s moke
in some areas of this particular underground mine since it is
mining limestone rather than coali and the inspector thought
that an employee might f orget that he was in an area where
smoking was prohibited and go into the no-smoking area t o
obtain oil and drop a cig arette in the oil and cause a fi re.
Oil is not a highly inflammable substance, as gasoline would
have been, and therefore the likelihood of fire or explosion
was not g r e at. Exhibits 3 and 4 show that no previous v iolation under this section has occ urred .
There had previously b een a sign p rohibiting smoking
in this area but it had disappeared and the foreman was
surprised that the sign was not there at the time this
alleged violation was cited. Therefore , I cannot find that
respondent was negligent in the occurrence of this particular
violation . The seriousness of the violation is not great
because of the types of materials that were being stored.
Consequently, I find that a penalty of only $25 should be
assessed in this instance .
The next citation involved in this proceeding is No .
2248439, alleging a violation of ·section 57 . 14-1. That
citation alleged that the belt drive for the No . 3 be l t
conveyor was not ·guarded to prevent persons from becoming
caught in pinch points.
The pinch points were exposed and
accessible. The Secretary did not present any evidence with
respect to this alleged violation.
I have examined the
proposed assessment which was based on the inspector's
findings checked on the citation to the effect that there
was moderate negligence and that there was a reasonable likelihood that a permanent disabling injury could be sustained
as a result of the failure to guard the belt drive.

708

The Secretary proposed a penalty of $58 pursuant to the
assessment formula contained in Part 100 of Title 30 of the
Code of Federal Regulations. I find that that is a reasonable
penalty and it will be affirmed.
Citation No. 2248481 alleged a violation of section
57.9- 1 , and stated that s e lf - propelled equipment was not
being inspected by the equipment operator before being placed
in operation. The defects, if any, were not recorded or
reported by the operator of the equipment.
The Secretary did not present any evidence with respect
to this alleged violation, and since the inspector checked
the citation as not involving a 11 Significant and substantial"
violation , a single penalty was assessed of $20 pursuant to
section 100.4 of the Secretary 1 s assessment formula.
Since
no evidence was presented to show that the violation was any
more serious than the inspector considered it to be, I find
that the $20 penalty is reasonable and should be affirmed .
Citation No. 2248482 , or Exhibit 12 , alleged a violation
of section 57.12- 25 because the 120- volt electric motor on
the diesel tank located beside the mine office was not
grounded. The ground conductor had been disconnected at the
motor disconnect and the breaker panel .
The pump is used
dai l y and the area around the pump is a~ times wet.
Section 57 . 12 - 25 provides that "[a]ll metal enclosing
or encasing electrical circuits shall be grounded or provided
with equivalent protection. "
The inspector testified that when persons were reaching
for the nozzle of the diesel tank they could be exposed to a
serious shock or electrocution hazard, and that a spark could
also have the potential for igniting ~he diesel f~el. The
inspector did not know whether the foreman was aware of the
violation, but he had been in that area and should have notice

3/ In Consolidation Coal Co . , 6 FMSHRC 1.8 9 (19 84) the
Qommission held that an 1nspector may properly designate a
violation cited pursuant to Section l04(a) of. the Act as
being "significant and substantial" as that term is used
in Section 104(d) (1) of the Act, that is, that the violation
is of such nature that it could significantly and substantia l ly contribute to the cause and effect of a mine safety
and health hazard .

709

y

that the electrical pump was not grounded . Consequently,
I find that there was a moderate amount of negligence
associated with the violation of section 57.12 - 25 and that
the violation was very ser~ous .
The exhibits in this proceeding do not show that
respondent has been previously cited for a violation of
section 57.12-25. Therefore , a penalty of $25 wilr be
assessed under the criterion of negligence, and a penalty
of $100 will be assessed under the criterion of gravity for
a total penalty of $125.
Citation No. 2248483, or Exhibit 13, alleged a violation of section 57.9-3 because the service brakes on the
front - end loader were not adequate. Section 57 . 9-3 provides
that "[p] owered mobile equipment shall be provided \'lith
adequate brakes." A distance of 20 feet was required for
stopping the loader when it was traveling at a speed of 3 to
4 miles per hour, whereas the brakes should have stopped the
end loader within a distance of 3 or 4 feet.
The loader is
operated in the plant and stockpile areas where foot traffic
is present.
The inspector noticed that the brakes were probabl y
inadequate because the operator of the end l oader was putting
the transmission in reverse to help stop it . The inspector
stated that the driver of the front - end loader had not
reported the defective brakes to the mine foreman .and therefore respondent cannot be held liable for the employee's
negligence in this instance.
The violation was serious because people coming to the
mine to obtain crushed stone often walk in the area where
the end loader is used, and were exposed to possible serious
injury or death if the operator of the end loader had been
required to stop in order to avoid. hitting someone.
Exhibit 3 shows that respondent was previously cited
for a violation of section 57 . 9- 3 only about 4 months before
the present violation was cited . Therefore, a penalty of
$25 will be assessed under the criteri'Cm of history of
previous violations. No portion of the penalty may be
assessed under the criterion of negligence, but since the
violation was serious, a penalty of ~75 will be assessed
under the criterion of gravity , for a total of $100.

710

DOCKET NO. KENT 84 - 178 - M
Citation No. 2248486 alleged a violation of section
57.13-21 because a 2- inch high- pressure air hose to the drill
and automatic shutoff valve was not provided with suitable
locking devices . Section 57.13- 21 provides:
Except where automatic shutoff valves are used,
safety chains or other suitable locking devices
shall be used at connections to machines of
high pressure hose lines of 3/4-inch inside
diameter or larger, and between high-pressure
hose lines of 3/4-inch inside diameter or
larger, where a connection failure would create
a hazard.
The Secretary did not present any evidence with respect
to this violation. The inspector ~ s citation indicates that
he considered the violation to be "significant and substantial .n
He rated negligence as moderate , and gravity as reasonably
likely to involve an injury of a permanently disabling nature
for one person . A penalty of $58 was proposed pursuant to
section 100.3 of ~he assessment procedure. I find that that
is a reasonable penalty and it will be affirmed .
Citation No. 2248434 , or Exhibit 6 , alleged a vio lation
of section 57.15-5 because an employee was observed standing
on two rocks that were lodged in the jaw crusher. The jaw
crusher was operating and the employee was not wearing a
safety belt and using a line while freeing a hangup of rocks
in the crusher. Section 57 . 15- 5 provides that n[s]afety
belts and lines shall be worn when men work where there is
danger of falling; a second person shall tend the lifeline
when bins, tanks, or other dangerous areas are entered."
The inspector cited this violation as part of an imminent
danger order. The inspector believed that the employe e was
in extreme danger because the jaws of the crusher had an
opening of from 30 to 42 inches and the employee was standing
on two rocks at the iaws of the crusher while trying to get
the rocks separated so that they would go into the crusher .
Another employee was standing on the feeder of the crusher
trying to free some other rocks. A third employee was
standing near the crusher throwini rocks into the iaws of
the crusher so as to promote the jaws to catch hold of the
rocks which were hanqing at the mouth of the crusher . The
inspector stated that he felt that the employee was in
danger of falling into the crusher at any moment and that

711

he wrote the imminent danger order to require him to be
withdrawn, along with the employee in the feeder, until
they could be provided with the proper lifelines and
protected from falling.
Inasmuch as the foreman had been with the inspector
up to the point that they found the employees engaged in
this hazardous practice it cannot be said that the operator
was aware of the employees' practice, assuming it was a
practice, of freeing rocks in the crusher while failing to
use the lifeline.
The inspector stated that section 57 . 16-2(a) (1) requires
that the operator use a mechanical breaker or a hydraulic ram
for the purpose of freeing l1angups in the crusher , and that
the operator did not have such equipment~
I find that this vio la tion was a very serious one and
that a penalty of $1,000 should be assessed under ~he c r i ter~o n
of gravity.
The exhibits do not show that respondent has been. previously cited for a violation of section 57 . 15-5 and therefore no portion of the penalty will be assessed u n d er h i s tory
of previous violations .
Citation No. 2248440, or Exhibit 1 1 , alleged a v i ~ l ation
of section 57.9-2 because the parking brake was not operable
on the truck used to transport powder and the brake cannot
be set when employees are on the lift in the truck when it
is raised to put explosives into a drill hole. The truck
is used in several areas of the mine where the floor of the
mine is not level. The inspector stated that the driver of
the truck could not rely upon placing the truck in a low
gear for holding it when it was engaged in filling holes or
drilling roof bolts because at times the truck's hydraulic
system was required for the work that was being performed.
As a result only the foot brake would be a means of holding
the truck at such times, and if the driver should happen to
be distracted, or become fatigued, he might allow the truck
to move while one or more persons were. working on the lift.
Section 57.9-2 requires that "[e]quipment defects
affecting safety shall be corrected before the equipment is
used." The equipment in this instance was being used when
the brakes were obviously defective. The violation was
serious and a penalty of $100 should be assessed under the
criterion of gravity. The operator of the truck had not
reported the defective brakes to the foreman and no portion

of the penalty should be assessed under t h e criterion of
negligence. There is no history of a previous violation of
that section and therefore a total penalty of $100 will be
assessed.
Citation No . 2248484 alleged a violation of section
57 . 11 - 1 because a safe means of access was not provided
and maintained to the impact crusher area . Sections of the
crusher platform floor were missing and persons were required
to walk narrow concrete supports to reach the crusher for
welding and maintenance operations.
Counsel fo r the Secretary did not present evidence as
to Citation No. 2248484 . The citation shows that the inspector believed that it was a "significant and substantial"
violation, and that it was a violation that could reasonably
be expected to result in a permanently disabling injury.
MSHA proposed a penalty o f $58 which appears to be appropriate
and wi l l be affirmed .
Citation No. 2248485 alleged a violation of section
57.14 - 1 because a guard for the V-belt drive on the impact
crusher did not extend belmv the pinch point.
The pinch point
was exposed and accessible. One person works in the area when
the crusher is operating . The inspector considered this violation tc ~e " significant and substantial , " and checked the
citation .o indicate his belief that it was reasonably likely
that an injury of a permanently disabling nature could occur
for one person . The Secretary's counsel did not present any
evidence with respect to this alleged violation. A penalty
of $58 was proposed by MSHA . That appears to be appropriate
and that penalty will be affirmed .
DOCKET NO. KENT 84-194-M
Citation No. 2249 1 27 alleged a violation of section
57 . 12-1 8 be c ause the principal power switches located at the
primary jaw crusher control deck were not labeled to show
which unit each controlled. Identification by location could
not readily be made. Work vvas being performed on two of the
three units which did not have labeled switches.
The inspector considered the · violation to be moderately
serious and believed that it v1as reasonably likely that an
injury might occur of a permanently disabling nature . MSHA
proposed a penalty of $58. Since the Secretary ' s counsel
did not present any evidence with respect to this violation,
the penalty will be affirmed .

? 13

Citation No . 2249129, or Exhibit 14, alleged a violation
of section 57.3 - 22 because loose ground was not taken down in
the No. 5 entry before work was done . The loose ground
consisted of rocks ranging in size from 3 inches by 5 inches
to 8 inches by 16 inches and was located near the back a
distance of 18 feet from the mine floor.
Two employees were
working in this area .
Section 57.3- 22 provides that:
Miners shall examine and test the back , face and
rib of their working places at the beginning· of
each shift and frequently thereafte ro Supervisors
shall examine the ground conditions during daily
visits to insure that proper testing and ground
control practices are being fol l owedo
Loose
ground shall be taken dovm or adequately supported
before any other work is doneo Ground conditions
along haulageways and travelways shall be examined
periodically and scaled or supported as necessaryo
The inspector said that the materia l was obviously cracked
and loose, that he had discussed the operator 1 s tendency t o
leave loose ground with the foreman on a previous inspection ,
that this was an active working area , and that since the r oof
\'las about 18 feet high in this area , the two men working in
the vicinity of the loose material were exposed to a hazard
which could cause serious injury or death if the loose materia l
had been dislodged . Therefore , I find that he properly concluded that the operator was very negligent and that the violation was very serious.
I furthe r find that the violation occurred, that a penalty
of $200 should be assessed under the criterion of negligence,
and that a penalty of $300 should be assessed under the
criterion of gravity , for a total penalty of $500 ·. There is
no history of a previous violation of that section.
Citation No . 2249130 , or Exhibit 15, alleged another violation of section 57 . 3 - 22 and stated that loose ground was not
taken down i n the No . 6 heading before work was ~one . The
loose ground located high on the rib and face ranged in size
from 6 inches by 12 inches to much larger sized slabs. Two
mechan-i cs were working in the area . The inspector believed
that the second violation of section 57.3 - 22 was as serious
as the first one and that respondent was equally negligent .

714

.·

Since the materials were even larger in size than the materials
described in the first citation , I find that a penalty of $200
should be should be assessed under the criterion of negligence ,
and $400 under gravity, for a total penal t y of $600 .
Citation No . 2249131, or Exhibit 16, alleged a violation
of section 57.12-34 .
That section provides that " [p]ortable
extension lights, and other lights that by their location
present a shock or burn hazard shall be guarded. " The guard
for the portable light had been removed in this instance and
was not in place to prevent a burn or shock injury.
The inspector said that the type of bulb used in the
light was very different from the ordinary light bulb used
in a horne and that it was extremely hot.
Since the employees
were \vorking within 4 feet of the light, they could easily
have backed into it and burned themselves. He also pointed
out that he kne'l.v of an employee \vho had been electrocuted
when he came in contact \vith a fluorescent light fixture a·t
a mine that does not belong to respondent in this case .
The
inspector's testimony supports a f inding that the vio lation
was serious.
The evidence does not show that respondent t s f oreman
1',-las aware of this particular hazard or violation so that no
portion of the penalty should be a.ssessed under negligence .
In view of the gravity of the violation in the circumstances
described by the inspector, a penalty of $50 will be assessed
under the criterion of gravity. The evidence does not show
that respondent has previously violated section 57.12 - 34.
Citation No. 2249134 alleged a violation of section
57.5-13 because sufficient water or other efficient dust control measures were not being used during drilling operations. A large quantity of suspended dust was observed
where three employees were working.
The Secretary did not present any evidence with respect
to this violation and the inspector did not rate the violation as " significant and substantial" so that a penalty of
$20 was proposed by MSHA .
Since there is no evidence to
show that a different amount should be assessed, I find that
the amount of $20 is reasonable and should be affirmed.
DOCKET NO. KENT 84-234-M
Citation No. 2249132, or Exhibit 17, alleged a violation
of section 57 . 16- 2(a) (l) .
That section provides that:

'7.15

Bins 1 hoppers 1 silos, t~nks and surge piles, \'lhere
loose unconsolidated materials are stored, handled
or transferred shall be equipped with mechanical
devices or other effective means of handling
materials so that during normal operations
persons are not required to enter or work
where they are exposed to entrapment by the
caving or sliding of materials .
The inspector testified that a mechanical device had not
been provided at the hopper for the vibratory feeder located at
the jaw crusher so that persons could avoid working ·where they
would be exposed to entrapment or the danger of falling into
the jaw crusher. The inspector stated that he had previously
cited the operator for f ailing to have such a devic e , and that
no attempt had been made to obtain that type of device . He
believed that the failure to have the equipment could resu l t
in serious or permanently disabling injuries .
The exhibits do not show that the r espondent ha s p r ev i o u sly
been cited for a violation of this section . The i nspector
stated that he had orally discussed the need for the mechanical
device and had refrained from citing the operator f or that violation at the time the imminent danger order discussed above
was written. Therefore , respondent was extremely negligen t in
failing to provide the mechanical device to make i t p ossible f o r
the rocks to be dislodged without having a person get into t h e
feeder or crusher for that purpose.
I find that the evidence supports a finding that respondent
was very negligent in this instance and that the violation was
serious . Therefore a penalty of $300 will be assessed under the
criterion of negligence , and $200 under the criterion of gravity
for a total penalty of $500.
C~tation No. 2247332 alleged a violation of section
57 . 11- 58 because an accurate record of · persons in the mine was
not being kept.
The check-in and check-out system indicated
two persons were underground when there were actua.l ly four ·
underground, and those four persons were not carrying a positive
means of being identified.

The Secretary did not present ariy evidence with respect to
this alleged violation . The inspector rated the violation as
not being "significant and substantial" and a penalty of only
$20 was proposed by !'1SHA. In the absence of evidence to
support a greater penalty than $20, I shall affirm the penalty
proposed by MSHA .
4

:16

DOCKET NO. KENT 84-235- M
Citation No . 2249128 alleged a violation of section
57 . 9-22 because a berm or guard was not provided alongside
the elevated roadway beginning at the No . 2 belt conveyor
and extending to the j at.Jl crusher feeder, a distance of
about 6 0 feet.
The level below the road"VJay averaged
approximately 12 feet.
A 35-ton truck traveled the roadway.
The inspector considered the violation to be "significant
and substantial , " that it was associated with mode~ate neg ligence, and that it was reasonab l y likely that someone would be
injured in a permanently disabling fashion.
The Secretary~s
counsel did not present any evidence with respect to this
violation, and MSHA proposed a penalty of $58 pursuant to
section -100.3 of MSHA's assessment formula.
In the absence
of any evidence to support a different penalty 1 I find that
the proposed penalty of $58 should be affirmed.
DOCKET NO. KENT 84-239-)\'l
Citation No. 2249249 alleged a violation of section
57 . 5-SO(b) because the full shift exposure of the operator
of the Michigan front-end loader to mixed noise levels
exceeded the allowable rating b y 1 .55 t imes , or wa s 1 55
percent more than the p ermissib l e leve.L
That exposure is t he
equivalent of subjecti ng an 8-hour employee to 93 decibels .
Personal hearing protection was being used. The cab windows
and windshield had been removed.
The inspector extended the time for compliance with
respect to this alleged violation on about six occasions to
allow time for installation of engineering controls until,
in July of 1984, the loader operator was found to be protected and was not subject to an excessive noise level.
The Secretary did not present any evidence with respect
to this violation and MSHA assigned a penalty of qnly $20 to
the violation because it was not checked as being "significant
and substantial." Since there ' is no evidence in this proceeding to show that a different penalty should be assessed,
I shall affirm the penalty of $20.
Citation No . 2249133, or Exhibit 18, alleged a violation
of section 57.4- 75.
That section provides that "[b]elt
conveyors shall be equipped with slip-page and sequence
switches." The citation states that the Nos. 1 and 2 belt
conveyors were not equipped with slippage and sequences
switches and that both belts are located underground.

71'1

The purpose of having a slippage switch, according to
the inspector, is to make sure that the belt will be deenergized if the belt starts slipping on a roller or a
pulley .
If the belt is not deenergized, friction from the
slipping may result in the belt catching on fire . He
further explained that the sequence switch was designed to
stop other belts from dumping material on the belt that is
stopped so that there will not be a pileup of material . He
believed that the violation was serious because failure to
have the slippage switch could result in a fire and the
toxic fumes from the fire would be carried to the working
section. He stated that he had previously discussed with
the operator's foreman the need for providing slippage
switches, but they had not been installed .
The evidence supports a finding that the violation
occurred, that the operator was highly neglig ent i n thi s
instance, and that the violation was serious . Therefore,
I find that a penalty of $300 should be assessed under
the criterion of negligence , and $150 under t he c r iterion
of gravity, for a total penalty of $450.
The exhibits d o
not show that there has been any previous violation of
section 57.4-75.
Citation No . 2386423 alleged a violation o f secti o n
50 . 30(a) because respondent had not submitted the quarter ly
employment and production report in a timely manner . As a
result, a copy of the quarterly report was not available at
the mine office.
The Secretary did not present any evidence with respect
to this violation and the inspector did not check it as
being "significant and substantial." MSHA -proposed a
penalty of on l y $20 .
Since there is no evidence to support
assessment of a different penalty I shall affirm the proposed penalty of $20.
·
DOCKET NO. KENT 84-208 - M
Citation No. 2247321, or Exhibit 24, alleged a violation
of section 56 . 14-6. Section 56 . 14-6 -provides that ''[e]xcept
when testing the machinery, guards shall be securely in place
while the machinery is being operated."
The inspector stated that the guards for the primary
impact crusher V- belt drives were not in place . The guards
were lying on the ground . He stated that the superintendent

7i8

or foreman did not know that the guards had been removed ,
but he believed the violation was serious because one of
the belts was 2 feet above the ground and the other one was
higher than that. The pinch point between the pulley and
the belt was large enough for an arm to go into the exposed
area. The machinery was being operated and there were
several exposed tripping hazards i n the vicinity, such as
pieces of metal and soft drink bottles. The inspector
believed that people would be walking close to the pinch
points at least once daily, and believed that the vio l ation
was serious and could result in permanently disabling accidents, such as the severence of an arm if a person should
fall into the pinch point.
Since there is no indication that r esp ond ent ; s f oreman
was aware of the violation , no portion of the penalty should
be assessed under negligence , but the gravi ty o f the v iolation warrants a penalty of $ 1 00 . There is no evidence to
show that a prev ious violation of thi s s ecti on has been
cited .
Citation No. 2247322 a l leged a violation of section
56.16 - 2(a) (1) . That section has already b e en cited and I
have quoted the l anguage o f the standard .
It s h ould be
noted that this particular violation occur red a t r espondent ; s
Jenkins mine rather than the MJM Mine .
The inspector had discussed the failure to provide the
mechanical rock breaker , which is required by section
56 . 16- 2 when he was at the MJM Mine, and he believed that
respondent was very negligent in failing to provide the
mechanical device at the Jenkins Mine. He stated that the
employee was engaged in a very hazardous practice at the
Jenkins Mine because he was going into the hopper and
putting an explosive on a rock that needed to be broken
into pieces small enough to go into the crusher . He would
then place mud on top of the explosive and discharge it.
That type of operation was very hazardous because flying
rocks could injure a person .
Just the fact that he was
using explosives increased the seriousness of the ·violation.
Since respondent was very negligent ·in failing to provide a proper device for breaking up the rock, and since
explosives were being used in a hazardous manner as a
substitute for the type of equipment that should have been
provided, I f i nd that a penalty of $300 should be assessed
under the criterion of negligence, and a penalty of $400
should be assessed under the criterion of gravity, for a
total penalty of $700 . The evidence fails to reflect a
previous history for a violation of section 56.16 - 2(a) (1)
except for the other violation which was cited in this
proceeding .

719

Citation No. 2249136, or Exhibit 19, alleged a violation of section 56.12-25. That section provides that "[a]ll
metal enclosing or encasing electrical circuits shall be
grounded or provided with equivalent protection." The
inspector testified that three disconnect switches located
in the control room were not grounded or provided with
equivalent protection.
The middle lug was missing on the
disconnect for heaters allowing the energized conductors
to move about when the knife switch was in open position .
The inspector believed that the violation was very
serious because when a person opens the compartment his
body may become a conductor and result in a serious injury
or electrocution . The inspector said that h e did not think
that the foreman was aware of the condition . Consequently ,
no portion of the penalty should be assessed under negligence, but in view of the seriousness of the violation ,
a penalty of $ 1 00 will be assessed under t he c r ite rion of
gravity . The exhibits do not show that a p rev i o us v iolation
of that section has been a l leged .
Citation No. 2249137, or Exhibit 20, alleged a violation
of section 56 . 12-32 .
That section provides that 11 [i]nspecti on
and cover plates on electrical equipment and junction boxes
shall be k ept in place at a ll times except d uri ng testing or
repairs . "
The citation states that 16 covers '\'iere left off or not
closed on electrical panels located in the main electrical
room, and that these energized parts were exposed and
accessible . The boxes were located at various heights,
some as low as 2 feet, and others as high as 5 feet from the
f .loor . The inspector said that a person could slip and fall
against one of the conductors and that it was necessary for
someone to go into the control room at least once a day . He
said there was sufficient dirt in the panels to show that
there was a practice of leaving a · large number of them open .
There were soft drink bottles and old electrical equipment
in the area so that a person could fall against one of the
conductors. Since they were 480-volt ·conductors, there was
a danger of serious injury or electrocution.
The evidence supports a finding that the violation
occurred and that respondent was very negligent in allowing
this large number of covers to be . left o f f of the panels.
A pen~lty of $100 will be assessed under the criterion of
negligence.
Because of the seriousness of the violation, a
penalty of $200 will be assessed under the criterion of
gravity , for a total penalty of $300. There is no history
of a previous violation.

720

Citation No. 2249138 , or Exhibit 21, alleged a viola tion of section 56 . 11- 1 . That section requires that a
"[s]afe means of access shall be provided and maintained to
all working places." The citation states that handrails
for the No. 13-2 belt conveyor were broken in several
places , and completely missing in other areas.
The conveyor
belt is used to gain access to the head and trough rol l ers
by maintenance personne l .
The inspector testified that there was fine dust on
the belt which made it somewhat slippery. The belt ~as
15 to 20 feet above the ground and was on an incline.
Generally when a person walks on the bel t he is doing so
for the purpose of performing maintenance work and therefore
is carrying something in his hand.
The existence of dust
on the belt, the type of work being done , and the s l oping
nature of the bel t are conditions which support a finding
that respondent was negligent because the violation was
clearly obvious to the foreman as \vell as to the person
who had to walk on the belt.
I find that the violation
occurred, that a penal ty of $1 00 should be assessed under
the criterion of negligence, and that a penalty of $1 00
should be assessed under the criterion of gravity , for a
tot a l penal ty of $200. There is no previous history of a
violation of section 56. 1 1-1.
Citation No. 2249139, or Exhibit 22, alleged a second
violation of section 56 . 11- 1 because a safe means of access
was not provided to persons performing maintenance on the
head and trough rollers of the No. 5 - 4 belt conveyor . No
handrails at al l were provided on this conveyor , which was
approximately 15 to 20 feet from ground level.
I find that the violation occurred . Since the violation
is almost identica l to the previous violation discussed above,
a penalty of $200 wil l be assessed for this violation also.
Citation No. 2249140, or Exhibit 23, a lleges· a violation
of section 56 . 9- 87. That section provides that:
Heavy duty mobile equipment shall be provided
with audible warning devices . When the operator
of such equipment has an obstructed view to the
rear, the equipment shall have either an automatic reverse signal alarm which is audible
above the surrounding noise ievel or an observer
to signal when it is safe to back up .
The citation stated that the reverse signal alarm was
not operable on the Michigan front - end loader . The loader
operator had an obstructed view to the rear because the engine
of the loader was located there and obstructed his view

721

directly behind him. His view was also obstructed by the
large wheels of the vehicle.
Respondent's customers go into the area where the front end loader operates for the purpose of gettinq crushed stone,
and they often get out of their trucks and walk around in the
vicinity of the end loader. There \vas a lot of noise from
the crush~r in this area, and the audible backup .alarm, if
it had been operating, would have been sufficient to alert
a person that the machine was backing up. The inspector
considered the violation to be serious because of t he fact
that people did walk in the vicinity of the end l oader when
it was in operation.
In fact, the inspector saw two people
in that area at the time the citation was written.
I find that the violation occurred .
Since the end
loader was operating in full view of the foreman , I fi n d
that respondent was very negligent for failure to have the
backup alarm in operation, and that the violation was very
serious in the circumstances .
Therefore , a penalty of
$200 will be assessed under the criterion of negligence ,
and a penalty of $150 under the criterion of gravity, for
a total penalty of $350. There is no history of previous
violations.
Citation No. 2249135 alleged a violation of section
50.30(a) because respondent had not submitted a quarterly
employment and production Form 7000-2 for the past two
quarters. The Secretary's counsel did not present any
evidence with respect to this alleged vio lation. The
inspector did not consider the violation to be "significant
and substantial" and did not evaluate the criteria of gravity
and negligence associated with the violation. MSHA proposed
a penalty of only $20:
In the absence of any evidence to
support different ~indings, I shall affirm the penalty proposed by MSHA.
Adams Stone Corporation will hereinafter be ordered to
pay all penalties ~n D0cket Nos . KENT 94-171-M, KENT 84-178-M,
KENT 84-194-M, and KENT 84-234-M becau.s e all of the proposals
for assessment of civil penalty in those dockets for the MJM
Mine and Mill were filed with the understanding that Adams
Stone Corporation was the operator of the MJH Mine and ~.fill .
Adams Stone Corporation will also be ordered to pay the
penalties assessed for the Jenkins Mine and Mill in Docket
No. KENT 84-208 - M because the proposal for assessment of
civil penalty named Adams Stone Corporation as the operator
of the Jenkins Mine and Mill at the time the proposal was
filed and Adams Stone Corporation is still the operator of
the Jenkins Mine and Mill. i'-1agoff in, Johnson & r-1organ Stone

~22

Company will be ordered to pay the civil penalties assessed
for the MJM Mine and Mill in Docket Nos. KENT 84 - 235-M and
KENT 84 - 239-M b e cause the proposals for assessment o f civil
penalty in those two dockets named Magoffin, Johnson & .Horg an
Stone Company as the operator of the MJ!il Mine and M.ill at
that time .
Mr. Adams filed his answers in all dockets with captions
showing Adams Stone Corporation as the respondent , including
the answers filed in Docket Nos . KENT 84-235 - M and KENT
84- 239 - M, even though the Secretary's counsel had shown
Hagoffin, Johnson & Horgan Stone Company as the resp ondent
in those two cases. Al l prior case involving the MJM Mine
and Mill have been processed wit h the unde rstanding that
Adams Stone Corporation \'las the o perator of t he MJM Hi ne and
Mill. Theref o re, it is app ropriate f or the process ing o f the
cases here involved that they be comp l eted in the name o f the
affiliated company in whose name the case s were orig inally
filed b y .HSHA.
WHEREFORE , It is o rdered :
(A) Adams Stone Corporation shall , within 30 days from
the date o f this decision , pay civil p en a lties in the amount
of $5,728 . 00 for the penalties assessed i n Docket Nos . KENT
84-171-M , KENT 84 - 178 - M, KENT 84 - 1 94-M, KENT 8 4 -23 4 - M1 and
KENT 84- 208-M which are a llocated to the respect i ve v iola tions
as fo l lows:
Docket No . KENT 84-171-M
Citation No.
Citation No .
Citation No.
Citation No.
Citation No.
Citation No .
Citation No .
Citation No .

.

2248435
2'248 43 6
2248.437
4248438
22484.39
2248481
2248482
2248483

3/26/84
3/26/84
3/26/84
3/26/84
3/26/84
3/27/84
3/27/84
3/27/84

§
-§
§
§
§
§
§
§

...$
. . .

57 . 15-4.
57.12-16
57.4 - 24 (c)
57 ._4 - 2
57.14-l. .
.
57 . 9 - 1
57 .. 12-25
57.9-3 .

. .

.

0

.

. .
.
. . .

Total Penalties Assessed in Docket No.
KENT 84 - 171- M . . . . . . . . . . • . . . . • $

723

50.00
250 . 00
50.00
25.00
58.00
20.00
125.00
1 00.00
678.00

Docket No . KENT 84 - 178 - M
Citati on No.
Citation No.
Citation No.
Citation No.
Citation No .

2248486
2248434
2248440
2248484
2248485

3/28/84
3/26/84
3/27/84
3/27/84
3/27/84

. . . $ 58.00
. . . 1,000.00
. . . . 100.00
. . .
58 . 00
...
58 . 00

57.13-21
57 . 15 - 5 .
57 . 9- 2
57.11 - 1.
57.14 - 1.

§
§
§
§
§

Total Penalties Assessed in Docket No.
KENT 84-178-M . • •
• . ...•.

$1,274.00

Docket No. KEUT 84-194 - M
Citation No.
Citation No .
Citation No.
Citation No.
Citation No.
Citation No .

2249126
2249127
2249129
2249130
2249131
2249134

4/26/84 § 57.14-l.
4/26/84 § 57.12-18
4/26/84 § 57.3-22 .
4/26/84 § 57 . 3-22.
4/26/84 § 57.12-34
4/26/84 § 57 . 5-13 .

Total Penalties Assessed in Docket No.
KENT 84-194-M
o

o

•

•

•

•

•

•

•

•

0

0

0

$

.
..
.
0

0

0

0

0

58 . 00
58.00
500 .00
600.00
50.00
20.00

$1,286.00

•

Docket No . KENT 84-234-M
Citation No. 224913 2 4/26/84
Citation No. 2247332 5/21/84

57 .16-2(a) (1}. $
57.11-58 • • .

500.00
20 . 00

Total Penalties Assessed in Docket No .
KENT 84- 234-M • . •
. •• . • . . • • . . $

520.00

§
§

Docket No . KENT 84-208 - M
Citation No. 2249135
Citation No. '2247321
Citation No. 2247322
Citation No . 224~136
Citation No. {2249137
Citation No. 2249138
Citation No. 2249139
Citation No. 2249140

.

0

0

.

.
0

.
. .
. .
0

0

0

0

Total Penal ties Assessed in Docket No.
KENT 84- 208- H

.. . .

.

·s
5/7/84 § 50.30(a) .
5/8/84 § 56.14-6
.
5/8/84 § 56.16-2 (a) (1) . •
5/8/84 § 56.12 - 25 .
5/8/84 § 56.12-32.
5/8/84 § 56.11-1
5/8/84 § 56.11-1 .
5/8/84 § 56.9-87
0

. . . . . .

0

0

0

0

20.00
100.00
700.00
100 . 00
300 . 00
200 . 00
200.00
350o00

. . . $1,970.00

(B) Magoffin, Johnson & Horgan Stone Company shall, within
30 days from the date of this decision, pay civil penalties

724

totaling $548.00 for the penalties assessed in Docket Nos. KENT
84 - 235 -M and KENT 84 - 239 - M which are allocated to the respective
violations as follows:
Docket No. KENT 84 - 235-M
Citation No. 2249128 4/26/84 S 57.9-22 . . . . $

58.00

Total Penalties Assessed in Docket No .
KENT 84 - 235-M •
. • . • . . .

. . $

58 . 00

Citation No . 2249249 11/22/83 § 57 . 5- 50(b) • . $
Citatio n No . 2249133 4/26/8 4 § 57 . 4 - 75 . o o •
Citation No . 2386423 7/ 16/84 S 50.30(a) . • .

20.00
450 . 00
20 . 00

Total Penalties Assessed in Docket No .
KENT 8 4-2 39-M • • • •
o o .
o • . o

4 90 o00

Docket No. KENT 84 - 239- H

o

o

0

$

Total Penalties Assessed in This Proceeding . $6,276.00

~ rJ. ri~~

Richard c. steffe~6'~
Administrative Law Judge
Distribution :
Mary Sue Ray, Esq . , Office of the Solicitor , u.s. Department of
Labor, Room 280, U.S. Courthouse, 801 Broadway, Nas?ville, TN
37203
(Certified Mail)
David H. Adams , Esq. , P.O. Box 232·0,
(Certified Mail)

~ikeville,

/ejp

725

KY

41501

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 15 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
AD.fvliNISTRATION (MSHA) r
Petitioner

v.

CIVIL PENALTY · PROCEEDING
Docket No. LAKE 85 - 18
A.C. No. 33-01069 -03 578
Sunnyhill No . 9 North
Mine

PEABODY COAL COMPANY ,
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Koutras
Statement of the Case

This is a civil penalty proceeding initiated b; the
petitioner against the respondent pursuant to section l l O(a)
of the Federal Mine Safety and Health Act of 1977 , 30 U.S .C .
§ 820(a), proposing civil penalty assessments for three
alleged violations of certain mandatory safety standards
found in Part 75, Title 30, Code of Federal Regulations .
Respondent filed a timel y answer and notice cf contes t
and the case ·was scheduled for hearing in Columbus, Ohio.
However, by motion filed April 29, 1985, the parties seek
approval of a proposed settlement pursuant to Commission
Rule 30, 29 C.F . R. § 2700.30. The violations , initial
assessments, and the proposed settlement amounts are as
follows:
§

l04(d)(l)

Citation No .

Date

30 CFR §

2331457

8/2 / 84

75.1403 - 5(g)

Assessment
$

750

Settlement
$

400

§ 1.04 (d) (1)

·.

Order No.

Date

30 CFR §

Assessment

2331458
2331459

8/2/84
8/2/84

75.200
75.400

$1 , 000
1 , 000

72 6

Settlement
$

550
550

Discussion
In support of the proposed settlement disposition
of this matter, counsel for the parties state that they have
discussed the alleged violation and the six statutory
criteria stated in section llO(i) of the Act, and that the
circumstances presented warrant the reduction in the original
civil penalty assessmen5 for the violatiore in question.
Further, counsel for the petitioner has submitted a detailed
discussion and disclosure as to the facts and circumstances
surrounding the issuance of the citation and orders, as well
as a full explanation and justification for the proposed
reductions.
Conclusion
After careful review and consideration of the pleadings u
arguments, and submissions in support of the joint motion
to approve the proposed settlement of this case , I conclude
and find that the proposed settlement disposition is reasonabl e
and in the public interest. Accordingly , pursuant to 29
C.F.R . § 2700.30, the motion is GRANTED and the settlement is
APPROVED.
ORDER
Respondent IS ORDERED to pay civil penal ties in t.he
settlement amounts shown above in satisfaction of the violations in question within thirty (30) days of the date of
this decision and order, and upon receipt of payment· by the
petitioner, this proceeding is dismissed.

#~~4;1/~,
{t/;ge~. ---Kou~"~..v
Administrative Law Judge
Distribution:
Patrick M. Zohn, Esq., U.S. Department of Labor, Office of
the Solicitor, 881 Federal Office Bldg., 1240 E. 9th St.,
Cleveland, OH 44199 (Certified Mail)
cynthia J. Drumm, Esq., P.O. Box 373, St. Louis, MO
(Certified Mail)

slk

727

6316~

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W . COLFAX AVENUE. SUITE 400
DEN VER. CO LORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

80104

MAY 151985

CIVIL PENALTY PROCEEDING
Docket No. CENT 84-70-M
A.C . No. 29-00174-05517

v.

Amax Mine & Mill

AMAX CHEMICAL CORPORATION q
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Mor r is

This is a civil penalty proceeding initiated by the
petitioner against the respondent in accordance with Section
llO(a) of the Federal Mine Safety and Health Act of 1977 ; 30
u.s.c. § 820(a) . The civil penalties are f o r the v io l at ion of
mandatory standards promulgated p ursuant t o the Ac t .
The citations , the standards allegedly violated , the i nitial
assessments , and the proposed dispositions, are as follows :
Citation No.
2235591
2235739
2235596
2235597

Standard
C. P.R. Title 30
57.20 - 3(a)
57.20 - 3(a)
57.19-120
57.19-24

Initial
Assessment
$ 20
168
192
178

Disposition
Vacate
$ 20
20
20

Discussion
The narrative statements contained in the proposed
settlement agreement relate to the statutory criteria for the
assessment of civil penalties as contained in 30 u. s.c . § 820(i) .
I find the proposed settlement is reasonable and it should
be approved.
Accordingly, I enter the following:
ORDER
1.

The proposed settlement agreement is approved.

2. Citation 2235591 and all proposed penalties therefore
:tre vacated.

728

3 . Citation 2235596 is reduced to a non - significant and
substantial violation.
4. The following citations and penalties, as amended , are
affirmed:
Citation No .
2235739
2235596
2235597

Penalties
$20
20
20

5. Respondent is ordered to pay the sum of $60.00 within 40
days of the date of this decision .

hn

~
J:- -~is

Admini~~~~e Law Judge
Distribution:
Jack F. Ostrander 9 Esq. 8 Office of the Solicitor 8 U . S . Department
of Labor 0 555 Griffin Square 9 Suite 501 9 Dallas u Texas 7520 2
(Certified Mail)
James L. Dow, Esq., Dow, Feezer & Williams 9 207 W. McKay 9 P.O .
Box 128 , Carlsbad , New Mexico 88221-0128 (Certified Mail)

/blc

.·

729

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

r1AY 1 5 1985
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No . PENN 84-224
A. C. No. 36-0501 8-03556

v.
Cumberland Mine
U.S. STEEL MINING COMPANY,
INC .,
Respondent
DECISTON APPROVING SETTLEMENT
Before :

Judge Broderick

On May 6~ 1985 , the Secretary of Labor filed a motion
for approva l of a settlement reached by the parties in this
case. The violations were originally assessed at $231 and
the parties propose to settle for $209.
The case involves two citations: the f irst charges a
violation of 30 C.P.R. § 75 .605 because of inadequate strain
protection at a l oad center. It was originally assessed at
$112. The agreement propo s es a reduction to $90 because
further investigation revealed the g ravity to be less than
original ly believed , and it was agreed that the significant
and substantial designation was erroneous and should be
removed. The other citation charges a violation of 30 C . F.R.
§ 75 . 302-l(b) (1) because of inadequately installed line
brattice. It was originally assessed at $119 and the parties
propose to settle for the same amount.
The violation was
moderately serious and resulted from Respondent's negligence.
I conclude that the settlement is in the public interest
and should be approved.
Accordingly, the settlement is APPROVED and Respondent
is ORDERED TO PAY the sum of $209 within 30 days of the date
of this decision.

j
730

.::t•mP-5

.;413vrJcinel---

James A. Broderick
Administrative Law Judge

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COlFAX AVENUE. SUITE 400
DENVER, COlORADO 80204

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 85-28
A.C. No. 02- 01195-03513
Docket No. WEST 85 - 40
A.C. No. 02-01195 - 03514

v.
PEABODY COAL COMPANY ,
Respondent

.

Docket No . WEST 85 - 57
A.C. No. 02-01195-03516

.

Kayenta Surface Mine

0

~

DECISION A.PPROVING SETTLEMENT
Before:

Judge Carlson

The respondent ~ s motion f or consolidation of these t hree
cases is hereby granted .
The parties have submi·tted an amended set'c1emen·t agreement
through which they seek to settle all issues. Specifically, the
parties agree that respondent shall pay the full $20 penalty
originally proposed by the petitioner for each of the nine
citations , and they move jointly for dismissal of these proceedings .
Based upon the representations of the parties and the contents
of the files, I conclude that the settlement agreement should be
approved .
According l y, the settlement agreement is approved in all
respects , and the motions of the parties are granted. Respondent
shal l ther efo r e pay a total of $180 . 00 in civil penalties within
30 days of this decision. These proceedings are dismissed .
SO ORDERED.

John A. Carlson
Administrative Law Judge
Distribution:
Marshall P. Salzman , Esq. , Office of the Solicitor, u.s. Department
of Labor , 1 1701 Federal Buil ding, 450 Golden Ga t e Avenue, P . O.
Box 3601 7, San Fr anc i sco , California 94 1 02
(Certified Mai l )
Kri s ti L. Vaiden, Esq . , Peabody Coal Companyv P.O . Box 373,
St . Louis, Missouri 63 1 66
(Certified Mail)

jot

731

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES

MAY 1 5 i985

333 W . COlrAX AV!:NUE.. SUITE 40C;
DENVER COlORADO 80104

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. WEST 83-121-M
A.C . No. 42-00149-05506
Utah Copper Division

KENNECOTT MINERALS COMPANY1
UTAH COPPER DIVISION q
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Lashe r

Upon Petitioner 1 s motion for approval of a proposed
settlement of the two violations involved , and the same appearing
proper and in the full amount of the initial assessmente the
settlement is approved u
Respondent , if it has not previously done so 9 i s ordered to
pay to the Secretary of Labor within 30 days from the date hereof
the sum of $370 . 00 ($20.00 for Citation No. 2083588 and $350 .00
for Citation No. 2083589).

John A. Carlson

~~:t~r~a~t~i~~~~~~~--~~7

/~a

/Mic hael A. Lasher,
Administrative Law
Distribution:
Tobias Fritz, Esq., Office of the Solicitor , u. s. Department of
Labor, 911 Walnut Street, Room 2106, Kansas City, Missouri 64106
{Certified Mail)
James ·H. Barkley, Esq., Office of the Solicitor, u.s . Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
Colorado 80294 (Certified Mail)
Kent W. Winterhol ler, Esq., Parsons, Behle & Latimer, 185 s.
State Street, Suite 700, P.O. Box 11898, Salt Lake Cityu Utah
84147 (Certified Mail)
/blc

'732

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE. lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

~)
, niiy
. ,...,.,

1

0 1g"c
0 .J
.l

,

CIVIL PENALTY P ROCEEDING

SECRETARY OF LABOR,
MINE -SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No . VA 84- 37
A . C . No . 4 4-05141-0 3 503
No , 1 Tipple

v.
J.A.D . COAL COMPANY , INC . ,
Respondent
DECISI ON
Appearances :

Mark R. Malecki, Esq. , Office o f the Solicitor ,
U. S . Department o f Labor 1 Arlington v Virg inia ,
for Petitioner ;
Hu g h P . Cl ine , Esq. , Cline , McAf ee & Adki n s ,
No rton .• Vi r g inia , for Responde n t .

Before:

Judge Steffe y

Pursuant to orders issued on October 5, 1984, and January 22, 1985, hearings in the above- entitled proceeding were
held on November 8, 1984, and February 26, 1985, respectively ,
in Norton, Virginia, under section 105(d}, 30 u.s .c . § 815(d) ,
of the Federal Mine Safety and Health Act of 1977.
I rendere d
a bench decision during the second hearing, but before the
bench decision is reproduced as my final action in this proceeding, it is necessary that I deal with a procedural matter
which was raised at the second hearing.
Denial of Request for Continuance
The second hearing in this proceeding was scheduled to
commence at 9:00 a . m. on February 26, 1985, but at 9 : 00 a . m.
on that day, I did not convene the hearing because no one had
appeared in the hearing room to represent respondent. After
we had waited for about 10 minutes for respondent's counsel to
arrive, one of MSHA ' s secretaries in the building where the
hearing was being held handed me a telephone message which had
be~n received from the Norton, Vi:rg{nia, law -·office of respond ent's counsel.
The note read as follows:
"He [Mr. Carl E.
McAfee] was to be here for meeting but he is out of town.
His associate Mr. Kline cannot be here either so they are requesting a continuance. Pls. call Sandy Osborne if you have
any questions."

733

Several factors enter into my conclusion that the request
for continuance should be denied . When the first hearing was
convened on November 8 , 1984, Mr . Carl McAfee, who had signed
a l l the p l eadings and letters from respondent in the official
file with respect to this · proceeding, failed to appear at the
hearing, but an associate , Mr . Hugh P. Cline, in Mr . McAfee's
law firm , did appear at the hearing on respondent's behalf.
His first ~equest was that I delay the convening of the hearing until Mr . Woodard, respondent's vice president , could be
present because he had had trouble with his car or truck and
could not be present at 9:00 a . m.
I agreed to delay the hear ing until Mr. Woodard arrived with the result that the hearing
did not commence until 10 : 10 a.m.
After the hearing was convened ; Mr. Cli n e moved f or a
continuance on the ground that the petition f o r assessment of
civil penalty sought to obta in assessment of penalties fo r
only nine alleged violations , whereas MSHA' s inspectors h a d
cited a total of about 20 violations at the same t ime the
nine here involved \vere written . i"ir . Cline claimed ·tha t it.
would be tantamount to a denial of due process for respondent
to be required to hire a lawyer to defend it in two cases when
one would have been sufficient if MSHA had waited until a l l
the citations had been processed through MSHA 9 s assessment p rocedures before filing a p e t ition fo r assessment of ci vil p e nalty for only nine of the citations .
In response to Mr. Cline's request for a continuance on
the ground that this case did not include all violations which
had been cited on or about May 9, ~98.4, I read from a letter
to me from Mr . McAfee dated October 1 , 1984, in which he had
stated:
I am prepared to stipulate and agree that a violation
occurred at the Tipple of J.A.D. Coal Company of St.
Charles, Virginia , a~d there was a violation of 104a
of the regulatiops and assessment of appropriate fine
and penalty; however, I am not prepared to admit or
stipulate that there were approximately fifteen·or
twenty l04a violations .
I then pointed out to Mr. Cline that in my order set~ing
the case for hearing I had stated as follows :
The petition for assessment of civil pen~lty filed in
this proceeding seeks to have" penal ties assessed for
nine alleged violations of the mandatory health and
safety standards. For that reason, I am somewhat perplexed by the statement in the last paragraph of respondent's reply to the prehearing order because reference is there made to 15 or 20 alleged violations .

734

Mr. Cline agreed with my observation that the least
Mr. McAfee should have done in response to my hearing order
would have been to file a motion requesting consolidation of
the other alleged violations with the present case or a re quest that the hearing be continued until such time as the
status of the other alleged violations could be determined .
As an alternative to continuing the hearing which was
then in progress, I stated that the two inspectors who wrote
the nine citations involved in this proceeding were present
in the hearing room and I could see no reason why their direct testimony could not be introduced at this h e aring and
that I would return to Norton and hold a second hearing to
consider the remaining alleged violations a fter respondent
had received from MSHA a proposal for assessment of penal t i es
with respect to the remaining citations .
Mr. Cline said he could not waive his objection to pro ceeding with the other alleged violations still pending , but
that I had suggested " an excellent alternative ~ (Tr. 1 1 ) .
Therefore, the Secretary ' s counsel presented t\vo inspectors
who testified in support of the nine violations alleged in
this proceeding and Mr. Cline cross-examined them (Tr . 19-83) .
Mr. Cline at first stated that he would p refer to vlait until
MSHA had filed a petition fo r assessment as :to the remaini n g
alleged violations before p resenting any evide nce {T r·. 84 ) .
When I pointed out that Mr . Cline might find that h i s c lient
did not protest the remaining alleged violations which would
have the result of preventing them from ever coming before
the Commission, he said that he would present Mr. Woodard
"briefly" as a witness (Tr. 84).
The time was then about 12:45 p . m. and I suggested thaJc
we have a luncheon recess before receiving respondent's evi dence. An off-the-record discussion was then held during
which Mr . Cline again exp~essed a preference for not putting
on any evidence because he apparently had other commitments
after lunch although my order providing for hearing had specifically stated on page one that "each attorney should arrange his schedule so that he has a full day to devote to
the completion of the hearing."
It was then agreed that respondent would waive the presentation . of any evidence if i t
should be found that respondent had not contested the penalties proposed by MSHA with respect to the remaining citations
which had been written during the same inspec~ion which resulted in issuance of the nine citations involved in this
proceeding .
The following colloquy then occurred (Tr. 85) :
JUDGE STEFFEY :
During · an off the record discussion Mr. Cline indicated that his client would
not put on additional testimony as to any of the

735

nine violations that we have discussed today, and if
the subsequent ones which were written at the same
time as these go to a hearing before me he will put
on a witness or witnesses pertaining to these nine
violations. However if the other violations are
settled by J.A.D. Coal Company ' s paying the proposed
penalty so that no additiona l hearing is required as
to the additional citations, Mr. Cline has indicated
that I may issue a decision based on the testimony
which has now been given by the government.
MR. CLINE: Judge, I believe you told me that 1 s
what you would do .
JUDGE STEFFEY:
that's all right .
MR. CLINE :

But I want y our agreement ·that:

Yes.

JUDGE STEFFEY : Then this proceeding is concluded
unless we have to have an additional one i.vhen the
other matters come before Mr. Woodard and he decides
whether he wants a hearing on them .
Despite the arrangement agreed upon by !Vir . Cl i ne f or pres ~·
entation of evidence only if respondent requested that a hear ing be held with respect to violations in addition to the nine
involved in this proceeding, Mr. McAfee subsequently sent to
me a letter in which he revised his reply to the prehearing
order issued in this proceeding to state that he wished to
present two witnesses instead of three as originally anticipated and that the time required for presenting their testimony would be 2 hours instead of the 45 minutes previous ly indicated.
The letter was postmarked on November 15 , 1984,
which was 7 days after the first hearing had· been held on
November 8 , 1984.
Thereafter counsel for the Secretary filed on DecPmber 7,
1984, a letter in which he stated as follows:
In the above - captioned matter nine 104(a) citations
were contested at hearing in Nort0n, Virginia, on
November 8, 1984 .
Discussions indicated that some
twelve other citations were written by the inspec tors at a time contemporaneou_§ with the n.ine subject to hearing . Counsel for Respondent indicated
that he wished to present a defense common to all
twenty-one citations and your Honor agreed to reconvene the hearing once the other citations were
before your office .

736

Please be advised that upon my inquiry it was found
that Mine Safety and Health Administration never received a Notice of Contest from the respondent in
regard to the othe r twelve citations.
It presently
appears, then, that the Office of Administrative Law
Judges does not and will not have jurisdiction over
the other twelve citations. Accordingly, the hear~
ing should be reconvened only to hear the def e nse to
the nine pending citations.
Although I was of the opinion that Mr . Cline had waived
the presentation of evidence with respect to the nine viola tions involved in this case unless it turned out that r espondent had requested a hear i ng on the other 12 alleged v iolat i ons ,
I concluded, for two reasons , that the h earing should be re convened so that responden t could present evidence as to the
nine violations invo lved in this p roceed ing . First r the
letter quoted above f rom counsel f or the Secreta r y ind icated
that h e had n o o bjections to my re conve n ing the h e ar i ng for
the purpose of allowing responde nt to p re sent e vide nce a s to
the nine violations involved in this proceeding .
Se cond , it
appeared that respondent's counsel had reevaluated h i s case
and had mailed the letter on November 1 5 , 198 4, to advise me
that he was expecting me to r e ~onv ene t he hearing so t h a t he
could i ntroduce evidence p ertaining to t h e n ine alleg e d
violations involved i n thi s p r oce eding.
For the foregoing reasons, I issued on January 22, 1985,
an order providing for the hearing to be reconvened on February 26, 1985, in Norton, Virginia. The order explained that
respondent had failed to contest MSHA ' s proposal for a penalty with respect to the other 12 violations and that the hearing was being reconvened on February 26 "for the sole purpose
of permitting respondent to present evidence with respect to
the nine violations as to which counsel for --·the Secretary introduced evidence on Novemper 8, 1984" . A return receipt in
the official file sho~s that Mr. McAfee's office received a
copy of the order on January 2~, 1985 . . Therefore, respondent ' s
counsel had 30 days' notice that the hearing would be reconve ned
on February 26, 1985, for the sole purpose of allowing respondent
to present evidence . Moreover;-the hearing was sche duled to
be held in the same town in which Mr . McAfee and Mr . Cline
have their law office .
It is difficult to imagine how a
respondent could be given more adequate notice of a hearing
or be afforded a more convenient hear~ng site than was provided
by my order issued January 22, 1985.
Exhibit 1 0 in this proceeding indicates that Mr. McAfee
is respondent's president. Mr. Cline stated at the first
hearing that he had had a conference with Mr. McAfee prior to
appearing before me on November 8, 1984, to represent respondent (Tr. 8). It is difficult for me to understand why

73!7

Mr. AcAfee would have led Mr . Cline to believe that the remaining 12 violations cited by the inspectors in early May of 1984
would ever be the subject of a proceeding before the Commission. ·
According to MSHA's Civil Penalty Processing Unit, those 12 al leged violations were the subject of Assessment Control Nos .
3502, 3504 , 3505, and 3506. All of those proposed assessments
were sent to respondent in June or July of 1984. Respondent
did not protest any of those proposed assessments and all of
them became final orders under section 105(a) of the Act in July
or August of 1984. Therefore, when Mr. Cline appeared at the
hearing before me on November 8, 1984, and moved for a continuance because there were allegedly 12 other violations which
might subsequently come before me or some other judge for hearing and argued that it was a denial of due process for me to
hold repetitious hearings for violations which were issued at
the same time, he should have been advised by Mr . McAfee , respondent 's president, or Mr. Woodard , respondent 1 s vice president, that the remaining 12 violations could never come before
me or any other judge because of respondent 's failure to file
a notice of contest regarding the penalties proposed by MSHA
with respect to the other 12 violations.
By asking his law partner to represent respondent at the
first hearing, Mr . McAfee was able to raise frivolous issues
about the Secretary's fai l ure to include all violations in a
single proceeding which could not have been raised by Mr . McAfee
if he had personally represented his company because he would
have been unable to profess ignorance, as his partner in good
faith did, with respect to the remaining 12 violations which
are not a part of this proceeding.
In any event , Mr . McAfee
undoubedly knew prior to the morning of February 26, 1985, that
he would be unable to appear at the hearing to represent his
company. The least he should have done, therefore, would have
been to request a continuance before the Secretary's counsel
and a judge had traveled to Norton, Virginia; to convene a
hearing for respondent's sole benefit.
As I have indicated above on page four of this decision,
Mr. Cline had already waived the presentation of evidence with
respect to the nine violations in the event it developed that
respondent had not filed a notice of contest with respect to
the remaining 12 alleged violations. Mr. Cline's realization
that he had waived presentation of evidence as to the nine
violations here involved may have caused him to believe that
it would be inappropriate for him to represent . respondent at
the reconvened hearing. ~r. Cline-had also stipulated at the
first hearing that all of the factual statements made in the
inspectors' citations were correct (Tr. 12) . That stipulation
also probably contributed to Mr. Cline's lack of willingness
to appear at the reconvened hearing because there is little
that a respondent can present in its own defense in a civil
penalty proceeding after it has stipulated that the facts
stated by the inspectors in their citations are correct.

738

The facts which I have given above show that Mr . McAfee
was afforded two opportunities for presenting evidence in this
proceeding and failed to take advantage of either one of them .
I do not believe that Mr . McAfee has shown good cause for being
given a third opportunity to present evidence and there is no
reasoh to believe that he would appear at a third hearing even
if one were to be scheduled .
Therefore, the order accompanying
this decision will deny respondent ' s request for continuance
made in a note delivered to me on February 26, 1985, by one of
MSHA's secretaries.
The Commission issued its decision in Little Sandy Coal
Sales, Inc., 7 FMSHRC 313 (1985}, after I had finished
draft1ng this decision, but I do not think that denial of
respondent ' s request for a continuance in this case is in
conflict with the Commission's holding in the Little Sandy
case.
In that case, the Commission reversed a judge's
ruling to the effect that Little Sandy's representative was
not entitled to cross-examine MSHA's witness because of the
representativers failure to appear at the hearing. Little
Sandy ~ s representative, however, had called the judge's
secretary the day before the hearing was held to state that
he was too ill to attend the hearing.
Therefore, in the
Little Sandy case, the judge at least knew before convening
the hear1ng that respondent 7 s representative did not plan to
attend the hearing .
In this case, respondent's counsel had already crossexamined both of MSHA's witnesses at the first hearing. The
second hearing was held solely to permit respondent to
introduce a direct case with respect to t.he same citations
which were the subject of the testimony introduced by the
Secretary's counsel at the first hearing. Moreover, in this
case, respondent's . counsel did not call me ·o r my secretary
prior to the hearing to aqvise me that he could not be
present at the hearin.g. and waited until after the time had
passed for the hearing. to commence before sending me a note
by one of MSHA's s~cretaries asking for a continuance.
While the note indicated that Mr. McAfee "is out of town"
the note, as to Mr. Cline, who had represented respondent at
the first hearing, simply stated that _he "cannot be here
either".
Additionally, in the Little Sandy case, the owner was
proceeding without assistance of counsel, whereas in this case,
Mr. McAfee, respondent's president, is an attorney who has a
professional obligation to ask for continuances in a timely
manner so as to avoid the inconvenience and expense which resulted from the untimely request for continuance made in this
proceeding .

739

Respondent's Claims of Discriminatory Treatment by USHA
At the commencement of the first hearing, counsel for
respondent made a motion for dismissal of the Secretary's
petition for assessment of civil penalty for the reason
given below (Tr. 4):
Furthermore we move that all charges be dismissed
by reason of the violation of equal protection under
the constitution; that this is a discriminatory inspection, we can show by evidence, that Your Honor probably
well knows, if not I have no objection to telling you
that these inspectors were not permitted to inspect
this tipple for some t\.'70 years by reason that there
\..,as a court action that ruled in our Western District.
of Virginia that the Mine Safety and Health Act did
not apply to tipples, and a court order in federal
court was entered to that effect , and being law
abiding citizens they abided by that , and then the
court reversed its decision and said ·tipple s were
under the jurisdiction of MSHA, and of course we
abided by that. And as soon as that was lifted vJe had
a discriminatory inspection, and we move that it be
dismissed for that reason .
***
It was not clear from the above argument just \•ThaJc was
discriminatory about the inspection of respondent t s tipple
until respondent's counsel cross~examined the two inspectors
who testified in support of the citations which they had
written (Tr. 31-33; 80-81). That cross-examination shows
that respondent was under the belief that MSHA would conduct
a preliminary "walk-through" of the tipple and informally
advise respondent as to the requirements of the regulations
before conducting an inspection which would result in the
writing of actual citation~ alleging violations -of the
mandatory health and ~afety standards (Tr. 33). Both of
the inspectors stated that when a new facility has been
constructed and the prospective operator of that facility
requests HSHA to make a · "walk-through" before any coal is
processed, that MSHA will make that kind of examination,
but both inspectors stated that respondent's tipple had
been processing coal before the inspection here involved
was made and that MSHA does not perform "walk-through"
inspections in such circumstances (T~! 31; 80).
'·

The above references in the transcript show that respondent is claiming that the inspection in this instance was discriminatory because respondent's ·tipple was not made the subject
of a friendly walk-through inspection, whereas other operators

740

have received such advisory inspections (Tr . 33) .
Respondent ' s
counsel at no time mentioned or asked about any other specific
operator who has received a friendly advisory inspection .
Consequently , there are no facts in the record to support a
finding that MSHA treated respondent any differently than it
has any other tipple operator who has been actively processing
coal prior to being inspected by MSHA.
Moreover, it should be noted that section l03(a) of the Act
specifically states that "[i]n carrying out the requirements
of this subsection, no advance notice of an inspection shall be
prov ided to any person , except that in carrying out the requirements of clauses (1) and (2) of this subsection, the Secretary
of Health , Education, and Welfare may give advance notice of
inspections". The legislative history clearly shows that Congress
did not intend for the Secretary of Labor ; or any representative
of the Secretary of Labor, to give advance notice of an inspection.
The Joint Explanatory Statement of the Committee of Conference
explained the provisions of section l03(a} as follows : 1/
The Senate b ill prohibited advance notice of any
inspection conducted by the Secretary of Labor
irrespective of the purpose. The Senate bill
did permit the-HEW Secretary to give advance notice
of inspections or investigations conducted for
the purpose of obtaining or disseminating information or for the development of standards. [Emphasis
supplied.]

The conference substitute conforms to the
Senate bill, with an a~endment to clarify the fact
that whil e the Secretary of Health, Education, and
Welfare has authority to enter the mines , he has
no enforcement r~sponsibilities.
,.
Section 110 (e) o! the Act provides as follows: _" Unless
otherwise authorized by this Act, any person who gives advance
notice of any inspection to be conducted under this Act shal l,
upon conviction, be punished by a fine of not more than $1,000
or by imprisonment for 'not more than Six months, or both."

1/ CONFERENCE REP. NO. 95-41, 95th Cong., 1st Scss. 44
(1977) , reprinted in LEGISLATIVE HISTORY OF THE FEDERAL
tUNE SAFETY AND HEALTH ACT aF 1977, at 132 2 (1978) .

741

In view of the prohibition of advance notice set forth
in section 103(a) , it appears inappropriate for respondent
to argue that it ought to have been given advance notice
before an inspection was made at its tipple, especially
since respondent's president had signed a stipulation
agreeing that MSHA cou l d commence making inspections at its
tipple (Exh . 10). The former Board of Mine Operations
Appeals long ago held that operators are conclusively presumed to know what the mandatory health and safety standards
are. Freeman Coal Mining Co . , 3 IBMA 434, 422 (1974}; North
American Coal Corp . , 3 IBMA 515 (1974) . The Board·' s holding
1s especially pertinent in the case of a respondent whose
president is a lawyer . There is nothing in the record to
show that respondent's tipple was subjected to a discriminatory investigation in the first instance and there is doubt
that respondent has any right to claim that it would be
entitled to a "friendly" advisory inspection i n the second
instance, even if its tipple had been new r which doe s not
appear to be the case {Tr . 80-81) .
In the circumstances described above , I find that there
is no merit to respondent's claim that the citations here
involved were issued during a discriminatory inspection .
Th e
order accompanying this decision will deny re_spondent c s
request t h at the petition f or assessment o f ~ivil p enalty
be dismissed b ecause of MSHA ' s alleged di scriminatory conduct
in making the inspection.
Decision on the Merits
The order providing for the first hearing in this proceeding specified that I would render a decision at the
hearing with respect to each of the respective alleged
violations as soon :as the parties had completed their presentations of evidence. · I was --unable to render a bench decision
at the first hearing because I ruled that I would postpone
deciding the issue~ o~· the merits until it could be determined
whether a further ~ear~ng would be required with respect to
the other 12 violations which have already been discussed at
length in the first part of this decision (Tr . 10).
At the second hearing, after I had determi ned that
respondent ' s motion for a continuance should be denied, I
rendered a bench decision with respect to th~. nine violations
which are the subject of the petit1on for assessment of c i vil
penalty filed in this proceeding . As my order providing for
hearing stated, the issues to be considered in a civil penalty

742

proceeding are whether any violations of the mandatory health
and safety standards occurred and, if so, what penalties
should be assessed, based on the six criteria set forth in
section llO(i) of the Act. The substance of my bench
decision follows (Tr. 94-109) :
Counsel for respondent stipulated that the factual statements in all of the citations were correct, but that he would
not stipulate as to some of the six criteria, such as negligence
and gravity (Tr . 12). Subsequently, counsel for the parties
stipulated to four of the six criteria, specifically -that
respondent abated all of the violations within the time provided by the inspectors , that respondent is a small operator
-which processes an average of about 750 tons of coal per day ,
that respondent has not been cited for any violations during
the 24- month period preceding the writing of the citations
involved in this proceeding (Tr. 28), and that payment of
penalties will not cause respondent to discontinue in business
(Tr. 30) . Consequently; the evidence presented by counsel for
the Secretary wa s limited to testimony p ertaining to the
remaining two criteria of negligence and g ravity.
The two inspectors who wrote the citations involved \vent
to respondent's tipple on the same day . One ~f the inspectors
had received specialized training in electrical installations
and equipment , whereas the other inspector did not have such
specialized training. The inspector without specialized
electrical training wrote all of the citations pertaining to
safety in general, while the electrical inspector wrote the
citations pertaining to failure to maintain electrical equipment in a safe operating condition. Both inspectors , however,
had examined the entire plant. Therefore, the electrical
inspector testified about the negligence and gravity associated
with the electrical violations which he personally cited as well
as to the negligenCe and gravity of the violations which \vere
cited by the .other inspector. My findings as to negligence and
gravity are based on the testimony presented by both inspectors.
~1y transcript refer.ence to both inspectors' testimony will make
it a simple matter ~ for "anyone reading my decision to check the
testimony and to determine whether my findings are supported
by the record.
A violation of 30 C.P.R. § 77."1713(c) was alleged in
Citation No. 2155278, or Exhibit 1. .Section ?7.1713(c)
requires the results of daily insp·ections for · hazardous conditions to be entered in a book kept for that purpose. Respondent did not have a book available for that purpose and was
not recording the results of the -inspections, assuming that
they were being made.
The types of hazards which might be
noticed during an inspection for hazardous conditions would
include such things as impediments to safe walking, such as

743

coal accumulations on walkways, the lack of guards along
elevated walkways or failure to guard moving machine parts
where employees are required to work. Failure of the person
performing the inspection to record the hazards in a book
would mean that no place would exist where another person
could determine whether hazardous conditions existed in the
plant. Failure to make such entries could also result in
a failure to eliminate the hazards because if the person
who makes the examinations for hazardous conditions is not
also responsible for their correction, he might forget to
inform a supervisor that the hazards exist , so that the
supervisor could have the hazards eliminated (Tr. 24-26~ 59).
As I have noted above, stipulations have already been
made with respect to the four criteria of the size of
respondent's business, history of previous violations ,
respondent ' s good- fait h effort to achieve rapid compliance 1
and the fact that payment of penalties will not cause
respondent to discontinue in business . The Commission he ld
in Sellersburg Stone Co. , 5 FMSHRC 287 (1983) , aff :d, 736
F . 2d 1147 (7th Cir. 1984) and in U. S. Steel Mining Co. r
6 FMSHRC 1148 (1984), that its judges are not bound by the
Secretary's assessment procedures described in Part 100 of
Title 30 of the Code of Federal Regulations in assessing
.penalties. Therefore 1 the penalties which :i: ·shall herein-·
after assess in this proceeding will be based on t he s ix
criteria listed in section 110 (i) of the Act , in ligi . - of
the evidence presented by the parties in this proceeding .
The first criterion which should be examined is the
size of respondent's business. Respondent has only two
employees working at its preparation plant and processes
only 750 tons of coal on an average daily basis. In such
circumstances, penalties in a very low range of magnitude
should be assessed ·to the extent that they are based on the
size of respondent ···s !;>usiness.
Another important· consider.ation is the criterion of
history of previous violations.
Respondent had not been
cited for any violations during the 24~month period preceding
the writing of the citations which .are involved in this
proceeding. Counsel for respondent has indicated that a
court proceeding initiated by respondent resulted in no
inspections being made of respondent~s plant for about
2 years. Consequently, it may be-~hat violations existed at
respondent's plant during the 24 months preceding the writing
of the instant citations, but regardless of why no violations
were cited, it is a fact that there is no history of previous
violations to be considered. For that reason, no portion of
the penalties will be attributed to the criterion of
respondent's history of previous violations.

744

Respondent ' s cross- examination elicited from both
inspectors many statements to the effect that respondent
was cooperative in trying to correct all of the violations
immediately after they were cited . The inspectors have
agreed that respondent began working on abatement of the
violations as soon as they were cited, but not all of them
were corrected by the second day of the inspection and it
was ne~essary for the inspectors to extend the time for
abatement with respect to some of the violations (Tr. 50; 54).
It has always been my practice to increase a penalty
by some amount if an operator fails to show a good- faith
effort to abate the violation and to reduce the penalty if an
operator demonstrates an unusual effort to achieve compliance ,
such as shutting down other operations so as to bring additional employees into a cited area to correct conditions which
have not been the result of a withdrawa l order which would
have closed down a mine or portion of a mine in any event.
In this case , the two employees who normally worked at the
plant apparentl y began to correct the violations instead of
processing coal, and that is what normally happens.
Therefore, I believe that respondent made a good-faith normal
effort to achieve compliance . When that occurs , I neither
increase nor reduce any of the penalties under the criterion
·of good-faith abatement .
The ~ Jurth criterion as to which the parties stipulated
is that the payment of penalties will not cause respondent
to discontinue in business . Therefore , it is not necessary
to reduce any of the penalties upon a finding that respondent
is in dire fi n ancial condition .
The discussion above shows that the penalties in this
case will primarily be based on the three criteria of the
size of respondent~s busi~ess, negligence, and gravity .
As to the violation o£ se~tion 77 . 1713(c) discussed above,
there is no doubt but-that the failure to have a book for
recording the results 'of inspections for hazardous conditions was associated w±th a high degre~ of negligence. As
previously indicated above, the former Board of Mine Operations Appeals held in Freeman Coal Mining Co., 3 IBMA 434
(1974), that an operator is conclusively presumed to know
what the mandatory health and s afety standards are . Consequently, a penalty of $30 should be ~ssessed under the
criterion of negligence.
I would ··assess a mtich larger
penalty except for the fact that I am bearing in mind throughout this decision that a sma ll operator is involved.
The inspectors found coal accumulations on one elevated
walkway. They considered those accumulations to be a stumbling

745

hazard.
If the person making the daily examinations for
hazardous conditions had written in a book every day that
he had observed that hazardous condition on the walkway,
it would have impressed him with the importance of correcting
that hazard if he also had the responsibility of correcting
any hazards that he observed during his inspections.
If a
supervisor or other person was responsible for correcting
the dangerous condition, that person would have been more
likely to take action to clean up the coal by seeing the
hazard noted in a book which he read each day.
Consequently,
the violation was moderately serious and a penalty of $20
should be assessed under the criterion of gravity, making a
total penalty of $50 appropriate for the violation of section
77.1713{c).

A violation very similar to the one discussed above was
alleged in Exhibit 2 which is Citation No. 2278321 alleging
a violation of section 77.502. The pertinent portion of
section 77.502 here involved requires the results of examinations of electrical equipment to be recorded in a book kept
for that purpose. The citation alleges that respondent was
failing to record the results of electrical inspections
because no book was available for making such entries. The
types of deficiencies which should be record~d would include
·accumulations of coal dust on electrical components and
broken electrical conduits which might result in a fire .
Failure to record the existence of such deficiencies might
result in their continuance without being remedied (Tr. 60 - 61) .
I have already discussed the six criteria in connection
with the previous violation of section 77.1713(c) which also
pertained to the failure to record hazards in a book kept
for that purpose. TheAevidence supports similar findings
as to negligence a~d gravity with respect to the instant
violation of section 77.502, namely, that the violation was
associated with a high· degree of negligence and was moderately
serious. Therefore, ~penalty of $50 -should be assessed for
the violation of s$ction 77.502.
Two violations of section 77 . 1710(e) were alleged in
Exhibits 3 and 4 which are Citation Nos. 2155279 and 2155280 .
Section 77 . 1710(e) requires employees in surface work areas
to wear suitable protective footwear.
Each of the citations
alleged that an employee was not wearing prot~ctive footwear
in the form of hard toed shoes. Each employee \vas exposed to
the possibility of having heavy tools or pieces of coal up
to 6 inches in size drop on his foot (Tr. 37 - 38; 62- 64) .
Failure to wear hardtoed shoes could result in injuries
ranging from a bruise to a broken toe.

746

The evidence supports a finding that the violations
were associated with a high degree of negligence because
respondent should have made certain that its employees were
wearing proper protective shoes . Consequently , a penalty
of $30 will be assessed for each violation under the
criterion of negligence. The violations were relatively
nonserious because the employees were not likely to suffer
greater injuries than bruised or broken toes . While such
injuries are painful, they are not life threatening.
Consequently a penalty of $10 will be assessed under the
criterion of gravity, making a total penalty of $40 ~or
each violation appropriate.
A violation of section 77 . 410 was alleged in Exhibit
5 which is Citation No . 2282283 . That section requires
trucks and other mobile equip ment to be equip ped with an
adequate automatic warning device whic h wi l l qive an audibl e
alarm when the equipment · is put in reverse . The ci t ation
stated that a tru ck being used to hau l coal from a stock pile to the tipple was not equipped with the r e q ui r ed
back- up alarm. Coal was dumped into the truck with an
endloader which was operated by the same person who drove
the truck.
Therefore, the truck was not normally used in a
manner which would place a second person behind the truck
when it was being backed up . As one of t.h e inspector s
pointed out, however 1 there are two employe es working a t
the plant and one o f them i s working at the tipple when the
other employee backs a truck to the tipple for the purpose
of unloading coal .
Conse quently, it would be possible for
the driver of the truck to run over and injure another
person because of the lack of an adequate back-up alarm
(Tr. 41 - 43; 6 5- 66) •
Here again the violation was associated with a high
degree of negligence because respondent either knew or
should have known that·. back- up alarms are required on all
such mobile equipment: The violation ' ·· hmvever , was relatively
nonserious in the circumstances because it would have. been
very unusual for anyone. to be on the ground behind the truck
when it was backing up . Of course, it is that rare occasion
when someone might be .behind the truck when it is being used
in reverse gear that makes the back-up· alarm a vital consideration if that rare instance does occur. Therefore, I think
that a penalty of $30 is appropriate under the criterion of
negligence and that a penalty of $l0 · ~hould be assessed under
the criterion of gravity, making a total penalty of $40 for
this violation of section 77.410.

747

Citation No . 2282284 , which is Exhibit 6 , alleged that
the same truck discussed in the previous citation was violating section 77.1109(c) (1) which requires mobile equipment
such as trucks to be equipped with at least one portable
fire extinguisher. The truck used to haul coal from the
stockpiles to the tipple \vas not provided with a fire extinguisher. Fires may start in a truck because of a short
circuit in the wiring or as a result of a person dropping a
cigarette on flammable materials. The inspector stated that
the driver of the truck could have obtained a fire extinguisher
in a building located about 100 feet from the one stockpile,
but that the truck might be farther away from that fire
extinguisher if it were · being used at another stockpile farther
from the place it was being used when the citation was written
( Tr • 4 4-4 6) •
The Commission held in Puerto Rican Cement Co ., Inc .1
4 FMSHRC 997 (1982) ~ that hav1ng a f1re ext1ngu1sher on a
wall 100 feet away f rom a piece of mobile equipment is not
a satisfactory alte rnative f or being req uired to hav e the
fire extinguisher available on the mobile equipment because
additional time is required to obtain an extinguisher from
a nearby place. An electrical fire expands rapidly once
i t starts and ability to put out the fire depends upon having
t he fire extinguisher close at hand and ready for use . Theref ore , I find that there was a high degree of neglig ence
assoc i ated with fai l ure to have a fire extinguisher on the
truck. The evidence does not show that a fire was likely to
occur and it is improbable that a fire would have exposed
the driver of the truck to serious injury because , in most
instances, he would be able to jump out of the truck if he
should find himself unable to extinguish any fire that might
occur (Tr. 44 - 45).
The discussion above ~upports a finding that there was
a high degree of negli~ence associated with the violation
and that it was relatively nonserious in the circumstances
which prevailed when the citation was written. Therefore , a
penalty of $30 will be assessed under the criterion of negli gence and $10 under the criterion of gravity for a total
penalty of $40 for the violation of ' section 77.1109(c) (1) .
Citation No. 2282285, which is Exhibit 7, alleged a
violation of section 77.205(b). That - section .requires that
travelways and platforms where persons are required to travel
or work are to be kept clear of all extraneous materials and
other stumbling or slipping hazards . The citation states
that the travelway leading to the head roller of the No . 5
belt was completely covered with loose coal . The walkway
was constructed of steel and had toeboards about 4 inches in

748

height and a single hand railing about 42 inches above the
walkway. The coal accumulations were deep enough to be
even with the toeboard and the inspector had to walk on
the accumulations in order to check the motor size and
related components on the electrical system. The walk-v1ay
was constructed at an angle so that its lower end was about
8 feet above ground level and its upper end was about
12 feet from ground level. If a person should stumble in
the coal and fall through or over the hand railing, h e
could suffer minor injuries or death, depending on how he
landed on the concrete surface below the \llalkway . The
inspector believed that the coal had been in existence for
a considerable period o f time because coal is wet when it
first comes from the mine ~ but the coal accumulations were
dry. An examiner would have to use the 'l:valkway at l east
once a day (Tr. 46-48 ; 66-70) .
There was a high deg ree of neg lig ence a ssociated with
this violation because the coal a ccumu l ations appeared to
have been in e x istence for several da~s , but had not b e e n
cleaned up. The violation was serious because it exposed
an employee to the possibility of a f a l l which might have
resulted in serious injury or .death.
Consequently a penalty
of $40 will be assessed under the criterion 9 f negl igen ce
and a penalty of $50 wil l b e asse ssed under ..t he cr i terion
of gravity, for a total p enalty o f $90 f o r t h i s v io l ati on
of section 77 . 205(b).
Citation No. 2278322, which is Exhibit 8, alleged a
violation of section 77 . 202 which prohibits allowing coal
dust to accumulate in dangerous amounts on structures or
enclosures . The citation stated that dangerous accumulations of float coal dust ranging in depths of from 1/8 to
1/2 inch were present inside the enclosures - of .the motor
control center, the combin.ation AC-DC magnet controllers
and othe~ related electrical units located inside the motor
control room. The motor control center and other units
were energized with 480-volt, three-ph~se power, and - contained relays and other arcing components .
The inspector who wrote the citation estimated that
the float coal dust had been accumulating for 6 months or
longer than that. The dust had accumulated not only in
the compartment, but was also lying Dn the circuit breaker,
the wiring, and all of the components . A person has to
enter the motor control center to push a button to start
and to stop the equipment. Even when the equipment is
operating under normal conditions, there is an arcing

749

effect when machinery is energized and deenergized.
If
equipment is deenergized under a full load, which occurs
when a belt is overloading, the extent of the arcing is
increased. Such arcing can cause an ignition to occur
which in turn may be propagated throughout all the electrical compartments . Such an ignition could result in anything
from a minor burn to serious burns or death (Tr. 70 - 74) .
The evidence discussed above supports a finding that
respondent was extremely negligent in allowing float coal
dust to accumulate to the extent described by the . inspector.
The violation was very serious because an ignition hazard
existed which could have caused a fire at any time.
Such
a fire could have resulted in serious burns or death of the
person \vho operated the controls.
In such circumstances ,
a penalty of $75 should be assessed under the criterion of
negligence and a penalty of $75 should be assessed under
the criterion of gravity for a total penalty of $150 for
the violation of section 77.202.
Citation No. 2278323, which is Exhibit 9, allege s a
violation of section 77.506-1 which requires operators to
use devices for protection of short circuit or overload
conforming to the National Electric Code . The citation
stated that a 480-volt control circuit for the No. 8 be l t
controller was not provided with a device conforming with
the minimum standards of the National Electric Code because
the fuse had blown and had been wrapped in aluminum foil.
The inspector stated that putting foil around the fuse
destroyed the ·design of the fuse and allmved an unknown
amount of amperage to pass through the circuit with relatively no control as to what the safe limits are . When an
overload occurs, in such circumstances, the--insulation on
the conductors begins to melt and that causes damaqe · to
other conductors in the general vicinity so that a possible
fire may occur.
If arfire should occur , its results could
be anything from a minor burn to.death because the float
coal dust referred to in connection with the previous violation was present (Tr. 75-77).
There was an extremely high degree of negligence
associated with the violation of section 77.506-1 because
respondent had deliberately wrapped foi l around the fuse
with the result that its short circu~t and overload protection had been destroyed. The violation was not quite
as serious as the previous violation because the belt in
question was not being used at the time the citation was
written and the belt is used only on an intermittent basis.

750

Therefore, the likelihood of a fire or explosion was reduced
as compared with the previous violation.
In such circumstances, a penalty of $75 should be assessed under the
criterion of negligence and a penalty of $25 should be
assessed under the criterion of gravity for a total penaltv
of $100 for the violation of section 77.506-1.
WHEREFORE, it is ordered:
(A} The request for continuance contained in a note
handed to me at the hearing reconvened on February 26·, 1985,
by one of MSHA's secretaries is denied.
(B) Respondent's motion for dismissal of the petition
for assessment of civil penalty on the ground that the
inspection resulting in the alleged violations here involved
was discriminatory is denied .
J.A . D. Coal Company, In c. ~ within 30 day s from the
(C)
date of this decision, shall pay civil penal ties totaling
$600.00 which are allocated to the respective viol~tions as
folluws:
Citation No .
Citation No .
Citation No .
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.
Citation No.

2155278
2155279
2155280
2278321
2278322
2278323
2282283
2282284
2282285

5/9/84 §
5/9/8 4 §
5/9/84 §
5/9/84 §
5/9/84 §
5/9/84 §
5/9/84 §
5/9/84 §
5/9/84 §

.

77 . 1713(c) .
77 ol710(e ) o
77 . 1710(e) .
77.502.
77.202.
77. 506-1.
77.410.
77.1109(c) (1}
77.205 (b)..

0

.. .. . .
0

..

.
. ..

$

50 . 00
4 0 . 00
4 0 . 00
50.00
150.00
100.00
40.00
40.00
90.00

Total Civil Penalties
Assessed in
,
This Proceeding
. .

. . . . . . . . . . . . . $ 600.00
~e.oi~.

Richard C. Steff~~pr~
Adm~nistrative Law Judge

751

..... ·

Distribution:
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department of Labor, Room 1237A, 4015 Wilson Boulevard, Arlington ,
VA 22203 {Certified Mail)
Carl E. McAfee, Esq., and Hugh P. Cline, Esq., Cline, McAfee &
Adkins, Professional Arts Building, 1022 Park Avenue, NW,
Norton, VA 24273-0698
(Certified Mail)

/ejp

752

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW J UDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. PENN 82 - 91 .
A.C. No . 36- 03247-0302 1
Cooper No . 2 Prep . Plant

v.
BRADFORD COAL COMPANY , INC .,
Respondent

ORDER OF DISMISSAL
Before :

Judge Fauver

An Order to Show Cause was entered on April 22 , 198 5,
because o f Petitioner ' s long and unexplained delay and
failur e t o file a post-hearing brief .
Petitioner's Response to Order to Show Cause , filed
on May 13, 1985, reflects a decision not to file a brief in
this case. Such position amounts to a failure of prosecution
of his case by failing to present his contentions , arguments,
reliance upon and references to t he eviden c e , and proposals
for specific findings , conclusions , and penalty with the
reasons therefor .
WrlEREFORE I T IS ORDERED that this proceeding is DISMISSED
for want of prosecution after the evidentiary h earing .

WA~~
~t/&1William Fauver
Administrative Law J u dge
Distribution:

u.s.

Joseph T. Crawford , Esq . ,
Department of Labor, Office
of the Solicitor , 3535 Market Street , Philadelphia, Pennsylvania
19104 (Certified Mail)
Donald W. Zimmerman , Personnel Manager , Bradford Coal Company ,
Inc ., Bigler, Pennsylvania 16825 .(Certfied Mail)

kg

7 53

a

~lAY 2 198S

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 2 3 1985
LOCAL UNION 7950, DISTRICT
2 8 ·, UNITED MINE WORKERS
OF M1ERICA,
Complainant

COMPENSATIOt~

PROCEEDING

Docket No . VA 84 - 47-C
No . 1 Mine

v.
FOX TEN MINING CORPORATION ,
Respondent

0
0

.
0

ORDER OF DEFAULT
Before:

Judge Kennedy

The operator having failed to SHOW CAUSE WHY i t s hou l d
not be deemed in DEFAULT o f its settlement a g reement of
February 26, 1985, i t is ORDERED that said operator b e , and
hereby is, determined to be in DEFAULT and to pay FORTHWITH
the full amount of the settlement AGREED UPON, to wit
$9,084 . 00.
.
It is FURTHER ORDERED that for the reasons set forth
in counsel ' s letter to complainant of May 3, 1985, the ORDER
TO SHOW CAUSE as to them be, and hereby is, DISCHARGED.
Finally, it is DIRECTED that t
the trial judge ' s final dispositio

s order be treated as
this matter .

Joseph B. Kenne y
Administrative Law
Distribution:
J0yce A. Ranula , Legal Assistant, and Mary Lu Jordan , Esq.,
UMWA, 900 15th St., N.W., ~\lashington, DC 20.005
(Certified
Mail)
Carl E . McAfee, Esq ., Cline, McAfee & Adkins, Professional
Arts Bldg., 1022 Park Ave ., N. W. , Norton, VA 24273-0698
(Certified Mail)
/ejp

754

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 2 3 1985
ALBERT R . CROSS,
Contestant

CONTEST PROCEEDING
Doclcet No . WEVA 84-145-R
Citation No . 2260658; 1 / 18/8 4

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Loveridge No . 22 Mine

ORDER OF DISMISSAL
Before :

Judge Broderick

On March 15, 1984 , Contestant , Chairman of the Mine
Safety Committee at the subject mine filed a contest challe nging
the citation issued on January 18, 1984, and ~odified after
a conference on February 17 , 1984. The citation charg ed a
violation of 30 C.P.R. § 75 . 1403 because of a defective track
switch. The citation was originally demoninated as significant
and substantial. Following the conference, which, according
to Contestant, . was not attended by the Inspector who issued
the citation or any UMWA representative, the significant a nd
substantial destgnation was removed.
On December 17 , 1984 , the Secretary of Labor filed a
motion to dismiss the proceeding and a memorandum in support
of the motion.
Contestant has not replied to the motion.
In the case of United Mine Workers of America·· v. Secretary
of Labor, 5 FMSHRC 807 (1983), the Commission held that miners
or their representatives do not have the statutory authority
to initiate review of citations by a notice of conte st.
That case involved a combined imminent .dang er withdrawal order
issued under section l07(a), and a citation issued under
section 104(a) of the Act. The UMWA contended that the viola tion resulted from the mine operator's unwarrantable failure .
to comply with the standard in question, and sought to have
the citation amended to include an unwarrantable failure
finding. The Commission held that the . statute did not grant
the miners the right to initiate a contest proceeding,
challenging a citation issued under section 104 of the Act .
I believe the Commission decision is controlling here.

755

Therefore, IT IS ORDERED that the motion is GRANTED,
and this proceeding is DISMISSED .

J

c,t-u<,vs

.M!]vvcfur-veif_

James A. Broderick
Administrative Law Judge

Distribution:
Mr. Albert A. Cross, Chairman, Safety Committee, Local 9909 ,
Loveridge Mine , 135 Camden Road, Fairmont , WV 26554 (Certified
l-1ail)
Deborah A. Persico, Esq . , U . S ~ Department of Labor , Office o f
the Solicitor , 4015 Wilson Blvd. , Arlington , VA 22203
(Certified MC!-i l )

slk

756

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FlOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY 2 3 !985
SECRETARY OF LABOR,
HINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. VA 85 - 13
A.C. No. 44 - 04856 - 03501 Rl5
Buchanan No" ·1 f.lline

INDUSTRIAL RESOURCES , INC. ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Steffey

Counsel for the Secretary of Labor filed on May 2 v l985 r
in the above-entitled proceeding a motion for approval of
settlement. Under the parties 1 settlement agreement ,
respondent would pay the total penalty of $105 proposed by
·MSHA for the single violation of 30 C.F.R. § : 77 . 200 which is
involved in this proceeding .
Section llO(i) of the Federal Mine Safety and Health Act
of 1 977 lists six criteria which are required to be considered
in assessing civil penalties. The motion for approval of
settlement states that respondent operates a small business,
but neither the motion nor the proposed assessment sheet in
the official file provides any facts regarding the hours
worked by respondent's employees or the tons of coal produced
by respondent. Th$ propo~ed .assessment sheet does show that
zero penalty points were assigned under MSHA ' s penalty
formula described in '30 C.F.R. § 100.3 (b).
Therefore, I find
that respondent does operate a small business and that, insofar
as the penalty is tletermined under the · criterion of the size
of respondent ' s business, the penalty ~hould be in a low range
of magnitude.
There is nothing in the official file or in the motion
for approval of settlement regardin~_respondent ' s financial
conditi on.
The Commission held in Sellersburg Stone Co.,
5 FMSHRC 287 (1983) , aff'd , 736 F . 2d 1147 (7th Cir . 1984) ,

'757

that if an operator fails to furnish any evidence concerning
its financial condition, that a judge may presume that the
operator is able to pay penalties . Therefore, I find that
payment of civil penalties will not adversely affect
respondent ' s ability to continue in business . Consequently,
it will not be necessary to ' reduce the penalty, determined
pursuant to the other criteria , under the criterion of
whether the payment of penalties will cause respqndent to
discontinue in business.
The proposed assessment sheet indicates that HSHA
assigned zero penalty points under section l00.3(c) of the
penalty formula because respondent has not previously been
cited for a violation of the mandatory health and safety
standards .
In such circumstances , no portion of the penalty
in this proceeding should be assessed under the criterion of
respondent's history of previous violations .
A brief discussion of the facts p ertaining to the alleged
violation is necessary in order to evaluate the rema1ning
criteria of negligence, gravity, and respondent 0 s good-faith
effort to achieve rapid compliance after the violation was
cited . The motion for approval of settlement states that
the violation occurred on November 2 6 1984, when a fatality
occurred at the mine because a subcontractor .was using
scaffolding equipment which had not beer. maintained in a
safe operating condition .
The equipment was being used by a
subcontractor, Western Avella Contractors, Inc . , which was
performing work for respondent. The inspector ' s citation
alleges that respondent had failed to take "precautionary
measures to ensure that subcontractors .working at the construction site were utilizing equipment that was in a good
state of repair to prevent accidents."
The inspector's subsequent action sheet indicates that
the citation was abated within the time given by the inspector
and that abatement was· accomplished by another company which
had been assigned to replace the previous subcontractor. MSEiA
followed the inspector's ratings as to negligence and gravity
and assigned a maximum number of penalty points under the
criterion of gravity and 15 penalty points under the criterion
of negligence . MSHA also reduced the ··.proposed penalty by
30 percent under section 100 . 3(f) of the assessment formula
because respondent had abated the violation within the time
given by the inspector.
Respondent has taken the position that nothing stated
in this proceeding is to be deemed to be an admission of a
violation except for the purposes of enforcement of the Act.
That is an acceptable position under the Commission ' s decision
in Amax Lead Company of Missouri, 4 FMSHRC 975 (1982).

758

I find that the parties have given sati sfactory reasons
for approving their settlement agreement under which
respondent has agreed to pay in full the penalty of $105
proposed by MSHA after applying its penalty formula to the
facts hereinbefore described .
WHEREFORE , i t is ordered:
(A)
The motion for approval of settlement is granted
and the parties' settlement agreement is approved.
(B)
Pursuant to the parties 1 settlement agreement ,
I ndustrial Resources, Inc .~ shall , within 30 day s f rom t he
date of this decision , pay a civ il penalty o f $105 . 00 fo r
the violation of 30 C . F . R. § 7 7.200 alleg e d in Citation No .
2455472 dated December 6, 198 4.

~ c. rJ~

Richard C. Steffey
~
Administra tive .Law J udge
Distribution :
Mary K. Spencer, Esq . , Office of the Solicitor, u.s . Department of Labor , 4015 Wilson Boulevard, Room 1237A, Arlington ,
VA 22203
(Certified Mail)
J . Scott Tharp , Esq . , Tharp , Liot ta & Janes , P.O. Box 1509,
Fairmont , ~VV 26554
(Certified Mail)

/ejp

759

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW J UDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH , VIRGINIA

GREENWICH COLLIERIES ,
DI VI SION OF PENNSYLVANIA
MINES CORPORATION ,
Contestant

v.

22041

MAY 2 3 1985

CONTEST PROCEEDING
Docket No . PENN 85 - 115 - R
Cit ation No . 2255647 ; 1/1 7/85
Gree nwich No . 1 Mine

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) ;
Respondent
ORDER GRANTING MOTION TO WITHDRAW
Before :

Judg e Steffey

Counsel f or contestant filed on Ma y 1 , 1985 r a mo~ 1on to
withdraw the notice of contest filed in the above-entitl ed
proceeding.
The reason given in support of granting the
. motion is that contestant has paid the civi~penalty proposed
by MSHA with respect to the violation alleged in Citation No.
2255647.
In such circumstances , contestant states that it
now has no interest in pursuing the matters raised in the
notice of contest .
I find that the motion should be granted
for the reason given by contestant and for the reason given
by the Commission in its decision in Old Ben Coal Co.,
7 FMSHRC 205 (1985) .
In a preheari.ng order iss ued March 14 ,. 1985, the i ssues
raised in the notrce of contest filed in Docket No. PENN
85 - 115 - R were cons'olipatefd with the issues raised by the
notice of contest filed in Docket No . PENN 85-114 - R.
The
instant case should be severed from the consolidated proceeding in Docket 1No . PENN 85 - 114-R so that it wi ll ·be clear
that it is no longer the subject of the prehearing order
issued in both dockets.
WHEREFORE , it is ordered:
(A)
The issues raised by the i1otice of ··contest filed
in Docket No . PENN 85 - 115- R are severed from the issues
raised by the notice of contest filed in Docket No . PENN
85 - 114 - R for purposes of separate disposition as hereinafter
ordered .

760

(B) The motion to withdraw filed Hay 1 , 1985, is
granted , the notice of contest filed in Docket No. PENN
85-115-R is deemed to have been withdrawn, and all further
proceedings herein are dismissed .

~fJ.~qf-

Richard C. Steffey
~
Administrative Law Judge
Distribution:

Joseph T. Kosek, Jr., Esq., Greenwich Collieries , P . O. Box
367, Ebensburg, PA 15931
(Certified Mail)
David T. Bush, Esq., Office of the Solicitor , U.S. Department
of Labor , Room 1 4480 - Gateway Buildingu 3535 Market Street ,
Philadelphia, PA 19104
(Certified Mail)

/ejp

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

MAY ~; -:~ 1() p c
!

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA) ,
Petitioner

v.

I

,.... .. ·

. '•" "

..

CIVIL PENALTY PROCEEDING
Docket No. PENN 84-163
A.C. No . 36- 00897 - 03527
LaBelle Preparation Plant
and Refuse Area

LABELLE PROCESSING COMPANY ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Steffey

Counsel for the Secretary of Labor filed on May 16 , 1985 r
in the above-entitled proceeding a motion for approval of
settlement. Under the parties 9 settlement agreement v respondent
would pay reduced penalties totaling $1,580 for the four violations alleged in this proceeding instead of the penalties
totaling $3 , 000 originally proposed by MSHA .
Section llO(i) of the Federal Mine Safety and Health Act
of 1977 lists six criteria which are required to be considered
in assessing civil penalties. The proposed assessment sheet in
the official file does not indicate the number of tons of coal
which are processed in respondent ' s preparation plant, perhaps
because the preparation plant was in the process of being
remodeled at the time the orders here involved were issued.
The proposed assessment sheet does show that respondent ' s
controlling company is in the category of a large operator
because the controlli~g _ company produces over 12,606,000 tons
of coal on an annual basis. Consequently, to the extent that
the penalties in this case are based on the criterion of the
size of respondent's business, penalties in an upper range of
magnitude would be appropriate.
There is nothing in the official file or the motion for
approval of settlement regarding respondent ' s financial condition . The Commission held in Sellersburg Stone -Co., 5 FMSHRC
287 (1983), aff ' d, 736 F.2d 1147 (7th Cir. 1984), that if an
operator fails to furnish any evidence concerning its financial
condition, a judge may presume that the operator is able to pay
penalties. Therefore, I find that payment of civil penalties

762

will not adversely affect respondent ' s ability to continue in
business.
In such circumstances, it will be unnecessary to
reduce any of the penalties, determined pursuant to the other
criteria, under the cr~terion of whether the payment of
pen~lties would ' cause respondent to discontinue in business.
The motion for approval of settlement states, as to
respondent ' s history of previous violations, that respondent
has been assessed for 164 violations during 166 inspection
days, whereas the proposed assessment sheet in the official
file shows 85 violations during 77 inspection days. .If one
applies the facts in the file or the facts in the motion for
approval of settlement to make the calculation described in
the assessment formula given in 30 C . P . R . § 100 . 3(c) , the
result would require assignment of eight p enalty points . The
parties ' proposed settlement p enalties are sufficiently large
to allow for an appropriate amount to have been assigned
under the criterion o f respondent ' s history of previous v iolations .
The motion f or approva l o f settlement states that re sponden t
demonstrated a g ood-faith effort to achieve compl iance after the
orders were issued. Since all the violations alleged in this
proceeding were cited in orders , the inspector did not specify
an abatement period for any of the violations . The i nspector
issued subsequent action sheets showing that three of the a ll eged
violations had been corrected within 4 days after they were
cited and that the remaining v iolation had been corrected within
10 days after it was cited. As hereinafter explained, respondent
was confronted with some unusual adverse conditions at its olant
at the time the orders were written.
In such circumstances: I
find that respondent did demonstrate a good- faith effort to
achieve compliance and that the proposed settl ement penalties
were appropriately :determined without attributing any portion of
any penalty to a finding that respondent failed to demonstrate a
good-faith effort to achieve rapid compliance .
A brief discu$sion of the specific violations is required
to evaluate the re~ainfng two criteria of negligence and gravity .
Order No. 2251438 was first issued January 19, 1984, citing a
violation of 30 C.P.R . § 77.1104 because loose coal had accumu lated at several places on the first floor of the plant. Thereafter, three additional orders were issued January 23, 1984,
also citing violations of section 77.1104, because there were
loose coal accumulations near the tailrollers of conveyor belt
Nos. 285, 484, and 283. MSHA waived the penalty formula
described in section 100 . 3 of the regulations and proposed
penalties of $750 for each of the alleged violations on the
basis of narrative findings which are included with the exhibits

763

submitted by MSHA in support of its petition for assessment
of civil penalty. ~he motion for approval of settlement states
that further investigation has revealed that a reduction in
the proposed penalty to $395 for each alleged violation would
be appropriate. The basic conditions which support the parties•
settlement agreement are described in the following paragraph
from pages two ·and three of 'the motion for approval of
settlement:
At ·the time of the issuance of these orders, the
operator was in the process of renovating the outdated equipment at the plant. The vTOrk of installing
and testing equipment was being done in mid-winter
weather conditions which substantially complicated
the process. Unintentional coal spillages did occur F
but they resulted from the persistent malfunctioning
of the newly installed computer monitoring and control
system. Pumps over-pumped and under-pumped f slurry
lines clogged , belts overloaded and sumps overfilleci .
Plant personnel were preoccupied with the need ·to
remedy the sources of the operational difficulties .
Furthermore, this problem was exacerbated by freezing
weather conditions and the malfunctioning of the
plant's heating system, interfering with clean-ups .
The coal spillages would freeze as a result of the
weather conditions and lack of heat 8 making clean-up
difficult, if not impossible. As a result of the
aforementioned factors , the problem of what to do and
when developed. The weather conditions caused a lot
of the problems with the equipment and made it very
difficult for personnel to work.
Based on the description of the difficulties which confronted
the plant personnel at the time the orders were issued, the mot ion
for approval of settlement asserts that MSHA's former finding of
high negligence should be reduced to low negligence because,
while respondent cou~d not help but be aware of the existence of
the loose coal accumulations, there were mitigating circumstances
which merit a reduction of the criterion of negligenc8 .
Attached to the motion for approval of settlement l S a copy
of the National Weather Service report for the Pittsburgh area
showing that for the days during which the orders were issued,
the temperatures remained below freezing. Also attached to the
motion is a report showing the ice conditions on the Monongahelia
River at the time the orders were issued. The river was frozen
to a 5-inch thickness during the same time period and that
affected the ability of barges to transport coal away from the
plant even if the plant had been operating in a satisfactory
manner.

764

The aforesaid conditions also merit a reduction in the
assessment of gravity because frozen accumulations are not
as likely to present a fire hazard as dry accumulations.
Moreover, not one of the orders refers to float coal dust
which is the most likely type of accumulation to become
ignited if it should be' placed in suspension.
It should
additionally be borne in mind that all of the accumulations
were on the surface and were much less hazardous than coal
accumulations underground where methane is more likely to
become concentrated in explosive quantities than it is on
the surface.
I find that the parties have justified approval of
their settlement agreement under which the proposed penalties
would be reduced from $750 for each violation to $395 for
each violation.
WHEREFORE , it is ordered:
(A)
The parties ; motion for approval of settlement is
granted and the settlement agreement is approved .
Pursuant to the parties ' settlement agreement,
(B)
LaBelle Processing Company shall , within 30 days from ·the
·date of this decision , pay civil penalties totaling $1, 580 . 00
which are allocated to the respective alleged violations as
follows:
Order No.
Order No.
Order No.
Order No.

2251438
2251442
2251443
2251444

1/19/84
1/23/84
1/23/84
l/23/84

§
§
§
§

77.1104 .
77.1104
77.1104 •
77.1104

~

• • $

395.00
395.00
395.00
395.00

Total Settlement Penalties in
This Proceeding . . • . . • . • . . . • • • $1 ,580.00

~c.~q~

Richard C. Steffey~
Administrative Law Judge
Distribution:
Covette Rooney, Esq., Office of the Solicitor, u.s . Department
of Labor, Room 14480 -Gateway Bldg., 3535 Market St., Philadelphia,
PA 19104
(Certified Mail)
Michael T. Heenan, Esq., Smith, Heenan & Althen, 1110 Vermont
Avenue, NW, Washington, DC 20005
(Certified Mail)
/ejp

765

FEDERAL M INE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

MAY 2 3 19B5

333 W. COLFAX AVENUE. SUITE 400
DENVER. COLORADO 80204

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION {MSHA) ,
Petitioner

Docket No. WEST 84 - 77 - M
A.C. No. 42 - 00716-05508

v.

Magna Concentrator Mine

CIVIL PENALTY PROCEEDING

KENNECOTT MINERALS COMPANY,
UTAH COPPER DIVISION ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Carlson

By joint motion the parties request approval of a settlement
agreement in this civil penalty proceeding. Specifically , they
ask that the citations and penalties originally issued and proposed
be modified as followsg
Citation No .

Original Proposed
Penalty

2083610
2083611
2083537
2083538

$

200 . 00
500 . 00
5,000.00
5,000.00

Amended Proposed
Penalty
$

100.00
250.00
6,000 . 00
Withdrawn

Justification for the reduced and increased penalties are
well documented. The parties seek to have citation 2083538 with drawn on grounds that it is unfairly duplicative of citation
2083537.
Having considered the representations of the parties and the
contents of the file, I conclude that the settlement agreement is
appropriate and should be approved.
Accordingly, the agreement is approved in all particulars,
and the attendan t motions of the parties are granted . Respondent ~
within 30 days of the date of this order, shall pay civil penalties
of $100.00 for citation 2083610, $250.00 for citation 2083611, and
$6 , 000 . 00 for citation 2083537 , for a total of $6 , 350.00. Citation
2083538 is vacated , and this proceeding is dismissed .
SO ORDERED.

766

Joh n A . Carlson
Administrative Law Jud ge

Distribution:
Tobias B. Fritz, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 2106, 911 Walnut Street, Kansas City, Missouri 64106
(Certified Mail)
Kent w. Winterhol1er, Esq., Parsons, Behle & Latimer, 185 South State
Street, Suite 700, P.O. Box 11898, Salt Lake City, Utah 84147
(Certified Mail)

/ot.

767

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

MAY 3 0 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRAION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No . SE 84 -70-M
A.C. No. 08-00915-05 505

v.

Gulf Hammock Mine

FLORIDA LI~m & DOLOMITE
CO . , INC. ,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

On February 4 1 1985, the Parties filed a Joint Mot i o n
to Approve Settlement and to Dismiss p in the above-captioned
case. At issue is one violation which was originally assessed
a penalty of $300. Settlement is proposed for the original
amount.
Citation No. 2382764 was issued for violation of 30
C.F.R. § 56.9-3, when it was discovered that a truck used
to haul fue l did not have an operative brake system. The
parties agree that the violation was serious and that the
violation could have contributed to a collision, with the
danger of spilling flammable liquid.
The parties represent that the operator is small
with the mine having approximately seven employees.
I accept the representations of the parties and find
the proposed settlement in accord with the purposes and policies
of the Act. The settlement is hereby APPROVED.
ORDER
The operator hav.ing paid the penalty this case is
hereby DISMISSED.

Chief Administ~ative Law Judge

768

Distribution:
Michael K. Hagan, Esq . , u.s. Department of Labor, Office of
the Solicitor, 1371 Peachtree Street , N.E., Atlanta, GA
30367 (Certified Mail)
Jack Jarvis, Controller, Florida Lime & Dolomite Co., Inc.,
P.O. Box 2100, Ocala, FL 32678 (Certified Mail).

slk

769

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

M?Y 30, 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No: SE 85-3-M
A.O . No:
09-00053-05508
Clinchfield Mine & Mill

MEDUSA CEMENT COMPANY,
Respondent
DECISION APPROVING SETT·LE!'1ENT
Befor e :

Judge Merlin

The Solicitor has filed a motion to approve settlement
of the violation involved in this matter . The originall ¥
assessed amount was $10 , 000 and the p roposed settlement 1 s
for $2000 .
30 C.F.R. § 56.15 - 5 directs that " saf ety be l ts and
lines be worn when men work where there is danger of falling ".
A violation of this standard occurred when two employees
dropping railroad cars had not been wearing safety belts.
One of the employees was thrown off the car and under the
wheels when the car he was riding ·collided with a parked
car. He was killed. Had he been wearing a safety belt,
he would not have been thrown under the wheels.
·rhe violation was therefore of the utmost gravity .
The Solicitor represents however , that negligence is greatly
diminished because the operator had a written safety manual
directing employees to wear safety belts while gravity
dropping rail cars and held regular safety meetings with
all available employees which on occasion included discussion
of the company 's above - noted safety belt requirements .
I
accept these representations as mitigating negligence.
According to the Solicitor, the d e cedent was an
unusually large person who was not normally assigned to
work at this location and the operator had safety belts elsewhere at the mill which would have fit the deceased .
In
addition, the Solicitor advises that the accident occurred
on the night shift in which the entire work force of the
mill consisted of one supervisor and 8 employees under
his direction. This supervisor had to move about a large

7'70

mill and several acres of premises in order to supervise
these 8 employees.
The supervisor was performing duties
away from the rail cars at the time of the accident .
These factors do not mitigate negligence.
If the operator
assigns a bi~ per son to work requiring a safety belt,
it must have a belt on the spot which will fit him or
it must find someone else to do the work.
And supervision
of hazardous work on the night shift must be just as
effective as on any other shift.
The information furnished by the Solicitor indicates
the operator has a very small history of prior violations .
I have carefully reviewed the reconunended settlement
because there was a fatality ~
The question is a close one .
However, because negligence was somewhat less than originall y
thought and because the operator previously had a good
.record I have decided to approve the settlement which is
a substantia l amount .
The operator must however , exercise
far greater v igilance in the future .
The settlement is APPROVED and the operator having
paid , this case is DISMISSED.

Distribution:
Larry A. Auerbach, Esq . ,
Office of the Solicitor, u.s.
Department of Labor, l371 Peachtree Street, N.E. Room 339,
Atlanta, GA 30367 (Certified Mail)
Tom W. Daniel, Esq . ,
Hulbert, Daniel & Lawson , 912 Main
Street , P . O. Box 89 , Perry, GA 31069-0089.
(Certified Mail)
Mr. Richard P. Kistler, Plant Manager, Medusa Cement Company,
P.O . Box 120, Clinchfield, GA 31013 (Certified Mail)
Mr. B.L. Barrett , Administrative Assistant , Medusa Cement
Company , P.O. Box 120, Clinchfield, GA 31013 (Certified Mail)

/db

77 1

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

MAY 30 1985
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. CENT 85- 10- M
A.C. No. 41-01003 - 05501

..

Vo

TEXAS MINING COMPANY,
Respondent

Voca Pit & Plant

.
0

DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

The Parties have filed a Stipulation and Mot i o n ·to
Approve Settlement Agreement in the above-referenced matte:c ..
At issue is one violation originally assessed at $ 3 6 . Sett l ement is proposed for the original amount.
Citation No. 2232600 was issued for violation of 30 C . f.R.
56.11-1 , for failure to provide a safe means of access
to a working place . The Solicitor represents that the inclined
stairway which runs alongside the sand classifier is separated
by a 15 inch step from the platform upon which the employee
stands while servicing the classifier . Negligence and gravity
were moderate. The Solicitor further represents that the operator
abated the citation immediately by raisi ng the stairway
landing so that i~ was level with the platform.
§

The operator is small with no recorded violation in
the preceding 24 month period.
I accept the Soli citor's representations and hereby
APPROVE the settlement .
ORDER
The operator having paid the pen alty t h is case is hereby
DISMISSED .

~cJ.

,

Paul Mer l in
Chief Administ~ative Law Judge

772

Distribution:
Jack F. Ostrander, Esq. , u.s. Department of Labor, Office
of the Solicitor, 555 Griffin Square Bldg., Dallas, TX
75202 (Certified Mail)
Sherrod Kilmer, Texas Mining Company, P.O . Box 429, Brady,
TX 76825 (Certified Mail)

slk

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

MAY 3 0 1985
SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEVA 84 - 250
A.C. No . 46 - 01454-03571

v.

Pursglove No . 15

CONSOLIDATION COAL COMPANY ,
Respondent
DECISION APPROVING SETTLEMENT
Before :

Judge Merlin

The Solicitor has filed a Motion f or Decision and Ord er
Approving Settlement in the above-captioned matter . N c issue
is one violation , originally assessed at $1500 . Settlement is
proposed for $1 , 250.
Order No. 2115013 was issued for violation of 30 C.F.R.
§ 75 . 400 , when the inspector observed a dense accumulation
of black float coal dust and loose coa l along the be l t conveyor
(the 48 Mather conveyor) extending for approximate l y 2,200 feet.
The Solicitor asserts in justification of the proposed
reduction that gravity was somewhat less than originally
assessed. He represents that the mine is a wet mine and
that although the belt entry was generally dry, the coal packed
around the rollers was damp and th~ area around the rollers
was wet . The Solicitor asserts operator was highly negligent.
In light of the foregoing, I accept the Solicitor ' s
representati ons and hereby AP.PROVE the proposed settlement
which· is a substantial amount .
ORDER
The· operator is hereby ORDERED to pay $1,250 within 30
days of the date of this decision.

~~

Paul Merlin
Chief Administrative Law Judge

774

Distribution:
David T. Bush, Esq., U.S . Department of Labor, Office of the
Solicitor, 3535 Market St., Philadelphia, PA 19104 (Certified
Mail}
Samuel P. Skeen, Esq., Consolidation Coal Companyr Consol
Plaza. Pittsburgh, PA 15241 (Certified Mail)

slk

775

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.

22041

Hay 30, 1985
CIVIL PENALTY PROCEEDING
Docket No: PENN 84-164
A.O. No. 36-03425-03561
Maple Creek No . 2 Mine

U.S. STEEL• MINING CO., INC
Respondent
DECISION APPROVING SETTLEMENT
ORDER TO PAY
Before:

Judge Merlin

The Solicitor has filed a motion to approve settl ements
for the two violations involved in this matter . The orig inally assessed amounts were $349 and the proposed se ~:- lement s
are $260. Citation No. 02252007 (30 C.P.R. § 75.1403" !'
originally assessed at $213 was issued when the inspector
found there was no means to determine the alignment of a
haulage track switch. The electric signal light was disconnected and was not operable. The operator was negligent
because this condition should have been detected during the
pre-shift examination. However, gravity was not as high
as originally believed. The haulage track in question was
designated as one-way, substantially reducing the possibility
of accident.
I accept the Solicitor's representations
and approve the recommended settlement of $160.
Citation No . 2252826 (30 C.F.R. § 75.517) originally
assessed at $136 was issued when the inspector found that
a trailing cable serving 540 volts to a stamp crusher was
not fully protected due to damage to the outer jacket of
the cable exposing the power conductors. The crusher was
energized.
The operator was n~gligent because this conditio~
should have been detected during the routine electrical
examination . However, gravity was not as high as was
originally believed. Although the outer jacket of the
cable was damaged, the exposed power conductors were
insulated and there was no bare wiring present. I accept
the Solicitor ' s representations and approved the recommended
settlement of $100.

776

The operator is Ordered to Pay $260
from the date of this decision .

~ithin

30 days

Chief Administrative Law Judge
Distribution :
Joseph T. Crawford, Esq . , Office of the Solicitor , U. S.
Department of Labor, Room 14480 Gateway Building , 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)
Louise Q. Symons , Esq ., U. S. Steel Mining Company , Inc . ,
600 Grant Street , Room 1580, Pittsburgh , PA 15230 (Certified
Mail)

/db

7 77

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

MAY 30 t~bO
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

v.

CIVIL PENALTY PROCEEDING
Docket No. WEVA 84-300
A. C. No . 46-06197-03501 A41
Pine Creek No. 12 Prep.
Plant

RUTTMAN CORPORATION,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Merlin

The Solicitor has filed a Motion for Decision and Order
Approving Settlement in the above - referenced case . At issue
are two violations , originally assessed at $42 each . Settlement is proposed in the original penalty amounts .
Citation No. 2274227 was issued for violation of 30 C.F.R.
77.208A, in that there were stumbling hazards present on
the top of the silo. The Solicitor represents that negligence
and gravity were moderate . Steel ropes, wooden cap blocks,
power cables and metal created both falling and tripping
hazards in the area. The Solicitor maintains that tnll payment
of the $42 penalty is appropriate.
§

Citation No . 2274228 was issued for violation of 30 C . F.R.
77.200, when two openings in the top of the silo floor
measuring 6x9 feet were found. The Solicitor asserts that
this opening left unguarded posed a free fall hazard of
approximately thirty feet.
The Solicitor represents that
negligence and gravity were moderate and that accordingly,
full payment of the $42 penalty ' is .proper.
§

The Solicitor further represents that . the operator is
small with an excellent history of prior violations.
I accept the Solicitor's representations and find the
proposed settlements in accord with the policies and purposes
of i:the Act . The settlements are therefore APPROVED.

\

778

ORDER
The operator is hereby ORDERED to pay $84 within 30
days from the date of this decision .

Chief Administrative Law Judge
Distribu t ion:
Thomas A. Brown, Esq ., U.S. Department of Labor , Office of
the Solicitor, 3535 Market Street , Philadelphia , PA 1 910 4
(Certif ied Mail)
Ruttman Corporation~ John Wy, P.O. Box 120 , 646 North Sandusky ,
Upper Sandusky , OH 4 3351 (Certified Mai l)

slk

779

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

MAY 3 0 1985
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA} ,
Petitioner
Vo

CIVIL PENALTY PROCEEDING
Docket No. CENT 84-48-M
A.C ~ No o 16-00246-05524
0

0

~

CARGILL ,

.

I NC. 1

Bell Isle

0

Respondent

,

0

DECISION APPROVING SETTLEMENT
Before ~

Judge Merli n

The Solicitor has filed a Motion to Approve Settlement
Agreement i n the above-referenced matter . At i ssue is one
v iolati o n or i ginal l y assessed at $1 19 " S et tlement is
proposed for t he original amount ~
Citation No. 2236542 was issued for violation of
30 CoF.R. § 57.12-30, later modified to 30 C.F.R. § 57.12-45
because the 4160 volt powerlines at one point has an 11 foot
clearance instead of the 15 feet required by the National
Electric Code. The Solicitor represents that the operator
had just rewired the powerlines and was not aware of the
clearance. Negligence and gravity were moderate. The
Solicitor further represents that the operator is a very
safety conscious company, and upon being advised of the
hazard immediately roped off the area to prevent entry.
I hereby accept the Solicitor's representations and
Approve the settlement.
ORDER
The operator having paid the penalty, this case is
DISMISSED.

Paul Merlin
Chief Administrative Law Judge

780

Distribution:
Jack F. Ostrander, Esq . , u.s. Department of Labor, Office of
the Solicitor, 555 Griffin Square Building, Dallas, TX 75202
(Certified Mail)
Mr. Charles Von Dreusche, Mine Manager, Cargill, Inc . , P.O .
Box 339, Patterson, LA 70392 (Certified Mail)
rbg

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE lAW JUDGES
333 W . COlfAX AVENUE . SUITE 400
DENVER. COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 83-87-M
A.C . No. 42-01164-05501

.

v.

Docket No . WEST 83-105-M
A.C. No . 42-01164-055 02
{Consolidated }

0

0
0

AT'LAS MINERALS ,
Respondent
ALLEN YOUNG ,
Intervenor

MJ.\Y 31 J985

0
0
0
0

Call i ham Mine

0
0
0
0

DECISION
Appearances:

James H. Barkley , Esq. 0 Robert J. Lesnick g Esq. u
and Margaret Miller , Esq. , Office of t he Solicitor ,
U.S. Department of Labo r , Denver , Colorado u
for Petit i oner ~
John A. Snow , Esq.v/And James A. Holtkamp , Esq . v
VanCott, Bagley, __C.cirnwall & McCarthy 8 Salt Lake
City, Utah,
for Respondent;
Allen E. Young, Dove Creek, Colorado,
Intervenor, pro se.

Before:

Judge Morris

These cases, heard under the provisions of the Federal Mine
Safety and Health Act of- 1977, 30 u.s.c. § 801 et seq., <the
"Act"), arose as a result of an inspection of respondent's
uranium mine. The Secretary of Labor seeks to impose civil
penalties because respondent allegedly violated safety regulations promulgated under the Act.
After notice to the parties, a hearing on the merits
commenced in Moab, Utah, on June 19, 1984.
The Secretary and the respondent filed post-trial briefs.
Issues
The issues are whether respondent violated the regulations;
if so, what penalties are appropriate.

782

Format of the Decision
The decision initially considers issues involving the
alleged exposure to radon daughters. The radon exposure
citations are considered in numerical orde r. Thereafter , an
alleged posting violation is reviewed .
Citation 2084505
This citation alleges a violation of 3 0 CoF.R o § 57.5-46,
which provides:
57.5-46 Mandatory . Where r adon daughter concentrations
exceed 10 WL, respirator protection against radon gas
shall be provided in addition to protection agains t
r adon daughters . Protection a ga i nst r adon g as s hall
be provided by supplied air devices or by face masks
containing absorbent material capabl e of r emoving b ot h
the radon and its daughters .
Citation 2084506
This citat i on allege s a violation of 3 0 CoF.R , § 57,5-38 /
which provides g
57.5-38 Mandatory. No person shal l be p ermitted t ~
receive an exposure in excess of 4 WU1 in any c alendar
year.
Citation 2084507
This citation alleges a violation of 3 0 C.F oRc § 57.5- 37 0
which provides as follows:
Underground Only
57.5-37 Mandatory. (a) In all min es at least o ne sample
shall be taken in exhaust mine air by a competent p~rson
to determine if concentrations of radon daughters are
present. Sampling shall be done using suggested
equipment and procedures described in section 14. 3 of
ANSI Nl3.8-1973 entitled "American National Standard
Radiation Protection in Uranium Mines q" approved July 18,
1973, pages 13-15, by the American National Standards
Institute, Inc . , which is incorporated b y reference and
made a part of the standard or equivalent procedures and
equipment acceptable to the Administrator 0 Metal and
Nonmetal Mine Safety and Health, Mine Safety and Health
Administration. This publication may be examined at an~
Metal and Nonmetal Mine Safety and Health Subdistrict

783

Offic e of the Mine Safety and Hea lth Administratio n, or
may be obtained from the American National Standards
Institute , Inc., 1430 Broadway, New York, New York 1001 8,
The mine operator may request that the required exhaust
mine air sampling be done by the Mine Safety and Health
Administration .
If concentrations of radon daughters in
excess of 0.1 WL are found in an exhaust air sample ,
thereafter:
(1) Where uranium is mined - radon daughter concentrations
representative of worker ' s breathing zone shall be
determined at least every two weeks at random times in
all active working areas such as stopes , dr i ft headings u
travelways , haulageways , shops q stations , lunchroomsu
magazines , and any other place o r locati on where persons
work , travel , o r congregate . However u if concentrations
of radon daughters are found in excess of 0 . 3 lP.L in an
active working area u radon daughter concentrations
thereafter shal l b e d e t ermined weekly in that work i ng
area unt il suc h time as the week l y d e terminations i n that
area have been OQ3 WL or l ess for 5 c onsecu tiv e weeks.
(2) Where uranium is not mined - when radon daughter
concentrations between 0.1 and 0 . 3 WL are f ound in an
active working area , radon daugh t e r concentration
measurements r epresentat ive of worker 9 s breath ing zone
shall b e determined at least every J months at random
times until such t ime as the radon daughter
concentrations in that area are below 0.1 WL , and
annually thereafter.
If concentrations of radon
daughters are found in excess of 0.3 WL in an active
working area radon daughter concentrations thereafter
shall be determined at least weekly in that working area
until such time as the weekly determinations in that area
have been 0.3 WL or less for 5 consecutive weeks .
(b) If concentrations of radon daughters less than 0.1 WL
are found in an exhaust mine air sample, thereafter:
(1) Where uran i um is mined- at least one sample shall be
taken in the exhaust mine air monthly.
(2) Where uranium is· not mined- no further exhaust mine
air sampling is required.
(c) The sampl e date, locations , and results obtained
under (a) and (b) above shall be recorded and retained at
the mine site or nearest mine office for at least two (2)
years and shall be made available for inspection by the
Secretary or his authorized representative.

784

Citation 2084508
This citation alleges a violation of 30 C.P.R. § 57.5-34,
which provides:
57.5-34 Mandatory. (a) Auxiliary fans installed and
used to ventilate the active workings of the mine shall
be operated continuously while persons are underground
in the active workings, except for scheduled productioncycle shutdowns or planned or scheduled fan ~aintenance
or fan adjustments where air quality is maintained in
compliance with the applicable standards of Section 57 . 5 u
and all persons underground in the affected areas are
advised in advance of such scheduled or planned fan shutdowns, maintenance, or adjustments .
(b) In the event of auxiliary fan failure due to mal ~
function, accident , power failure u or other such un planned or unscheduled event ~
( 1 ) The air quality in the affected active wor kings
shall be tested at least within 2-hours of the discovery of the fan failure, and at least every 4-hours
thereafter by a competent person for compliance with
the requirements of the applicable standards of sect ion
57.5 unt il normal ventilation is restored ~ or
(2) All persons , except those working on the fan , shal!
be withdrawn, the ventilation shall be restored to
normal and the air quality in the affected active
workings shall be tested by a competent person to assure that the air quality meets the requirements of
the standards in Section 57.5, before any other persons
are permitted to enter the affected active workings.

Citation 2084509
This citation alleges a violation of 30 C.F.R. § 57.5-45,
which provides:
57.5-45 Mandatory. Inactive workings, in which radon
daughter concentrations are above 1.0 WL, shall be
posted against unauthorized entry and designated by
signs indicating them as areas in which approved
respirators shall be worn.

Citation 2084510
This citation alleges a violation of 30 C.P.R. § 57.5-44,
which provides:
57.5-44 Mandatory. The wearing of respirators approved
for protection against radon daughters shall be required
in environments exceeding 1.0 WL and respirator use
shall tie in compliance with standard 57.5-5.

785

Citation 2084511
Th i s citation al leges a violation of 30 C . F . R. § 57 . 5-39 ,
which provides:
57~5-39

Mandatory . Except as provided by standar~
57.5- 5, pe rsons shall not be exposed t6 air containing
concentrations of radon daughters exceeding 1.0 WL in
active workings.
Citation 2084513
This citat ion alleges a vi o l ation of 30 C.Fo R . § 57 . 5- 40 .
Responden t vs motion to wi t hdraw its not i ce o f conte st a s t o
th is citation was granted (Tr . 4 49 >. Accordingly 8 t he ci ta tion
and t he proposed penalty of $20 shou l d be affirmed .
Stipulation
At the hearing the parties stipulated as

fol l ows ~

1 . The COMFO II respirator is not the correc t r espi.r at o r to
b e worn in an exposu r e of 8 0 work l evels (T r . 26 0 ).
2 . The r adon sampl e sheets r eceive d i n evide nce a r e
comp lete for those mines covered by suc h exhibits ( Tr . 411 ).
3. ~he radon and the time/area cards received in evidence
for miners Young , McClear y , Flynn, Wells , Stengel , Riley and
Yates are complete (Tr . 411 ).
Summary of the Evidence
Evidence on behalf of the
Secretary of Labor
The Secretary's witnesses were Royal w. Crowson, Wade
Cooper, Thomas Richards, Dennis Wells, Allen Young and Jess
McCleary.
The evidence shows that radon , a gas , results from the
natural sequential decay of uranium . The daughters of radon ,
particulates, are a decay product of the gas (Tr. 170) .
Daughters become particulates as the radon gas decays (Tr. 204) .
The working level (hereafter at times referred to as WL) is
a unit measuring a concentration of radon daughters . A working
level hour of exposure is calculated by mu l tiplying the concentration (as established by an air pump sampl e) by the number of

788

hours a miner is e xposed tc a concentration (Tr. 171) . The e xposure , which progresses arithmetically , can also be calculated
as a WL week. In order to calculate a WL week you sum all of the
WL hours for a given workweek.
A WL month, under current MSHA regulations, equals 173 WL
hours (Tr. 171, 172>. Four WL months constitute the allowable
annual exposure to radon daughters (Tr. 172)o AWL year is the
sum of all WL hours in a calendar year (Tr. 171-172}. Recommended cumulative lifetime exposure is limited to 120 WL months
(4 WL months x 30 years)(Tr. 172}. If a miner works 40 hours a
week for 52 weeks for 30 years , he can be exposed to .33 WLs (4
WL months divided by 12 months equals .33)( Tr. 173).
Radon gas and its daughters are c ontrolled by v e ntilation .
Borehole fans are the primary method of diluting the d aughters
and reducing the radon gas deca y time (Tr. 173 . 174) . Borehole
fans move air t hrough the mine g whereas au xiliary fans d istribute
the air within the mine (Tr . 174 9 175) ¢
If exposed to radon gas , protection can be provided by a
miner using either a self-contained breathing apparatus or a
Scott respirator with an attached absorbi c c hemi cal c anniste r
(Tr . 175r Ex . P27 ). These are t he only t wo types of r espirators
capable of furn i shing protection again s t the gas and ita
daughters (Tr. 181). Only the c anister type {Ex. P2 73 a nd the
self-contained apparatus are approved f or exposures above 10
WL.
Royal J. Crowson served as the Atlas radon technician during
the period in issue here. His duties included sampling and
recording the exposure levels of the radon daughters <Tr. 75-77)o
The daughters are sampled by drawing air, for five minutes ; with
an MSA portable air pump. The resulting readout shows u in work
levels, the radiation concentration in the area sampled (Tr. 7 7 ,
78, 92).
After ascertaining the concentration Crowson would routinely
record it. He retains one copy and posts the other copy in the
office of the area he has sampled (Tr. 78 - 80; Ex . Pl9 , P23).
Crowson 1 s normal procedure is to 9ive copies of the sampling
to the supervisors in the engineering department and he also
enters the detail on a summary sheet. The original goes into a
pe.rmanent company file (Tr. 80; Ex o P9) o
Crowson would generally, but not always , sample weeklyo At
times he would carry a reading forward from the previous week's
recording. Crowson would then take the concentrations in
specific areas and calculate the miners' exposures o Their exposures were based on the time (as reflected by their radon
cards) they were in a given area (Tro 8l v 82 )o

787

The summary sheets have a column to record a "mine average."
Some of the averages relate to an entire mine. Other averages
relate to certain areas in a mine (Tr. 83 >. When Crowson assig·ns
a figure to an entire mine, that number is entered on the
summary sheet (Tr. 83; Ex. P9). The averages are also entered on
the miners' individual radon rards <Tr. 83, 84>.
Before Crowson enters the exposure on the card, the miner
has already entered on the same card the number of hours he has
spent in a given area o So the technician simply multiples those
hours by the exposure in that area. The final figure is the
total exposure for each week ( Tr o 83-85) o For example 8 if a
miner worked two hours f or f ive days in the Calliham mine , the
technician would simply multiply ten hours by t he Calliham mine
average (Tro 84r S5)o
The weekly exposures would then be entered monthly o This
cumulative record would be the total exposure as expressed in
l'>lork level months H'JLM ) CTr , 35) ,
In determining what areas should be sampled Crowson would
talk to the workers and foremen to determine where the work was
being done {Tr o 90 v 9l) o Crowson recalls testing when the
concentration ~"las at. l WL ( one work level ) (Tr o 89) o All miners
must be wi thdra\vn from an area \'lhere t.he exposure :reaches l 'filJL
(Tr o 89-90 } o
Allen Young and Jess McCleary, both Atlas supervisors,
avoided a general company layoff in January 1982. At that time
these men were placed on standby status which involved mostly
performing general maintenance work (Tr . 266-268) .
In late May
or June they began salvage operations by starting at the Patti
Ann, and encompassing the Sage, Calliham 6 Dunn and Rim mines.
Salvage is basically the removal of anything that could be reused. The order of equi~ment removal was usually the power substations followed by the power lines, then the fans, the pumps
and finally the pipe sections (Tr. 268-270) . The pipe would be
removed from the furthest point and they would work up the
incline (Tr. 269>~ Yates, an immediate supervisor, instructed
the men to remove fans before other equipment (Tr. 270-271).
Yates was aware when the fans were removed and he knew the order
in which the material was being salvaged (Tr. 272). Yates would
usually haul the salvage fans to the company office in his pickup
(Tr o 272c 273)o Neither Yates~ nor anyone else at the mineu told
the men to keep the fans in operation until the other work was
completed ( Tr o 273). On every occasion the electricians disconnected the fans before Young and McCleary entered the work
areas (Tr. 274)~
The company had taken Young's log booko Without the book he
wouldn't kno\'1 the exact date when the power t.,as disconnected

788

(Tr. 274).
In Young's opinion the removal of the fans in advance
of the other equipment was an unreasonable practice (Tr. 273,
274).
(The evidence of alleged overexposure to radon daughters
focuses on different weeks. The decision reviews these
incidents in chronological order.)
For the week ending January 16, 1982, Young was in the East
Haulage area one hour each day for a WL exposure of 14.35. This
indicates a concentration of 2 . 87 WL (Tr. 433; Ex. Pl0-2).
For the week endin9 ~/ January 22 , 1982, and particularly on
January 19, 1982 , of that week the radon daughter sample for the
east haulage area of the Calliham mine showed an exposure of 2.87
WL (Tr. llO u 113~ Ex . Pl9) .
Young 9 s radon card for the same area shows he worked one
hour each day in a concentrat i on 2; of .15 WL. McCleary ~s card
shows a concentration of .12 WL (Ex . P10- 3t Pll-2). C r~wson
agreed the men should have been removed from the 2.87 WL concentration. Crowson didn't know the miners' cards were so drastically understated but it related to a borehole f an shutdown. The
timecards on their face show the mine was in compl i ance with the
radon standards (Tr . 116)o Crowson resampled the next day with
f ans on ~/ (Tr. 1 15-118 ).
For the week ending March 20, 1982, Jess McCleary worked at
the Rim mine for two hours for a total exposure of 2.62 WL hours.
This indicates an exposure of 1.31 WL (Tr. 438; Pll-12-13).
McCleary also worked at the Sage mine for the week ending
March 27, 1982, for four hours for an exposure of 4.28 WL hours 6
or in a radon exposure of 1.07 (Tr. 439; Ex. P11-13).
In addition, McCleary worked in Section 10 for eight hours that week
for a total exposure of 32.56 WL hours. This would indicate a
1/ At times the radon cards will indicate a week ending on a
Friday; at other times it is on a Saturday .
~/

To calculate the radon daughter concentration from the
working level you divide the working level by the number of hours
spent in the area. For example u a .15 WL divided by five hours
results in a .03 working level concentration {Tr. 117) .
3/

The sample the following day showed a

lEx. Pl9-2).

78~

.03 WL concentration

radon daugh t Er exposur e o f 4 . 0 7 ~L (Tr. 439; Ex. P 11- 13). From
January through April 1982 , Atlas had not told McCleary he was
to wear a respirator when exposures were above 1 WL . Further, he
was not provided with nor was he r e quired to wear a canister type
respirator any time in the first four months of 1982 (Tr. 439 ,
440).
Young testified that he worked in the Sage mine for three
days during the week ending March 27, 1982 (Tr. 434 , 425; Ex .
Pl0- 15). For that week the Sage showed a radon concentration of
4. 28 . Section 10 , a drift in the Sage, showed a concentration of
32.56 (Tr. 426, 427). There were no signs requiring that
respirators be worn before a mi ner entered the Sage . Further q
there were no signs posted in the Sage mine warning against radon
daughters during March or April . The onl y sign s in t he area
related to safety glasses g moving vehicles 8 etc . ( Tr. 428-429 ) .
Crowson testified that during the week of May 22 Q 1982 three
Atlas electricians spent t ime in an emergency e scape drift in the
Pandora mine (Tr . 9 4, 95). The radon concen tr a t ion was 0' pretty
high" at 80 WL . Crowson notified his supervisors and suggested
in a handwritten memo that potentially high exposure areas should
be sampled more frequently (Tr . 95 8 97 : Ex. P24) . Crowson was
concerned particularly in view o f t he upcoming shutdown wh ic h
would invol v e a disruption o f v enti l ation (Tr. 9 5 ~ 96 g Ex. P24 ).
Electrician Wells con f irmed that he l e arned o f h is exposure
when he returned to the Atlas office . Crowson ques t ioned the
number of hours on Wells' radon card . Wells reduced his recorded
hours to two from three and one- half . Wells stated at the hearing that a more accurate figure for his time underground was at
at least three hours (Tr. 231- 233). Crowson testified that non e
o f the electricians had a caniste r type respirator that day .
Wells had worn a COMFO r espirator (Tr. 234-236).
On September 1 , 1982 Crowson sampled North 700 West, a work
heading in th e Calliham mine . Th e radon daughter concent r ation
was quite high , at 48.63 WL . Young and McCleary were removing
pipe from the area at the time . They were wearing COMFO II
respirators. Such respirators are not effective above 10 WL (Tr.
100-102). Crowson wrote a memo to management indicating the
auxiliary fan was not ventilating the heading (Tr . 103, 104).
Crowson did not know the extent of this exposure until he had
left the mine and placed the sample in his counter (Tr . 105}.
Crowson advised a supervisor of this abnormal l y high concentration. He further stated that the men should be kept out of
the area (Tr. 106-109} . Crowson ' s written report went to
supervisors Clements , Wilson and Dye ( Tr . 109} .

79 0

Young recalled the occasi on when h e ~as exposed to 48 WL.
There was no ventilation <Tr . 279, 283-288). Young and McCleary
first became aware of the exposure whe n they saw the radon
daughter sample sheet in th e Calliham mine office (Tr. 287, 288:
Ex . Pl9-23). The two men had wor ked about four hours in this
high exposure (Tr . 288, 289).
Neither Yates, who knew the exposure , nor anyone else, told the two men not to re - enter the
mine.
Nor were they told to get appropriate respirator
protection (Tr. 288-290) .
In fact , Young and M~Cleary re-entered
the mine and remained underground for an hour (Tr . 290) .
Young was aware that the yearly maximum ~iL hours p ermi tted
are 692 . This knowledge apparently 1ed t.o two meet ing s \'lith
management in mid- September e 198 2. Young saw t.he Atlas record
indicating that for the month of July 1982 his exposure ~o radon
daughters was 345.21 WL hours ( Tr . 344r Ex. PS} .
This
figure seemed unusually high , so he discussed it with Clements r
the general line foreman {Tr . 345 8 346 ). Young said the hours
were "climbing fast 01 •
But Clements 0 who was n ot overly
concerned# said not to wor ry about i t.
Fur the r r Yates didn ' t
seem alarmed (Tr. 347).
The following day there was a meeting with Torres r Clements ,
Axtell,, Yates and McCleary .
Crowson was in and out of the
meeting. At the meeting the group r ev i ewed the radon cards f o r
Young and McCleary from January lst unti l the meeting. Torres
did most of the talking. Management representatives questioned
if the time cards correctly recorded the actual time the men were
i n a particular location in the mine (Tr. 348-350). Torres
persisted in his request t h at Young change the cards. Young did
so but there was no pressure or threats by management to make any
changes (Tr. 301, 350 } .
Some, but not all, cards were marked as
"revised". Four cards were changed and were not marked as revised. Twenty of Young's 54 time cards were revised (Tro
351- 353 : Ex . PlO) .
In all instances the unrevised cards were
more accurate than the revisions (Tr. 368) .
Young, in a prior interview to MSHA's r epresentative Ben
Johnson, made some conflicting statements as to the accuracy of
the original radon cards as compared with the revised cards (Tr.
369-380).
Health Hazards
Victor E . Archer, M.D., an expert witness, testified extensivel y on the medical effects of radiation exposure to underground uranium miners (Tr . 579-587). He was familiar with the
citations in the pending cases (Tr. 588).
The hazards to the exposed miners include c ancer of the
lung , d iffuse lung injury and skin cancer .
The risk, in general,
v aries directly with the magnitude of the exposure (Tr. 590 ,
591) .

791

v~ .

indicateo tk:~ th '=: rld: of lung cancer to uranium
almost direc~ly t o th eir exposure to radon
daughlers . Uranium miners ~he de ~8~ smoke have lung cancer
seven tim es that of their countErp~rls in the general population
(Tr. 593 , 594 , 596). The basic injury occurs at the time of
exposure but the cancer may take years to app_e ar ( Tr. 598) •
miner~

rrcn~S~

in~reases

Dr . Archer was on a committee that recommended the 4 WL
months as a standard in u.s. mines (Tr . 595, 596) .
In the
doctor's opinion the 4 WL months should be reduced to 2 WL months
(Tr. 600 - 601).
Dr. Archerv under contract with NIOSH, authored Exhibit P38 .
This extensive document contains a summary of all data relating
to the health hazards caused by radon daughters (Tr . 602-603) o
Dr . Archer ' s opinion focuses on the premise that a specific
number of lung cancers will appear in a number of miners . But he
agreed that no one could tell whether a particular miner in that
group would, in fact , get lung cancer (Tr. 606v 607) .
Respondent's Evidence
Respondent ' s witnesses included Richard E. Blubaugh u the
Atlas manager for regulatory affairs . Mr . Blubaug h indicated
that his dutiesu as of mid-January 1982 , involved responsibi l ity
for regulatory compliance (Tr. 479-483).
His duties included supervision of monitoring exposures to
radon by sampling work areas on a representative basis and
assigning concentrations to miners on the basis of the time spent
in those areas (Tr. 484). The samples would be taken only when
there was prior notification from a supervisor <Tr. 484) .
In May 1982 , Blubaugh learned that Young and McCleary ,
experienced supervisors, were going from standby duties to
salvage work. Blubaugh reviewed the company's procedures and
concluded the work areas would be monitored before the miners
entered the areas (Tr . 485-487) . - Blubaugh does not consider it
prudent to permit men to work in an area where ventilation had
been shut down (Tr . 486-487 ).
In May 1982, such procedures were not followed and a radon
overexposure occurred to three electricians in the Pandora mine.
The radon technician had not received prior notice that the men
were to be in the area (Tr. 489) . The radon technician showed
Blubaugh his comments concerning that incident (Tr. 488, 489; Ex .
P24). Blubaugh met with the company's chief engineer and they
agreed to improve communications before there was any change in
ventilation (Tr . 490) .

7 ~2

Witness 5lu~ auo ~ ~ ~~- a~~r ~ t hat som~ radon cards had been
revised a fter ttJ€ e~p o fJr e ~o Young and McCleary that occurred
September 14 CTr . 4S2). El ubaugh ' s only involvement was to
direct that i f changes wer~ made , all new cards were to be marked
as "revised." The o rig ina l cards were not to be changed CTr.
493).
Blubaugh had occasion to review the Atlas records. In
August 1982, they reflected that the exposures to Young and
McCleary were on the rise. Blubaugh discussed this with Crowsono
He affirmed the need to watch the hours closely (Tr . 497 , 498 3
Ex. P8).
Blubaugh does not dispute that miners were exposed to a
concentration in excess of 10 WL in the Rim mine on July 1 ~ 1982
and in the Calliham mine on September 1, 1982 (Tro 50 4)0
Further, there was no dispute that miners were exposed to 48.6 WL
and near 80 WL in the Pandora mine in May 1982 o In addition p
there is no dispute that Young and McCleary were exposed in
excess of 4 WL months in the calendar year of 1982 (Tro 505 - 507 ~
Ex. P31, P32). It is also true that the WLs exceeded o3 and
weekly measurements were not taken (Tr . 508, 511) 0
The concentration at the Calliham mine on September 1 9 198 2
exceeded 48 ~~ because the auxiliary fan was not o perati ng (Tro
511) .
Blubaugh cannot dispute Young 0 s statement that the f a n was
inoperable (Tr. 514). Further, the witness does not dispute that
the WL exposure exceeded 1 for Young and McCleary (Tr. 515).
The Atlas safety manual for the mill and the company policy
manual for supervisors does not refer to radiation control (Tr.
521, 522; Ex. P35).
Crowson reported overexposures to Blubaugh. He r eported
levels if it was a serious concentration, such as a 80 WL or the
48.63 WL (Tr. 529, 535, 536).
If ventilation is turned off, the radon concentration would
be affected (Tr. 538). The Yates work order requested that the
fans be turned off on August 9th <Tr . 543). Blubaugh did not
know about the work order but he knew salvage operations were
proceeding (Tr. 543) .
Dale Edwards, the radiation safety coordinator at the mill
and a subordinate of Blubaugh, advised Young and McCleary of
their overexposure and he told them to get out of the mine (Tr.
558, 559, 578).
In the months of July through September 1982 , all portions
of the mines that were in production were monitored at least once

793

a week.
In the s~lvaQE a :· t~ th~ miners were to not i fy the radon
technician so he coJl6 mo~~ L o ~ the area before they entered (Tr.
560).
Edwards reviewed t~~~ company procedures; in his opinion they
were both good and adequa t e (Tr. 561, 562, 566). After July
1982, Edwards noticeo th e levels were higher than normal for
Young and McCleary. He told Crowson to notify them (Tr. 565) .
Edwards, who was inexperienced in ventilation, did not know that
the salvage activities included removal of the ventil~tion (Tr.
569, 572, 573).
When Edwards was put in charge of testing f or salvage in
July he was not advised of Crowson ~ s memorandum in May relating
to the 80 WL exposure (Tr. 574 u 577).
Nick Torres learned that Young and McCleary had been
overexposed in September 1982 . Torres wanted to verify the overexposure . In checking the radon cards he f ound three or f our
cards were arithmetically incorrect . In addit ion. at a l ater
meeting Young and McCleary agreed that there was room fo r changes .
Young objected to changing cards. He felt that if he agreed to
the change it would mean he was not working his eight hours (Tr .
618-624 ; Ex . Pll u Pll-52 ; Pl0-1 through Pl0-55 )n Torres would
write in the correct time they were underground if the men agreed .
Some changes were made on the original cards. Later they started
using new cards marking them as "revi sed " cards (Tr. 622). Aft e r
the corrections and revisions the two miners were still
overexposed (Tr. 620). From the information we received Atlas
believed the timecards were now accurate (Tr. 633).
In the salvage operations the underground fans were taken
out first. This is not a reasonable nor a prudent way to conduct
such activities (Tr . 627-632).
Discussion
Citation 2084505
The regulation allegedly violated, § 57.5-46, requires that
miners be protected against radon gas and its daughters . When
the concentration of radon daughters exceeds 10 WL , a supplied
air device or a filter type respirator must be used .
At the hearing three different types of respirators were
introduced into evidence. The DUSTFOE respirator (Ex. P25) is
used to filter dust and mist (Tr. 178, 179) . The COMFO II
respirator (Ex. P26) is approved to filter radon daughters, but
not radon gas. It can be used in areas containing up to 10 WL
(Tr. 179-181). A SCOTT respirator filters both radon gas and

794

radon daug htt:=n. ('] ~ . ~ ~. · · - _;_ .::.: ; E>: . FLI/ . J-. s r.: lf -:: c:·; t.::.~neC: , air
swpplied br e:-at. i·. ~:Js c.:-':..·:_ :·· ·_-.:·;; , approvec ic.·r :rc;cic:; c;;c..:: c..:n:'i its
daughters, v.• as c.lso C:.. ~<:,.:;<.se(; at the nearing (~: . :~L:) .
The Secr etary ' s citation alleges that the stan6ard was
violated in the Pandorc. mi n e in May 1982; in the Rim mine on
July 1, 1982; and in the Calliham mine on September 1, 1982.
The evidence refl e cts that on May 17, 1982 Wel ls and two
other electricians were exposed to 80 WL in the Pandora mine (Tr.
230). Wells wore a COMFO II respirator whic h is not the correct
equipment for such an environment (Tr. 234 , 26 0). Wells had
never seen a supplied air respirator and none o f the electricians
had a can ister type filter r espirator (Tr. 236).
Respondent ' s post-tria l brief asserts that bef ore May l7 u
1982 the radon level i n the Pandora was be l ow 1 WL (Tr. 148, 149 ;
Ex. P23}. Respondent asserts that the apparen t cause f or the
high level o f radon on May 17 wa s the result o f exhaust air fr om
the adjacen·t Union Carbide Snowbal l mine. This condition 'I?Jas
further complicated because of a nonfunctioning fan in the
Pandora mine. After the fan was turned on , a new reading showed
a radon level o f 5.0 WL (Ex . P22-l) . Respondent ~ s approach is
th at since there was no evidence the fan was not operating , it
cannot be concluded that the miners were exposed to a rado n level
above 10 .
I reject this argument. Clear proof that the three
electricians were exposed to 80 WL lies in the radon measurements
taken by Crowson, the Atlas technician. His findings were
clearly supported by his handwritten message to management (Tr.
94-96; Ex. P24). The lack of an operating fan would not
exonerate respondent but only compound its negligence.
The portion of the citation relating to the 80 WL exposure
in the Pandora mine in May 1982, should b e affirmed.
The Secretary' s citation further alleges that Young and
McCleary were exposed to conce ntrations of 11 . 1 and 16.5 in the
Rim mine on July 1, 1982.
Witness Young identified his radon card for the week ending
July 3, 1982 (Tr. 275; Ex. Pl0-34). The card, received in
evidence, shows Young was in the Rim mine on Thursday (July 1) of
that week. The radon daughter concentrat ion, which would have
been recorded by Crowson, was 13.81 (Ex. Pl0-34). Jess
McCleary's radon card placed him in the same posture on the same
day <Ex. Pll-30).
Respondent's post-trial brief asserts there is no evidence
as to the radon levels on July 1 in the Rim mine. The argument
evolves in this fashion : the 16.5 WL reading (as per Ex. P22-14)

795

ott2ined in the Rim but in th ~ "Columbus haula? E' area , &
but connected mine.
Respond ent then cites th€ ra6on
cardr ~o sho~ that the citation should be dismissed because Young
an6 ~: ~Cleary were not in the "Columbu s haulage" area on July 1.
~as

no~

separ~tc

Respondent's argument is without merit. As a threshold
matter the radon daughter sample sheet <Ex. P22-14) is a sampling
for July 7, not July 1 . Young and McCleary were obviously in the
Rim on July 1, 1982 and they were exposed to a WL of 13.81.
Their timecards so reflect <Ex . Pl0-34~ Pll-52) .
It is t rue that the exposure was 13.81 and not 16.5 as
a lleged in the citation. But the issue is whether the mine rs
were exposed to an environment above 10 WL. They were, and 2
violation of the regulation has been established. This portion
of the citation should be affirmed .
Respondent qs brief raises i ssues involving the assessment. of
a civ il penalty as a r esult of the events of SeptembeL : ~ But
" as to the alleged viola tion of the subject standard at the
Calliham on September lu Atlas acknowledges that the Secretary
has shown a violation .~ (Brief, page 5) .
For the foregoing reasons Cit ation 2084505 shoulS he
affirmed .
Unwarrantabl e Failure
In these citations the Secretary claims that the violation
was a result of the unwarrantable failure of the respondent to
comply with the regulation.
The Secretary asserts that special fi ndings of
unwarrantability associated with the citation is not properly
before the Commission in a civil penalty proceedi ng. I disagree .
In a recent penalty case the Commission did, in fact r consider
evidence of unwarrantability Q Kitt Energy Cor poration, 6 FMSHRC
1596 (July 1984)o
The existing case law is that an unwarrantable fai.ure to
comply may be proved by a showing that a violative conditionu or
practice, was not corrected or remedied prior to the issua nce of
the citation because of indifference, willful intent 8 or a
serious lack of reasonable care 3 United States Steel Corporationu
6 FMSHRC 1423 8 1436 (June 1984)~
As a defense Atlas asserts that because of the previous
regular low level readings in these areas the company had no
reason to know that high levels of radon exposure would exi st o
The evidence here establishes that in the sal vage operation
the ventilation fans were the firs t things removed from the work
areas. Atlas knew that radon daughters are controlled by such
ventilation. Further , all agreed such removal was a poor wor k

796

practice. These factors establi~· ;, :, . , c-.:-. in.:i :~f erE::·.::::~ c..nc ..
serious lack of reasona ble care by ;_-_lc..s... In short, &ffirrr.i=:.".:.ive
actions by Atlas caused this con di~ion to occur. Blubaugh, the
person in charge of compliance, dia not consider it prudent to
permit men to work in an area where v e ntilation had been shut
down {Tr. 486-487). In addition, the Atlas "procedures" of
notifying the radon technician before the men went into a given
area were more illusory than real.
In respect to the overexposure to Young and McCleary on
September 1, Atlas argues that the two were experienced miners
who knowingly and willfully exposed themselves to an unventilated
area with the resulting high levels of radon exposure .
argument in effect seeks to shift the burden of
compliance to the miners rather than itself. The Mine Safety Act
is contrary to this vie\'l and the argument is rejected . In sum o
the events culminating in these violations were the results of
affirmative acts by respondent which brought about the violative
exposureso For these reas ons the citation should be affirmed
due to the unwarrantable failure of respondent to comply .
Responden t~s

Citation 2084506
The standard in contest here p rohibits an exposure in excess
of 4 WLM in any calendar year .
Correspondence to Young and McCleary from Atlas establishes
the violation <Ex. P31, P32).
In its post-trial brief Atlas raises issues relating to a
civil penalty but "admits the existence of a violation of the
subject standard" (Brief, page 17}.
Atlas disputes the allegations of unwarrantable failure in
connecti'on "with .this citation (Brief, page 28).
The citation here is an accumulation of radon exposures.
The analysis, as previously stated in connection with
unwarrantable failure, applies here. The allegation of unwarrantable. £ai.lure is affirmed.
Citation 2084507
The Secretary~s citation alleges that radon daughter samples
were not taken in active work areas containing radon daughter
concentrations abov.e • 3.0 WLs.
In support of his case the Secretary's brief cites the
admission by witness Blubaugh relating to this citation {Tr .
508).

797

J c c :;c .._
. ... :: .·:-:, ::-• .co o £ tc Lc .r · s :~· .. .: ..': ~'-: '- ·
::·.:. c b evidence
is, at DE.!:: '..., .; ' .-.• _:· :. : ·· ~· : t.he v:it nE.~ :: ' '.I;· . :.· u t
:) (; ~ ) .
Accordingly, it i~ fJE-c: s ~ ::- .o. :· '-· ,_ (; r e viev.· the F,·:td~-:r: c ( . l:·, 2t: :.ai l . The Secretary's ci tc;tior, r c :- i ~es that the sarr:p li nr ~. n -:-:rt i c.l1 occurred
during the salvag e operations and not du~in g ore production.
I

The evidence relating to the various mine~ is fully set
forth in the charts contained in Appendix A attached to this
decision .
The threshold questions for determination, as urged by
respondent, are whether the areas sampled were "active working
areas" and whether the standard requires weekly sampling in
inactive mines if concentrations are found in excess of o3 WL o
The Secretary ~ s regulations v 30 C.F . R . § 57 . 2 9 def i ne
"active workings" to mean "areas at u in u or around a mine or
plant where men work or travel o~ It is uncontroverted that Young
and McCleary were engaged i n salvage operat i ons in t he mines .
~t
follows that when they were engaged i n those act iv ities the y were
in an active working area of the mine .
A review of the evidence as detailed in Appendix A .
establishes the follm"l i n g v i o lations o
Sage Mine
Respondent found the Sage mine was above .30 WL on March 3l u
1982, but the company did not resample until May 17 and again on
June 14. In the intervening time Young was in the mine during
the weeks ending April 3, 10, 17; May 29; June s · and 12.
McCleary was also present the same weeks except for the week
ending May 29. In the period when there was no samplingv Young
and McCleary respectively spent 42 and 41 hours in this environment.
It follows that respondent's argument that the miners were
in the Sage on a sporadic basis lacks merit.
Rim Mine
Respondent sampled the Rim mine on March 11, 1982. The next
sampling was not until March 26, 1982. Young and McCleary were
both present in the intervening time. RespondentQs records
establish this violation since 30 C.F.R. § 57.5-37 requires at
least "weekly" sampling in these circumstances .
Patti Ann and Small Fry Mines
Respondent sampled these mines on May 21 when the atmosphere
was above .30 WL. Young and McCleary spent a total of 62 hours
in these mines before the next sampling on June 17. Additional
violations of this standard occurred after the sampling of June
21.

798

While the sampling was more freque nt h ere , violat ionE
nevertheless occurred.
Atlas saffipled the mine on January 19 and
learned it was above .30 v~.
But they did not thereafter sample
for five consecutive weeks as required by the regula tions.
Violations were repeated when the sampling on February 12th was
again above . 30 WL.
This citation as to the Sage , Rim, Patti Ann and Small Fry ,
and Calliham mines should be affirmedo
Citation 2084508
This citation alleges respondent vio lated 30 C.F.R.
§ 57o5-34 by causing its employees to be exposed t.o a radon

daughter concentration of 48o63 WLs o n September 1: 1 982 in the
N700-440W area of the Cal li ham mine.
The events concern i ng this exposure are enumera·t ed in the
summary of the evidence.
I find witness Young t o be generally
credible and the uncontroverted evidence establishes a vi ola ti o n
of the regulat ion.
Responde nt ~s post-trial brief asserts ~t has no evidence ~o
refute Young 9 s claim that the fan was not operating o The Atlas
brief further states ~ there was a violation" (Brief: pag e 37 ).

On the record the foregoing citation should be affirmed .
Unwarrantable Failure
Respondent contends that a finding of unwarrantable failure
in connection with this citation is not justified .
I agree. The
high radon exposures of September 1 were due to an inoperative
fan. There was no affirmative act ~y respondent that caused this
violation .
In addition, there is no evidence that respondent
knew the fan was inoperative before the miners entered in the
area.
The facts fail to establish that this violation was due to
the unwarrantable failure of respondent to comply. The allegations of unwarrantable failure should, accordingly, be
stricken.
Citation 2084509
~his citation alleges that areas of the Sage mine where the
concentration was above 1.0 WL were not posted against
unauthorized entry and designated as a respirator area until
after the salvageable material had been removed.

Unless Young and McCleary happened · to see the radon readings
they would have no way of knowing the concentration in a given

799

area of t he Sag-=. ..,..... -;.. . ;,~ :;.l·-s.·v iously noted Young and McCleary
worked i n par ts 0£ th~ 56~~ ge nerally in January through April
1982. Responden ~ 6urin~ t~is time knew of the · following high
readings in th e Sagt:
Section 1 0 Drift
Incline
Section 10 Dri ft

4.07 on March 24, 1982
1.07
same
4.08 on March 31, 1982
(Ex. P20)

Yet the Sage was not posted to warn Young and McCleary .
worked in the Sage on these specific dates :

EX o No .,
Pl0-16

Date
March 22

Location
Sage
Section 10

No. Hours

March 23

Sage
Section 10

l
3

Pl0- 16

March 25

Sage
Section 10

1
3

Pl0 - 16

March 29

Sage
Section 10

l

Pl0- 17

March 30

Sage
Section 10

1

Pl0- 17

Sage
Section 10

1

April 1

Sage
Sectiop 10

1
4

Pl0-17

April 2

Sage
Section 10

1
1

Pl0-17

April 5

Sage

2

Pl0-18

April 12

Sage

1

Pl0-19
Pl0-20

May 27

Sage

1

Pl0-28

March 31

2
2

Young

4

P10-17

4

McCleary's work activiti~s in the Sage basically parallel
those of Young, his partner.
The violation occurred here since respondent knew of the
high work level and failed to post the area. Respondent also

800

kn ev.~ Young a :·_:.

of their

~ . :-':· : t=<~ r~y

au:.i E::: •

"·--:-:-·.: l C f.,·:

:

.. - ._:.

-

- in the cour ~-e

... c.
v . ,...
.... 0::::::

Respond ent arg u es that the Secr ~ tary hi ng e s some of his
citations on c er ta in areas being ''active ~orkings " and now, i t i s
argued, the Secretary seeks to hav e i t 0 Doth ways". Atlas
asserts that salvage operations r en d er a mine an "active working "
or it does not.
Respondent apparently believes that an "inactive working'' ,
which is not otherwise defined in the regulations, is the mirro r
image of an "active working" , as defined in § 57.2.
It is not .
The radiation s ect ion o f the Secretary ; s
regulations contain elaborate directives as to when and where
radiation measurements are to be taken. The scope of the se regulations indicate that radon daughters are to be measured under
essentially all circumstances and conditions i n a u r an i um mine
such as this one. For example f § 57.5-37 requires measurements
at le ast every two weeks at r andom ti mes in all active work ing
areas such as stopes , etc. , and all other places where persons
work, travel or congregate. (Emphasis added) . No persons were in
this area until Young and McCleary performed their salvage w o rk ~
On the record this area wa s factually less tha n an ®act ive
working~ but more than an ~ abandoned working n a s defin e d in
§ 57 .2 .
Since the radon concentration was above 1.0 ~~ and since the
area was not abandoQed , nor posted, the regulation was violated .
Citation 2084509 should be affirmed.
Citation 2084510
This citation alleges Young and McCleary were not issued
respirators nor trained for their use in work areas above 1 WL.
It is further alleged that the miners were so exposed (above
1 WL) on the following occasions:
Mine
Calliham
Rim
Sage

Week Ending
January 16, 1982
March 20 , 1982
March 27, 1982

Working Level
2.87 <Tr. 433)
1.06 (Tr. 433 q 434)
1.07 and 4.07 (Tr .
4348

435)

As a threshold matter Young and McCleary testified they were
not furnished protective respirators (such as is photographed in
Exhibit P26) during the months of January through April 1982 (Tr .
435 , 439-440).

801

'J'r1~: ~.. E c ·:.:.:sc c:·. :: j. is sues ar e -...;b~:.h ~ :· .;:, ;-.:\: r:.i :1<:.:!' s were exposed
above l r. ~L o;·, :_rlc o c casions al legeci i :1 :.i1·.: ·: :ita t ion. I find they
were s o ex?osed .

During t he week ending January 16, 19&2 Young spent one hour
each day in the east haulage of the Cal l iham mine for a total of
14.35 WL. This would result in a radon c on c e ntration of 2.87
(Tr. 433; Ex. Pl0-2).
During the week ending March 20, 1982 Young's revised radon
card shows he had been exposed in the Rim mine for four hours to
a concentration of 5.24 . Mathematically , this would result in an
exposure of 1.06 WL (Tr . 433 ; Ex . Pl0-14) . McClearyvs t estimony
and timecard f or the same week i n the Rim mine a l so indicates a
WL exp osure of 1.31 (Tr . 438 ; Ex . Pll-12 ) .
During the week ending Marc h 2 7 ) 1 982 Young worked in the
Sage for four hours in a concentrat i on o f 4. 28 . Th i s would
ind i cate a e xposure of 1.0 7 WL hours . Dur i ng the same week Young
was i n Section 10 of the Rim mine f or eigh t hou r s in a
concentration of 32.56. This would indicate an exposure of 4 .07
WL hours (Tr. 434 , 435; Ex . Pl0-16). McCleary us activities
parallel those of Young (Tr . 438 : 4 39 ~ Ex . P ll-13 ). The
Secretary 9 s post-trial brief (pa g e 15 } a l so c i t e s the exposures
to electric i ans Well s q Flynn and Stubblefiel d . Bu t t h is
incident , recited in t he summar y o f t he ev idence ~ was not all e g e d
to be a violation in the citation. Accordingly v i t is not
necessary to explore that facet of the evidence .
Concerning the initial incident: Respondent contends that at
the time of the monitoring on January 19 the fans in the Calliham
were off to allow the water lines to thaw <Ex. Pl9-l). When the
fans were turned on again on January 20 the reading was .03 WL
(Ex . Pl9-2). Since the Secretary failed to establish that t h e
fans were of f it is argued the radon level could as easily have
been .03 WL.
I am not persuaded. Responde nt cannot impeach its own
records which show the radon exposures to its miners. In
addition, respondent's record ke e ping does not reflect any effort
to overestimate the radon exposure to the miners. The incident
involving the week ending January 16, 1982 should be affirmed.
Concerning the incide nt in the week ending March 20 in the
Rim mine: Respondent contends that the Rim was monitored on Ma~ch
11 and again on March 26. Since the readings range from .02 WL
to 2.44 WL (depending on the operation of the fan) and since the
radon cards of Young and McCleary do not identify the specific
locations in which they worked, it is argued that the Secretary
failed to prove that a violation occurred . I agree.

802

r c. t·; c.: . . . . ... :· :. ·.. {-· ;_· ~. :! ;: .~: .1.. ~ e >: h i. t' i :. 1
ill u strc-tes !" t-~ !,;;;) :!(),o;r.t ' ~ arq'Jmen t.
'J'b s
'l' h ~

Paao ~

Mine

~-----------------

Time
9:45
9:56

Shaft work area

10 : 48

Shaft station

10:56

} ...._

:-: : ..

. .: ,.....- "',
,.
amply
·- -.. v,

f ollov.•s:

Daughter Samples

Rim Shaft

Location
Shaft Sta. area
Shaft work ar ea

~ : ·.

Zone

Date

Marc h 11, 1982

/s/ Roy C .
W.L.
5.23
4.68

0.04

The borehole fan was
not in operation when
these two samples were
taken. No one working
during time of sampling .
Fan turned on at 10:15

The following samples were taken by MSHA inspector Ken
Joslin on the same day as the above samples.
Shaft work area
Back p ump area
Shaft sta . pump
area

11 :25
11~45

12:03
Action Taken & Other Remarks

Company personnel who visit the Rim will be given the
average of the last five samples which is 1.31 WL.
Exhibit P22-2
Analysis of the Evidence
Witnesses Young and McCleary indicated they worked in the
Rim mine during the week ending March 20 (Tr . 433, 438). But
they did not identify their specific work area. In addition, the
radon exposure shown on the radon cards is, in fact, the mine
average of 1 .31 WL.
The standard, 30 C.F . R. § 57.5-39, does not deal in mine
"averages" . Proof of where the miners worked in the Rim during
that week was pivitol to the Secretary's proof. This portion of
the ei tatien Goncerning the wee-k ending March 20, 1982 should be
vacated.
Concerning the week ending March 27, 1982 : respondent
asserts that the Secretary merely proved that the work level in
the Sage mine exceeded 1 on March 24 (Wednesday on the radon
cards) but it is alleged there is no proof that the two miners
worked in that atmosphere on that date "as alleged in the
citation ...

803

I am not persuaded. The citation alleges, in part,
exposures "in the Sage mine during th e we ek ending March 27, 1982.
March 24 was on Wednesday during that we e k . On that date two
measurements were taken in the Sage. The Section 10 drift showed
a 4.07 WL (Ex. 20-2). Young and McCleary were in the Sage mine
the following day, March 21.
The events concerning the radon exposures during the
week ending March 27, 1982 establish a violation of the
regulation. This portion of the citation should be affirmed .
Citation 2084511
This citation a lleges mine r s were e xposed to a ir c ontai n ing
concentrations o f r adon d aughters exceeding 1.0 tv.L as followsz
Mine
Calliham

Patti Ann

Date
January 19, 1 98 2
Augus t 5u 1982
August 19 11 1982
September 1, 1 96 2

June 17-18 0 1982
.June 21/J 1992

Al l eged Exp osu re
1..5 WI,

lv2 'WL
loi tiL
48 .. 6 WL

2.7
2 tJ
0

It is alleged the f oregoi ng e xposu r e s constitute d
violation of 30 C.F . Rg § 57o5-39o

~

In order to arrive at a conclusion concerning these
allegations it is necessary to review and evaluate the timecards
and the radon sampling sheets . As a general premise Young
testified that he, McCleary, Flynn and Wells worked in the
Calliham and Patti Ann on the dates in issue (Tr o 444-446 )0
Tuesday, January 19, 198Z: · Young and McCleary each worked
one hour in east haulage on this date. At 1:26 the exposure in
east haulage was measured at 2.87 WL (Ex. Pl0-3, Pll-2, Pl9) .
Thursday, August 5, 1982: Young and McCleary each worked
five hours in the east haulage of ~he Calliham. On the same
date, at 9:30 and 9:36, measurements indicated radon
concentrations of lo05 lil. in the "E Haul by 1990" and .13 WL i n
the "E Haul" (P10-43, Pll-38q P19-20).
Thursday, August 19, 1982: On this date Young and McCleary
:eaeh .workeci· five hours in the w~st. haulage of the .Calli~:)~. On
that date seven measures were taken. At 9:52 the "W Haulagen was
sampled ~t .01 WL and the notation appears of "removing pipe" a
On August 19 the "west" average was assigned at lo69 and the mine
average at 1.22 (Ex. Pl9-22).

804

Wednesday, September 1, 1982: On this date the timecards and
the testimony reflects that Young and McCleary each spent five
hours in the N700W area of the Calliham. At 12:51 on that date
the sample in the N7 OO~v area was 48. 63 WL.
It was further noted
on the sample sheet that the activities consisted of "removing
pipe." Further, radon respirators were used (Ex. Pl9-23). Five
samples were taken by the radon technician and he assigned a
"north average" of 12.70 and a mine average of 10 . 16 WL .
Patti Ann Mine
Thursday, June 17v 1982: On this date Young and McCleary
each spent two hours in the Patti Ann mine. On the same day four
measurements were taken at different locations in the mine . The
recorded exposures ranged from . 01 WL to 6 . 98 WL . A mine average
of 2.71 WL was assigned to the mine (Ex. Pl0-31 5 Pll-28 , P2l-5) .
Friday 9 June 18, l982 g On this date Young spent four hours
and McCleary five hours i n the Patti Ann . No measurements were
t aken for this date. The exposures c alculati ons e appearing on
the timecards, are based on the mine average of the 2.71 WL.
Monday , June 21, 1982g On this date Young and McCleary each
worked four hours in the Patt ~ Ann . On that date three samples
were take n o Exposures ranged fr om • 17 WL to 5. 71 lJiJL .
After ·t he
entry of the lower fi gure the following notation appears g
"Removing cable. n An average of 2.36 was assigned for that date
(Ex. P21-6).
As previously discussed a "mine average" is generally
insufficient to support a violation of this regulation.
Specifically, it is incumbent on the Secretary to show that the
miners were in a particular area where the radon concentration
was exceeded. This is so because radon daughter concentrations
can vary greatly in any mine. It is not within the intent of the
regulations to impose stringent conditions when no hazard exists.
We will accordingly analyze each date in issue here.
Calliham Mine
January 19 , 1982 : The facts recited above establish a prima
facie violation of the regulation. Two miners were in the east
haulage area and exposed above 1 WL.
Respondel'lt argues tbat - ·'t.Ae s-in.<g.le hiE3h reading on this date
<2.87 WL) was caused by the fans not operating. Further, he
testified the men were not in this area when he sampled. He, in
fact, assigned a value .03 on the radon cards (Tr. 125-126; Ex.
Pl9-l).
On this issue I find Crowson to be a credible witness. It
accordingly follows that the Secretary failed to prove Young and

805

McCleary were exposed on this date. In additio n , I further note
that the miners were each in east haulage for only one hour on
the contested date.
The allegations of the violation on January 19, 198 2 should
be vacated.
August 5, 1982: The violation was not proven . The location
of the miners within the mine was not established. They could
have been in the east haulage "by 1990" or in the east haulage o
The respective concentrations there were 1.05 WL and ol3 WL.
The Secretary 's proof is insufficient in that he failed to
establish the location o f the miners in the mine on this date ~
The all egations of a violation on Augus t 5u 1982 should b e
vacated.
August 19 , 1982~ The allegations concerning this inciden ~
should be vacated because the Secre tary f ai l ed to ~rov e t he r aaon
concentrations to which the miners were exposedo
September 1, 1982: The evidence here establishes a prima
facie v iolation of the regulation. Re s pond ent ~ s brief also
states t hat "clear ly there was an exposure in e x cess of loO WL~
( Bri ef u p ag e 52) o
The allegations concerning the violation o n September l u
1982 should be affirmed.
Patti Ann Mine
Thursday, June 17, 1982: For the reasons stated above the
Secretary has failed to establish a violation of the regulation o
This portion of the citation should be vacated o
Friday, June 18, 1982: The allegations concerning this date
should be vacated. As previously stated, generally a "mine
average" cannot support a violation of this regulation .
Monday, June 21, 1982: For the reasons stated aboveu the
Secretary failed to prove the allegations concerning the exposures of June 21, 1982 .
Such allegations should be vacated.
Citation 2084513
!'hi-s· cit.ation alleges a violation of 3.0 C.F •.R • .§ 57.5-4-0.
Respondent's motion to withdraw its notice of contest as to
this citation was granted (Tr. 449, 450) . Accordingly, the
citation and the proposed penalty of $20.00 should be affirmed.

806

This citation alleges a
Act, which provides:

vi o la t io~

of Section l 0 9 Ca ) c f the

Posting of Orders and Decisions
Sec. l09(a) At each coal or other mine there shall be
maintained an office with a conspicuous sign designating it as the office of such mine. There shall
be a bulletin board at such office or located at a
conspicuous place near an entrance of such mine 1 in
such manner that orders, citations, notices and decisions
required by law or regulation to be posted ! znay be posted
t hereon , and be eas i ly visible to a l l p ersons d es i ring
to read them , and be protected agains t d amag e by weather
and against unauthorized removal . A copy o f any o r der ,
citation r notice or decision required by th is Ac t t o be
given t o a n operato r shal l be deli v e r e d to t he of f ice of
t:.he a ff ected mine 1 and a copy sha ll b e i mmed i ately p os t ed on the bulletin board of such mine by the operator or
his agent.
The Secretary 0 s proof o f the v iola tion alleg e d here
consisted o f t he adm i ssion b y r espondent in its an s we r to the
complaint o The a nswe r states t ha t ~[ b ) ecau se o£ a good faith
disagreement between the inspector and Atlas with r e gard to t he
location of the mine office, the posting was not accomplished
until two days after the citations were issued" (Tr . 451, Respondent's Answer, Eighth Defense, page 6, paragraph 2) . The
answer was filed with the Commission on August 26, 1983.
During the hearing the parties agreed that respondent's
evidence could not be presented out of turn. Accordingly , the
respondent's evidence was heard before the Secretaryvs evidence
(Tr . 211 -223) . For his proof of a violation the Secretary
offered only responden~'s admission in its answer.
After the Secretary rested his case as to this citation,
respondent moved to withdraw its answer (Tr . 455). The judge
denied the motion on the basis that it was untimely <Tr. 455).
Respondent further moved to amend its answer to conform to the
evidence. This motion was taken as submitted with the case (Tr.
452).
Respondent's evidence relating to this citation follows: Tom
Richards, an Atlas safety engineer, testified that citations were
given to the company on January 27 (Tr. 211-223). The meeting
was at the company's Far West office or the Mill (Tr. 213).
The company wanted the citations posted at the Calliham
mine, since it was there that the alleged v iolative conditions
had occurred (Tr. 213). After checking with counsel the

807

citations werE po s~e ~ a ~ t he Calliham mine the day after they
wer e issue6 (1·r. 214, 2~£~ .
ht that time the Calliham mine, some
55 miles from t he c::fic~ , h~o been completely shot down. There
were no miners a t thcl ~oca ~ion (Tr. 216-219) .
MSHA inspector Ben Johnson wanted the citations posted at
the Far West offic e ~/ (Tr . 213).
The citation in contest here was subsequently issued to
respondent for failure to pos t Citation 2084514 which is the
citation in WEST 83-87 - M. The citation was abated by posting the
citations at the mi ll of fi ce . None of the citations concerned
the mill office which is 45 miles from the Velvet mine (Tr. 214 7
215) •
Richards was not aware of the Atlas answe r fil ed in the case
stating that the citations were posted two days a f ter t hey were
issued. At the times these citations were i ssued on ly t he Velve t
mine and the mill office , about 45 to 50 miles apar t 7 we re in
operation.
If you wanted to convey inf ormation to miners y ou
would post the information at either of those locations (Tr., 220)"
A few miners had gone from the Calliham mine to the Velvet mine
(Tr . 219 7 220) .,
Richards had been told by Tom vJils o n ·that he haf~ taken ·the
citations to Kenny Partridge f or him to post them ~T . 221-223 ).
Discussion
On the merits of the evidence concerning this citation
respondent cannot prevail . The defense shows , at best, that the
citations were posted at the Calliham mine office. But there
were no miners present at that location nor was there any
activity at that mine .
The good faith disagreement referred to in respondent's
answer is no doubt the disagreement over whether the posting
should be at the Calliham or the mill or the Velvet .
In order that this issue may be reviewed, respondent ' s
motion to amend its answer to conform to the evidence is granted.
On the complete record I conclude that respondent violated
Section 109{a) of the Act. Posting a citation at a mine where no
miners are located does not comply with the Act .
Citation 2084514 should be affirmed.
Does the record support the proposition that the
violations should be classified as S & S?

il

Richards testified that the inspector wanted the citations
posted at the Far West offi c e; at other times he indicated the
inspector wanted them posted at the Velvet mine (Tr . 218).

8 08

Re ~tjo~16E. ~t co~L ~.. nO. E: -r.r: E".. t
:.r~:
:.e~.'.. i ::-::>r,y of Dr. P.rcber shov.'f.
that t h€: ~- ~:3or, E:xpost.:re~ t.c, Yo;.H! ~ c;~,::.~ 1-~c:Cleary v,rere not l ik ely t.c
result in cH1 illness . 'l' llercfort:. , 1: iE ar gued that th e citat i oG~
cannot b e "S .& S".

This position lacks merit . ~he nature of the injur y has
already been discussed .
Simply r e stated, the Secretary is not
required to iden t ify the par t icular individual in the class who
might incur lung cancer from radiation exposure.
National Gyp sum
Company, 3 FMSHRC 822 (April 1 981), cited by respondent, is not
inapposite.
Multiple Violations Were Alleged Arising From
A Single Series of Events
Respondent states that t he citations here allege v iolations
that arose from the same sequence of events and a number of them
allege the same hazardo
Respondent urges this is improper o
Further , such a procedure penalizes i t more than once f or the
same event and hazardo
Respondent's arguments are rejected. On these points the
Commission case law holds directly contrary to such a view o
Southern Ohio Coal Company , 4 FMSHRC 1459 (Augus t ; 1982) ~
Crawford County Mining, Inco u 3 FMSHRC 1211 (May, 1981) ; Ouarto
Mining Com ~ ~ 4 FMSHRC 931 (May 9 1982) 0
Evidentiary Ruling
The Secretary at the hearing entered various objections to
Exhibit R3 , a transcription of a meeting on November 23, 1982
between Young , McCleary , and two MSHA officials.
An issue arises as to whether the exhibit was properly
admissible under the Federal Rules of Evidence. But the
Commission has ruled that hearsay evidence is admissible in
proceedings before the Commission as long as it is mat e rial and
relevant .
Kenny Richardson , 3 FMSHRC 8 , 12n. 7, aff ' d, 689 F . 2c
632 (6th Cir. 1982), cert denied
U.S . 77 L.Ed 2d 299
<1983) , Mid-Continent~ources, I nc . , 5 FMSHRC 261 (1983).
Exhibit R3 was properly received in evidence .
Civil Penalties
Procedural History
On July 18 , 1983 the Secretary filed a Petition for Assessment of Civil Penalty. Respondent's answer was filed on August
25, 1983.

809

c~, !::. : c~ : :·
1.~83 , th e Se cretary [.il.::6 c.r, F.;;ienaed P;:c:.,:..' S<.l
fo:. Pt::Lc.J.:.;, a~.~ :1::1 that Citation 20845 08 b£: d esignated c.s ?.
lU4Cd)(l) c1~~~ on and that the proposed penalties be ra ised as
f ollov: r::-:

Ci t atio n No .
2084 505
2084S06
2084507
2084508
208 4509
2084510
2084511
2084513
2084514

30 C.P.R. §
57.5-46
57.5-38
57.5-37
57.5-34
57.5-45
57.5-44
57.5-3
57 . 5-40
109A

Original
Assessment
$500.00
500 .00
98.00
98.00
98.00
98.00
98.00
20.00
20.00

Proposed
Penalty
$6,500.00
9,000.00
1,500.0 0
9,000.00
1,500.00
4,000.00
4,000 . 00
20 .00
20 . 00

On March 28, 1984, respondent filed its opposition t o t h e
Secretaryis Amended Proposal for Penalty .
After considering the briefs filed by the parties the judge
granted the Secretary's motion to amend.
Sellerburg Stone
Company v. Federal Mine Safety and Health Review Commission , 736
F.2d 1147 , (1984); El Paso Rock Quarries r 3 FMSHRC 35u 38 (1981) :
Consolidation Coal Company ~ 2 FMSHRC 3 {1980>u Judge ' s Orde r u
April 11, 1984.
Having resolved the propriety of the Secretary's motion to
amend, we will turn to the assessment of civil penalties.
The mandate to assess civil penalties is contained in
Section llOCi) [now 30 U.S.C. 820(i)J of the Act.
It provides:
(i) The Commission shall have authority to assess all
civil penalties provided in this Act.
In assessing civil
monetary penalties, the Commission shall consider the
operator's history of previous violations, the appropriateness of such penalty to the size of the business of
the operator charged, whether the operator was negligent, the effect on the operator's ability to continue
in business, the gravity of the violation, and the demonstrated good faith of the person charged in attempting to achieve rapid compliance after notification of a
violation.
We will initially consider the three broad statutory
categories of good faith, history, size and ability to continue
in business. The evidence in these areas is generally uncontroverted. · ~n extensive computer printout (Ex. P33) shows respon~
dent's inspections and violations. The printout begins with
violations in January, 1972. But since the Secretary's evidence
generally encompasses only the two years before any contested
inspection the evidence considered is limited to the same time
frame and the mines involved in these cases.

810

Min e !nsoected
Rim
Sno~ Shaft )
Emery County)
Calliham
Dunn
Pandora
Patti Ann
Probe
Velvet
Sage

Number of

V io l ati on~

4
11
0
0
14
0
3
15
0

(Ex . P33)
The foregoing evidence indicates respondent ' s prior histor v
is not high particularly in v iew of the number of mines at this
site.
Respondent's size and ability to continue in business i s
reflected in part in its annual report to its shareholders ( Ex .
P6) .
It is indicated that i n 1983 u the year the citations were
issued, the company had assets of $118,569,000 and revenues of
$94 , 066,000. Further, the company's net worth was $89,238,000 or
$30 . 15 per share (Ex. P6, 1983 report) .
The company ' s asset u r e v e nu e and net worth positions
indicate t he operato r ' s s i z e i s substan t ial and eve n t he
imposition of the full penalties sought by the Secretary in the
Amended Proposal for Penalty should not affect the operator~s
ability to continue in business.
The evidence concerning the gravity focuses on the testimony
of Victor E. Archer, M.D., as set forth in the summary of the
evidence. Dr. Archer's uncontroverted testimony establishes the
hazards to miners when they are exposed to radon daug h ters .
Atlas asserts that Dr. Archer•s · testimony was gen erally
irrelevant because there was no testimony that McCleary and Young
experienced any actual harm or risk of harm as a result of the
alleged violations.
It is true that Dr. Archer did not specifically identify
Young or McCleary or any other miner who might be harmed by the
radon daughter exposures. But it is not a necessity that
specific injury must be shown to an identified miner before a
violation exists. If this was a safety violation, for example,
involving loose ground, the Secretary would not be required to
show that miner X or Y was subject to the hazard. Dr . Archer's
testimony addresses the potential injury here on the basis of the
miners constituting a class of persons. There is no question but
that an injury will occur to some members of the class.

811

The statutcry 900~ faith of responde~t is note5 in th e
record. The compan y rapidl y abated the 6efective con6itio n when
it was notifi ed o f a v iolation.
The principal dispute concerning the assess men~ of civil
penalties centers on the evaluation of the company ' s negligence.
The various citations are hereafter considered individually
in conjunction with the various issues .
Citation 2084505
This citation involves the failure of Atlas to furnish
proper respirators to its miners .
The Secretary seeks a penalty of $6,500 .
Atlas claims (Brief 8 pages 7-13) that its miners were not
exposed as the Secretary claims. In additionu any high levels of
radon concentration were unforeseeable . Hence , it argues that no
amount exceeding the original assessment would be appropria te.
I reject Atlas ' views. The facts set forth above concerning
this c ita tion indicate the company 1 s negligence was substantial .
Proper respiratory pro tecti on was not in use in three instances
as noted in the evidence .
The defense that the instances of exposures above 10 WLs
were unexpected and unforeseeable cannot be sustained.
It is a well established case law that the Act imposes
absolute liability without regard to fault. El Paso Quarries,
Inc . , supra .
Considering the statutory criteria a civil penalty of $5,000
is appropriate.
Citation 2084506
In connection with this violation the Secretary seeks a
civil penalty of $9,000. Respondent violated the regulation in
permitting Young and McCleary to receive an exposure in excess of
4 WLM in a single calendar year.
Respondent states (Brief, page 27) that the proposed ·penalty
is excessive in that the overexposure was the result of a single
event occurring on September 1. In addition, the two experienced
miners, ignoring their common sense , went into an area they knew
was not venti l ated.
I find these views are without merit. The exposure of
September 1 was certainly substantial. But it was only a part

o~

the total accumulation for that y ea r . cc~~=~~i to the
arguments , I consider the gravity and negligenc ~ to be high for
~:Ji s violation .
A penalty of $7 , 500 is appropriate.
Citation 2084507
This citation concerns the failure of the operator to sample
active working areas when concentrations were above a .30 WL.
Respondent asserts that both the assessed penalty of $98 and
the amended proposal of $1,500 is not justified because there was
no proof that miners were overexposed . Further ; respondent
asserts it was acting reasonably in that it was monitoring the
various inactive mines.
The detailed evidence concerning this citation establishes a
set of facts contrary to respondent 9 s assertions . As noted in
the record the miners were overexposed and respondentQs sampling
activities in the Sage, Rim, Patti Ann, Small Fry and Calliham
mines were not exceptional.
A civil penalty of $1 , 200 is appropriate .
Citation 2084508
This citation involves the radon daughter concentration of
48.63 WL ' s on September 1 , 1982.
The Secretary in his amended proposal seeks a civil penalty
of $9,000 for this violation.
In the previous evaluation of this citation it was concluded
that the evidence failed to establish a finding of unwarrantable
failure.
Nevertheless , the ~egligence is particularly high since
after the two men had worked four hours in this high concentration, they were not told to get appropriate respirator protection . In fact , they reentered the mine and reamined underground for an additional hour.
I deem that a civil penalty of $5 , 000 is appropriate.
Citation 2084509
This citation addresses the failure of respondent to post
certain mines.
Respondent ' s post trial brief in the main attacks the
testimony of witness Young. It is asserted that Young ' s
testimony at the hearing directly conflicted with his prior
statements to MSHA that signs were posted.

813

Young's testi Gon y o~ tirect ex~ ~1 na ~ion ~~s precise on this
issue (Tr. 427-~2 9 ).
On the o t h ~ r han d , Y0ung's statements to
MSHA (Ex. R3, pages 8, 12-14, 22-24) d o no t clearly impeach the
direct testimony.
I believe the confusion in the record arises
due to the fact that at some point in time the area was in fact
posted. But the evidence is clear the area was not posted at the
times of the alleged violations.
Considering all of the statutory criteria I believe that a
civil penalty of $500 is appropriate.
Citation 2084510
This citation involves the failure of respondent to issue
respirators in work areas above 1.0 WL during the first five
months of 1982. Further, the workers were not trained in the
use of such equipment.
The Secretary in his amended proposal seeks a civil pena l t y
of $4,000 for this violation.
Respondent asserts that the exposures here were insignificant in view of the low radon levels in its mines .
In fact o
respondent claims that the Secretary failed to show any
significant overexposures except in the section 10 dr i ft o f t he
Sage mine (Ex. page 8) o
The evidence does not support respondent's position.
overexposures were relatively high.

The

On balance, I believe a civil penalty of $3,000 is
appropriate for this citation.
Citation 2084511
The Secretary in his amended proposal seeks $4,000 for this
violation.
As previously stated in reviewing this citation, the
Secretary proved only the violation of the 48.6 WL concentration
that occurred on September 1, 1982. The balance of the
allegations were vacated. The negligence factor should be
reduced.
Respondent's post-trial brief contends the over~xposure on
September 1 was the result of a single fan not being turned on
and as a result of Young and McCleary willfully going into an
area they knew was not fully ventilated.

814

cc::-::£ :1 tions v:e :· ,:
~--:.::ling a pp l i es .

to be wit hou t

Consi a e.ri:1s th e statutory c rite:riE · .:: -::: c L- t hat a civil
penalty o f $500 i s appropriat e: .
Citation 208 4513
The Secretary seeks a minima l $20 penalty for the violation
of 30 C . F.R. § 57 . 5-40 . The proposal appe ar s to be in order and
it should be affirmed.
Citation 208451 4
The Secretary seeks a minimal penal ty of $ 20 for t h is
posting violation . That amount is appropriate an d it shou ld be
affirmed .
Brief s
The Solicitor and respondent vs counsel have f iled de t a i led
briefs which have been most helpful in analyzing the recor d and
defining the issues. I have reviewed and consider e d t hes e
excellent briefs . However u to the exten t tha t the y ar e inconsistent with this decision q they are rej ected.
Conclusion s of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision, the following
conclusions of law are entered:

1.

The Commission has jurisdiction to decide these cases .

2. Violations of the mandatory standards in contest he re
occurred as is set forth in the order of this decision.
3 . For e ach such violation a civil penalty is assess e d as
provided in the order .

ORDER
Based on the foregoing facts and conclusions of law I enter
the following order:
I n WEST 83-105-M:

1. Citation 2084505 is affirmed and a civil penalty of
$5 , 000 is assessed.
The allegations relating to the unwarrantable failure of
respondent to comply with the regulation are affirmed.

.. ::. _: ._ ~ ~· · 1

L. •

$7,500

i ~

:. ~ · ~

:.r c ~ ·:

_

--

._ . • • .

-

•

• • • i ... .

~~ s sss~d.

'

l

... ..:. ....

Th~ 2llegations relatin ~ t 0 th ~ un~arrantable failure of
responden t to comply with th e reg~lation are affirmed .

In WEST 83-87-M:
3. Citation 2084507 is affirmed and a civil penalty of
$1,200 is assessed .
4. Citation 2084508 is affirmed and a penalty of $5,000 is
assessed .
The allegations relating to the unwarrantable failure of
respondent to comply with the regulation are stricken.
5 . Citation 2084509 is affirmed and a penalty of $500 is
assessed .
6 . Citation 2084510 as it relates to alleged violations
during the weeks ending January 16 v 1982 and March 27 q 1982 is
affirmed .
A civil penalty of $3,000 is assessed for the foregoing
violations.
Citation 2084510 , as i t relates to an alleged violation
during the week ending March 20 , 1982 , is vacated . All proposed
penalties therefor are vacated .
7. Citation 2084511 as it relates to the incident that
occurred on September 1, 1982 is affirmed.
A civil penalty of $500 is assessed for the foregoing
violation.
Citation 2084511 as it relates to all other incidents that
occurred in the Calliham and Patti Ann mines together with all
proposed penalties therefor are vacated.
8. Citation 2084513 is affirwed and a civil penalty of $20
is assessed .
9. Citation 2084514 is affirmed and a civil penalty of $20
is assessed .

~Mo~~

(I!Ad~inistr~~ Law Judge
8.1 6

[J i ::. -, ;· - ::

Jam?£ ~ . b~ r k j ~y , Esg . , Robe~~ J. ~ eE~i c h , Esq., and Margaret
Mi lle:r, Esq . , Off ice of the Sol i c i t o::, :: . S . Department of Labor ,
1585 F e j eral Building , 1961 Stout St ret~ , Denver, Colorado 80294
(Certifie8 Mail)
Mr . Allen E. Young , P.O. Box 773, Dov e Creek, Colorado
(Certified Mail)

81324

John A. Snow, Esq ., and James A. Holtkamp, Esq., VanCott, Bagley ,
Cornwall · & McCarthy, 50 South Main Street, Salt Lake City , Utah
84144 (Certified Mail)
/blc

817

l ' r0:;12 n t

•

I

I

- dL

• ;.; ..;

4

5
2

p 10-16

p 10-17

p 10-18

.i.~:>

... 1 " :,~

... , i.

6 - 19-82

6-12-82

6-5-82

4-17-82

4-10-82

4-3-82

3- 27 - 82

2- 6 - 82

l - 30 - 82

McCleary Present
Week Ending

p 11-28

p 11-27

p 11-26

p 11-17
p 11-16

p 11-15

p 11-14

p 11-13

p 11-4

p ll-3

Exhibit
No.

#

13

22

11

1
[ 1]

2

5

4

3

2

Hrs.

6- 1 4-82

5-17-82

p 20-4

p 19-21

p 20-3

Below . 30

Below .30

Same

Same

p 20-2

3 - 24 - 82

3- 31 - 82

Above . 30

Concen tration

p 20-1

Exhibit
No .

3-10-82

Sampling
Date

.· .:~ -

...·.

duplicate exhibit numbers are cited one of the exh ib its is a " revised" radon card and the other
<1 regular radon card originally prepared by the miner .

13

p 10- 31

'··U2

,;

[22]

.: -

p 10-30

l

:..!

p 10-28

p 10-19~/ 1
p 10-20
[ 1]

3

p 10-55

[11)

co

1--

cc

2

p 10-4

#
Hrs.

Exhibit
No .

p 10-29

.. -

. i.'

.. -

' ·· \i:.!

: -J~

••

IJ

··- ~ lJ · i.S ~

,. :.'!.:. .l: !.~i.!lL._

. . . . I. )

SAGE MINE

Appendix A

5
[ 4]

p 10-.15
p 10-14

· ., -J L

'!

. 1.

~
~

cc

,~-.:~, :;:;,;[·· ~

5-29-82

3- 20 - 82

p 11-25

p 11-12

l

2

3

p 11-3

1-30-82

#
Hrs.

Exhibit
No.

McCleary Present
Week Ending

+ .30
+ . 30

p 22-5
p 22-6
p 22-7

4- 8-82
4- 22-82
5 ~ 6 - 82

+ .30

+ .30

p 22-9
p 22-10,

5- 20-82
5 ~- 21 - 82

11-12

+ .30
p 22-8

5- 14-82

+ . 30

Av. . 76

+ . 30
Av. 1.3 4
p 22-4

+ . 3o2;
Av. f:-31

p 22 - 2

3·- 11-82

3-2 6-82

Above
Under
.30

Concen tration

p 22-1

Exhibit
No .

2-26-82

Sampling
Date

means some sampl ings indicated exposures above . 30 WL while others were below that figure

2

p 10-12

, • J1

#
Hrs .

Prese nt

r-: 1.d i IJ'.L_

Exhibit
No.

).

•• , 1 , , , ._1

RIM MINE

[ 1]
1

0

(\':

0:

J • t_; ~ ~

p 10-37

•

1
[ 1]

p 10-34

: - \ - J :c!

. ·..

p 10-36

p 10-33

#
Hrs.

Exhibit
No .

You n<J Pre sent
,h:<·k Ending

7-10-.82

7-3-82

McCleary Present
Week Ending

RIM MINE

p 11- 31
p 11 - 32

p 11 - 30

p 11- 52

Exhibit
No .
#

1
[1]

1
(1]

Hrs .

p 22-15

p 22-16

8 ~ 19 - 8 2

p 22-14

7- 1 5-82

7- 7- 82

+ .30
p 22-13

6- 3- 82

Av. 0.79

+ .30

Respirators
Worn

± .30

+ .30

Av. 9.23

Av. 0.19

Concentration

Exhibit
No.

Sampling
Date

(\.;

......

cc

p
p

10-34
10-33

p 10-32

p 10- 31

.. - l ~ -82

..

p 10-28

. .. .,:ij-8 2

'~

p 10-27

. -- ~2 -82

-

p 10-25
p 10-26

Exhibit
No.

. ·r-82

ending

'"" I •'J Prt::se nt

··:. -..:K

#

13
[ 11]

20

6

17

15

1
{1]

Hrs .

7-3 -82

6-26-81

6-19-82

5-29-82

5-22-82

5-15-82
5-15-83

McCleary Present
Week Ending

p 11- 30
p 11- 5 2

p 11-2 9

p 11··· 28

p 11-25

p 11-24

p 11- 2 2
p 11- 23

Exhibit
No .

20
[11]
13

7

15

15

1
[ 1]

Hrs .

#

PATTI ANN AND SMALL FRY MINES

+ .30

p 21-1
p 21-2

5- 3-82
5- 14- 82

6-21 - 8 2

p 21-6

p 21-5

+ .30

+ .30

Av. 2.71

+ .30
Respirators
p 21-4

5- 21 - 8 2

6-1 7-8 2

+ .30
p 21-3

5- 21 - 82

Av. l. 71

Av. 1.70

+ • 30

Concentration

Exhibit
No.

Sampling
Date

21

27
6
17
34
[28]
22
[20]
19

p 10-2

p 10 - 3

p 10-4

p 10-55

p 10-6
p 10- 5

p 10-8
p 10- 7

p 10-9

l ·· l u-82

-l:l2

' ·· JU -l:l2

.: - 6-82

.: -13 -82

~ -::: u-82

· tl ..:

,_

.: I

,,

-..: . j

,- L .l

•

-0 ~

N
N

c:c

p 10-13
p 10-12

18
[18]

13

26

p 10-1

i. ·· d - :;2

p 10-10

#
Hrs .

I.' C<.:'St311t

Exhibit
No.

.1 •·;

! !.~ __E 11 ding_

3- 13- 82

3-6-82

2- 27-82

2- 20-82

2- 13 - 82

2- 6- 82

1 - 30-82

1-23-82

1- 16-82

1- 9-82

McCleary Present
Week Ending

11 ~ 1

11- 3

11- 10

11- 8
11- 9

'p ll·-11

p l l --- 51

p

p
p

p 11- 6
p 11- 7

p 11- 4

p

p 11 - 2

p

p 11- 50

Exhibit
No.

CALLIHAM MINE

18

15

19

22
[24)

. 28
(32]

17

12

23

20

28

#
Hrs .

3-11- 82

3- 10- 82

2 - 26 ~ 82

19-5

19-4

p 19-6

p

p

p 19- 3

- . 30
Av . . 07

- .30

- • 30
Av . 0.10

+ . 30
Av • . 27

- • 30
Av. .04

p 19- 2

1-20- 82

2 ~ 12 - 82

+ .30

Av . 0 . 85

Concentration

p 19-1

Exhibit
No.

1-19-82

Sampling
Date

12
25
[19)
20
7
8
8
[ BJ

p 10-18

p 10-19
p 10-20

p 10-21

p 10-23
p 10-24

p 10-25
p 10-26

p 10-27

p 10-28

4-10-82

4-17-82

4-24-82

5-8-82

5-15-82

5-22-82

5-29-82

""'

l\:)

0:

5- 29-82

10

p 10-17

4-3-82

5

5-22-82

12

p 10-16

3-27-82

5-15-82

5-8-82

4-24-82
5-1-82

4-17-82

4-10-82

4-3-82

3-27-82

3-20-82

12
[12]

p 10-15
p 10-14

McCleary Present
Week Ending

3-20-82

i
Hrs.

Exhibit
No.

Young Present
Week Ending

7

p 11 .. 2 0
p 11- 21

ll ~· 2S

4

5
p 11-· 2 ·1

P

8
[8 J
p 1 1 - 22
p 1 1-2 3

[ 8]

20
10

25
[19]

12

p 11- 19

p 1 1-1 8

p l l - 16
p 11 - 17

p 1 1 - 15

10

12

p 11 - 13
p 1 1 -1 4

10

#
Hrs .

p 11 - 1 2

Exhibit
No .

CALLIHAM MINE

5 ~ 20 ·- 82

5- 17- 82

li- 2 2-82

4 -8-82

3- 24 - 82

Sampling
Date

19-8

. 30

.30

-

• 30

Av . . nr.

Av. .0 9

-

Av. .0 3

-

Conce ntration

• {l t\

• 3 11
T\V .

-

19-10, - . 3 0
1 1 , 13
p ' 1 9-14

p

p 19-9

p

p 19-7

Exhibit
No.

5
[ 5]

4
[ 4]

14
[13]
[12]
15
25

p 10-34
p 10-33

p 10-37
p 10-36

p 10-39
p 10-38

p 10- 41
p 10-40

p 10- 42

7 - 3- 82

7- 10- 82

7 - 17- 82

7-24 - 82

7- 31- 82

~

l\:)

·.·.

5

p 10-32

6 - 26 - 82

...,

7- 2 4-82

5

p 10-31

6 - 19- 82

0:

7-1 7- 82

5

p 10- 30

6-12 - 82

#

4
[ 4]

[13]
15
15
[12]
25

p 11- 31
p 11-32

p 11- 33
p 11 - 34
p 11 ~· 35
p 11- 36
p 1 1 -· 37

7- 10-82

7-31-82

7-10 - 82

5
[ 5]

5

5

5

5

Hrs .

p 11-5~
p 11 - 30

p ll - 29

p 11- 28

p 11- 27

p 11-26

Exhibit
No .

7-3 - 82

6 - 26 - 82

6 - 19 - 82

6 - 12 - 8~

6-5-82

5

p 10- 29

McCleary Present
Week Ending

6 - 5- 82

#
Hrs .

Exhi b it
· No .

Young Present
Week End i ng_

CALLIHAM MINE

7 - 26 - 82

7-13-82
7-13-82
7 - 13-82

6-14 - 82

Sampling
Date

p 19-19

p 19-16
p 19-17
p 19-18

p 19-15

Exhibit
No.

. 30
. 05

Av.

• 51.

+ . 10

1 '1

-

-

• :3 (l

. ! (1

-

Av.

-

Concentration

9-4-82

25
24

26
17
2
7

18

p 10- 45

p 10- 46

p 10-47

p 10-4 8

p 10-49

p 10-50

p 10-51

8 - 21 - 82

8 - 28-82

9 - 4- 82

9-11-82

9- 18-82

9-25 - 82

10-2-82

00
N
C11

8-28 - 82

25

p 10-44

8 - 14-82

9-18 - 82

9-11 - 82

8-21 - 82

8-14-82

8-7-82

25

p 10-43

8-7-82

McCleary Present
Week Ending

#
Hrs.

Exhibit
No.

Young Present
Week Ending__

p 11 - 4 4

p 11 - 43

p 11 - 42

p 11 - 41

p 11- 40

p 11- 39

p 11-38

Exhib i t
No .

CALLIHAM MINE

2

17

24

20

25

25

[25]

#
Hrs .

9 - 1-82

8-19-82

p

19-23

p 19- 27.

p 19-21

p 19-20

8-5-82

8-13-82

Exhib i t
No .

Sampling
Date

+ . 3n

•

)1 fl

~

,

R ? :. p i ,. ~' I . •

1-

•

1n
i\ '·' . I
·I ·

1\ v .

-

+ . 30
A.v . 1. 7.?.

tr a ti on

Con t::~·1--

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COl FAX AVENUE. SUITE <:00
DENVER. COLORADO 80204

ALLEN E . YOUNG,
Complainant
v.

tv'AY
'3. l 1
! I .. .
, 985
A

DISCRIMINATION PROCEEDINGS
Docket No. WEST 84-4-DM
MSHA Case No. MD 83-07

ATLAS MINERALS,
Respondent
JESS T . McCLEARY ,
Complainant

v.

~

Docket No . WEST 8~ - 5-DM
MSHA Case No . MD 8 3- 08
<Consolidated)

ATLAS MINERALS ;
Respondent
DECISION
Appearances : Mr. Allen E . Young , Dove Creek v Colo r ado "
pro se q
Mr . Jess T ., McCleary v Dove Creek 7 Co lorado ¥
pro se ;
John A. Snow, Esq., VanCott, Bagley 0 Cornwall and
McCarthy, Salt Lake City, Utah;
for Respondent.
Before:

Judge Morris

Complainants Allen E. Young and Jess T . McClear y bring this
action on their own behalf alleging they were discriminated
against by their employer, Atlas Minerals, in violation of the
Federal Mine Safety an'"d Health Act. of 1977, 30 u.s.c . § 801 et
seq.
The applicable statutory provision, Section 105(G)(l} of the
Act, now codified at 30 u.s.c. § 815(c}(l}, in its per ~ inent part
provides as follows:
No person shall discharge or in any other rnanner dis criminate against •.• or otherwise interfere with the
exercise of the statutory rights of any miner .~ . because
such miner ••• has filed or made a complaint under or
relating to this Act, including a complaint notifying
the operator or the operator's agent, or the representative of the miners ••• of an alleged danger or
safety or health violation ••• or because such miner
••• has instituted or caused to be instituted any proceeding under or related to this Act or has testified

826

or is about to testify in any such proceeding, or because of the exercise by such miner . .. on behalf o f
himself o r others of any statutory right afforded by
this Act.
Procedural History
The Young case was heard in Grand Junction, Colorado on June
12, 1984. The McCleary case was not presented at that time.
Subsequently, the judge prepared a summary of the. evidence
in the Young case. The summary was circulated among all
interested parties.
Thereafte r, the parties in the McClear y case adopted the
record in the Young case and filed a stipulation re lating to
other relevan t fa cts.
A post-trial brief was filed by responden t .
Issues
The issues in these cases are whether respondent
discriminated against complainants in violation of the Ac t .
Summary of the Evidence presented
in Complainant Young 0 s Case
Allen E. Young, 34 years of age, an underground uranium
miner, began working for Atlas in May 1978 and was terminated in
November, 1979. He was re-employed in April 1980 and finally
terminated in October, 1982 (Transcript at pages 13-15).
On January 4, 1982 Young and co-worker Jess McCleary (both
supervisors) avoided a general worker layoff when Atlas placed
them on standby status (Tr. 37-39). Standby duties included
general maintenance work in keeping areas of the mine open to
minimize both time and effort if production was resumed (Tr.
37-38, 74).
At the time of this layoff all miners under Young qs
supervision, except for David Utley, were terminated. Utley was
responsible to Mr. Edington, who was also Young's supervisor (Tr.
72, 73). Utley was later transferred to control maintenance when
an opening occurred (Tr. 102).
In the spring of 1982, the standby duties for Young and
McCleary were terminated and the men began to do salvage work
(Tr. 74).
Salvage basically involved removing everything salvageable from the mine. Young and McCleary worked together in
this endeavor in nine Atlas mines in the area <Tr. 41, 42).
In August or September, 1982 , Young stated to some Atlas
officials that his exposure to radon daughters was "coming up
fast " .
No management official replied to his statement .
Shortly

827

thereafter Young and McCleary were exposed to 48 WLH ' s 1;, an exposure that readily exceeded the legal limit (Tr. 23, 3~) .
Shortly after the 48 WLH exposure, two meetings took place
with management officials and the two men. Present at the
meeting were Dave Axtell (superintendent), John Clements (general
mine foreman}, Leo Yates <mine foreman> , Nick Torres, Young and
McCleary (Tr. 23- 27, 37, 40, 41). Roy Crowson (radon technician}
was in and out of the meeting (Tr. 28) •
. The general thrust of the questions by management officials
sought to reduce the exposure to radon daughters. They sought to
reduce the time that been recorded by Young and McCleary on their
radon cards CTr. 23, 24) .
Young felt his integrity was being questioned . He d isagreed
and became mad and upset (Tr . 23v 24u 33). The company offici als
denied that they were questioning Young ~ s credibility {Tr . 3 4).
Nick Torres and Young did most of the talking (Tr . 24 ) .
After some of the radon cards had been changed someone
suggested the proper way to make any revisions was to enter any
changes on a revised card. This method was believed to be
preferable rather than altering the original cards ( Tr . 24 ) .
Some radon cards were changed (Tr. 26 ).
At the meetings Young and McCleary were not threatened . But
Young "felt" the line of questioning meant they could keep their
jobs if the exposure hours could be reduced (Tr. 27}. No one
said anything to that effect (Tr. 28).
Young estimated that 25 cards were changed. Some changes
were entered on the original cards. Some new cards were made to
show the revisions . Any revised cards were attached to the
originals (Tr. 33). The entire record of radon cards from
January 1, 1982 to September , 1982 were reviewed (Tr. 32}. Young
signed the revised cards under protest <Tr. 33, 80}. After the
radon cards were revised Young still recorded an overexposure to
radon daughters (Tr . 92} .
A radon card is a record kept by the worker. He notes the
time he spends i n a given area. The radon technician later
calculates, from other data, the working level hours to which the
worker has been exposed. The card then becomes part of the
company's records (Tr . 25).
1/ Exposure to radon daughters is expressed working level hours
(WLH) or working level months (WLM). For a deta il ed explanat i on
of radon exposure see the related cases of Secretary v. Atlas
Minerals , WEST 83- 87 -M and WEST 83- 105-M , wh i ch are filed
contempora neously with the instant cases .

828

It is claimed by Young tha t he and McCleary were discriminated against because they wer e overexposed to ra don daughters
(Tr. 29). According to Young, everyone went ''paranoid~ after the
excessi ve exposure of 48 WLM occurred (Tr. 37).

Young was terminated on October 20, 1982 (Tr . 15, 41) .
The
notice he received from Atlas indicated he was being terminated
because his assignment was finished and his job had been
eliminated (Tr. 61-63; Exhibit Rl). Leo Yates, supervisor for
the two men, was also laid off at the same time (Tr. 39). Yates,
who had greater seniority than Young, had not been overexposed to
radon daughters (Tr . 8llo
Young believed Atlas had singled them out (Tro 40) 0
F urther, Atlas never asked them if they would like a tran s fer to
another Atlas mine . Young thought one worker with seniority had
been transferred q One shift boss was transferred to the status
of a miner (Tr ,, 43 .. 50} .
Young agreed that he 1:~as not treated
any differently t han any other work er at the Calliham mine {Tr .
50)"
Another general l ayoff occu rred on November t:J u 1982 two
weeks after Young and McCleary were terminated (Tr. 40 ; 68)o
Young vs salary was $2; 240 per month r or $106 .66 a day .
In
addition v he believed he lost $853.28 in accumulated v acation pay
( Tr . 44 - 46 ). But there was no written contract concerning vacation pay (Tr . 47~. Young was employed elsewhere in Marc h , 198:.
He also recei ved unemployment compensation whi le he was laid off
(Tro 82, 83) ..
In March, 1984 Atlas shut down all mining operations and
laid off all of its workers (Tr. 49).
Respondent ' s Evidence
John Panos, Leo Yates, Dennis Wells, and Thomas Wilson
testified for respondent.
John Panos~ the administrative manager for Atlas, coordinated and implemented the Atlas layoff of January, 1982 (Tr.
95, 96). At that time the Probe, Snow and Calliham mines were
shut down. The Pandora mine was reduced to one production shift
from two. The Velvet mine continued as a three shift operation
( Tr. 97> .
It was company policy not to transfer miners from one mine
to another. This would disrupt teamwork, cause resentmentv and
constitute a possible safety hazard (Tr. 97, 98).
At the time of
the reduction in force in January 1982 no miners were transferred
to different mines. The work force of 223 was reduced at that
time to 106 workers (Tr. 98, 99).
Similar layoffs occurred with
the mill, with administrative personnel and with other support
staff (Tr. 99) .

829

Young , McC leary and other supe rviso r s we re retained to do
standby wo r k ( T r. 1001. In January, 1 982, t he re was one shift
boss laid of f at the Probe mine and one a t th e Snow mine (Tr.
100, 101). At the Pandora mine, Cruz Maarid, a shift boss
employed there , was demoted to the positio n o f miner (Tr. 101).
It did not cause a disruption to transfer him (Tr. 101).
Four-fifths of the miners at the Calliham mine had longer
service in the company than did Young (Tr. 1 02). At the Probe
and Snow mines at least twelve miners were laid off who had more
seniority than Young (Tr. 103). At the Pandora , with a single
remaining shift, no miners were laid off that were senior to
Young (Tr. 102).
When the salvage work was completed o n October 2 0 1 1982
Young , McCleary ~ Yates as we l l as three wo r ker s i n the Pr ~be a nd
Snow mines were terminated .
No workers were t rans f erred t o o the r
positions (Tr. 103 9 l0 4 ) u
Two weeks after Young and McCleary were t erminate6 most oi
the operation was closed. The Pandora mine, which had been
operating on one shift ? was shut down . The Velvet mine went to
one shift from three shifts" The centra l shops we re closed and a
number of suppor t staff personnel were term i na t e d . ~hi r ty s e v e n
miners remained. Possibly twenty of those rema in ing e ngaged i n
" hands on " mining {Tr . 105 , 1 06 ).
Young's service date was April, 1979. In November , 1982p
thirteen or fourteen shift supervisors, with service dates
prior to Young, were terminated. These included: John Clements
(foreman with a 1956 service date), Jack Erwin (1975); Jim Vaughn
(1976); Leo Yates (1977); Larry Riley (1968>; Dee Bachelder
(1967); Leroy Walker (1976); Richard Eubanks (1978)~ Bill
Fredericks, with a service date of May 1980, was also laid off
(Tr. 106 , 107).
After November, 1982, two shift bosses with service dates in
1975 and 1976 returned as miners. They had been initially
employed in the Velvet mine and they returned there (Tr . 108,
109). Two shift bosses also returned as mechanicso Young was
not a mechanic (Tr. 108)0
Radon exposure was not a factor in Atlas ~ decision to
terminate Young and McCleary (Tr. 109) 0
Panos testified that Young, as a salaried employee , was not
entitled to any accumulated vacation pay when he was terminated
(Tr. 11&>.
In January, 1982, Leo Yates was directed by Clements to do
repair work with Young and McCleary in the Calliham mine (Tr.
127, 128). In a few months he joined the two men for salvage
~ork duties.

830

Wi l son advised Yates t ha t they would be laid off when th e
salva ge wo rk wa s comp l e t ed ( Tr. 129 ) . Yates related this
i n f o rma tion to You ng and McCleary . The men discussed future
plans on two or three o c ca s i on s (Tr. 130).
Yates was present at a me eting about September 16 , 1982 when
the r adon cards were discussed. The question at hand concerned
the a c curacy of the cards .
I t was an effort to account for the
actual radon exposure (Tr. 131-13 3 ). The cards did not take into
account the time the men spent on the surface and while trave l ing
on the decline (Tr. 133) . There were no threats to Young or
McCleary . Furthe r , there was n o ta l k of termination i f t hey
refused to cooperate (Tr . 1 33 7 1 3 4 ) . At the mee ting Young was
upset and h e asked i f man a geme nt d i d n't trust him (Tr . 134 ).
Yates explained t o him that they wanted a c l oser r e c ord ( Tr .
134) .
Dennis We l ls u an electr i ci an ~ d iscus sed wi t h Young and
McC l eary tha t a l ayof f wou ld o ccur when the sal vage work wa s
comp l eted <T r. 143) . Young and McClear y ag r eed t hat they wou ld
be laid off at the completion of such work ( Tr . 1 43) .
Thomas W. Wilson 9 chief engineer fo r Atl as u i ndica t e d that
one of the c ri te ri on f o r t he J anuary/November 1982 layoffs was
t ha t there would be no tr ansfe r o f wor kers be t ween mi nes {Tr c
1 49- 1 50 ).
The Velvet mine is relatively dangerous .
I£ personnel
transfers were permitted only ten percent of the original Velvet
work force would remain (Tr . 150) . Witness Wilson felt this
could be a definite hazard (Tr . 150).
In February, or March , the decision was made u due to market
conditions , to close the mines indefinitely. The decision was
also made at that time to salvage the equipment. Further , it was
decided that those involved in salvage work would be terminated
when the work was completed (Tr. 151).
Wilson knew Young and McCleary had been overexposed to radon
in September, 1982. His immediate reactions were to keep the two
me n out of the mine and to check the radon cards for any inaccuracies (Tr . 151, 152) . Discrepancies in the cards were found
but they did not reduce the exposures to within permissible
limits (Tr. 153) . Wilson instructed that the two men stay on the
surface or in areas where there was no exposure to radon (Tr.
153).
Radon overexposure to Young did not effect the company's
decision to let him go (Tr. 153, 154).

Stipul a t io n
J e ss McCleary and responde n t entere d i n to th e fol lowing
sti pula t ion:
1. McCleary and Atlas stipulate and agree tha t the above
captioned matter , pursuant to 29 C.F.R. § 2700 . 12 , shall be
c o nsolidated for all purposes with the ma t ter enti t l e d Allen E .
Young v. Atlas Minerals, Docket No. WEST 84- 4-DM (hereinafter the
"Young proceeding"), and t hat al l test i mon y and e x hibits rece i ved
into evid ence at the hear ing i n the Young p r oce edi ng he ld on J une
12 , 1984 , be conside red and shall const i t ute the r ecord for th i s
proce eding, exc ept tha t t he add itional s ti p ul a tions conta ined
h e rei n shall also be in c l uded in s u c h record for purpo se of the
cla i m o f Mc Cle ary a gai n st Atla s .
2 . The parties he r eby st i pu l ate ·that f o r p ur poses of thi s
matter u the f oll owing f act s are accurate :
a . McCl ear y is prese ntly 4 7 y e ars o l d .
b. McCleary has wo rked as a mi n e r f or v a r ious mini ng
companies q b ut McCleary d oes n ot recal l spe c i fic d ates of
employmen t fo r all s u ch companies ,
However !/ u ntil ·the date o f
t he termina tion of t h e emp l o yme n t of McCleary at Atlas ( whic h was
October 20 , 1982 ) , McClea ry ha d spe n t approximate ly 1 4 yea rs as a
mine r .
c . McCleary comme nced employment with Atlas o n October
25 , 1977 , as a miner, and held such position until 1978, when
McCleary was made a shift boss at the Calliham Mine of Atlas.
McCleary held such position at the ·Calliham mine u n til January,
1982, when he and Allen Young <"Young") we re assigne d ~ stan d b y "
work . However , McCleary retained the title and pay o f a shif t
boss until he was laid off on October 20, 1982.
d. During his employment after January , 1982, McCleary
and Young essentially worked tog e ther in c o nnection with
" standby " work and subsequently "salvage" work.
e . Attached hereto as Exhibit "R-A" and by reference
made a part hereof is a copy of a "Separation Notice" relating to
the termination of employment of McCleary at Atlas on October 20 ,
1982.
f. Attached hereto as Exhibit "R-B" is a copy of a
letter from Atlas to McCleary, dated October 21, 1982, received
by McCleary shortly after said date . McCleary was paid the sum
set forth in said letter.
g. McCleary claims, as damages for the alleged discrimination by Atlas, two months salary at the rate of $2,349 . 00 per
month and three weeks vacation pay . McCleary claims he is entitled to such sum because he was unable to work in a mine from

832

th ~ date oi h i E L € r ~ lna~ ion of employ~t3nL with Atl as until
Januar y l , 19 E3.
~~Clea ry claims he ~ac une b ls ~o work underground in a mine bs~ause of overexposure to radon .
(Atlas does
not stipulate to th e substance of the claim5 of McCleary contained in this subparagraph, but only to the fact that McCleary makes
~he claims).

h. McCleary did obtain employment with another employer
on February 8, 1983, at a pay of $13.00 per hour. McCleary
received unemployment compensation after his termination with
Atlas.
Discussion and Evaluation
of the Evidence
In numerous decisions the Commission has ruled that in order
to establish a prima f acie case of discrimination under section
105(c) of the Mine Actv a complaining miner bears the o urden of
product ion and proof to es tablish <1 ) that he engaged in
protected acti vity and (2) that the adverse action complained of
was motivated in any part by that activity.
Secretary on behalf
of Pasula v . Consol idation Coal Co . v. Marshallf 2 FMSHRC 2 786 r
2799-2800 (October 1980)u rev 'd on other grounds sub nom . Consolidation Coal Co . v. Marshall , 663 F.2d 1211 (3 d Cir o 1981 ) ~
and Secretary on behalf of Robinette v. United Castle Coal Co. r ~
FMSHRC 803 , 817 -18 (April 1981) .
The operator may rebut the
prima facie case by showing either that no protected activ i t y
occurred or that the adverse action was in no way motivated by
protected activity.
If an operator cannot rebut the prima facie
case in this manner it may nevertheless affirmatively d efend by
proving that (1) it was also motivated by the miner's unprotected
activities, and (2) it would have taken the adverse action in any
event for the unprotected activities alone . The operator bears
the burden of proof wi th regard to the affirmative defense .
Haro
v. Magma Copper Co., 4 FMSHRC 1935, 1937 {November 1982). The
ultimate burden of persuasion does not shift from the complainant. Robinette, 3 FMSHRC at 818 n. 20. See also Boich v.
FMSHRC, 719 F.2d 194 <6th Cir. 1983>: and Donovan v:-5tafford
Constr. Co., No. 83-1566, D.C. Cir . (April 20, 1984){specifically
approving the Commission's Pasula-Robinette test). The Supreme
Court has approved the National Labor Relations Board's virtually
identical analysis for discrimination cases arising under the
National Labor Relations Act. NLRB v. Transportation Management
Corp. , ____ u.s.
, 76 L.Ed. 2d 667 (1983) .
Young claims he was discriminated against when Atlas
permitted him to be overexposed to radon daughters. Young's
initial claim is without merit. As noted by the above stated
case law discrimination does not arise by virtue of a mere
violation of a health or safety standard.

833

The nex t guestior! her e centen. c: ; -:. rJ•::- issue::. of v:h~'the~Young and McCleary were engaged in a protected activity.
It appears from the evidence that after the radon exposure
of Young and McCleary to 48 WLH two mee tings took place between
the two workers and management. It is uncontroverted that a t the
meetings Young protested the revision of th e radon cards. The
net result of the changing of these cards resulted in a lower
radon exposure to the two workers. Howeveru after the revisions,
there was still a net overexposure.
The Act provides protection to a miner who complains of " an
alleged danger or safety or health violation~ , Section l05(c)(l) .
The Act should be broadly construed. In addit ion , records such
as the radon cards relate to the heal~h hazard involved in radon
exposure.
The C oiT~is sion has broadly construed the Act in ~he matter
of good faith safety complaints" The complaints by· Young ·were
protec ted unde r the Act .
The next q uestion i s whe ther the complaints by Young also
enco:npassed McC leary and ·the reby placed him in a protected status .
In this connection I note i:.hat Young and McCleary were essential ly partners i n their work activities and bot h were overexposed .
Further , the purpose of the meeting with managemen t was to review
and to seek a method to lower the exposures recorded by the
company. The presence of McCleary at the meeting under these
conditions placed him in a protected status.
The next issue, respondent's affirmative defense , is whether
the adverse action taken against Young and McCleary was motivated
by the protected activity.
Respondent's evidence on this point is essentially uncontroverted. Atlas was in a reduction in force mode that began in
January 1982. At that time Young and McCleary went to standby
work. When the salvage work was completed in October, 1982 all
the involved workers were terminated . None of the workers were
transferred to other mines (Tr. 103, 104).
Young claims he was treated in a disparate manner because
some miners were transferred to other Atlas mines in the area .
It is true there were a few instances of transfers and demotions
in connection with the company's other mines (Tr. 43, 51). But
Young himself agrees that he was not treated differently than
anyone else at the Calliham mine CTr. 50).
The record in the Young case has failed to establish a
violation. Accordingly, that case should be dismissed. The
McCleary case , supplemented by the stipulation of the parties is
likewise fatally defective.
In short, the Act protects against
discrimination. It does not vest any bumping rights in favor of
the miner authorizing him to replace miners at other mines owned
by the company and located elsewhere.

F'or t he reasons s ta ted h t'~ r s ir: , I c onclude that both cornpla in t s herein should be dis~isse~ .
Bri e:
Respondent filed a post-tri al brief which has been helpful
in analyzing the record and defi n ing the issues . . I have reviewed
and considered this excellent brief. However, to the extent that
it is inconsistent with this decision, it is rejected .
Conclusions of Law
Based on the entire record and the factual findings made in
the narrative portions of this decision 1 the f ollowing
conclusions of law are entered :
l o

The Commission has jurisdiction to decide these cases o

2o

Respondent did not v iolate Section 1 05 ( c )(l) of the Ac t .
ORDER

Based on the facts as stated in the narrat i ve p ortion of
this decision and the concl u sions of l a w herei n ~ I en ter the
following order :
1. The complaint of discrimination filed by Allen E. Young
in Docket No. WEST 84-8-DM is dismissed.
2. The complaint of discrimination filed by Jess Te
McCleary in Docket No. WEST 84-5-DM is dismissed.

f}L__~~
ohn J.
dminis

rris
ative Law Judge

Distribution:
Mr. Allen E. Young , P.O. Box 773, Dove Creek , Colorado 81324
(Certified M~il)
Mr. Jess T. McCleary, P.O. Box 201, Dove Creek, Colorado 81324
(Certified Mail)
John A. Snow, Esq., VanCott, Bagley, Cornwall & McCarthy, 50 S.
Main Street, Suite 1600, Salt Lake City, Utah 84144 (Certified
Mail)
/blc

R35

FEDE RAl MINE SAFET Y AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W COLFAX AVENUE, SUITE 400
DE NVER. COLORADO

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

!1 A':' .J 1 19-8 5

80:;'04

CIVIL PENALTY PROCEEDING
Docket No. WEST 83 - 43-M
A.C. No. 05-00417-05505
Docket No. WEST 83-115-M
A.C. No. 05 - 00417-05511

v.
STANDARD METALS CORPORATION,
Respondent

Sunnyside Mine

DECISION
Appearances:

James H. Barkleyv Esq.; Office of the Solicitor ,
U.S. Department of Labor , Denver, Colorado ,
for Petitioner;
Zach C. Miller , Esq. , Davis , Graham & Stubbs ~
Denver , Colorado,
for Respondent.

Before:

Judge Carlson

This consolidated case, heard under the provisions of the
Federal Mine Safety and Health Act of 1977, 30 U.S.C . § 801 et seq.
(the Act) , arose from federal safety and health inspections
of respondent 1 S underground precious metals mine and surface mill
located near Silverton, Colorado . Docket No. WEST 83 - 115-M concerns
the handling of explosives in the mine. Docket No . WEST 83-43 - M
concerns airborne dust concentrations emanating from the crusher
at the mill .
The case was heard in Denver, Colorado. Following the hearing,
representatives of both parties notified the judge that they did
not wish to submit post-hearing ·briefs.
DOCKET NO . WEST 83- 115- M
Citation No. 2096966
On June 1, 1983, Inspector Porfy C. Tafoya · inspected the
underground precious metals mine of Standard Metals Corporation
(Standard Metals). : In the course of that inspection , he discoveree
an open box of crystallized explosives at the rear of an underground
magazine .
The exp.J,'osives had clearly deteriorated to a point where
they were unsafe to handle. Standard Metals has admitted f r om the
outset that the explosives were unsafe .

8 36

In h is citation, the ins pector charged Standard Metals
with a violation of the mandatory standard published at 30 C.F.R.
§ 57.6-7(a) .
That standard provides :
Explosives, detonators, and related
materials such as safety fuse and
detonating cord shall be:
(a)

Stored in a manner to
facilitate use of oldest
stocks first.

Standa rd Metals, i n its answer, confessed that the powder
in question was crystallizedr but denied that the cited standard
was applicable.
The operator alleged ·that the "corr ect s t.ando.x·d"
was 30 C.F.R , § 57.6-92 , which provides:
Damaged or deteriorated explosives
and blasting agents s hal l be destroyed
in a safe manner under the instructions
of the explosives or blasting agent
manufacturer or its designated ~gent.
The Secretary ul timat.ely moved to amend his petit.icr: ·:.c a ~;. :Lege
v i olation o f the two standards in the alternative.
The rno ~~CP wa s
granted s i nce Standard Metals had raised the applicab i lity of the
other standard a t the outset .
Additionally, the Secretary moved to increase the penalty from
the $20 originally proposed to $500 and to reclassify the alleged
violation to "significant and substantial" under the Act. These
motions were likewise granted with the provision that should the
amendments prove in any way to prejudice Standard Metals' abil i ty
to defend , a continuance would be granted to provide additional
time.
David A. Moody, Standard Metals' production manager at the
mine, testified that the magazine in question was at the end of
a dead-end drift, some 1,000 to 1 1 200 feet away from all mini ng
activity.
He maintained that if all the explosives in the magazine
were to have been detonated in place, the explosion would not have
had a force sufficient to injur e anyone where mining activity was
in progress.
These assertions were not contradicted by the Secretary.
Mr. Moody did not know how the unstable explosives came to be
in the magazine. He testified that he was certain, however, tha·t
they had been there less than three days because a supervisor had
inspected and inventoried the contents of the magazine on the
Monday preceding the Wednesday of the inspection. Had the open
box of crystallized dynamite been there, Moody claimed, the supervisor would have noticed it and taken proper steps to dispose of
it.

-837

Mr. Moody further test i fied that the exp los i ves were destroyed
by a foreman, t he only person at the mine ex perienced in t hat task .
Hoody had no knowledge of whether the foreman was on dut y when the
explosives in question were first discovered, bu t acknowled g ed that
if he was not working at the time h e could have b e en called back
(Tr. 47) .
The evidence shows that in the normal course of mi ne
activity no one would have been in the drift where the magazine was
located except for "nippers" who were sent for new suppli e s of explosives as they were needed in working areas of the mine.
First , I must agree with Standard Metals that 30 C.F . R. §
57.6-7(a) does not apply to the facts .
The standard, b y its p lain
language, regulates only the order of use o f sto c ks o f expl osives
when stored .
Older stocks are t o be used f irst t.o prevent de-terioration in storage .
The cr ys tal l ized d ynamite found by the in s pecto r r
however, can scarcely be co n sidered a par t of the s toc ks intended
for use .
I accept Standard Metals 1 contention that the b o x in
question had not been in the magazine more ·than three d a y s , a.nd
that someone put i t there as the saf e st stora ge plac e availa~le
until i t could be destroyed s a fe ly.
The mo st o lausible explanation
for the deteriorated condit i on of t he expiosives was that a par t of
the contents of the box had been used somewhere i n the l arg e under ground mine complex, probably long before the citation .
The remainder
of the box was then simply left there . At the time o f the citation;
however , or during any reasonabl e p eriod befo re that : respo n d ent 1 s
fault was not that it failed t o p ut. ·the e x plosives ·i: o use before
newer stocks. The clear fau l'c lay i n f a il i ng ·to u.se ·:: he ;:·emaining
stock when the box was first opened.
Upon the facts before me, I must conclude that Standard Metals
did violate 20 C.F.R. § 57.6-92, the standard relating to the destruction of damaged or deteriorated explosives. Given the remedial
purposes of the Act, the standard must be read to impl y that mine
operators not only have a duty to knovJ of the condition of all explosives i n their possession, and to destroy damaged e x plos i ves , but
that the destruction, once the condition of t h e expl o s ives i s known ,
must be carried out with dispatch.
Otherwise, the standard would
mean little. Once the box of deteriorating dynami te was discovered
and placed in the magazine, it follows that the o p erator should have
destroyed it immediately to eliminate the hazard.
The e v idence , however,
indicates that no effort was made to locate the miner qua lified to
neutralize the explosives until after the box was discov ere d by the
inspector.
We now turn to the matter of a proper p enal t y. S ec tio n l lO(i)
of the Act requires the Commission, in penal t .y a ssessmen t s r t o consider
the operator ' s size, its negligence, its good ~ aith i n seeking rapid
compliance, its history of prior violations, the ef f ect of a monetary
penalty on its ability to remain in bus i ness , and t h e gravity of the
violation itself.

At the times here in question, the mine and mill complex were
of average size, employing about 150 miners. The negligence was
moderate-to-high since it is plain that the defective explosives
should not have been left in the magazine without arrangements for
their destruction having been made. Neither should they have been
allowed to deteriorate no matter where they were before they were
moved to the magazine.
The company did show good faith in achieving speedy abatement
once the citation was issued. The history of prior violations as
revealed by MSHA ·records was unfavorable.
In the two years prior
to the violations here, Standard Metals was charged with 128 violations for which it paid total penalties of $12,786.00 . Although
Standard Metals was in extensive financial difficulty at the time of
the hearing, there was no evidence that the payment of substantial
civil penalties in connection with the present case would in itself
adversely affect its ability to remain in business . Finally, the
gravity of the violation appears moderate . The evidence shows that
there was no great danger that t he defective explosives would detonate unless they were moved or handled .
The Secretary maintains that Standard Metals' prior record of
job- related injuries should be considered as an adverse factor
affecting penalty . To this end u counsel adduced testimony that
respondent had been a par·t of MSHA 1 s " PAR 11 program . Based on da·ta
f or quarterly accident reportsv MSHA rates all mines . At the times
material here , the 60 mines with the worst records were placed on a
PAR listing and received special attention from MSHA. From 1980
onward the Standard Metals operation ranked toward the top of the
PAR list.
Counsel for Standard Metals correctly contends that section
llO(i) of the Act makes no reference to injury records as a part of
a mine operator's adverse prior history. The only reference is to
the prior history of violations . Moreover, respondent contends that
the Secretary's own regulation, published at 30 C.F.R . § 100.3,
which limits consideration of a history of previous violations to
those violations finally adjudicated or paid within the 24 months
preceding the violation in contest , must prevail.
Counsel for the Secretary suggests that the injury record was
relevant to the issues of operator negligence and good faith, rather
than prior history.
At the hearing Standard Metals was granted a continuing objection to the PAR evidence, and a ruling on its ultimate relevance
was deferred. The par ties shed no more light upon the matter since
they declined to file post-heari ng briefs.
I would first note that the Secretary's two-year limitation
on records of prior history is not technically binding upon the
Commission or its judges. It is a part of the Secretary ' s internal
administrative scheme for weighing the various elements that go

839

into the determination of proposed penalty amounts.
That scheme
(a point system) has been repeatedly held to have no binding effect
upon the Commission, which must make a de novo determination of
penalty based upon the evidence brought forward during hearing.
I reject the Secretary's suggestion that a general history of
lost-time injuries is relevant to either negligence or a lack of
good faith.
Those considerations are customarily applied to the
mine operator's conduct relating to the specific violation under
adjudication, not its general conduct through the years.
One must
distinguish here between a general record of prior injuries , as the
Secretary offers here, and a specific history of injuries arising
out C)f prior violations of the same standard as the one in ~ onte st .
In the latter instance. prior in juries would doubtless shm\7 ·t:t1e
operator had a prior knowledge suggestive of negligence .
The real question raised, then u is whether i:he st:a·tu-t.ory
penalty criteria set out in section llO(i) of the Act are exclusive ,
or whether other factors not mentioned in that section p rop erly may
be considered .
Neither the Act nor its legislative history offers
any helpful clues as to Congressional intent.
Section llO(i) simply
declares that ·the Commission "shall consider" six named criteria.
Nothing in ·the language of the section, however ,. fairly impli,: s tha.t
the Congress 9 'V-l.hile ·telling the Commission -v;ha t: .L : mus·t ccn.sicl.er 7
was also telling it that i t could consider nothing else . Put
another wayr the wo rds of 110 (i) do not: suggest ·t:ha.·t t.he Co:mmission.
may not sometimes consider facts which fall outside the mandatory
criteria but nevertheless appear to bear reasonably and signifi cantly upon the issue of sanctions.
In the present case, at any
rate, I am not prepared to hold that Congress intended to imbue the
six criteria in llO(i) with absolute exclusivity.
Having said this, however, I am not convinced that Standard
Metals' PAR ratings should be given any weight in this case . By
mentioning a prior history of violations in the statute, the Congress
clearly bestowed a sort of primacy upon violations as a measurement
of past conduct in the pehalty assessment calculation .
In the present
case, we have a clear-cut showing that Standard Metal~ ' history of
violations was bad.
That the injury rate per hours wor~ed was also
bad does not add greatly to an already unfavorable impr~ssion .
Beyond that , the raw figures on injury do not relate as directly
to improper mine operator conduct under the Act as does a record
of actual paid or adjudicated violations.
It does not necessarily
follow that any particular employee injury in a mine involved a
significant degree of operator dereliction, or indeed , resulted
from a violation of the Act.
In short, under the circumstances of
this case, at least, I find the history of prior violations to be
a more solidly reliable gauge of Standard Metals' conduct than its
record of injuries. That being so, the PAR evidence is given scant
weight in the assessment of this present penalty, or the penalties
with respect to other violations in this consolidated case.
One more matter requires consideration.
The Secretary urges
that this violation be classified "significant and substantial c:

840

within the meaning of the Act.
The Commission i n Cement Division,
National Gypsum Co ., 3 FMSHRC 822 (198 1) set out the test to be used
in determining whether a violation, in the word s of the statute,
" ... could significantly and s ubstantially contribute to the cause
and effec t of ... a mine safety or health hazard." The violation,
th e Commission held, must be one where there exis t s " ... a reasonable
likelihood that the ha zard contributed to will result in an injury
or illness of a reasonably ser ious nature."
In the present case,
I must hold that the violation was significant and substantial. The
likelihood of an explosion wa s not great since it depended o n the
possibility of s omeo ne entering the magazine and moving the box of
defective materials. There is at least a reasonable like lihood ,
hmvever, that a miner sent to ge t dynami te could have handled t he
open box even though it was placed at the rear of the storage area.
Had the box or the explo sives been handled or moved; or had a miner
carrying another box, for example, stumbled or tripped over the
defective explosives , a l arge explosion could wel l have ensued.
In
the even t of an explo sion while a miner was i n the magaz ine, serious
injury o r death would have b een almost inevitable ..
On balance , based upon the weighing of the evidence relating
t o the statutory penal t y criteria, I conclude that a civil penalty
of $150.00 is appropriate for Citation No. 2096966 .
Citation No. 2096840
On June 2 p 1983 a federal mine inspector issued a citation
charging that Standard Metals had violaied the standard publ ished
at 30 C.F.R. § 57.6-27, which concerns the use of "box type " explosive magazines used for temporary storage near working faces .
The standard provides:
Box-type underground-distribution storage magazines u sed to store explosives or detonators
near working faces shall be constructed with
only nonsparking material inside and equipped
with covers or doors and shall be located out
of the line of blasts.
Specifically, the inspector allege d that the box was in direct
line of secondary blasting on the grizzly, which was 20 feet away.
The citation also asserted that the cover was seriously damaged, and
that approximately one-half box of powder was in the magazine .
Standard
Metals, in its answer to the Secretary's petition, admits that the
magazine "was in the wrong location , " but suggests that the violation
cannot be considered "significant and substantial" as the citation
alleged. No testimony was produced by either party . Counsel for
the Secretary asked that the citation be affirmed on the basis of
Standard Metals ' ·admission in the pleadings. He explained that the
mine inspector who wrote the citation was unavailable for testimony.
I conclude that Standard Metals did admit the violation in terms
of an improper location of the portable magazine. The words of the
answer can scarcely be construed in any other way . The clear intent
of the mine operator was to confess violation while denying the

"significant and substantial" classification in the citation and
challenging the size of the penalty.
(The Secretary proposes a penalty
of $11 2.00 . )
In view of t he total lack of testimony or other evidence relating
to the circumstances surrounding the violation , I must conclude that
the government has made out no case fo r a "significant and substantial "
finding under Section 104(d) (1) of the Act.
Similarly, the lack of
evidence concer n ing the partic ulars allows no informed findings as to
the gravity of the violation or the degree of the mine operator's
negligence. Without knowled ge of these important elements, the reasonableness of the Secretary ' s pen alty proposal cannot be fully weighed.
Based upon the bare admission of violation conta ined i n the pleadings !
then, and those general statutory penalty factors such as the size o f
the mine and prior history of violation proved elsewhere i n the ~ecord ~
I conclude the $35.00 is the appropriate penalty .
DOCKET NO. WEST 83 - 115 - M
Citation No s. 572109 a nd 572110
The two citations in this docket are virtually identical.
Standard Metals was issued the citations for failure to comply with
the harmful airborne contaminants standard publi shed at 30 C.P . R. §
57.5-5. 1/ More particularly, an MSHA inspector found f through s ampli ng
that the-air in the crushing p lant at the mill exceeded permissible
limits of respirable silica dust. He issued Citation No. 5721 10 f o ~
unlawful exposure of the crusher operator and Citation No. 57210 9 f o r
the crusher helper .

!/

30 C . F.R . § 57.5- 5, as pertinent to this case, provides :
Control of employee exposure to harmful airborne contaminants shall be, insofar as feasible, by prevention
of contamination , removal by exhaust ventilation , or by
dilution with uncontaminated air . However , where
accepted engineering control measures have not been
developed or when necessary by the nature of work involved (for example , while establishing controls or
occasional entry into hazardous atmospheres to perform
maintenance or investigation), employees may work for
reasonable periods of time in concentrations of airborne
contaminants exceeding permissible levels if they are
protected by appropriate respiratory protective equipment.
Whenever respiratory protective equipment is used, a
program for selection, maintenance, training, fitting,
supervision, cleaning , and use shall meet the following
minimum requirements:
(a) Mine Safety a nd Health Administration
approved respirators which are applicable and
suitable for the purpose int ended shall be
furnished , and employees shall use the protective
equipment in accor dance with training and
instruction .

842

Most of the facts are not in dispute. Standard Metals' crushing
facility is located in a separate building . Normally, only two employees work in the building: the crusher operator and his helper .
Footnote 1 continued.
(b) A respirator program consistent with the
requirements of ANSI Z88 .2 -1969, published by the
American National Standards Institute and entitled
"American National Standards Practices for Respiratory Protection ANSI Z88.2-1969," approved August 11 ,
1969, whi ch is hereby incorporated by reference and
made a part hereof .
This publication may be obtained from the American National s·tandards I nstit.ut.e ~
Inc ., 1430 Broadway, New York 10018 , or may be
examined in any Metal and Nonmetal Mine Safety and
Health District or Subdistrict Office of the Mine
Safety and Heal·th Administration .
The cited standard must be read in connection with 30 C.F' . R.
57.5-1, the pertinent portion of which provides:

§

Except as permitted b y § 57 . 5-5 :
(a) Except as p:rovide Ci.
in paragraph (b) , 'che exposure t.o airborne contaminant.s
shall not exceed , on the basis o f a time weighted
average, the threshold limit values adopted by the
American Conference of Governmental Industrial Hygienists v
as set forth and explained in the 1973 edition of the
Conference's publication, entitled "TLV's Threshold Limit
Values for Chemical Substances in Workroom Air Adopted by
ACGIH for 1973," pages 1 through 54, whlch are hereby
incorporated by referepce and made a part hereof. This
publication may be obtained from the American Conference
of Governmental Industrial Hygienists by writing to the
Secretary- Treasurer, P.O. Box 1937, Cincinnati, Ohio 45201
or may be examined in any Metal and Nonmetal Mine Safety
and Health District or Subdistrict Office of the Mine
Safety and Health Administration. Excursions above the
listed thresholds shall not be of a greater magnitude
than is characterized as permissible by the Conference .
The ACGIH publication referred to in the standard sets out the
following formula at page 32 for determination of silica dust TLV's :
TLV for respirable dust
in mg/m 3 :
10 mg/m3k
% Respirable quartz + 2

843

Both workers are stati onar y while t he c ru she r oper ates . The operator
is at a control panel ; the helper stands near the belt coming from
the bin feeder.
On October 29, 1981 Collin R. Galloway , a mine inspector employed
by the Secretary , inspe cted the crusher and took air samples. At
the time of his visit he obser ved dust suspended i n the air and signif i cant accumulations on the floor and other surfaces.
The inspector issued the citations on December 11, 1981. The
delay was oc c asioned by the time it took to analyze the samples. The
tes t ing showed the percentage of silica (quartz) in the operator ' s
sample to be 15.1. The TWA (time weighted average) was calculated
at 1.11 milligrams per cubic meter~ the TLV (threshold limit value)
was calculated at .58 milligrams per cubic meter. For the helper ,
the percent silica was 20.6 percent , the TWA . 74 milligrams per cubic
meter f and the TLV . 44 milligrams per cubic meter. The T~\TA' s for both
workers considerably exceeded the TLV ' s. Consequently 1 both workers
were considerably overexposed . Standard Metals has never questioned
the validity of the Secretary : s figures or the f act that the results
showed impermissible concentrations of silica. On October 29, 1981
when the inspecto r was present he noted that both the operator and
his helper were wearing respirators.
The inspector attributed the excessive dust concentrations to
a failure to maintain the crusher ; s existing d ust control system
adequately . The citations therefore specified an abatement date of
January 11, 1982 for abatement of the violations. The inspector
be l ieved it should take a month, in other words, to repair or restore
the dust cont ro l system. Exhib i t P-2 is a sketch of the system,
wh i ch wa s installed in the late 1960's . The manufacturer designed
the system to suppr~ss du s t in two principal ways:
(1) by curtains
over the points where the crushing operation gene r ated dust, and
(2 ) by an elaborate exhaust system which pulled dust from hoods
located over dust generating points, then through individual ducts
to a main duct and t hen into a "Multiclone" co l lector. A high - speed
fan moved the exhaust air.
The inspector did not return on the January 11 abatement date
set in the citations. Rather , he returned March 18, 1982 and conduc t ed more tests. On that visit he saw more dust than before, and
his tests showed that, i ndeed , worker exposure remained high. The
operator ' s sample showed 25.8 percent silica, the TWA was 2.47 mi lligrams per cubic meter , and the TLV was .35 milligrams per cubic meter.
The helper's sample showed 21 .9 percent silica, the TWA was 3.27 milligrams per cubic meter , and the TLV was .42 milligrams per cubic meter.
None of these figures are d i sputed by Standard Metals.
Inspecto:r Ga l loway questioned Mr . Al Thax t on , who at that time
served as Standard Metals ' safety director, about efforts which had
been made towar d abatement. Thaxton informed him that water sprays
were tried on the screens , but that the wet ore plugged the screens
and the experiment was abandoned.

844

The inspector threatened to close down the crusher with a nonabatement withdrawal order under section 104(b) of the Act, but did not.
Instead, he agreed with management (over Thaxton ' s initial objections)
to invite experts from the Denver Safety and Health Technology Center
("Tech Support") to do a study of the dust control system. He extended
the abatement times on the citations to July 10, 1982 to allow time
for the study.
A team led by Mr. George w. weems, an industrial hygienist specializing in dust control conducted the study on May ll and 12, 1982. The
report (Exhibit P- 3) was presented to Standard Metals on Jpne 10, 1982.
Its authors made five specific recommendations aimed at solving the
dust control problem. Found on page 5 of the report, these were as
follows:
1.

Remove dust accumulations from ducts, beams,
pipes, floors, and equipment. This must be
done as soon as possible and then done on a
regularly scheduled basis. Suggest vacuum
system or washing with sprays .

2.

Repair leaks in ducts and chutes and maintain
a regular repair and inspection program.

3.

Install covers and skirting on tops of cone
crushers .
{Dust generation noted) .

4.

Consider the installation of covers and skirting
on screens.
(Dust will be generated at these
points when material is dry).

5.

Improve the efficiency of the dust collection
system by:
a.

Checking the "Multiclone" collector
system for obstructions and removing
debris that may be plugging this system .

b.

Repair leaks in the fan housing.

c.

Remove the portion of the intake pipe
that extends into the fan housing.

d.

Increase the fan speed. This should be
done only after contacting the Buffalo
Forge Fan representatives. We would
suggest the fan speed be increased to
·;.:he maximum to exhaust at least 13,500
cubic feet of air per minute at a
minimum of 9.0 inches static pressure.
(This recommendation is based on the
assumption that the "Multiclone" is
offering a resistance of 6.0 inches
static pressure).

845

Inspector Galloway next appeared at the crusher building on
September 2, 1982. He found that Standard Metals had not carried out
several of the Tech Support recommendations. He also took more air
samples on that day. Those tests showed that the operator ~s percent
silica was 24; that his TWA was 1 . 39 milligrams per cubic meter; and
that his TLV was .3 milligrams per cubic meter. The helperis percent
silica was 22·. 2; his TWA was 1. 01 milligrams per cubic meter ; and his
TLV was .41 per cubic meter. Again, the silica dust exposure significantly exceeded the allowable limits . After these results became
available, later in September, Inspector Galloway deter.mined that
Standard Metals' failure to bring the dust in the crusher building down
to acceptable levels required more stringent government' action. Ee
therefore prepared a \>lithdrawal order under section 1.0 L2, (b) c£ ~~·.;; l\cto
That section requires closure of parts of mines (or mi lls ) affectec
by a violation v1hich the opera tor has not abated by ·the ·::~"me c-.:.::_o,.•?ed . 3/
Galloway closed down the crushing plant. His order was servea cy
Donald Lee Chadd, another mine inspector , on September 22: 1982 . Chadd
recommended the installation of a temporary booth ·to iscl.c:. t.e t he crusher
operator and helper from the dust sources on the crushe~ ~ The quickly
constructed booth c consisting of a frame\'mr k CO V (:!red by bra'!:i: ic e c]_o·th ,,
was provided with a fan to bring in outdoor ai~. This a r r angemen~
worked well enough that Inspector Chadd was able to terminate :c he withdrawal order on September 23, 1982 .
In early 1983 , Standard Metals
built a permanent booth for the crusher workers .
The facts related up to this point are uot in cont~oversy .
Standard Metals defends against the citations on several g ~ounds .
First, it maintains that the Secretary failed to establish that the
violations occurred since he made no showing that "feasible" engineering controls existed as required by the standard . Thus, according
to respondent , it was justified in having the crusher operator and
helper use respiratory protective equipment as an alternative to dust
suppression measures. Second, it maintains that even if the violations
occurred , the proposed penalties of $690.00 for each of the two citations are excessive in that neither the operator nor his helper was
truly exposed to a substantial hazard since both wore their respirators
on the job . A lesser argument bearing on penalty is that during the
times surrounding the citations and abatement Standard Metals experienced a large turnover in management personnel, and that the
Secretary•s enforcement agents should have gone beyond Mr. Thaxton ,
the safety director, in discussing abatement problems . Finally,
respondent showed that at the time of the hearing it was in a Chapter 11
bankruptcy proceeding , a status which would impair its ability to pay
large penalties.

2/ The withdrawal order was not specifically contested by Standard
Metals and is not directly in issue in this case .
Its validity, that
is to say, will not be decided here .
It is relevant, however, in the
sense that it is one episode in the history of abatement or attempted
abatement of the alleged dust violations. The facts re l ating to abatement are in issue.

846

We will examine each of these defenses in turn, together with the
details of Standard Metals compliance efforts including those few
factual matters '.Yhich were in dispute.
The parties were in agreement that between the time that Inspector
Galloway issued the original citations and the time that he extended
the abatement date to allow for the technical support study, Standard
Metals had done nothing other than some unsuccessful experimentation
with water sprays. Witnesses were not in full accord, however, about
the steps the company took to comply \vi th the recormnenda tions of the
·rech Support. group.
Mr. George Weems, the industrial hygienist with 14 years~ experi ence in conducting studies of dust control systems for MSHP. 1 was the
government's chief r,oJ:Ltness on his own technical s t udy of tb.e Standare
Metals 1 crusher . He believed that dust levels coulC! be reduce:.: L.G
permissible or near-permissible limits by restoring the 15-year-old
control system to its original specifications . He ~elie ved the old
system \~a s of an "excellent*' design, and similar to many ethers 1~ sed
successful.!.y for cru she~s . :ais recommendations a:r·e :i:'...->unc, L:. ·:J.1::; excerJ:n:
from the formal. study report set out earlier in this ~ec isicE . He found.
these deficiencies i n the system in May of 1982~ holes in the ducts
caused air leaks ~ skirts were missing from hoods; the fan vibrated
"violently " and was moving only about one-half the lO , OOG cubic £eet
of air per minute for which it was designed; and housekeeping haa oeen
neglected. vieems explained that his recommendations d.i:J. ~<Oi::. inc..J.ude
curtains , skirts or covers over the crusher conveyo rs~ but did call
for them around the primary c rusher and cone crusher .
Weems himself did not make a subsequent visit to find hmv vTell
his recommendations had been carried out . He acknowledged, however,
that his study recommendations, when implement ed, do not always achieve
the desired result.- Were that so in the case of the Standard Metals'
system , however, he was certain that the addition of more exhaust hoods
and ducts and another fan would have brought dust levels down to the
desired limits.
Mr . Weems testified that he recognized a number of drawbacks with
booths , and therefore would not recommend them except as a final resort.
A booth, he asserted, could actually collect respirable dust "and
create more exposure than the ambient air inside the crusher building"
(Tr . 192). This is so because booths require pressurization, and if
there is either a fan or filter failure, workers in the enclosure can
suffer extraordinarily high exposures.
In March of 1984, according
to Weems, he saw the two permanent booths in Standard Metals' crusher
plant. The one booth was drawing nearly all of the available air,
while the other drew but 200 cubic feet per minute (Tr . 193). The
dust in the poorly ventilated booth was above permissible limits.
In Weems ' opinion, this situation illustrated the problem with booths.
He was certain, however, that the dust problem could have been solved
without resort to booths by simply "fine tuning" his original recommendations . He also indicated Mr. Olin, the mill supervisor during the
time of the study, cooperated well, and that he had advised Olin that
if more measures were necessary, that Olin should contac t him .

Weems testified that he does not ordinarily consider costs in his
studies , but that the costs at Standard Metals "didn ' t appear to be
that great ."
Eric Olin , Standard Metals' mill superintendent at the time of
the Tech Support study and report, maintained that the company had
made a bona fide effort to comply with Weems' recommendations. Olin
indicated that the company believed that implementation of those
recommendations would bring dust levels down to an acceptable level.
He testified that Standard Metals implemented all the numbered recommendations in the report except for numbers 3, 4 and S{c). More
specifically, he testified that company personnel had closed and hosed
down the plant to remove dust accumulations {recommendation 1}. They
h.£.d al~ 11 repaired as many of the leaks in the ducts and the chutes a s
I they I could" (recommendation 2) . They installed skirts over the
crushers but found them unsatisfactory because the operator could no t
see the crusher load.
This resulted in hourly shutdowns owing to
"stuck crushers." Hence , the skirts were removed and there was no
compliance with recommendation 3 . No skirts and covers were placed
over the s creens for fear the same v is i on problem would be exper ienced
there (recommendation 4) •
All of the four-par t recommendation nurnb e ~ ··
for the fan and collector were accomplished except for removal of t ne
intake pipe or shroud. This was not done, Olin testified , because the
fan manufacturer recommended against it.
Olin did not tell Inspector Galloway of the reasons for fai~urE
to carry out all of the recommendations when Galloway fe u~·... · that. s ome
of the study recommendations had not been fol l owed . He d L . not dv so ~
Olin testified, because he believed that the Tech Support personnel
were to follow up on their report.
Inspector Galloway's assessment of
what Standard Metals had accomplished differed in several respects from
Mr . Olin ' s account, but the chief difference was about the patching of
holes in the ducts . · Galloway insisted he saw no leak repairs. Ultimately , Olin acknowledged that there may not have been "100 % coverage"
(Tr . 2 6 6} .
After Galloway issued the 104(b) withdrawal order, Olin believed
that the solution to the dust problem lay in the use of isolation
booths for the crusher crew, as recommended by Inspector Chadd.
In deciding whether the Secretary has made out a case for violation
of the dust standard, we must bear in mind that the citations were
issued based upon conditions existing on October 29 , 1981. Standard
Metals concedes that the dusty conditions were as the inspector described them, and that air samples showed silica dust levels significantly above permissible levels.
As best I can determine , the Commission has never engaged in an
extensive analysis of 30 C.F.R. § 57.5-5 with regard to the requirement that airborne contaminants shall be removed "insofar as feasible.'
The concept of "feasibility,. has been examined exhaustively, however,
in connection with the health standard relating to excessive noise
exposure .

848

The noise standard, 30 C . P.R. § 57.5-50, requires that employee
exposure to noise be kept within certain limits by feasible engineering
controls unless such controls fail to reduce exposure to those limits.
Personal protective equipment may then be used.
In Todilto Exploration and Development Corporation, 5 FMSHRC 1894
(1983), the Commission held "that an engineering control may be 'feasible
even though i t fails to reduce a miner's exposure to noise to permiss ible
levels contained in the standard." In Callanan Industries, Inc.,
5 FMSHRC 1900'(1983), the Commission adopted the Supreme Court 1 s definition of "feasible" as a thing "capable of being done, executed, or
effected." With ·respect to the noise standard, the Comrrtission held
that to be feasible , the e ngineering control must be technologically
and economically achievable . The burden of proof was outlined thusly :
We hold that in order to establish his case the
Secreta~y must provide :
(l) sufficient credible
evidence of a miner ~ s exposure to noise levels
in excess of the limits specified in the standard :
(2 } sufficient credible evidence of a technol.ogical ly achievable engineering· control that
could be applied to the noise sourcei (3) sufficient
credible evidence of the reduction in the noise
level that would b e obtained through implementation
o f t he enginee r ing control ~ (4 ) sufficien t credible
evidence supporting a r easoned estimate of the
exp ted economic costs o f the implementation o f
·the .:ontrol ; and (5) a reasoned demonstration that ,
in view of elements 1 through 4 above, the costs
of the control are not wholly out of proportion
to the expected benefits.
The Callanan rule was later followed in A.H. Smith, 6 FMSHRC 199 (1984) .
The regulatory schemes set out in the airborne contaminates standard
and the noise standard differ in no significant respect. The assumption
must be, then, that the concept of "fea sibility " is the same for both.
Standard Metals contends that because the implementation of the
Tech Support recommendations did not result in a reduction of dust
levels to permissible limits, it follows that engineering controls were
not feasible and that the company could thus rely on personal protective
equipment (respirators) without violating the standard.
I disagree .
As established in Todilto, a "feasible" engineering control need not
reduce a health hazard to a fully safe level. Put another way; the Act
gives a preference to engineering controls because they address the
hazard at its source.
In Standard Metals' case, the original dust control system had been
allowed to deteriorate markedly over the many years it had been in place.
Witnesses for both parties professed that the original system was "good"
or even "excellent." Yet, in October of 1981, the exhaust hoods and
ducts had multiple leaks, the covers and skirts around the cones ha d

849

disappeared , and the fan, which vibrated violently, was moving only
half the volume of air which the design specifications required. None
of this is disputed by Standard Metals , and I find it to be true.
I accept Standard Metals' view tha-t implementation of a ll TechSupport ' s study recommendations may not have fully resolved the dust
problem. Be that as it may , given the mutual endorsement of the
general efficacy of the original system, it must be assumed that if
the system were restored to full working order, significant reductions
would result.
Tech Support did not invent the notion of the skirts or curtains
around the primary and cone crushers. Skirts were a part of the original design installed by the respondent many years before. It may well
be that material clogging was more frequent and bothersome with skirts
and covers in place. That merely demonstrates the proposition that
in mining, implementation of desirable safety or health measures may
sometimes interfere with optimal production .
While full implementation 3/ of Tech Support ?s plan may not have
achieved a full solution to the-dust problem , I generally give much
credence to the expert opinion of Mr. Weems, whose 30 years with MSHA
and its predecessors and 14 years as a dust control specialist gave
him by far the best credentials. He made no guarantees that the
suggested Tech Support program would bring the dust down to permissible
limits .
I found wholly credible , however i his assertion that a "fine
tuning" of those recommendations with the possible addition of more
hoods, ducts, and another fan would achieve compliance .
It must be
remembered that the evidence showed that the original dust control
system at the crusher was of a type that was common and effective in
the industry over a period of years . Weems and his colleagues were not
suggesting any novel techniques , nor were they pushing any "technology
forcing" or experimental solutions. The credible evidence convinces
me that an effective exhaust system would, as Weems contends , achieve ·
substantial reduction in silica dust levels .
I also conclude that the Secretary sustained his burden of proof
as outlined in Callanan, supra . The crusher workers were subject to
excessive respirable silica dust levels . No one disputes that. The
engineering controls in terms of exhaust mechanisms, skirting, etc .,
were time - tested and were clearly "technologically achievable."
Expert testimony demonstrated that with adequate exhausting and skirts
around the primary and cone crushers, dust levels could not only be
reduced, but could be brought into compliance with the standard.
With regard to the elements regarding cost, no specific cash figures
were introduced.
In the context of this case, however, none were
necessary . Mr. Weems was only suggesting that an existing system be

3/ I must assume that respondent was justified in leaving the fan
shroud on in accordance with the manufacturer ' s suggestions, and I
note that covering· the screens was merely a matter for "consideration,"
not a frank recommendation.

850

restored to its former condition and , if necessary after that, improved in small ways. None of the proposals could have involved large
outlays of money and surely· no outlays "wholly out of proportion to
expected benefits. "
As of the time of the inspection resulting in the two citations,
Standard Metals was in clear violation of that part of the standard
requiring control of dust through feasible engineering control measures.
We must now decide whether the violation was "significant and
substantial" under 104(d) (1) as the citations allege . The Commission's
holding on the nature of a ''significant and substantial violation" has
been set forth earlier in this decision . Cement Division, National
Gypsum Company, supra. That case involved a serles of safety vio lations . Some have questioned whether the National Gypsum test is
truly applicable to health cases where the hazard is chronic expo s ure
to harmful substances which may eventually lead to severe deterioratio n
In such cases , where the deleterious effect
o f health or to death.
insidiously builds in small increments , each exposure r or eac h series of
exposures , may not "cause " or even "significantly contribute" to a
health hazard in the most literal sense .
In the present case Mr . Richard L. Durand, an industrial hygienist
with a degree in chemical engineering, testified for the Secretary .
His uncontradicted testimony showed that repeated inhalation of low
concentrations of silica-bearing dusts will tend to build f i brotic tissuE
in the lungs , a condition known as chronic silicosis . Simpl e chron i c
silicosis is characterized by discrete fibrotic nodules which replac e
normal lung tissue. With repeated exposure , progressive, massive
fibrosis occurs over large areas of the lung. At some point, the
fibrosis will progress spontaneously without further exposure to silica
particles. Advanced silicosis results in severe respiratory disfunction
and may result in death • . Victims of silicosis are also highly susceptible to tuberculosis .
.Acute (as opposed to chronic) silicosis results from short-term
inhalation of high concentrations of silica dusts. A few weeks or
months of such exposure may lead to death in as few as two years .
A concentration of as much as 25 percent silica may trigger the acute
disease .
Mr. Durand testified that any silica concentration exceeding
one percent silica is considered hazardous in some individuals (sussceptibilities differ somewhat) ; and 1~ to 20 percent concentration
can definitely trigger the disease with long exposures. All silica
damage to the lungs is irreversible . Durand was familiar with the air
sampling done at the Standard Metals' crusher and was of the opinion
that the operator and his helper were in jeopardy.
Mr . Durand was a knowledgeable witness.
testimony as true.

85 1

I accept his undisputed

Faced with a similar case, where medical evidence showed that
long-term exposure to excessive dust levels in an underground coal
mine could lead to life-threatening chronic bronchitis or pneumoconiosis,
Judge Broderick of this Commission held than an excessive exposure of ·
two-month's duration to miners should be considered as "significant
and substantial." This was so, he reasoned, because the cumulative
effects of the exposure could lead to illnesses of a "reasonably
serious nature." Consolidation Coal Company, 5 FMSHRC 378 (1983)
{ALJ) (Conunission review pending).
I conclude that the reasoning in that case is correct. Each
increment of exposure which adds to the possibility of ·contracting
or of worsening a serious disease is significant and substantial.
Otherwise, violation of most of the mandatory health standards
promulgated under the Act would lose any practical meaning in pre venting chronic occupational disease. Standard Metals e failure to
comply with 30 C.F.R. § 57.5-5 was significant and substantial .
Respondent's remaining defenses are relevant to determination
of a reasonable civil penalty. The criteria for penalty assessment
were discussed earlier in this decision and need not be set out
again. Those elements common to all citations, that is, Standard
Metals' size, its prior history of violations and its ability to
continue in business, have been discussed and decided earlier. All
that need be added is the respondent~s status as a bankrupt does not
show an inability to pay the penalties, per se . The mine was still
operating at the time of the hearing, and its status was not such
that payment of the total penalties originally proposed would have
been enough to cause it to close down (Tr. 191 - 194).
I conclude that the g r avity of the dust violation was moderate to- high. Only two men were involved, but the exposure of these men
to respirable silica was significantly above permissible limits.
Further , the deteriorated condition of the dust system strongly
implies that the exposures had existed for some time before the
initial inspection . The record shows that respondent did nothing
more than experiment with water sprays between Inspector Galloway's
first visit and his second. This haphazard response added to the
duration of the exposure.
On the other hand , Standard Met als did have a respirator program
in effect during the entire time in question here. For reasons already
made apparent, use of respirators did not constitute a defense against
the alleged violations . The respirators , however, doubtless reduced
the actual amount of respirable silica dust reaching the workers' lungs .
In reaching this conclusion I do not ignore testimony by various of
the Secretary ' s witnesses that the respiratory program was not truly
effective bec~use the face-pieces did not have a tight enough fit,
and the respirators were not properl y stored nor adequately cleaned.
Those charges were never adequately rebutted , and I f ind them true.
Nevertheless, I am persuaded that the opera t o r and helper wore their
respirators the overwhelming part of the time, and that even with
imperfect fits and maintenance, the devices reduced the individual
exposures.

852

I conclude that Standard Metals' negligenc e wa s moderat e .
I ts
management should have known from the condition of its dust control
system and the visible concentrations of airborne dust, that a significant dust problem existed. The negligence was mitigated to some
extent by the company ' s respirator policy .
The record presents a mixed picture concerning Standard Metals'
abatement efforts. The credible evidence convinces me that the
respondent ' s initial efforts showed a considerable amount of footdragging, if not ,plain indifference. After the extension was granted
for completion of the Tech Support study, the evidence shows at leas t
a reasonable effort, if not a fully enthusiastic one .
In this regard I must note that Standard Metals' management had
some justification for confusion. The overall e videnc e indicates
that the proper path to abatement was not as well marked as the
Secretary would have us believe .
One can understand , for example, why
the respondent greeted the id e a of booths f or the workers as the u ltimate answer to its dust problems.
It was endorsed by the very MSHA
official who delivered the 104(b) withdrawal notice . On the who l e ,
I classify the respondent i s good fait h in seeking abatement a s lowto-moderate.
Having carefully considered the evidence relating to a l l t he
statutory penalty elements , I conclude that $675 . 00 i s t h e a ppropriate
civil penalty for each dust violation .
In reaching th i s conclusio n r
I decline to assess the greater sums ($5 , 000 each) which ·the governmen t
ultimately asked, principally because I am convinced that the respondent was as much confused as recalcitrant in trying to abate duri ng
and after the time MSHA extended the initial abatement date on the
citations.
I must also note, however, that I give no favorable weight to
Standard Metals' suggestion that its difficulties in compliance were
in part occasioned by a high~ turnover in management personnel and
a safety officer whose attitudes toward MSHA were unduly confrontational. The mine operator alone must surely bear the responsibility
for its internal problems.
CONCLUSIONS OF LAW
Based upon the entire record herein, and in accordance with the
findings of fact contained in the narrative portions of this decision,
the following conclusions of law are made:
(1)
This Commission has the jurisdiction necessary to decide
this case.
(2) Standard Metals violated the mandatory safety standard
published at 30 C.F.R. § 57.6-92 as alleged in the Secretary's
amended petition for Citation 2096966 .

H53

(3)
The violation was significant and substantial within the
meaning of section 104(d) (1) of the Act .

(4)

The appropriate civil penalty for the violation is $150.00.

(5)
Standard Metals violated the mandatory safety standard
published at 30 C.P.R. § 57.6-27 as alleged in Citation 2096840.
(6 ) The violation was not significant and substantial within
the meaning of section l04(d) (l) of the Act .
(7)

The appropriate civil penalty for th e violation is $35 .0 0

(8)
Standard Metals violated the mandatory health standard
published at 30 C. P.R. § 57.5-5 as alleged in Citati on 572109.
(9) The violation was significant and substantial within the
meaning of section l04(d) (l) of the Act.
(10)

The appropriate civil penal t y for the violation is $675 . 00 .

(11)
Standard Metals violated the xnandatory health standard
published at 30 C.P.R. § 57.5-5 as alleged in Citation 572 110.
(12) The violation was significant and substantial with in the
meaning of section l04(d) (l) of the Act .
(13)

The appropriate civil penalty for the violation is $675 . 00 .
ORDER

Accordingly, all citations in this case are ORDERED affirmed ,
and Standard Metals is ORDERED to pay civil penalties totalling
$1 , 535 . 00 within 30 days of the date of this decision .

John A. Carlson
Administrative Law Judge

Distribution :
James H. Barkley, Esq., Office of the Solicitor, United States Department
of Labor, 1585 Federal Building, 1961 Stout Street, Denver, Colorado
80294 (Certified Mail)
Zach C . Miller, Esq., Davis, Graham and Stubbs, 2600 Colorado National
Building, 950 Seventeenth Street, P.O. Box 185, Denver, Colorad o 80201
(Certified Mail)
/ot

854

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

TUNNELTON MINING COMPANY,
Contestant

v.

CONTEST PROCEEDINGS
Docket No. PENN 84-149-R
Order No. 2254824; 4/13/84

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. PENN 84-150-R
Order No. 2254825; 4/13/84
Marion J.Viine

ORDER OF DISMISSAL
Before:

Judge Kennedy

For good cause shown , it is ORDERED that the opera·tor ' s
motion to withdraw the captioned matters be, and hereby is ,,
GRANTED and the cases DIS1.USSED.

Joseph B. Ke nedy
Administrative Law
Distribution:
Joseph T . Kosek,. Jr. , Esq. , Tunnel ton Mining Company, P . 0.
Box 327, · Ebensburg, PA 15931 (Certified Mail)
David T. Bush, Esq . , Office of the Solicitor, u.s. Department
of Labor, 3535 Market St., Philadelphia, PA 19104
(Certified
Mail)

/ejp

8 55

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADMINISTRATION (HSHA) 1
ON BEHALF OF
WILLIAM C. BEVERIDGE,
Complainant

DISCRIMINATION PROCEEDING
Docket No . WEVA 85-68-D
MSHC Case No . MORG CD 84-3
Blacksville No . 1 Mine

v.
GLOBE ENTERPRISES,
Respondent
DECISION
Appearances:

Howard K. Agran, Esq., Office of the Solicitor ,
U.S. Department of Labor, Phi l adelphia,
Pennsylvania, for Comp~ainant;
Ralph K. Johnson, Office Manager and Chief
Accountant for Globe Enterprises, for
Respondent.

Before:

Judge Kennedy

This matter was heard in Morgantown, West Virginia on
Tuesday, May 21 , 1985. At the c l ose of the case, the parties
conferred for the purpose of settlement and thereafter moved
for approval of a s~ttlement of this matter. The settlement
proposed was to pay· complainant the amount of $500 in two
installments of $2~0 e~ch within 30 and 60 days respectively
and to withdraw the proposal for penalty.
~

Based on the evidence adduced, I found the settlement
proposed was in accord with the p urposes and policy of the
Act. Accord ingly , it was ORDERED that the motion be APPROVED
and that the operator pay the amount of the settlement agreed
upon on or before Saturday, July 20, 1985.

856

The premises considered , i t is ORDERED that the disposition
approved be , and hereby is , CONFIRMED and ADOPTED as the final
order in this matter and that subject to payment of the amount
agreed upon the captioned matter b
and hereby is, DISMISSED.

Joseph B. Kenne y
Administrative Law
Distribution:
Howard K. Agran, Esq . , Office of the Solicitor , U. S . Department
of Labor, 3535 Market St. , Philadelphia , PA 1910 4
(Certified
Mail)
William C. Beveridge , P . O. Box 1 6 , Rach el ! mJ
(Certified Mail)

26 554

·Lawrence E. Morhous, Esq. , Hudgins , Boulling, Brewster , Morhous
& Cameron , 323 Law and Commerce Building; P . O. Box 5 2 9 3 Bluefield ,
WV 2470 1 ~0529
(Certified Mail)
Globe Enterprises, Route 2 , Box 367 , North Tazewell, VA
(Certified Mail)

/ejp

2 4630

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLI NE, lOth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

SECRETARY OF LABOR ,
MINE SAFETY AND HEALTH
ADHINISTRATION (MSHA) ,
Petitioner
v.

22041

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 85-35
A. C. No. 46- 04723 - 03522
Docket No . WEVA 85 - 36
A.C . No. 46-04723 - 03523

EAST GULF FUEL CORPORATION ,
Respondent

East Gulf Uo. 4 Mine
DECIS I ON APPROVING SETTLEMENT
Before :

Judge Kennedy

These matters are before me on the parties ' motion to
approve settlement of the captioned matters at the amounts
initially assessed .
Based on an independent evaluation and de novo review of
the circumstances, I find the settlement proposed is acceptable .
Accordingly , i t is ORDERED that the operator pay the
amount of the settlement agr eed u n, $1, 808, on or before
Friday, J~ne 14 , 1985 , and that u ject to payment the
captioned matters be DISMISSED.

Distribution:
Patricia L . Larkin , Esq., Office of the Solicitor , u.s . Department of Labor , 4015 Wilson Blvd., Arlington, VA 22203
(Certified Mail)
John F . Rist III, Esq ., 1800 Harper Road, Beckley , WV
(Certified Mai 1)

25801

William D. Stover , Esq . , East Gulf Fuel Corporation , 41 Eagles
Road , Beckley, WV 25801
(Certified Mail)
H. s. Paul Kizer, President, East Gulf Fuel Corporation,
41 Eagles Road, Beckley, WV 25801
(Certifi ed Mail)
/ejp

858

